Exhibit 10.1



AMENDMENT No. 1, dated as of June 11, 2015 (this “Amendment”), to the Credit
Agreement dated as of March 9, 2015, among FAMILY TREE ESCROW, LLC, a Virginia
limited liability company (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties to the Credit
Agreement (the “Lenders”), J.P. MORGAN CHASE BANK, N.A., as Administrative Agent
(the “Administrative Agent”) and Collateral Agent and the various other parties
thereto (as amended, restated, modified and supplemented from time to time prior
to the date hereof, the “Credit Agreement”, and the Credit Agreement, as amended
by this Amendment, the “Amended Credit Agreement”); capitalized terms used and
not otherwise defined herein shall have the meanings assigned to such terms in
the Credit Agreement.
WHEREAS, the Borrower desires to amend the Credit Agreement on the terms set
forth herein;
WHEREAS, Section 9.08 of the Credit Agreement provides that the relevant Loan
Parties and the Required Lenders may amend the Credit Agreement and the other
Loan Documents for certain purposes including to permit additional extensions of
credit to be included in the Credit Agreement;
WHEREAS, (i) each Amendment No. 1 Consenting Lender (as defined in Exhibit A)
has agreed, on the terms and conditions set forth herein, to have all or a
portion of its outstanding Initial Term B Loans (as defined in Exhibit A), if
any, converted into a like principal amount of a Term B-1 Loan (as defined in
Exhibit A) effective as of the Amendment No. 1 Effective Date (as defined below)
(as further defined in Exhibit A, the “Converted Initial Term B Loans”), (ii) if
less than $3,300 million of Initial Term B Loans are Converted Initial Term B
Loans, the Additional Term B-1 Lender (as defined in Exhibit A) has agreed to
provide an Additional Term B-1 Commitment (as defined in Exhibit A) in a
principal amount equal to the excess of $3,300 million over the principal amount
of Converted Initial Term B-1 Loans, (iii) each Term B-2 Lender (as defined in
Exhibit A) has agreed to fund the amount of its Term B-2 Commitments set forth
next to such Lender’s name on Schedule I hereto and (iv) the proceeds of the
Term B-1 Loan made by the Additional Term B-1 Lender and the Term B-2 Loan made
by the Term B-2 Lender as of the Amendment No. 1 Effective Date shall be applied
to repay the principal amount of Initial Term B Loans other than Converted
Initial Term B Loans;
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:
Section I.Amendment. The Credit Agreement is, effective as of the Amendment No.
1 Effective Date (as defined below), hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Exhibit A hereto.
Section 2.    Representations and Warranties, No Default. The Borrower hereby
represents and warrants that as of the Amendment No. 1 Effective Date (as
defined

    

--------------------------------------------------------------------------------

-2-

below), after giving effect to the amendments set forth in this Amendment, (i)
no Default or Event of Default exists under the Credit Agreement and is
continuing and (ii) the Specified Representations contained in the Amended
Credit Agreement are true and correct in all material respects as of the
Amendment No. 1 Effective Date as though made on and as of such date, except to
the extent such representations and warranties (x) expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date) or (y) expressly
relate to the Closing Date; provided that any representation and warranty that
is qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates.
Section 3.    Effectiveness. Section 1 of this Amendment shall become effective
on the date (such date, if any, the “Amendment No. 1 Effective Date”) that the
following conditions have been satisfied:
(i)    Consents. The Administrative Agent shall have received executed signature
pages hereto from Lenders constituting the Required Lenders immediately prior to
giving effect to this Amendment, the Borrower, each Lender with a Converted
Initial Term B Loan, and the Additional Term B-1 Lender and the Term B-2 Lender
listed on Schedule I hereto;
(ii)    Fees. (a) The Administrative Agent shall have received all fees required
to be paid, and all expenses required to be paid or reimbursed under Section
9.05(a) of the Credit Agreement for which invoices have been presented a
reasonable period of time prior to the Amendment No. 1 Effective Date, in each
case on or before the Amendment No. 1 Effective Date and (b) the fee described
in the first sentence of Section 2.12(d) of the Credit Agreement immediately
prior to giving effect to this Amendment has been paid substantially
simultaneously with the effectiveness of the Amendment or arrangements for such
payment reasonably acceptable to the Administrative Agent have been made;
(iii)    Legal Opinions. The Administrative Agent shall have received a
favorable legal opinion of (x) Wachtell, Lipton, Rosen & Katz, as special New
York counsel for the Loan Parties and (y) Williams Mullen, as Virginia counsel
for the Loan Parties, each covering such matters as the Administrative Agent may
reasonably request and otherwise reasonably satisfactory to the Administrative
Agent;
(iv)    Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower dated the Amendment No. 1
Effective Date certifying that (a) the Specified Representations contained in
the Amended Credit Agreement are true and correct in all material respects as of
the Amendment No. 1 Effective Date as though made on and as of such date, except
to the extent such representations and warranties (i) expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date) or (ii) expressly
relate to the Closing Date; provided that any representation and warranty that
is qualified as to “materiality,” “Material Adverse

    

--------------------------------------------------------------------------------

-3-

Effect” or similar language are true and correct (after giving effect to any
qualification therein) in all respects on such respective dates and (b) no
Default or Event of Default exists and is continuing; and
(v)    Closing Certificates. The Administrative Agent shall have received a
certificate of the Secretary or Assistant Secretary or similar officer of the
Borrower dated the Amendment No. 1 Effective Date and certifying:
(1)    that attached thereto is a true and complete copy of the certificate or
articles of incorporation, certificate of limited partnership, certificate of
formation or other equivalent constituent and governing documents, including all
amendments thereto, of the Borrower, certified as of a recent date by the
Secretary of State (or other similar official or Governmental Authority) of the
jurisdiction of its organization or by the Secretary or Assistant Secretary or
similar officer of the Borrower or other person duly authorized by the
constituent documents of the Borrower,
(2)    that attached thereto is a true and complete copy of a certificate as to
the good standing of the Borrower as of a recent date from such Secretary of
State (or other similar official or Governmental Authority),
(3)    that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
constituent and governing documents) of the Borrower as in effect on the
Amendment No. 1 Effective Date and at all times since a date prior to the date
of the resolutions described in the following clause (4),
(4)    that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of the
Borrower, authorizing the execution, delivery and performance by the Borrower of
this Amendment and the borrowings hereunder, and the execution, delivery and
performance of each of the other Loan Documents required hereby with respect to
the Borrower and that such resolutions have not been modified, rescinded or
amended and are in full force and effect on the Amendment No. 1 Effective Date,
and
(5)    as to the incumbency and specimen signature of each officer or authorized
signatory executing this Amendment or any other Loan Document delivered in
connection herewith on behalf of the Borrower.
(vi)    The Administrative Agent shall be satisfied that the amount of Escrow
Funds on deposit in the Escrow Account on the Amendment No. 1 Effective Date
would be sufficient to pay all principal and interest due with respect to the
Term B-1 Loans and the Term B-2 Loans at the end of the first Interest Period
applicable to the Term B-1 Loans if all such Loans were required to be prepaid
pursuant to Section 2.10(e) of the Amended Credit Agreement on such date.

    

--------------------------------------------------------------------------------

-4-

Section 4.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.
Section 5.    Applicable Law; Waiver of Jury Trial; Jurisdiction; Consent to
Service of Process. The provisions set forth in Sections 9.07, 9.11 and 9.15 of
the Credit Agreement are hereby incorporated mutatis mutandis with all
references to the “Agreement” therein being deemed references to this Amendment.
Section 6.    Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
Section 7.    Effect of Amendment. Except as expressly set forth herein,
(i) this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent or any other Agent, in each case under the
Credit Agreement or any other Loan Document, and (ii) shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of either
such agreement or any other Loan Document. This Amendment shall constitute a
Loan Document for purposes of the Credit Agreement and from and after the
Amendment No. 1 Effective Date, all references to the Credit Agreement in any
Loan Document and all references in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
shall, unless expressly provided otherwise, refer to the Credit Agreement as
amended by this Amendment. The Borrower hereby consents to this Amendment and
confirms that all obligations of the Borrower under the Loan Documents to which
it is a party shall continue to apply to the Credit Agreement as amended hereby.
[Signature pages follow]
(a)    

    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
FAMILY TREE ESCROW, LLC
By: Dollar Tree, Inc., its sole member


By:
    /s/ Kevin S. Wampler        
    Name:    Kevin S. Wampler
    Title:    Chief Financial Officer






[Signature Page to Dollar Tree Amendment]    

--------------------------------------------------------------------------------




J.P. MORGAN CHASE BANK, N.A.,
as Administrative Agent and a Lender


By:
    /s/ Sarah L. Freedman        
    Name:    Sarah L. Freedman
    Title:    Executive Director


[Signature Page to Dollar Tree Amendment]
    

--------------------------------------------------------------------------------




J.P. MORGAN CHASE BANK, N.A.,
as Additional Term B-1 Lender and Term B-2 Lender
By:
        /s/ Sarah L. Freedman    
    Name:    Sarah L. Freedman
    Title:    Executive Director


[Signature Page to Dollar Tree Amendment]
    

--------------------------------------------------------------------------------




The undersigned Lender hereby consents to this Amendment.
[NAME OF INSTITUTION]
as a Lender
By:        
Name:    
Title:    
If a second signature is necessary:
By:        
Name:    
Title:







[Signature Page to Dollar Tree Amendment]
    

--------------------------------------------------------------------------------




The undersigned Lender hereby consents to this Amendment and to 100% of the
outstanding principal amount of the Initial Term B Loan held by such Lender (or
such lesser amount allocated to such Lender by the Administrative Agent) into a
Term B-1 Loan in a like principal amount on the Amendment No. 1 Effective Date:



________________________________________,
(Name of Institution)
By:        
Name:    
Title:    
If a second signature is necessary:
By:        
Name:    
Title:

[Initial Term B Lender Signature Page to Dollar Tree Amendment]
    

--------------------------------------------------------------------------------




Schedule I


Additional Term B-1 Commitment and Term B-2 Commitment


Lender
Additional Term B-1
Commitment


Term B-2 Commitment


JPMorgan Chase Bank, N.A.
$1,107,585,100.18
$650,000,000
Total
$1,107,585,100.18
$650,000,000







--------------------------------------------------------------------------------

EXHIBIT A


ADDED TEXT SHOWN UNDERSCORED
DELETED TEXT SHOWN STRIKETHROUGH


--------------------------------------------------------------------------------

 


CREDIT AGREEMENT


dated as of March 9, 2015


among


FAMILY TREE ESCROW, LLC
to be merged with and into

DOLLAR TREE, INC.,
as the Borrower,


THE LENDERS PARTY HERETO,


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,


WELLS FARGO SECURITIES LLC,
as Syndication Agent,


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
RBC CAPITAL MARKETS1, U.S. BANK NATIONAL ASSOCIATION, PNC CAPITAL MARKETS LLC,
TD BANK, N.A., CAPITAL ONE, NATIONAL ASSOCIATION, REGIONS BANK, CITIZENS BANK,
NATIONAL ASSOCIATION, MUFG UNION BANK, N.A., SUNTRUST BANK., SUMITOMO MITSUI
BANKING CORPORATION, HSBC SECURITIES (USA) INC. AND FIFTH THIRD BANK,
as Documentation Agents,


J.P. MORGAN SECURITIES LLC, WELLS FARGO SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, RBC CAPITAL MARKETS, AND
U.S. BANK NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Joint Bookrunners,


PNC CAPITAL MARKETS LLC,
as a Joint Lead Arranger.


J.P. MORGAN SECURITIES LLC, WELLS FARGO SECURITIES LLC, MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED, RBC CAPITAL MARKETS AND U.S. BANK NATIONAL
ASSOCIATION
as Term B-1 Joint Lead Arrangers and Term B-1 Joint Bookrunners


and


J.P. MORGAN SECURITIES LLC
As Term B-2 Sole Lead Arranger and Term B-2 Sole Bookrunner



--------------------------------------------------------------------------------






        
    
    

--------------------------------------------------------------------------------




ARTICLE I DEFINITIONS    1
Section 1.01    Defined Terms    1
Section 1.02    Terms Generally; GAAP    6869
Section 1.03    Effectuation of Transactions    6970
Section 1.04    Timing of Payment or Performance    6970
Section 1.05    Times of Day    6970
Section 1.06    Classification of Loans and Borrowings    6971
ARTICLE II THE CREDITS    6971
Section 2.01    Commitments    6971
Section 2.02    Loans and Borrowings    7072
Section 2.03    Requests for Borrowings    7173
Section 2.04    Swingline Loans    7274
Section 2.05    Letters of Credit    7376
Section 2.06    Funding of Borrowings    8082
Section 2.07    Interest Elections    8182
Section 2.08    Termination and Reduction of Commitments    8284
Section 2.09    Repayment of Loans; Evidence of Debt    8385
Section 2.10    Repayment of Term Loans and Revolving Facility Loans    8486
Section 2.11    Prepayment of Loans    8789
Section 2.12    Fees    8890
Section 2.13    Interest    8992
Section 2.14    Alternate Rate of Interest    9093
Section 2.15    Increased Costs    9193
Section 2.16    Break Funding Payments    9295
Section 2.17     Taxes    9295
Section 2.18    Payments Generally; Pro Rata Treatment; Sharing of
Set-offs    9799
Section 2.19    Mitigation Obligations; Replacement of Lenders    99101
Section 2.20    Illegality    100103
Section 2.21    Incremental Commitments    101104
Section 2.22    Extensions of Loans and Commitments    104107
Section 2.23    Refinancing Amendments    106110
Section 2.24     Defaulting Lender    111114
Section 2.25    Loan Repurchases    113116
ARTICLE III REPRESENTATIONS AND WARRANTIES    115118
Section 3.01    Organization; Powers    115118
Section 3.02    Authorization    115119
Section 3.03    Enforceability    116119
Section 3.04    Governmental Approvals    116119
Section 3.05    Financial Statements    117120
Section 3.06    No Material Adverse Effect    117120
Section 3.07    Title to Properties; Possession Under Leases    117120
Section 3.08    Subsidiaries    117120
Section 3.09    Litigation; Compliance with Laws    117121
Section 3.10    Federal Reserve Regulations    118121
Section 3.11    Investment Company Act    118121



        
    
    

--------------------------------------------------------------------------------




Section 3.12    Use of Proceeds    118121
Section 3.13    Tax Returns    118122
Section 3.14    No Material Misstatements    119122
Section 3.15     Employee Benefit Plans    120123
Section 3.16    Environmental Matters    120123
Section 3.17    Security Documents    120124
Section 3.18    Solvency    121125
Section 3.19    Labor Matters    122125
Section 3.20    Insurance    122125
Section 3.21    Intellectual Property; Licenses, Etc.    122125
Section 3.22    USA PATRIOT Act    122126
Section 3.23    Anti-Corruption Laws and Sanctions    122126
ARTICLE IV CONDITIONS OF LENDING    123126
Section 4.01    Effective Date    123126
Section 4.02    Closing Date    124128
Section 4.03    Subsequent Credit Events    128131
Section 4.04    Determinations Under Sections 4.01 and 4.02    129132
ARTICLE V AFFIRMATIVE COVENANTS    129132
Section 5.01    Existence; Business and Properties    129132
Section 5.02    Insurance    130133
Section 5.03    Taxes    131134
Section 5.04    Financial Statements, Reports, Etc.    131135
Section 5.05    Litigation and Other Notices    133137
Section 5.06    Compliance with Laws    134137
Section 5.07    Maintaining Records; Access to Properties and
Inspections    134137
Section 5.08    Use of Proceeds    134138
Section 5.09    Compliance with Environmental Laws    134138
Section 5.10    Further Assurances; Additional Security    135138
Section 5.11    Rating    138141
Section 5.12    Restricted and Unrestricted Subsidiaries    138141
Section 5.13    Post-Closing    138141
ARTICLE VI NEGATIVE COVENANTS    138141
Section 6.01    Indebtedness    138142
Section 6.02    Liens    144147
Section 6.03    [Reserved]    148152
Section 6.04    Investments, Loans and Advances    148152
Section 6.05    Mergers, Consolidations, Sales of Assets and
Acquisitions    153156
Section 6.06    Restricted Payments    156159
Section 6.07    Transactions with Affiliates    157161
Section 6.08    Business of the Borrower and the Subsidiaries; Etc.    159163
Section 6.09    Restrictions on Subsidiary Distributions and Negative Pledge
Clauses    159163
Section 6.10    Reserved    161165
Section 6.11    Fiscal Quarter and/or Fiscal Year    161165
Section 6.12    Financial Covenant    162165
ARTICLE VI-A ESCROW SUB COVENANT    162165



 
2
 

        
    

--------------------------------------------------------------------------------




Section 6.01-A.    Activities of the Borrower Prior to the Closing
Date    163166
ARTICLE VII EVENTS OF DEFAULT    163166
Section 7.01    Events of Default    163166
Section 7.02    Clean-Up Period    167170
ARTICLE VIII THE AGENTS    167170
Section 8.01    Appointment    167170
Section 8.02    Delegation of Duties    168171
Section 8.03    Exculpatory Provisions    169172
Section 8.04    Reliance by Agents    170173
Section 8.05    Notice of Default    170173
Section 8.06    Non-Reliance on Agents and Other Lenders    171174
Section 8.07    Indemnification    171174
Section 8.08    Agent in Its Individual Capacity    172175
Section 8.09    Successor Administrative Agent    172175
Section 8.10    Arrangers, Etc.    173176
Section 8.11    Security Documents and Collateral Agent    173176
Section 8.12    Right to Realize on Collateral and Enforce Guarantees    174177
Section 8.13    Withholding Tax    175178
ARTICLE IX MISCELLANEOUS    175178
Section 9.01    Notices; Communications    175178
Section 9.02    Survival of Agreement    176179
Section 9.03    Binding Effect    177180
Section 9.04    Successors and Assigns    177180
Section 9.05    Expenses; Indemnity    183186
Section 9.06    Right of Set-off    185188
Section 9.07    Applicable Law    185188
Section 9.08    Waivers; Amendment    186189
Section 9.09    Interest Rate Limitation    189192
Section 9.10    Entire Agreement    190193
Section 9.11    WAIVER OF JURY TRIAL    190193
Section 9.12    Severability    190193
Section 9.13    Counterparts    190193
Section 9.14    Headings    191194
Section 9.15    Jurisdiction; Consent to Service of Process    191194
Section 9.16    Confidentiality    191194
Section 9.17    Platform; Borrower Materials    192195
Section 9.18    Release of Liens and Guarantees    193196
Section 9.19    USA PATRIOT Act Notice    195198
Section 9.20    Agency of the Borrower for the Loan Parties    196199
Section 9.21    No Liability of the Issuing Banks    196199
Section 9.22    Collateral Releases and Recapture    196199





 
3
 

        
    

--------------------------------------------------------------------------------









 
4
 

        
    

--------------------------------------------------------------------------------




Exhibits and Schedules
Exhibit A
Form of Assignment and Acceptance

Exhibit B
[Reserved]

Exhibit C
Form of Solvency Certificate

Exhibit D-1
Form of Borrowing Request

Exhibit D-2
Form of Swingline Borrowing Request

Exhibit D-3
Form of Letter of Credit Request

Exhibit E
Form of Interest Election Request

Exhibit F
Auction Procedures

Exhibit G
Form of Mortgage

Exhibit H
Form of Promissory Note

Exhibit I
Form of Perfection Certificate

Exhibit J-1
U.S. Tax Certificate (For Non-U.S. Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit J-2
U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit J-3
U.S. Tax Certificate (For Non-U.S. Participants that are not Partnerships for
U.S. Federal Income Tax Purposes)

Exhibit J-4
U.S. Tax Certificate (For Non-U.S. Participants that are Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit K
Form of First Lien Intercreditor Agreement

Exhibit L
Form of Collateral Agreement

Exhibit M
Form of Subsidiary Guarantee Agreement



Schedule 1.01(B)
Mortgaged Property

Schedule 2.01
Commitments

Schedule 2.05(a)
Existing Letters of Credit

Schedule 3.04
Governmental Approvals

Schedule 3.05
Financial Statements

Schedule 3.08(a)
Subsidiaries

Schedule 3.08(b)
Subscriptions

Schedule 3.16
Environmental Matters

Schedule 3.20
Insurance

Schedule 3.21
Intellectual Property

Schedule 5.13
Post-Closing Items

Schedule 6.01
Indebtedness

Schedule 6.02(a)
Liens

Schedule 6.04
Investments

Schedule 6.07
Transactions with Affiliates

Schedule 9.01
Notice Information






    
 

--------------------------------------------------------------------------------




CREDIT AGREEMENT dated as of March 9, 2015 (as amended by Amendment No. 1 on
June 11, 2015, this “Agreement”), among Family Tree Escrow, LLC, a Virginia
limited liability company, JPMorgan Chase Bank, N.A., as Administrative Agent
(in such capacity, the “Administrative Agent”), Collateral Agent and Swingline
Lender, and each Issuing Bank and Lender (each as defined below) party hereto
from time to time.
WHEREAS, DTI, Merger Sub (as defined below) and Family Dollar Stores, Inc., a
Delaware corporation (“Family Dollar”), have entered into that certain Merger
Agreement (as defined below) pursuant to which Merger Sub will, subject to the
terms and conditions set forth therein, merge with and into Family Dollar (the
“Merger”), with Family Dollar surviving as a wholly-owned subsidiary of DTI; and
WHEREAS, in connection with the consummation of the transactions contemplated by
the Merger Agreement, the Borrower (as defined below) has requested the Lenders
(as defined below) to extend credit as set forth herein;
NOW, THEREFORE, the Lenders and the Issuing Banks (as defined below) are willing
to extend such credit to the Borrower on the terms and subject to the conditions
set forth herein.
Accordingly, the parties hereto agree as follows:
ARTICLE I


Definitions


Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:
“2020 Senior Notes” shall mean the $750,000,000 of 5.250% senior notes due 2020
issued under the 2020 Senior Notes Indenture and outstanding as of the Closing
Date, or any exchange notes in respect thereof.
“2020 Senior Notes Indenture” shall mean the indenture for the 2020 Senior
Notes, dated
as of February 23, 2015, between the Borrower and U.S. Bank, National
Association, as trustee.


“2023 Senior Notes” shall mean the $2,500,000,000 of 5.750% senior notes due
2023
issued under the 2023 Senior Notes Indenture and outstanding as of the Closing
Date, or any exchange notes in respect thereof.
“2023 Senior Notes Indenture” shall mean the indenture for the 2023 Senior
Notes, dated
as of February 23, 2015, between the Borrower and U.S. Bank, National
Association, as trustee.


“ABR” shall mean, for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus ½ of 1%, (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is

    



--------------------------------------------------------------------------------




not a Business Day, the immediately preceding Business Day) plus 1.00%, provided
that, for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be
based on the LIBO Screen Rate at approximately 11:00 a.m. London time on such
day and (d) solely in the case of the Initial Term B Loans and Term B-1 Loans,
1.75%. Any change in the ABR due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
“ABR Loan” shall mean any ABR Term Loan, ABR Revolving Loan or Swingline Loan.
“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.
“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.
“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.
“Accepting Term Lender” shall have the meaning assigned that term in Section
2.10(d).
“Additional Mortgage” shall have the meaning assigned that term in Section
5.10(c).
“Additional Term B-1 Commitment” shall mean, with respect to the Additional Term
B-1 Lender, its commitment to make a Term B-1 Loan on the Amendment No. 1
Effective Date in an amount set forth on Schedule I to Amendment No. 1. Such
Additional Term B-1 Commitment shall be in an amount equal to the excess of
$3,300 million over the principal amount of Converted Initial Term B Loans of
all Lenders.
“Additional Term B-1 Lender” shall mean the Person identified as such in
Amendment No. 1.
“Adjusted Consolidated EBITDA” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis for any period, the Consolidated Net Income
of the Borrower and the Subsidiaries for such period plus
(a)the sum of, without duplication, in each case, to the extent deducted in or
otherwise reducing Consolidated Net Income for such period:
(i)provision for Taxes based on income, profits or capital of the Borrower and
the Subsidiaries for such period, without duplication, including, without
limitation, state franchise and similar Taxes, and foreign withholding Taxes;
plus



 
2
 

        
    

--------------------------------------------------------------------------------




(ii)(x) Interest Expense of the Borrower and the Subsidiaries for such period
and (y) all cash dividend payments (excluding items eliminated in consolidation)
on any series of preferred stock of any Subsidiary or any Disqualified Stock of
the Borrower and its Subsidiaries; plus



 
3
 

        
    

--------------------------------------------------------------------------------






(iii)depreciation, amortization (including amortization of intangibles, deferred
financing fees and actuarial gains and losses related to pensions and other
post-employment benefits, but excluding amortization of prepaid cash expenses
that were paid in a prior period) and other non-cash expenses (excluding any
such non-cash charges or expenses to the extent that it represents an accrual of
or reserve for cash expenses in any future period or amortization of a prepaid
cash expense that was paid in a prior period) of the Borrower and the
Subsidiaries for such period; plus
(iv)any costs or expenses incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such
costs or expenses are funded with cash proceeds contributed to the capital of
the Borrower or net cash proceeds of an issuance of Equity Interests of the
Borrower (other than Disqualified Stock) solely to the extent that such net cash
proceeds are excluded from the calculation of the Available Amount; plus
(v)any non-cash losses related to non-operational hedging, including, without
limitation, resulting from hedging transactions for interest rate or currency
exchange risks associated with this Agreement, the Existing Private Placement
Notes or the Existing Family Dollar Notes; minus
(b)the sum of, without duplication, in each case, to the extent added back in or
otherwise increasing Consolidated Net Income for such period:
(i)non-cash items increasing such Consolidated Net Income for such period
(excluding the recognition of deferred revenue or any non-cash items which
represent the reversal of any accrual of, or reserve for, anticipated cash
charges in any prior period that reduced Adjusted Consolidated EBITDA in an
earlier period and any items for which cash was received in any prior period);
plus
(ii)any non-cash gains related to non-operational hedging, including, without
limitation, resulting from hedging transactions for interest rate or currency
exchange risks associated with this Agreement, the Existing Private Placement
Notes or the Existing Family Dollar Notes;
in each case, on a consolidated basis and determined in accordance with GAAP.
Notwithstanding the preceding, the provision for Taxes based on the income or
profits of, the Interest Expense of, the depreciation and amortization and other
non-cash expenses or non-cash items of and the restructuring charges or expenses
of, a Subsidiary (other than any Wholly Owned Subsidiary) of the Borrower will
be added to (or subtracted from, in the case of non-cash items described in
clause (b) above) Consolidated Net Income to compute Adjusted Consolidated
EBITDA, (A) in the same proportion that the Net Income of such Subsidiary was
added to compute



 
4
 

        
    

--------------------------------------------------------------------------------




such Consolidated Net Income of the Borrower, and (B) only to the extent that a
corresponding amount of the Net Income of such Subsidiary would be permitted at
the date of determination to be dividended or distributed to the Borrower by
such Subsidiary without prior governmental approval (that has not been
obtained), and without direct or indirect restriction pursuant to the terms of
its charter and all agreements, instruments, judgments, decrees, orders,
statutes, rules and governmental regulations applicable to that Subsidiary or
its stockholders.
“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum (rounded, if necessary, to the
nearest 1/16 of 1%) equal to the greater of (x) the LIBO Rate in effect for such
Interest Period and (y) in the case of Eurocurrency Borrowings composed of
Initial Term B Loans and Term B-1 Loans, 0.75%.
“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement, together with its successors and
assigns.
“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form supplied by the Administrative Agent.
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.
“Agents” shall mean the Administrative Agent and the Collateral Agent.
“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement, as may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.
“Amendment No. 1” shall mean Amendment No. 1 to this Agreement, dated as of June
11, 2015, by and among the Borrower, the Administrative Agent and the Lenders
party thereto.
“Amendment No. 1 Consenting Lender” shall mean each Lender that at or prior to
the Amendment No. 1 Effective Date provided the Administrative Agent with a
counterpart to Amendment No. 1 executed by such Lender.
“Amendment No. 1 Effective Date” shall mean the date on which Amendment No. 1
became effective, such date being June 11, 2015.
“All-in Yield” shall mean, as to any Loans (or other Indebtedness, if
applicable), the yield thereon to Lenders (or other lenders, as applicable)
providing such Loans (or other Indebtedness, if applicable) in the primary
syndication thereof, as reasonably determined by the Administrative Agent in
consultation with the Borrower, whether in the form of interest rate, margin,
original issue discount, up-front fees, rate floors or otherwise; provided, that
original issue discount and up-front fees shall be equated to interest rate
based on an assumed four year average life; and provided, further, that “All-in
Yield” shall not include arrangement, commitment, underwriting,



 
5
 

        
    

--------------------------------------------------------------------------------




structuring or similar fees and customary consent fees for an amendment paid
generally to consenting lenders.



 
6
 

        
    

--------------------------------------------------------------------------------




“Anti-Corruption Laws” shall mean, laws or rules related to bribery or
anti-corruption, including the United States Foreign Corrupt Practices Act of
1977, as amended.


“Applicable Commitment Fee” shall mean for any day (i) with respect to any
Revolving Facility Commitments relating to Initial Revolving Loans, 0.375% per
annum; or (ii) with respect to any Other Revolving Facility Commitments, the
“Applicable Commitment Fee” set forth in the applicable Extension Amendment or
Refinancing Amendment (as applicable).
“Applicable Date” shall have the meaning assigned to such term in Section
9.08(f).
“Applicable Margin” shall mean for any day (i) with respect to any Initial Term
A Loan, 2.25% per annum in the case of any Eurocurrency Loan and 1.25% per annum
in the case of any ABR Loan; (ii) with respect to any Initial Term B Loan, 3.50%
per annum in the case of any Eurocurrency Loan and 2.50% per annum in the case
of any ABR Loan; (iii) with respect to any Term B-1 Loan, 2.75% in the case of
any Eurocurrency Loan and 1.75% in the case of any ABR Loan, (iv) with respect
to any Term B-2 Loan, 4.25% per annum, (v) with respect to any Initial Revolving
Loan or Swingline Loan, 2.25% per annum in the case of any Eurocurrency Loan and
1.25% per annum in the case of any ABR Loan; and (ivvi) with respect to any
Other Term Loan or Other Revolving Loan, the “Applicable Margin” set forth in
the Incremental Assumption Agreement, Extension Amendment or Refinancing
Amendment (as applicable) relating thereto.
“Applicable Prepayment Premium” with respect to any Term B-2 Loan on any date
means (i) prior to the first anniversary of the Amendment No. 1 Effective Date,
the sum of (A) 2% of the principal amount thereof and (B) the present value as
determined by the Administrative Agent of the amount of interest that would
accrue on the principal amount thereof during the period from such date to but
excluding the first anniversary of the Amendment No. 1 Effective Date based on
the Applicable Rate and assuming that the full principal amount thereof remained
outstanding during such period discounted to such date based on a discount rate
equal to the Treasury Rate on such date plus 50 basis points, (ii) from and
including the first anniversary of the Amendment No. 1 Effective Date to but
excluding the second anniversary of the Amendment No. 1 Effective Date, 2% of
the principal amount thereof, (iii) from and including the second anniversary of
the Amendment No. 1 Effective Date to but excluding the third anniversary of the
Amendment No. 1 Effective Date, 1% of the principal amount thereof and (iv) from
and after the third anniversary of the Amendment No. 1 Effective Date, zero.
“Approved Fund” shall have the meaning assigned to such term in Section
9.04(b)(ii).
“Arrangers” shall mean, collectively, (i) J.P. Morgan Securities LLC, Wells
Fargo Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated, RBC
Capital Markets, U.S. Bank National Association and PNC Capital Markets LLC,
(ii) the Term B-1 Joint Lead Arrangers and Term B-1 Joint Bookrunners and (iii)
the Term B-2 Sole Lead Arranger and Term B-2 Sole Bookrunner.
“Asset Sale” shall mean (x) any Disposition (including any sale and lease-back
of assets and any mortgage or lease of Real Property) to any person of, any
asset or assets of the Borrower or any Subsidiary and (y) any sale of any Equity
Interests by any Subsidiary to a person other than the Borrower or a Subsidiary.



 
7
 

        
    

--------------------------------------------------------------------------------




“Assignee” shall have the meaning assigned to such term in Section 9.04(b)(i).
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 9.04), in the form of Exhibit A or such other
form as shall be approved by the Administrative Agent and reasonably
satisfactory to the Borrower.
“Attributable Receivables Indebtedness” shall mean the principal amount of
Indebtedness (other than any Indebtedness subordinated in right of payment owing
by a Receivables Entity to a Receivables Seller or a Receivables Seller to
another Receivables Seller in connection with the transfer, sale and/or pledge
of Permitted Receivables Facility Assets) which (i) if a Qualified Receivables
Facility is structured as a secured lending agreement or other similar
agreement, constitutes the principal amount of such Indebtedness or (ii) if a
Qualified Receivables Facility is structured as a purchase agreement or other
similar agreement, would be outstanding at such time under such Qualified
Receivables Facility if the same were structured as a secured lending agreement
rather than a purchase agreement or such other similar agreement.
“Auction Manager” shall have the meaning assigned to such term in Section
2.25(a).
“Auction Procedures” shall mean auction procedures with respect to Purchase
Offers set forth in Exhibit F hereto.
“Auto Renewal Letter of Credit” shall have the meaning assigned that term in
Section 2.05(c).
“Availability Period” shall mean, with respect to any Class of Revolving
Facility Commitments, the period from and including the Closing Date (or, if
later, the effective date for such Class of Revolving Facility Commitments) to
but excluding the earlier of the Revolving Facility Maturity Date for such Class
and, in the case of each of the Revolving Facility Loans, Revolving Facility
Borrowings, Swingline Loans, Swingline Borrowings and Letters of Credit, the
date of termination of the Revolving Facility Commitments of such Class.
“Available Amount” shall mean, as at any time of determination, an amount, not
less than zero in the aggregate, determined on a cumulative basis, equal to,
without duplication:
(a)$150,000,000, plus
(b)50% of cumulative Consolidated Net Income of the Borrower since February 1,
2015, plus
(c)the cumulative amounts of all mandatory prepayments declined by Term Lenders,
plus
(d)the Cumulative Qualified Equity Proceeds Amount on such date of
determination, minus



 
8
 

        
    

--------------------------------------------------------------------------------




(e)the cumulative amount of Investments made with the Available Amount from and
after the Closing Date and on or prior to such time (net of any return on such
Investments not otherwise included in the Cumulative Qualified Equity Proceeds
Amount), minus



 
9
 

        
    

--------------------------------------------------------------------------------




(f)the cumulative amount of Restricted Payments made with the Available Amount
from and after the Closing Date and on or prior to such time.
“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender under any Class of Revolving Facility Commitments at any time, an amount
equal to the amount by which (a) the applicable Revolving Facility Commitment of
such Revolving Facility Lender at such time exceeds (b) the applicable Revolving
Facility Credit Exposure (excluding the Swingline Exposure) of such Revolving
Facility Lender at such time.
“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, and any successor thereto.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
“Board of Directors” shall mean, as to any person, the board of directors, the
board of managers, the sole manager or other governing body of such person.
“Borrower” shall mean (i) prior to the Closing Date, Escrow Sub and (ii) from
and after the Closing Date, DTI, as the surviving corporation of the Escrow
Merger, or any permitted successor thereto in accordance with Section 6.05(g) or
(n).
“Borrower Materials” shall have the meaning assigned to such term in Section
9.17.
“Borrowing” shall mean a group of Loans of a single Type under a single
Facility, and made on a single date and, in the case of Eurocurrency Loans, as
to which a single Interest Period is in effect.
“Borrowing Minimum” shall mean (a) in the case of Eurocurrency Loans,
$1,000,000, (b) in the case of ABR Loans, $1,000,000 and (c) in the case of
Swingline Loans, $500,000.
“Borrowing Multiple” shall mean (a) in the case of Eurocurrency Loans, $500,000,
(b) in the case of ABR Loans, $250,000 and (c) in the case of Swingline Loans,
$100,000.
“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit D-1 or another
form approved by the Administrative Agent.
“Budget” shall have the meaning assigned to such term in Section 5.04(e).
“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in Dollars in the London interbank market.



 
10
 

        
    

--------------------------------------------------------------------------------




“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person; provided, however, that Capital Expenditures for the Borrower and
the Subsidiaries shall not include:
(a)expenditures to the extent made with proceeds of the issuance of Qualified
Equity Interests of the Borrower or capital contributions to the Borrower or
funds that would have constituted Net Proceeds under clause (a) of the
definition of the term “Net Proceeds” (but that will not constitute Net Proceeds
as a result of the first or second proviso to such clause (a));
(b)expenditures of proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties useful in the business of the Borrower and the
Subsidiaries to the extent such proceeds are not then required to be applied to
prepay Term Loans pursuant to Section 2.11(b);
(c)interest capitalized during such period;
(d)expenditures that are accounted for as capital expenditures of such person
and that actually are paid for by a third party (excluding the Borrower or any
Subsidiary) and for which none of the Borrower or any Subsidiary has provided or
is required to provide or incur, directly or indirectly, any consideration or
obligation to such third party or any other person (whether before, during or
after such period);
(e)the book value of any asset owned by such person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided that (i) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made and (ii) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired;
(f)the purchase price of equipment purchased during such period to the extent
that the consideration therefor consists of any combination of (i) used or
surplus equipment traded in at the time of such purchase, (ii) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business or (iii) assets Disposed of pursuant to Section 6.05(m);
(g)Investments in respect of a Permitted Business Acquisition; or



 
11
 

        
    

--------------------------------------------------------------------------------




(h)the purchase of property, plant or equipment made with proceeds from any
Asset Sale to the extent such proceeds are not then required to be applied to
prepay Term Loans pursuant to Section 2.11(b).
“Capitalized Lease Obligations” shall mean, at the time any determination
thereof is to be made, the amount of the liability in respect of a capital lease
that would at such time be required to be capitalized and reflected as a
liability on the balance sheet (excluding the footnotes thereto) in accordance
with GAAP; provided that all obligations of any person that are or would be
characterized as operating lease obligations in accordance with GAAP on July 27,
2014 (whether or not such operating lease obligations were in effect on such
date) shall continue to be accounted for as operating lease obligations (and not
as Capitalized Lease Obligations) for purposes of this Agreement regardless of
any change in GAAP following the Closing Date that would otherwise require such
obligations to be recharacterized (on a prospective or retroactive basis or
otherwise) as Capitalized Lease Obligations.
“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of one or more of the Issuing Banks or
Lenders, as collateral for Revolving L/C Exposure or obligations of the Lenders
to fund participations in respect of Revolving L/C Exposure, cash or deposit
account balances or, if the Collateral Agent and each Issuing Bank shall agree
in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the Collateral
Agent and each applicable Issuing Bank. “Cash Collateral” and “Cash
Collateralization” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.
“Cash Management Agreement” shall mean any agreement to provide to the Borrower
or any Subsidiary cash management services for collections, treasury management
services (including controlled disbursement, overdraft, automated clearing house
fund transfer services, return items and interstate depository network
services), any demand deposit, payroll, trust or operating account
relationships, commercial credit cards, merchant card, purchase or debit cards,
non-card e-payables services, and other cash management services, including
electronic funds transfer services, lockbox services, stop payment services and
wire transfer services.
“Cash Management Bank” shall mean any person that, at the time it enters into a
Cash Management Agreement (or on the Closing Date), is an Agent, an Arranger, a
Lender or an Affiliate of any such person, in each case, in its capacity as a
party to such Cash Management Agreement.
“CFC” shall mean a “controlled foreign corporation” within the meaning of
section 957(a) of the Code.
“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Effective Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Effective Date or (c) compliance by any Lender (or, for purposes of Section
2.15(b), by any Lending Office of such Lender or by such Lender’s holding
company, if any) with any written request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the Effective Date; provided, however,



 
12
 

        
    

--------------------------------------------------------------------------------




that notwithstanding anything herein to the contrary, (x) all requests, rules,
guidelines or directives under or issued in connection with the Dodd‑Frank Wall
Street Reform and Consumer Protection Act, all interpretations and applications
thereof and any compliance by a Lender with any request or directive relating
thereto and (y) all requests, rules, guidelines or directives promulgated under
or in connection with, all interpretations and applications of, and any
compliance by a Lender with any request or directive relating to International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States of America or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case under
clauses (x) and (y) be deemed to be a “Change in Law” but only to the extent it
is the general policy of a Lender to impose applicable increased costs or costs
in connection with capital adequacy requirements similar to those described in
clauses (a) and (b) of Section 2.15 generally on other similarly situated
borrowers under similar circumstances under agreements permitting such
impositions.
“Change of Control” shall mean (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower; or (b) occupation of a
majority of the seats (other than vacant seats) on the Board of Directors of the
Borrower by persons who (i) were not members of the Board of Directors of the
Borrower on the Closing Date and (ii) whose election to the Board of Directors
of the Borrower or whose nomination for election by the stockholders of the
Borrower was not approved by a majority of the members of the Board of Directors
of the Borrower then still in office who were either members of the Board of
Directors on the Closing Date or whose election or nomination for election was
previously so approved. Prior to the Closing Date, references to the Borrower in
this definition only shall be deemed to refer to DTI and the references to
“Closing Date” in clause (b) of this definition shall be deemed to refer to the
Effective Date.
“Charges” shall have the meaning assigned to such term in Section 9.09.
“Class” shall mean, (a) when used in respect of any Loan or Borrowing, whether
such Loan or the Loans comprising such Borrowing are Initial Term A Loans,
Initial Term B Loans, Term B-1 Loans, Term B-2 Loans, Other Term Loans, Initial
Revolving Loans or Other Revolving Loans; and (b) when used in respect of any
Commitment, whether such Commitment is in respect of a commitment to make
Initial Term A Loans, Initial Term B Loans, Term B-1 Loans, Term B-2 Loans,
Other Term Loans, Initial Revolving Loans or Other Revolving Loans. Other Term
Loans or Other Revolving Loans that have different terms and conditions
(together with the Commitments in respect thereof) from the Initial Term A
Loans, Initial Term B Loans, the Term B-1 Loans, the Term B-2 Loans or the
Initial Revolving Loans, respectively, or from other Other Term Loans or other
Other Revolving Loans, as applicable, shall be construed to be in separate and
distinct Classes.
“Class Loans” shall have the meaning assigned to such term in Section 9.08(f).
“Clean-Up Period” shall have the meaning assigned to such term in Section 7.02.



 
13
 

        
    

--------------------------------------------------------------------------------




“Closing Date” shall mean the first date on which the conditions set forth in
Section 4.02 are satisfied (or waived in accordance with Section 9.08).
“Closing Date Mortgaged Properties” shall have the meaning assigned to such term
in the definition of the term “Mortgaged Properties.”
“Closing Date Refinancing” shall mean (i) the termination of that certain
$600,000,000 Amended and Restated 5-year Credit Agreement, dated as of November
13, 2013, by and among Family Dollar, Wells Fargo Bank, National Association as
Administrative Agent and the other parties referred to therein and that certain
$300,000,000 Amended and Restated 4-Year Credit Agreement, dated as of November
13, 2013, by and among Family Dollar, Wells Fargo Bank, National Association as
Administrative Agent and the other parties referred to therein and the repayment
of all amounts owing thereunder, (ii) to the extent not previously repaid by
Family Dollar, the repayment of the Family Dollar Private Placement Notes (or
provision shall be made for their repayment or constructive discharge), (iii)
the termination of that certain $750,000,000 Credit Agreement, dated as of June
6, 2012, among Dollar Tree Stores, Inc., DTI, the guarantors and lenders party
thereto and Wells Fargo Bank, National Association, as Administrative Agent, and
the repayment of all amounts owing thereunder and (iv) the repurchase or
redemption of the Existing Private Placement Notes (or provision shall be made
for their repayment or constructive discharge).
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties and all other property that is
subject to any Lien in favor of the Administrative Agent, the Collateral Agent
or any Subagent for the benefit of the Secured Parties pursuant to any Security
Document; provided, that notwithstanding anything to the contrary herein or in
any Security Document or other Loan Document, in no case shall the Collateral
include any Excluded Property.
“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Parties, together with its successors and permitted
assigns in such capacity.
“Collateral Agreement” shall mean the Collateral Agreement substantially in the
form of Exhibit L dated as of the Closing Date, as may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time,
among the Borrower, each Guarantor and the Collateral Agent.
“Collateral and Guarantee Requirement” shall mean the requirement that (in each
case, subject to the last three paragraphs of Section 5.10, and subject to
Schedule 5.13 (which, for the avoidance of doubt, shall override the applicable
clauses of this definition of “Collateral and Guarantee Requirement”)):
(a)on the Closing Date, the Collateral Agent shall have received from the
Borrower and each Guarantor, a counterpart of the Collateral Agreement and (ii)
from each Guarantor, a counterpart of the Subsidiary Guarantee Agreement, in
each case duly executed and delivered on behalf of such person;



 
14
 

        
    

--------------------------------------------------------------------------------




(b)on the Closing Date, (i)(x) all outstanding Equity Interests directly owned
by the Loan Parties, other than Excluded Securities, and (y) all Indebtedness
owing to any Loan Party, other than Excluded Securities, shall have been pledged
or assigned for security purposes pursuant to the Security Documents and (ii)
the Collateral Agent shall have received certificates, updated share registers
(where necessary under the laws of any applicable jurisdiction in order to
create a perfected security interest in such Equity Interests) or other
instruments (if any) representing such Equity Interests (other than certificates
or instruments issued by Family Dollar or subsidiaries of Family Dollar that are
not received from Family Dollar on or prior to the Closing Date so long as the
Borrower has used commercially reasonable efforts to obtain such certificates
prior to the Closing Date, with any such certificates or instruments to be
delivered as promptly as practical (and in any event within the time period set
forth on Schedule 5.13)) and any notes or other instruments required to be
delivered pursuant to the applicable Security Documents, together with stock
powers, note powers or other instruments of transfer with respect thereto (as
applicable) endorsed in blank;
(c)in the case of any person that becomes a Guarantor after the Closing Date,
the Collateral Agent shall have received (i) a supplement to the Subsidiary
Guarantee Agreement and (ii) supplements to the Collateral Agreement and any
other Security Documents, if applicable, in the form specified therefor or
otherwise reasonably acceptable to the Administrative Agent, in each case, duly
executed and delivered on behalf of such Guarantor;
(d)after the Closing Date (x) all outstanding Equity Interests of any person
that becomes a Guarantor after the Closing Date and that are held by a Loan
Party and (y) all Equity Interests directly acquired by a Loan Party after the
Closing Date, in each case other than Excluded Securities, shall have been
pledged pursuant to the Security Documents, together with stock powers or other
instruments of transfer with respect thereto (as applicable) endorsed in blank;
(e)except as otherwise contemplated by this Agreement or any Security Document,
all documents and instruments, including Uniform Commercial Code financing
statements, and filings with the United States Copyright Office and the United
States Patent and Trademark Office, and all other actions reasonably requested
by the Collateral Agent (including those required by applicable Requirements of
Law) to be delivered, filed, registered or recorded to create the Liens intended
to be created by the Security Documents (in each case, including any supplements
thereto) and perfect such Liens to the extent required by, and with the priority
required by, the Security Documents, shall have been delivered, filed,
registered or recorded or delivered to the Collateral Agent for filing,
registration or the recording substantially concurrently with, or promptly
following, the execution and delivery of each such Security Document;
(f)evidence of the insurance (if any) required by the terms of Section 5.02
hereof shall have been received by the Collateral Agent;



 
15
 

        
    

--------------------------------------------------------------------------------




(g)after the Closing Date, the Collateral Agent shall have received, (i) such
other Security Documents as may be required to be delivered pursuant to Section
5.10 or the Security Documents, and (ii) upon reasonable request by the
Collateral Agent, evidence of compliance with any other requirements of Section
5.10;
(h)within (x) 90 days after the Closing Date with respect to each Closing Date
Mortgaged Property set forth on Schedule 1.01(B) (or on such later date as the
Collateral Agent may agree in its reasonable discretion) and (y) within the time
periods set forth in Section 5.10 with respect to Mortgaged Properties
encumbered pursuant to said Section 5.10, the Collateral Agent shall have
received (i) counterparts of each Mortgage to be entered into with respect to
each such Mortgaged Property duly executed and delivered by the record owner of
such Mortgaged Property and suitable for recording or filing in all filing or
recording offices that the Collateral Agent may reasonably deem necessary or
desirable in order to create a valid and enforceable Lien subject to no other
Liens except Permitted Liens, at the time of recordation thereof, (ii) with
respect to the Mortgage encumbering each such Mortgaged Property, opinions of
local counsel regarding the due authorization, execution and delivery, the
enforceability, and perfection of the Mortgages and such other matters
customarily covered in real estate mortgage counsel opinions as the Collateral
Agent may reasonably request, if and to the extent, and in such form, as local
counsel customarily provides such opinions as to such other matters, (iii) with
respect to each such Mortgaged Property, the Flood Documentation and (iv) such
other documents as the Collateral Agent may reasonably request that are
available to the Borrower without material expense with respect to any such
Mortgage or Mortgaged Property; and
(i)within (x) 90 days after the Closing Date with respect to each Closing Date
Mortgaged Property set forth on Schedule 1.01(B) (or on such later date as the
Collateral Agent may agree in its reasonable discretion) and (y) within the time
periods set forth in Section 5.10 with respect to Mortgaged Properties
encumbered pursuant to said Section 5.10, the Collateral Agent shall have
received (i) a policy or policies or marked up unconditional binder of title
insurance with respect to properties located in the United States of America, or
a date-down and modification endorsement, if available, paid for by the
Borrower, in the amount of the Fair Market Value of the respective Mortgaged
Property, issued by a nationally recognized title insurance company (“Title
Insurer”) insuring the Lien of each Mortgage as a valid Lien on the Mortgaged
Property described therein, free of any other Liens except Permitted Liens,
together with such customary endorsements, coinsurance and reinsurance as the
Collateral Agent may reasonably request and which are available at commercially
reasonable rates in the jurisdiction where the applicable Mortgaged Property is
located (provided, however, that in lieu of a zoning endorsement, Collateral
Agent shall accept a zoning report from a nationally recognized zoning report
provider), and (ii) a survey of each Mortgaged Property (including all
improvements, easements and other customary matters thereon reasonably required
by the Collateral Agent), as applicable, for which all necessary fees (where
applicable) have been paid with respect to properties located in the United
States of America, which is (A) complying in all material respects with the
minimum detail requirements of the American Land Title Association and American
Congress of Surveying and Mapping as such requirements are in effect on the



 
16
 

        
    

--------------------------------------------------------------------------------




date of preparation of such survey and (B) sufficient for such title insurance
company to remove all standard survey exceptions from the title insurance policy
relating to such Mortgaged Property or otherwise reasonably acceptable to the
Collateral Agent; provided, however, that so long as the Title Insurer shall
accept the same to eliminate the survey exception from such policy or policies,
in lieu of a new or revised survey Borrower may provide a “no material change”
affidavit with respect to any prior survey for the respective Mortgaged Property
(which prior survey otherwise substantially complies with the foregoing survey
requirements).
Notwithstanding anything to the contrary in this Agreement or in the other Loan
Documents, it is understood that to the extent any Collateral (other than
Collateral with respect to which a lien may be perfected by (A) the filing of a
Uniform Commercial Code financing statement, (B) delivery and taking possession
of stock certificates of Family Dollar and the respective subsidiaries of the
Borrower and Family Dollar (with respect to Family Dollar and its subsidiaries
so long as the Borrower has used commercially reasonable efforts to obtain such
certificates, solely to the extent such stock certificates are received from
Family Dollar on or prior to the Closing Date) or (C) the filing of a short-form
security agreement with the United States Patent and Trademark Office or the
United States Copyright Office) is not or cannot be provided or the security
interest of the Collateral Agent therein is not or cannot be perfected on the
Closing Date after the use of commercially reasonable efforts by the Borrower to
do so and without undue burden and expense, then the provision and/or perfection
of the security interest in such Collateral shall not constitute a condition
precedent to any Credit Event on the Closing Date nor to the release of the
Escrowed Property to the Borrower on the Closing Date but, instead, shall be
required to be delivered and perfected within 90 days after the Closing Date
(subject to extension by the Administrative Agent in its sole discretion)).
“Collateral Reinstatement Date” has the meaning assigned to the term in Section
9.22(b).
“Collateral Reinstatement Event” has the meaning assigned to the term in Section
9.22(b).
“Collateral Suspension Date” has the meaning assigned to the term in Section
9.22(a).
“Collateral Suspension Period” means the period of time commencing on the
Collateral Suspension Date and ending upon the occurrence of a Collateral
Reinstatement Date.
“Collateral Suspension Ratings Level” means the condition deemed to occur at any
time at which Borrower has achieved a corporate family credit rating of at least
Baa3 by Moody’s and a corporate credit rating of at least BBB- by S&P, in each
case, with a stable or better outlook.
“Commitment Fee” shall have the meaning assigned to such term in Section
2.12(a).



 
17
 

        
    

--------------------------------------------------------------------------------




“Commitment Letter” shall mean that certain Amended and Restated Commitment
Letter dated as of October 10, 2014 by and among, inter alia, DTI, the
Administrative Agent and the Arrangers listed under clause (i) of the definition
thereof.



 
18
 

        
    

--------------------------------------------------------------------------------




“Commitments” shall mean (a) with respect to any Lender, such Lender’s Revolving
Facility Commitment, Term Facility Commitment, Additional Term B-1 Commitment
and Term FacilityB-2 Commitment and (b) with respect to any Swingline Lender,
its Swingline Commitment (it being understood that a Swingline Commitment does
not increase the applicable Swingline Lender’s Revolving Facility Commitment).
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Sections 2.15, 2.16, 2.17 or 9.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender unless the designation of such Conduit Lender is made
with the prior written consent of the Borrower (not to be unreasonably withheld
or delayed), which consent shall specify that it is being made pursuant to the
proviso in the definition of Conduit Lender and provided that the designating
Lender provides such information as the Borrower reasonably requests in order
for the Borrower to determine whether to provide its consent or (b) be deemed to
have any Commitment.
“Consolidated Debt” shall mean, as of any date of determination, the sum of
(without duplication) the principal amount of all Indebtedness of the type set
forth in clauses (a), (b), (e) (to the extent related to any Indebtedness that
would otherwise constitute Consolidated Debt), (f), (h) (other than letters of
credit, to the extent undrawn), (i), (j), (k) (to the extent related to any
Indebtedness that would otherwise constitute Consolidated Debt) and (l) of the
definition of “Indebtedness” of the Borrower and the Subsidiaries determined on
a consolidated basis on such date; provided, that the amount of any Indebtedness
with respect to which the applicable obligors have entered into currency hedging
arrangements shall be calculated giving effect to such currency hedging
arrangements.
“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate Net Income of such person and its subsidiaries for such period, on
a consolidated basis, in accordance with GAAP; provided, however, that without
duplication:
(a)any net after-Tax extraordinary, nonrecurring or unusual gains or losses
(less all fees and expenses relating thereto) or expenses or charges shall be
excluded;
(b)effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such person and such Subsidiaries) in amounts
required or permitted by GAAP, resulting from the application of purchase
accounting in relation to any



 
19
 

        
    

--------------------------------------------------------------------------------




consummated acquisition or the amortization or write-off of any amounts thereof,
net of Taxes, shall be excluded;



 
20
 

        
    

--------------------------------------------------------------------------------




(c)the cumulative effect of a change in accounting principles (which shall in no
case include any change in the comprehensive basis of accounting) during such
period shall be excluded;
(d)(i) any net after-Tax income or loss from disposed, abandoned, transferred,
closed or discontinued operations, (ii) any net after-Tax gain or loss on
disposal of disposed, abandoned, transferred, closed or discontinued operations
and (iii) any net after-Tax gains or losses (less all fees and expenses or
charges relating thereto) attributable to business dispositions or asset
dispositions other than in the ordinary course of business (as determined in
good faith by the Borrower) shall be excluded;
(e)any net after-Tax gains or losses, or any subsequent charges or expenses
(less all fees and expenses or charges relating thereto), attributable to the
early extinguishment of Indebtedness, hedging obligations or other derivative
instruments shall be excluded;
(f)the Net Income for such period of any person that is not a subsidiary of such
person, or is an Unrestricted Subsidiary, or that is accounted for by the equity
method of accounting (other than a Guarantor), shall be included only to the
extent of the amount of dividends or distributions or other payments actually
paid in cash or cash equivalents (or to the extent converted into cash or cash
equivalents) to the referent person or a Subsidiary thereof in respect of such
period;
(g)solely for purposes of calculating Available Amount, the Net Income for such
period of any Subsidiary of such person shall be excluded to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of its Net Income is not at the date of determination permitted without any
prior governmental approval (which has not been obtained) or, directly or
indirectly, by the operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to such subsidiary or its equityholders, unless such restrictions
with respect to the payment of dividends or similar distributions have been
legally waived; provided that the Consolidated Net Income of such person shall
be increased by the amount of dividends or other distributions or other payments
actually paid in cash (or converted into cash) by any such Subsidiary to such
person or a Subsidiary of such person (subject to the provisions of this clause
(g)), to the extent not already included therein;
(h)any impairment charge or asset write-off with respect to long-term assets and
amortization of intangibles, in each case pursuant to GAAP, shall be excluded;
(i)any non-cash expense realized or resulting from stock option plans, employee
benefit plans or post-employment benefit plans, or grants or sales to employees,
officers or directors of stock, stock appreciation or similar rights, stock
options, restricted stock, preferred stock or other rights shall be excluded;



 
21
 

        
    

--------------------------------------------------------------------------------




(j)any (i) non-cash compensation charges or (ii) non-cash costs or expenses
realized in connection with or resulting from stock appreciation or similar
rights, stock options or other rights existing on the Closing Date of officers,
directors and employees, in each case of such person or any of its subsidiaries,
shall be excluded;
(k)accruals and reserves that are established or adjusted within 12 months after
the Closing Date (excluding any such accruals or reserves to the extent that
they represent an accrual of or reserve for cash expenses in any future period
or amortization of a prepaid cash expense that was paid in a prior period) and
that are so required to be established or adjusted in accordance with GAAP or as
a result of adoption or modification of accounting policies shall be excluded;
(l)the Net Income of any person and its Subsidiaries shall be calculated by
deducting the income attributable to, or adding the losses attributable to, the
minority equity interests of third parties in any non-Wholly Owned Subsidiary;
(m)any unrealized gains and losses related to currency remeasurements of
Indebtedness, and any unrealized net loss or gain resulting from hedging
transactions for interest rates, commodities or currency exchange risk, shall be
excluded;
(n)to the extent covered by insurance and actually reimbursed, or, so long as
such person has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (i) not denied by the applicable carrier in writing within
180 days and (ii) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within 365 days), expenses with respect to liability or casualty
events or business interruption shall be excluded; and
(o)non-cash charges for deferred Tax asset valuation allowances shall be
excluded (except to the extent reversing a previously recognized increase to
Consolidated Net Income).
Consolidated Net Income presented in a currency other than Dollars will be
converted to Dollars based on the average exchange rate for such currency
during, and applied to, each fiscal quarter in the period for which Consolidated
Net Income is being calculated.
“Consolidated Secured Net Debt” shall mean, as of any date of determination, (i)
Consolidated Debt to the extent secured by Liens on all or any portion of the
assets of the Borrower or any of its Subsidiaries on such date (including, for
the avoidance of doubt, Qualified Receivables Facility and Capitalized Lease
Obligations) less (ii) the Unrestricted Cash Amount on such date.
Notwithstanding anything to the contrary contained above, all Indebtedness
incurred pursuant to this Agreement (including any such Indebtedness incurred
pursuant to any Incremental Loan) or pursuant to Sections 6.01(b) and (v), and
any Permitted Refinancing Indebtedness or Refinancing Notes (or successive
Permitted Refinancing Indebtedness or Refinancing Notes) incurred under Section
6.01(b) or (v) (whether or not secured) shall be included as if secured by Liens
as a component of Consolidated Debt pursuant to clause (i) of the immediately
preceding sentence; provided that



 
22
 

        
    

--------------------------------------------------------------------------------




any such Permitted Refinancing Indebtedness (x) if unsecured, shall not
constitute a component of Consolidated Secured Net Debt if, when incurred, such
Indebtedness is independently permitted to be incurred under Section 6.01(p) and
(y) if secured by the Collateral by a Junior Lien, shall cease to constitute a
component of Consolidated Secured Net Debt for purposes of the First Lien
Secured Net Leverage Ratio only, if, when incurred, such Indebtedness is
independently permitted to be incurred under Section 6.01(p), and permitted to
be secured under Section 6.02(gg) (or is subsequently permitted to be
outstanding and secured under said Sections).
“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of the Borrower and the Subsidiaries, determined on a consolidated
basis in accordance with GAAP, but excluding amounts attributable to Investments
in Unrestricted Subsidiaries, as set forth on the consolidated balance sheet of
the Borrower as of the last day of the Test Period ending immediately prior to
such date for which financial statements of the Borrower have been delivered (or
were required to be delivered) pursuant to Section 4.02(i), 5.04(a) or 5.04(b),
as applicable. Consolidated Total Assets shall be determined on a Pro Forma
Basis.
“Consolidated Total Net Debt” shall mean, as of any date of determination, (i)
Consolidated Debt on such date less (ii) the Unrestricted Cash Amount on such
date.
“Consolidated Working Capital” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis at any date of determination, Current
Assets at such date of determination minus Current Liabilities at such date of
determination; provided, that increases or decreases in Consolidated Working
Capital shall be calculated without regard to any changes in Current Assets or
Current Liabilities as a result of (a) any reclassification in accordance with
GAAP of assets or liabilities, as applicable, between current and noncurrent or
(b) the effects of purchase accounting.
“Continuing Letter of Credit” shall have the meaning assigned to such term in
Section 2.05(k).
“Contract Consideration” shall have the meaning assigned to such term in the
definition of the term “Excess Cash Flow.”
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controls”, “Controlled” and “Controlling” shall have meanings correlative
thereto.
“Converted Initial Term B Loan” means the full amount of each Initial Term B
Loan held by an Amendment No. 1 Consenting Lender (or, if less than the full
amount, the amount notified to such Lender by the Administrative Agent prior to
the Amendment No. 1 Effective Date) immediately prior to the effectiveness of
Amendment No. 1.
“Credit Event” shall have the meaning assigned to such term in Section 4.02.



 
23
 

        
    

--------------------------------------------------------------------------------




“Cumulative Qualified Equity Proceeds Amount” shall mean at any date of
determination, an amount equal to, without duplication:
(a)100% of the aggregate net proceeds (determined in a manner consistent with
the definition of “Net Proceeds”), including cash and the Fair Market Value of
tangible assets other than cash, received by the Borrower after the Closing Date
from the issue or sale of its Qualified Equity Interests, including Qualified
Equity Interests of the Borrower issued upon conversion of Indebtedness or
Disqualified Stock to the extent the Borrower or its Wholly Owned Subsidiaries
had received the Net Proceeds of such Indebtedness or Disqualified Stock; plus
(b)100% of the aggregate amount received by the Borrower or its Wholly Owned
Subsidiaries in cash and the Fair Market Value of assets other than cash
received by the Borrower or its Wholly Owned Subsidiaries after the Closing Date
from (without duplication of amounts, and without including the items described
below to the extent same are already included in Excess Cash Flow):
(i)the sale or other disposition (other than to the Borrower or any Subsidiary)
of any Investment made by the Borrower and its Subsidiaries and repurchases and
redemptions of such Investment from the Borrower and its Subsidiaries by any
person (other than the Borrower and its Subsidiaries) to the extent that (x)
such Investment was justified as using a portion of the Available Amount
pursuant to clause (Y) of Section 6.04(j) and (y) the Net Proceeds thereof are
not required to be applied pursuant to Section 2.11(b);
(ii)the sale (other than to the Borrower or a Subsidiary) of the Equity
Interests of an Unrestricted Subsidiary to the extent that (x) the designation
of such Unrestricted Subsidiary was justified as using a portion of the
Available Amount pursuant to clause (Y) of Section 6.04(j) and (y) the Net
Proceeds thereof are not required to be applied pursuant to Section 2.11(b); or
(iii)to the extent not included in the calculation of Consolidated Net Income
for the relevant period, a distribution, dividend or other payment from an
Unrestricted Subsidiary to the extent relating to any portion of the Investment
therein made pursuant to sub-clause (Y) of Section 6.04(j).
“Current Assets” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, the sum of (a) all assets
(other than cash, Permitted Investments or other cash equivalents) that would,
in accordance with GAAP, be classified on a consolidated balance sheet of the
Borrower and the Subsidiaries as current assets at such date of determination,
other than amounts related to current or deferred Taxes based on income or
profits, and (b) in the event that a Qualified Receivables Facility is accounted
for off balance sheet, (x) gross accounts receivable comprising part of the
Permitted Receivables Facility Assets subject to such Qualified Receivables
Facility less (y) collections against the amounts sold pursuant to clause (x).



 
24
 

        
    

--------------------------------------------------------------------------------




“Current Liabilities” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and the Subsidiaries as current liabilities at
such date of determination, other than (a) the current portion of any
Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), (c) accruals for current or deferred Taxes based on income
or profits, (d) accruals, if any, of transaction costs resulting from the
Transactions, (e) accruals of any costs or expenses related to (i) severance or
termination of employees prior to the Closing Date or (ii) bonuses, pension and
other post-retirement benefit obligations, and (f) accruals for exclusions from
Consolidated Net Income included in clause (a) of the definition of such term.
“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States of America or other applicable
jurisdictions from time to time in effect.
“Declined Prepayment Amount” shall have the meaning assigned to such term in
Section 2.10(d).
“Declining Term Lender” shall have the meaning assigned to such term in Section
2.10(d).
“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.
“Defaulting Lender” shall mean, subject to Section 2.24, any Revolving Facility
Lender that (a) has failed to (i) fund all or any portion of its Revolving
Facility Loans within two (2) Business Days of the date such Loans were required
to be funded hereunder or (ii) pay to the Administrative Agent, any Issuing
Bank, the Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within two (2) Business Days of the date when due,
(b) has notified a Borrower, the Swingline Lender, Administrative Agent or any
Issuing Bank in writing that it does not intend or expect to comply with its
funding obligations hereunder or generally under other agreements in which it
commits to extend credit, or has made a public statement to that effect, (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower) or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided,
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity



 
25
 

        
    

--------------------------------------------------------------------------------




from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.24) upon delivery of written notice of such determination
to the Borrower, each Issuing Bank, the Swingline Lender and each Lender.
“Designated Non-Cash Consideration” shall mean the Fair Market Value of non-cash
consideration received by the Borrower or one of its Subsidiaries in connection
with an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to a certificate of a Responsible Officer of the Borrower, setting
forth such valuation, less the amount of cash or cash equivalents received in
connection with a subsequent disposition of such Designated Non-Cash
Consideration.
“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.
“Dispose” or “Disposed of” shall mean to convey, sell, lease, sell and
lease-back, assign, farm-out, transfer or otherwise dispose of any property,
business or asset. The term “Disposition” shall have a correlative meaning to
the foregoing.
“Disqualified Lender” shall mean those bona fide competitors of the Borrower and
Affiliates thereof (other than any Affiliates that are banks, financial
institutions, bona fide debt funds or investment vehicles that are engaged in
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit in the ordinary course) that were specified in
writing to the Administrative Agent prior to the Effective Date, as such list
may be updated by written notice to the Administrative Agent of additional bona
fide competitors and Affiliates thereof (subject to the limitations above) from
time to time (and subject to the consent of the Administrative Agent, not to be
unreasonably withheld, conditioned or delayed).
“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests of the
Borrower), pursuant to a sinking fund obligation or otherwise, (b) is redeemable
at the option of the holder thereof (other than solely for Qualified Equity
Interests of the Borrower), in whole or in part, (c) provides for the scheduled,
mandatory payments of dividends in cash, or (d) is or becomes convertible into
or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Stock, in the case of each of the foregoing clauses (a),
(b), (c) and (d), prior to the date that is ninety-one (91) days after the
Latest Maturity Date in effect at the time of issuance thereof and except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Loan
Obligations that are accrued and payable and the termination



 
26
 

        
    

--------------------------------------------------------------------------------




of the Commitments (provided, that only the portion of the Equity Interests that
so mature or are mandatorily redeemable, are so convertible or exchangeable or
are so redeemable at the option of the holder thereof prior to such date shall
be deemed to be Disqualified Stock). Notwithstanding the foregoing: (i) any
Equity Interests issued to any employee or to any plan for the benefit of
employees of the Borrower or the Subsidiaries or by any such plan to such
employees shall not constitute Disqualified Stock solely because they may be
required to be repurchased by the Borrower in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability and (ii) any class of Equity Interests of such
person that by its terms authorizes such person to satisfy its obligations
thereunder by delivery of Equity Interests that are not Disqualified Stock shall
not be deemed to be Disqualified Stock.



 
27
 

        
    

--------------------------------------------------------------------------------




“Dollars” or “$” shall mean lawful money of the United States of America.
“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.
“DTI” shall mean Dollar Tree, Inc., a Virginia corporation.
“Effective Date” shall mean the first date on which the conditions set forth in
Section 4.01 are satisfied (or waived in accordance with Section 9.08), such
date being March 9, 2015.
“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.
“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, binding agreements, decrees or
judgments, promulgated or entered into by or with any Governmental Authority,
relating in any way to the Environment, preservation or reclamation of natural
resources, any Hazardous Materials or to public or employee health and safety
matters (to the extent relating to the Environment or Hazardous Materials).
“Environmental Permits” shall have the meaning assigned to such term in Section
3.16.
“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock (including any preferred equity
certificates (and any other similar instruments)), any limited or general
partnership interest and any limited liability company membership interest, and
any securities or other rights or interests convertible into or exchangeable for
any of the foregoing.



 
28
 

        
    

--------------------------------------------------------------------------------




“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower or a Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
“ERISA Event” shall mean (a) any Reportable Event or the requirements of Section
4043(b) of ERISA apply with respect to a Plan; (b) with respect to any Plan, the
failure to satisfy the minimum funding standard under Section 412 of the Code or
Section 302 of ERISA, whether or not waived; (c) a determination that any Plan
is, or is expected to be, in “at-risk” status (as defined in Section 303(i)(4)
of ERISA or Section 430(i)(4) of the Code); (d) the filing pursuant to Section
412(c) of the Code or Section 302(c) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Plan, the failure to make by
its due date a required installment under Section 430(j) of the Code with
respect to any Plan or the failure to make by its due date any required
contribution to a Multiemployer Plan; (e) the incurrence by the Borrower, a
Subsidiary or any ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Plan or Multiemployer Plan; (f) the receipt by
the Borrower, a Subsidiary or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or to
appoint a trustee to administer any Plan under Section 4042 of ERISA; (g) the
incurrence by the Borrower, a Subsidiary or any ERISA Affiliate of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (h) the receipt by the Borrower, a Subsidiary or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower, a Subsidiary or any ERISA Affiliate of any notice, concerning the
impending imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA, or in “endangered” or “critical”
status, within the meaning of Section 432 of the Code or Section 305 of ERISA;
(i) the conditions for imposition of a lien under Section 303(k) of ERISA shall
have been met with respect to any Plan; or (j) the withdrawal of any of the
Borrower, a Subsidiary or any ERISA Affiliate from a Plan subject to Section
4063 of ERISA during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA.
“Escrow Account” has the meaning set forth in the Escrow Agreement.
“Escrow Agent” means U.S. Bank National Association, in its capacity as such
together with its successors in such capacity pursuant to the Escrow Agreement.
“Escrow Agreement” means that certain Escrow Agreement, dated the Effective
Date, by and among, the Borrower, Escrow Sub, the Escrow Agent and the
Administrative Agent, as amended by that certain First Amendment thereto, dated
the Amendment No. 1 Effective Date.
“Escrow Merger” shall mean the merger of Escrow Sub with and into DTI, which
shall occur upon the issuance of a certificate of merger by the Virginia State
Corporation



 
29
 

        
    

--------------------------------------------------------------------------------




Commission on the Closing Date and pursuant to which, DTI shall be the surviving
corporation and shall assume, by operation of law, all obligations of Escrow
Sub.



 
30
 

        
    

--------------------------------------------------------------------------------




“Escrow Sub” means Family Tree Escrow, LLC, a Virginia limited liability
company.
“Escrowed Property” has the meaning set forth in the Escrow Agreement.
“Eurocurrency”, when used in reference to any Loan or Borrowing, shall mean that
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.
“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.
“Eurocurrency Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.
“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted LIBO Rate in
accordance with the provisions of Article II.
“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.
“Event of Default” shall have the meaning assigned to such term in Section 7.01.
“Excess Cash Flow” shall mean, for any period, an amount equal to the excess of:
(a) the sum, without duplication, of
(i) Consolidated Net Income of the Borrower for such period,
(ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income and cash receipts included
in clauses (a), (d), (e), (j) and (n) of the definition of Consolidated Net
Income and excluded in arriving at such Consolidated Net Income,
(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from dispositions outside the ordinary course of business
by the Borrower and the Subsidiaries completed during such period),
(iv) cash receipts by the Borrower and its Subsidiaries in respect of Hedging
Agreements during such fiscal year to the extent not otherwise included in such
Consolidated Net Income; and



 
31
 

        
    

--------------------------------------------------------------------------------




(v) the amount by which Tax expense deducted in determining such Consolidated
Net Income for such period exceeded Taxes (including penalties and interest)
paid in cash or Tax reserves set aside or payable (without duplication) by the
Borrower and its Subsidiaries in such period,
over (b) the sum, without duplication, of
(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and cash charges included in clauses (a), (b),
(e) and (j) of the definition of Consolidated Net Income and included in
arriving at such Consolidated Net Income,
(ii) without duplication of amounts deducted pursuant to clause (ix) below in
prior years, the amount of Capital Expenditures made in cash during such period
by the Borrower and its Subsidiaries, except to the extent that such Capital
Expenditures or acquisitions were financed with the proceeds of Indebtedness of
the Borrower or the Subsidiaries (other than under the Revolving Facility),
(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and the Subsidiaries (including (A) the principal component of payments
in respect of Capitalized Lease Obligations and (B) the amount of any scheduled
repayment of Term Loans, but excluding (x) all other prepayments of Term Loans,
(y) all prepayments of Revolving Facility Loans and Swingline Loans and (z) all
prepayments in respect of any other revolving credit facility, except in the
case of clauses (y) and (z) to the extent there is an equivalent permanent
reduction in commitments thereunder), except to the extent financed with the
proceeds of other Indebtedness (other than under the Revolving Facility) of the
Borrower or the Subsidiaries,
(iv) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions by the Borrower and the Subsidiaries
completed during such period or the application of purchase accounting),
(v) payments by the Borrower and the Subsidiaries during such period in respect
of long-term liabilities of the Borrower and the Subsidiaries other than
Indebtedness, to the extent not already deducted from Consolidated Net Income,
(vi) without duplication of amounts deducted pursuant to clause (ix) below in
prior fiscal years, the aggregate amount of cash consideration paid by the
Borrower and the Subsidiaries (on a consolidated basis) in connection with
Investments (including acquisitions) made during such period pursuant to Section
6.04 (except for those Investments made under Section 6.04(b), (c), (e)(iii) and
(j)(Y) (other than any Investments made in reliance on clause (a) of the
definition of Available Amount or amounts accrued during such period under
clause (b) of the definition of Available Amount)) to the extent that such
Investments were financed with internally generated cash flow of the Borrower
and the Subsidiaries,



 
32
 

        
    

--------------------------------------------------------------------------------




(vii) the amount of Restricted Payments during such period (on a consolidated
basis) by the Borrower and the Subsidiaries made in compliance with Section 6.06
(other than Section 6.06(a), (b) and (c)) to the extent such Restricted Payments
were financed with internally generated cash flow of the Borrower and the
Subsidiaries,
(viii) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and the Subsidiaries during such period
that are made in connection with any prepayment of Indebtedness to the extent
that such payments are not deducted in calculating Consolidated Net Income,
(ix) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of the Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
Permitted Business Acquisitions, Capital Expenditures or acquisitions of
intellectual property to be consummated or made during the period of four
consecutive fiscal quarters of the Borrower following the end of such period,
provided that to the extent the aggregate amount of internally generated cash
actually utilized to finance such Permitted Business Acquisitions, Capital
Expenditures or acquisitions of intellectual property during such period of four
consecutive fiscal quarters is less than the Contract Consideration, the amount
of such shortfall shall be added to the calculation of Excess Cash Flow at the
end of such period of four consecutive fiscal quarters,
(x) the amount of Taxes (including penalties and interest) paid in cash or Tax
reserves set aside or payable (without duplication) in such period to the extent
they exceed the amount of Tax expense deducted in determining Consolidated Net
Income for such period; and
(xi) cash expenditures in respect of Hedging Agreements during such fiscal year
to the extent not deducted in arriving at such Consolidated Net Income.
“Excess Cash Flow Period” shall mean each fiscal year of the Borrower,
commencing with the fiscal year of the Borrower ending January 30, 2016.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Indebtedness” shall mean all Indebtedness not incurred in violation of
Section 6.01.
“Excluded Property” shall have the meaning assigned to such term in Section
5.10.
“Excluded Securities” shall mean any of the following:
(a)any Equity Interests or Indebtedness with respect to which the Collateral
Agent and the Borrower reasonably agree that the cost or other consequences of
pledging such Equity Interests or Indebtedness in favor of the Secured Parties
under the Security Documents (including Tax consequences) are likely to be
excessive in relation to the value to be afforded thereby;



 
33
 

        
    

--------------------------------------------------------------------------------




(b)any Equity Interests or Indebtedness to the extent, and for so long as, the
pledge thereof would be prohibited by any Requirement of Law;
(c)any Equity Interests of any person that is not a Wholly Owned Subsidiary to
the extent (A) that a pledge thereof to secure the Secured Obligations (as
defined in the Collateral Agreement) is prohibited by (i) any applicable
organizational documents, joint venture agreement, shareholder agreement, or
similar agreement or (ii) any other contractual obligation with an unaffiliated
third party not in violation of Section 6.09 that was existing on the Closing
Date or at the time of the acquisition of such subsidiary and was not created in
contemplation of such acquisition, but, in the case of this subclause (A), only
to the extent, and for so long as, such prohibition is not terminated or
rendered unenforceable or otherwise deemed ineffective by the Uniform Commercial
Code or any other Requirement of Law, (B) any organizational documents, joint
venture agreement, shareholder agreement, or similar agreement (or other
contractual obligation referred to in subclause (A)(ii) above) prohibits such a
pledge without the consent of any other party; provided, that this clause (B)
shall not apply if (1) such other party is a Loan Party or a Wholly Owned
Subsidiary or (2) consent has been obtained to consummate such pledge (it being
understood that the foregoing shall not be deemed to obligate the Borrower or
any Subsidiary to obtain any such consent) and for so long as such
organizational documents, joint venture agreement, shareholder agreement or
similar agreement (or other contractual obligation referred to in subclause
(A)(ii) above) or replacement or renewal thereof is in effect, or (C) a pledge
thereof to secure the Secured Obligations (as defined in the Collateral
Agreement) would give any other party (other than a Loan Party or a Wholly Owned
Subsidiary) to any organizational documents, joint venture agreement,
shareholder agreement or similar agreement governing such Equity Interests the
right to terminate its obligations thereunder, but only to the extent, and for
so long as, such right of termination is not terminated or rendered
unenforceable or otherwise deemed ineffective by the Uniform Commercial Code or
any other Requirement of Law;
(d)any Equity Interests of any (A) Unrestricted Subsidiary or (B) any
Receivables Entity (to the extent they are restricted from being pledged by the
applicable Qualified Receivables Facility);
(e)any Regulation S-X Excluded Collateral;
(f)any Margin Stock; and
(g)voting Equity Interests (and any other interests constituting “stock entitled
to vote” within the meaning of Treasury Regulation Section 1.956-2(c)(2)) in
excess of 65% of all such voting Equity Interests in (A) any Foreign Subsidiary
that is a CFC or (B) any FSHCO.
“Excluded Subsidiary” shall mean any of the following:



 
34
 

        
    

--------------------------------------------------------------------------------




(a)each Immaterial Subsidiary,
(b)each Domestic Subsidiary that is not a Wholly Owned Subsidiary (for so long
as such Subsidiary remains a non-Wholly Owned Subsidiary),
(c)each Domestic Subsidiary that is prohibited from Guaranteeing or granting
Liens to secure the Obligations by any Requirement of Law or that would require
consent, approval, license or authorization of a Governmental Authority to
Guarantee or grant Liens to secure the Obligations (unless such consent,
approval, license or authorization has been received),
(d)each Domestic Subsidiary that is prohibited by any applicable contractual
requirement from Guaranteeing or granting Liens to secure the Obligations on the
Closing Date or at the time such Subsidiary becomes a Subsidiary not in
violation of Section 6.09(c) (and for so long as such restriction or any
replacement or renewal thereof is in effect),
(e)any Receivables Entity,
(f)any Foreign Subsidiary,
(g)any Domestic Subsidiary (i) that is an FSHCO or (ii) that is a Subsidiary of
a Foreign Subsidiary that is a CFC,
(h)any other Domestic Subsidiary with respect to which the Administrative Agent
and the Borrower reasonably agree that the cost or other consequences (including
Tax consequences) of providing a Guarantee of or granting Liens to secure the
Obligations are likely to be excessive in relation to the value to be afforded
thereby,
(i)each Unrestricted Subsidiary, and
(j)each Insurance Subsidiary.
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of (a) such Guarantor’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder or (b) in the case of a Swap Obligation subject to a
clearing requirement pursuant to Section 2(h) of the Commodity Exchange Act (or
any successor provision thereto), because such Guarantor is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) of the Commodity Exchange Act (or
any successor provision thereto), in each case at the time the Guarantee of such
Guarantor or the grant of such security interest becomes effective with respect
to such Swap Obligation, unless otherwise agreed between the Administrative
Agent and the Borrower. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.



 
35
 

        
    

--------------------------------------------------------------------------------




“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document, (i)
Taxes imposed on or measured by its overall net income (however denominated, and
including, for the avoidance of doubt, franchise and similar Taxes imposed on it
in lieu of net income Taxes), in each case by a jurisdiction (including any
political subdivision thereof) as a result of such recipient being organized in,
having its principal office in, being engaged in a trade or business in, or in
the case of any Lender, having its applicable lending office in, such
jurisdiction, or as a result of any other present or former connection with such
jurisdiction (other than any such connection arising solely from any Loan
Document or any transactions pursuant to any Loan Document), (ii) any branch
profits Taxes or similar Taxes imposed by any jurisdiction in which the Borrower
is located or carries on a trade or business, (iii) U.S. federal withholding Tax
imposed on any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document to a Lender (other than to the extent
such Lender is an assignee pursuant to a request by the Borrower under Section
2.19(b) or 2.19(c)) pursuant to laws in force at the time such Lender becomes a
party hereto (or designates a new lending office), except to the extent that
such Lender (or its assignor, if any) was entitled, immediately prior to the
designation of a new lending office (or assignment), to receive additional
amounts or indemnification payments from any Loan Party with respect to such
withholding Tax pursuant to Section 2.17, (iv) any withholding Tax imposed on
any payment by or on account of any obligation of any Loan Party hereunder that
is attributable to the Administrative Agent’s, any Lender’s or any other
recipient’s failure to comply with Section 2.17(d) or Section 2.17(f) or (v) any
Tax imposed under FATCA.
“Existing Class Loans” shall have the meaning assigned to such term in Section
9.08(f).
“Existing Family Dollar Indenture” shall mean the Indenture, dated as of January
28, 2011, between Family Dollar and U.S. Bank National Association, as trustee,
as amended, modified or supplemented from time to time.
“Existing Family Dollar Notes” shall mean, collectively, Family Dollar’s 5.00%
Senior Notes due 2021 issued pursuant to the Existing Family Dollar Indenture.
“Existing Letter of Credit” shall have the meaning assigned to such term in
Section 2.05(a).
“Existing Private Placement Indenture” shall mean the Note Purchase Agreement
dated as of September 16, 2013, among the Borrower, Dollar Tree Stores, Inc.,
and the purchasers listed thereto, under which the Existing Private Placement
Notes are outstanding, as amended, modified or supplemented from time to time.
“Existing Private Placement Notes” shall mean, the notes issued pursuant to the
Existing Private Placement Indenture.



 
36
 

        
    

--------------------------------------------------------------------------------




“Extended Revolving Facility Commitment” shall have the meaning assigned to such
term in Section 2.22(a).
“Extended Revolving Loan” shall have the meaning assigned to such term in
Section 2.22(a).
“Extended Term Loan” shall have the meaning assigned to such term in Section
2.22(a).
“Extending Lender” shall have the meaning assigned to such term in Section
2.22(a).
“Extension” shall have the meaning assigned to such term in Section 2.22(a).
“Extension Amendment” shall have the meaning assigned to that term in Section
2.22(b).
“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that, as of the
Effective Date there arewere three Facilities (i.e., the Initial Term A
Facility, the Initial Term B Facility and the Revolving Facility) and
thereafter, the term “Facility” may include any other Class of Commitments and
the extensions of credit thereunder.
“Fair Market Value” shall mean, with respect to any asset or property, the price
that could be negotiated in an arms’-length transaction between a willing seller
and a willing buyer, neither of whom is under undue pressure or compulsion to
complete the transaction (as determined in good faith by the management of the
Borrower), including reliance on the most recent real property tax bill or
assessment in the case of Real Property.
“Family Dollar Material Adverse Effect” means any fact, change, circumstance,
event, occurrence, condition, development or combination of the foregoing which
(i) has, or would reasonably be expected to have, a material adverse effect on
the business, properties, assets, liabilities, results of operations or
financial condition of Family Dollar and its Subsidiaries taken as a whole or
(ii) prevents or materially impairs the ability of Family Dollar to timely
consummate the transactions contemplated by the Merger Agreement; provided,
however, that with respect to each of clause (i) and (ii), Family Dollar
Material Adverse Effect shall not be deemed to include the impact of (A) changes
in GAAP or any official interpretation or enforcement thereof, (B) changes in
Laws of general applicability to companies in the industries in which such party
and its Subsidiaries operate or any official interpretation or enforcement
thereof by Governmental Entities, (C) changes in global, national or regional
political conditions (including the outbreak or escalation of war, military
actions, or acts of terrorism) or in economic or market conditions affecting
other companies in the industries in which Family Dollar and its Subsidiaries
operate, (D) changes in weather or climate, including any snowstorm, hurricane,
flood, tornado, earthquake, natural disaster or other act of nature, (E) the
announcement or pendency (or, in the case of Family Dollar, compliance with
Section 5.6, Section 5.12, Section 5.13 or Section 5.14 (or, other than when
used in Section 3.3(b), Section 3.3(c), Section 4.2(b) and Section 4.2(c),
Article I and Article II)) of the Merger



 
37
 

        
    

--------------------------------------------------------------------------------




Agreement (including, for the avoidance of doubt, any reaction to such
announcement or pendency from employees, suppliers, customers, distributors or
other persons with business relationships with Family Dollar or any of its
Subsidiaries), (F) a decline in the trading price or trading volume of Family
Dollar’s common stock, or the failure, in and of itself, to meet any
projections, guidance, budgets, forecasts or estimates, but not, in any case,
including the underlying causes thereof, (G) any stockholder or derivative
litigation arising from allegations of a breach of fiduciary duty or other
violation of applicable Law relating to the Merger Agreement or the transactions
contemplated by the Merger Agreement, (H) any action taken or omitted to be
taken by Family Dollar or any of its Subsidiaries at the written request of DTI
or (I) with respect to clause (ii) only, the authorizations, consents, orders,
licenses, permits, approvals, registrations, declarations, notices and filings
described in clauses (i) - (viii) of Section 3.3(b) of the Merger Agreement or
clauses (i) - (viii) of Section 4.2(b) of the Merger Agreement (except to the
extent the matter preventing or materially impairing the ability of Family
Dollar to timely consummate the transactions contemplated by the Merger
Agreement constitutes or results from a breach of the Merger Agreement by such
party)); except, with respect to clauses (A), (B), (C) or (D), to the extent
that such impact is disproportionately adverse to the business, properties,
assets, liabilities, results of operations or financial condition of Family
Dollar and its Subsidiaries, taken as a whole, as compared to other companies in
the industry in which such party and its Subsidiaries operate. Capitalized
terms, other than “Family Dollar”, “Family Dollar Material Adverse Effect” and
“Merger Agreement”, used in this definition have the meanings given such terms
by the Merger Agreement.
“Family Dollar Private Placement Indenture” shall mean the Note Purchase
Agreement dated as of September 27, 2005, among Family Dollar, certain of its
subsidiaries and affiliates, and the purchasers party thereto, under which the
Family Dollar Private Placement Notes are outstanding, as amended, modified or
supplemented from time to time.
“Family Dollar Private Placement Notes” shall mean the notes issued pursuant to
the Family Dollar Private Placement Indenture.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), or any current or
future Treasury regulations promulgated thereunder or official administrative
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code, such Code section as of the date of this Agreement (or
any amended or successor version described above) or any legislation, rules or
practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded, if necessary, to the nearest 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded, if necessary, to the
nearest 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.



 
38
 

        
    

--------------------------------------------------------------------------------




“Fee Letter” shall mean that certain Amended and Restated Fee Letter dated as of
October 10, 2014 by and among, inter alia, DTI, the Administrative Agent and the
Arrangers listed under clause (i) of the definition thereof (as such Fee Letter
may be amended, restated, supplemented or otherwise modified).



 
39
 

        
    

--------------------------------------------------------------------------------




“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees and the Administrative Agent Fees.
“Financial Covenant” shall mean the covenant of the Borrower set forth in
Section 6.12.
“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer, Controller or
other executive responsible for the financial affairs of such person.
“First Lien Secured Net Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a) the remainder of (x) Consolidated Secured Net
Debt as of such date minus (y) amounts included in clause (i) of the definition
of Consolidated Secured Net Debt (and not described in the last sentence of the
definition of Consolidated Secured Net Debt, unless excluded by the proviso
thereto) which are secured only by Liens on the Collateral securing the
Obligations on a junior and subordinated (as to liens and related rights and
remedies only) basis and which are subject to an intercreditor agreement entered
into with the Collateral Agent for the benefit of the holders of the Obligations
which is in form and substance reasonably satisfactory to the Administrative
Agent, to (b) Adjusted Consolidated EBITDA for the most recently ended Test
Period for which financial statements of the Borrower have been delivered as
required by this Agreement, all determined on a consolidated basis in accordance
with GAAP; provided that Adjusted Consolidated EBITDA shall be determined for
the relevant Test Period on a Pro Forma Basis. All Indebtedness described in the
last sentence of the definition of Consolidated Secured Net Debt (and not
excluded by the proviso thereto) shall also be deemed to constitute Indebtedness
included pursuant to the preceding clause (a)(x) and which is not deducted
pursuant to the preceding clause (a)(y).
“Fixed Rate Term Loans” means, collectively, the Term B-2 Loans and any other
Class of Term Loans established following the Amendment No. 1 Effective Date
that bears interest at a fixed interest rate (subject to Section 2.13(c)).
“Flood Documentation” means with respect to each Mortgaged Property located in
the United States of America or any territory thereof, (i) a completed
“life-of-loan” Federal Emergency Management Agency standard flood hazard
determination (to the extent a Mortgaged Property is located in a Special Flood
Hazard Area, together with a notice about Special Flood Hazard Area status and
flood disaster assistance duly executed by the Borrower and the applicable Loan
Party relating thereto) and (ii) a copy of, or a certificate as to coverage
under, and a declaration page relating to, the insurance policies required by
Section 5.02(c) hereof and the applicable provisions of the Security Documents,
each of which shall (A) be endorsed or otherwise amended to include a “standard”
or “New York” lender’s loss payable or mortgagee endorsement (as applicable),
(B) name the Collateral Agent, on behalf of the Secured Parties, as additional
insured and loss payee/mortgagee, (C) identify the address of each property
located in a Special Flood Hazard Area, the applicable flood zone designation
and the flood insurance coverage and deductible relating thereto and (D) be
otherwise in form and substance reasonably satisfactory to the Collateral Agent,
subject to the provisions of Sections 5.02(a), 5.02(b) and 5.02(c).



 
40
 

        
    

--------------------------------------------------------------------------------




“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
state thereof or the District of Columbia.
“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, (a)
with respect to any Issuing Bank, such Defaulting Lender’s Revolving Facility
Percentage of Revolving L/C Exposure with respect to Letters of Credit issued by
such Issuing Bank other than such Revolving L/C Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Swingline Exposure
other than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders.
“FSHCO” shall mean any Domestic Subsidiary that owns no material assets other
than the Equity Interests of one or more Foreign Subsidiaries that are CFCs or
Equity Interests of one or more other FSHCOs.
“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States of America, applied on a consistent basis, subject
to the provisions of Section 1.02.
“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.
“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) entered into for the purpose of
assuring in any other manner the holders of such Indebtedness or other
obligation of the payment thereof or to protect such holders against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of the
guarantor securing any Indebtedness or other obligation (or any existing right,
contingent or otherwise, of the



 
41
 

        
    

--------------------------------------------------------------------------------




holder of Indebtedness or other obligation to be secured by such a Lien) of any
other person, whether or not such Indebtedness or other obligation is assumed by
the guarantor (other than Liens on Equity Interests of Unrestricted Subsidiaries
securing Indebtedness of such Unrestricted Subsidiaries); provided, however,
that the term “Guarantee” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or Disposition of assets permitted by this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness or other obligation in respect of which
such Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such person in good
faith. The amount of the Indebtedness or other obligation subject to any
Guarantee provided by any person for purposes of clause (b) above shall (unless
the applicable Indebtedness has been assumed by such person or is otherwise
recourse to such person) be deemed to be equal to the lesser of (A) the
aggregate unpaid amount of such Indebtedness or other obligation and (B) the
Fair Market Value of the property encumbered thereby.
“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”
“Guarantors” shall mean each Subsidiary of the Borrower that is or becomes a
Loan Party pursuant to Section 5.10(d), whether existing on the Closing Date or
established, created or acquired after the Closing Date, unless and until such
time as the respective Subsidiary is released from its obligations under the
Subsidiary Guarantee Agreement in accordance with the terms and provisions
hereof or thereof.
“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum by products or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas or pesticides, fungicides, fertilizers or
other agricultural chemicals, of any nature subject to regulation or which can
give rise to liability under any Environmental Law.
“Hedge Bank” shall mean any person that is (or any Affiliate of any person that
is) an Agent, an Arranger or a Lender on the Closing Date (or any person that
becomes an Agent, Arranger or Lender or Affiliate thereof after the Closing
Date) and that enters into a Hedging Agreement with the Borrower or any of its
Subsidiaries, in each case, in its capacity as a party to such Hedging
Agreement.
“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction, or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities
lending transaction, weather index transaction, spot contracts, fixed price
physical delivery contracts, or any similar transaction or any combination of
these transactions, in each case of the foregoing, whether or not exchange
traded; provided, that no phantom stock or similar plan providing for



 
42
 

        
    

--------------------------------------------------------------------------------




payments only on account of services provided by current or former directors,
officers, employees or consultants of the Borrower or any of the Subsidiaries
shall be a Hedging Agreement.



 
43
 

        
    

--------------------------------------------------------------------------------




“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrower most recently ended for which
financial statements have been (or were required to be) delivered pursuant to
Section 4.02(i), 5.04(a) or 5.04(b), have assets with a value in excess of 2.5%
of the Consolidated Total Assets or revenues representing in excess of 2.5% of
total revenues of the Borrower and the Subsidiaries on a consolidated basis as
of such date, and (b) taken together with all such Subsidiaries as of such date,
did not have assets with a value in excess of 5.0% of Consolidated Total Assets
or revenues representing in excess of 5.0% of total revenues of the Borrower and
the Subsidiaries on a consolidated basis as of such date.
“Impacted Interest Period” shall have the meaning assigned to such term in the
definition of “LIBO Rate.”
“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness or in the form of common stock
of the Borrower, the accretion of original issue discount or liquidation
preference and increases in the amount of Indebtedness outstanding solely as a
result of fluctuations in the exchange rate of currencies.
“Incremental Amount” shall mean, at any time, the greater of:
(a)the excess (if any) of (i) $1,000,000,000 over (ii) the sum of (x) the
aggregate amount of all Incremental Term Loan Commitments and Incremental
Revolving Facility Commitments, in each case, established after the Closing Date
and prior to such time and outstanding pursuant to Section 2.21 and (y) the
aggregate principal amount of Indebtedness outstanding pursuant to Section
6.01(v) at such time; and
(b)any amounts so long as immediately after giving effect to the establishment
of the commitments in respect thereof (and assuming any such Incremental
Revolving Facility Commitments are fully drawn) and the use of proceeds of the
loans thereunder, the First Lien Secured Net Leverage Ratio is not greater than
3.00 to 1.00 tested on a Pro Forma Basis (which, for the avoidance of doubt,
will give effect to any Permitted Business Acquisition consummated concurrently
therewith) only on the date of the initial incurrence of the applicable
Incremental Facility (except as set forth in clause (C) of the third paragraph
under Section 6.01); provided that, in calculating the First Lien Secured Net
Leverage Ratio for purposes of this clause (b), the net cash proceeds of any
Indebtedness incurred in reliance on this clause (b) at such time shall not be
considered Unrestricted Cash,



 
44
 

        
    

--------------------------------------------------------------------------------




in each case, plus the aggregate amount of Revolving Facility Commitments of any
Revolving Facility Lender that is a Defaulting Lender that have been terminated.
“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrower, the Administrative Agent and, if applicable, one or
more Incremental Term Lenders and/or Incremental Revolving Facility Lenders.
“Incremental Commitment” shall mean an Incremental Term Loan Commitment or an
Incremental Revolving Facility Commitment.
“Incremental Facility” shall mean the Incremental Commitments and the
Incremental Loans made thereunder.
“Incremental Loan” shall mean an Incremental Term Loan or an Incremental
Revolving Loan.
“Incremental Revolving Facility Commitment” shall mean the commitment of any
Lender, established pursuant to Section 2.21, to make Incremental Revolving
Loans to the Borrower.
“Incremental Revolving Facility Lender” shall mean a Lender with an Incremental
Revolving Facility Commitment or an outstanding Incremental Revolving Loan.
“Incremental Revolving Loan” shall mean Revolving Facility Loans made by one or
more Revolving Facility Lenders to the Borrower pursuant to an Incremental
Revolving Facility Commitment to make additional Initial Revolving Loans.
“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.
“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.21, to make Incremental Term Loans to the
Borrower.
“Incremental Term Loans” shall mean (i) Term Loans made by one or more Lenders
to the Borrower pursuant to Section 2.01(df) consisting of additional Initial
Term B-1 Loans or additional Term B-2 Loans and (ii) to the extent permitted by
Section 2.21 and provided for in the relevant Incremental Assumption Agreement,
Other Incremental Term Loans.
“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments (except any
such obligation issued in the ordinary course of business with a maturity date
of no more than six months in a transaction intended to extend payment terms of
trade payables or similar obligations to trade creditors incurred in the
ordinary course of business), (c) all obligations of such person under
conditional sale or other title retention agreements relating to property or
assets purchased by such person (except any such obligation that constitutes a
trade payable or similar obligation to a trade creditor incurred in the ordinary
course of business), (d) all obligations of such person issued or assumed as the
deferred purchase price of property or services



 
45
 

        
    

--------------------------------------------------------------------------------




(except any such balance that (i) constitutes a trade payable or similar
obligation to a trade creditor incurred in the ordinary course of business, (ii)
any earn-out obligations until such obligation becomes a liability on the
balance sheet of such person in accordance with GAAP and (iii) liabilities
accrued in the ordinary course of business) which purchase price is due more
than six months after the date of placing the property in service or taking
delivery and title thereto, (e) all Guarantees by such person of Indebtedness of
others, (f) all Capitalized Lease Obligations of such person, (g) obligations
under any Hedging Agreements, to the extent the foregoing would appear on a
balance sheet of such person as a liability, (h) the principal component of all
obligations, contingent or otherwise, of such person as an account party in
respect of letters of credit, (i) the principal component of all obligations of
such person in respect of bankers’ acceptances, (j) the amount of all
obligations of such person with respect to the redemption, repayment or other
repurchase of any Disqualified Stock (excluding accrued dividends that have not
increased the liquidation preference of such Disqualified Stock), (k) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such person (other than Liens on Equity Interests
of Unrestricted Subsidiaries securing Indebtedness of such Unrestricted
Subsidiaries), whether or not the Indebtedness secured thereby has been assumed
and (l) all Attributable Receivables Indebtedness with respect to a Qualified
Receivables Facility. The amount of Indebtedness of any person for purposes of
clause (k) above shall (unless such Indebtedness has been assumed by such person
or is otherwise recourse to such person) be deemed to be equal to the lesser of
(A) the aggregate unpaid amount of such Indebtedness and (B) the Fair Market
Value of the property encumbered thereby. Notwithstanding anything in this
Agreement to the contrary, Indebtedness shall not include, and shall be
calculated without giving effect to, the effects of Financial Accounting
Standards Board Accounting Standards Codification 825 and related
interpretations to the extent such effects would otherwise increase or decrease
an amount of Indebtedness for any purpose under this Agreement as a result of
accounting for any embedded derivatives created by the terms of such
Indebtedness and any such amounts that would have constituted Indebtedness under
this Agreement but for the application of this sentence shall not be deemed an
incurrence of Indebtedness under this Agreement.
“Indemnified Taxes” shall mean all Taxes imposed on or with respect to any
payment by or on account of any obligation of any Loan Party hereunder or under
any other Loan Document other than (a) Excluded Taxes and (b) Other Taxes.
“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).
“Information” shall have the meaning assigned to such term in Section 3.14(a).
“Information Memorandum” shall mean the Confidential Information Memorandum
dated January 26, 2015, as modified or supplemented prior to the Effective Date.



 
46
 

        
    

--------------------------------------------------------------------------------




“Initial Revolving Loan” shall mean a Revolving Facility Loan made (i) pursuant
to the Revolving Facility Commitments in effect on the Closing Date (as the same
may be amended from time to time in accordance with this Agreement) or (ii)
pursuant to any Incremental Revolving Facility Commitment made on the same terms
as (and forming a single Class with) the Revolving Facility Commitments referred
to in clause (i) of this definition.
“Initial Term A Borrowing” shall mean any Borrowing comprised of Initial Term A
Loans.
“Initial Term A Facility” shall mean the Initial Term A Loan Commitments and the
Initial Term A Loans made hereunder.
“Initial Term A Facility Maturity Date” shall mean the fifth anniversary of the
Closing Date; provided that to the extent any 2020 Senior Notes remain
outstanding on the date that is 91 days prior to March 1, 2020, the Initial Term
A Facility Maturity Date shall be the date that is 91 days prior to March 1,
2020.
“Initial Term A Loan Commitment” shall mean, with respect to each Term Lender,
the commitment of such Term Lender to make Initial Term A Loans hereunder. The
amount of each Term Lender’s Initial Term A Loan Commitment as of the Effective
Date is set forth on Schedule 2.01. The aggregate amount of the Initial Term A
Loan Commitments as of the Effective Date is $1,000,000,000.
“Initial Term A Loan Installment Date” shall have the meaning assigned to such
term in Section 2.10(a)(i).
“Initial Term A Loans” shall mean the term loans made by the Term Lenders to the
Borrower on the Closing Date pursuant to Section 2.01(a).
“Initial Term B Borrowing” shall mean any Borrowing comprised of Initial Term B
Loans.
“Initial Term B Facility” shall mean the Initial Term B Loan Commitments and the
Initial Term B Loans made hereunder.
“Initial Term B Facility Maturity Date” shall mean the seventh anniversary of
the Closing Date.
“Initial Term B Loan Commitment” shall mean, with respect to each Term Lender,
the commitment of such Term Lender to make Initial Term B Loans hereunder. The
amount of each Term Lender’s Initial Term B Loan Commitment as of the Effective
Date is set forth on Schedule 2.01. The aggregate amount of the Initial Term B
Loan Commitments as of the Effective Date is $3,950,000,000.
“Initial Term B Loan Installment Date” shall have the meaning assigned to such
term in Section 2.10(a)(ii).



 
47
 

        
    

--------------------------------------------------------------------------------




“Initial Term B Loans” shall mean (a) the term loans made by the Term Lenders to
the Borrower on the Effective Date pursuant to Section 2.01(b), and (b) any
Incremental Term Loans in the form of additional Initial Term B Loans made by
the Incremental Term Lenders to the Borrower pursuant to Section 2.01(df).
“Initial Term Borrowing” shall mean the Initial Term A Borrowing and the Initial
Term B Borrowing.
“Initial Term Facilities” shall mean the Initial Term A Facility and the Initial
Term B Facility.
“Initial Term Loan Commitment” shall mean the Initial Term A Loan Commitment and
the Initial Term B Loan Commitment.
“Initial Term Loans” shall mean the Initial Term A Loans and the Initial Term B
Loans.
“Insurance Subsidiary” shall have the meaning assigned to such term in Section
6.04(y).
“Intellectual Property” shall mean the following intellectual property rights,
both statutory and common law rights, if applicable: (a) copyrights,
registrations and applications for registration thereof, (b) trademarks, service
marks, trade names, slogans, domain names, logos, trade dress and registrations
and applications of registrations thereof, (c) patents, as well as any reissued
and reexamined patents and extensions corresponding to the patents and any
patent applications, as well as any related continuation, continuation in part
and divisional applications and patents issuing therefrom and (d) trade secrets
and confidential information, including ideas, designs, concepts, compilations
of information, methods, techniques, procedures, processes and other know-how,
whether or not patentable.
“Intercreditor Agreement” shall have the meaning assigned to such term in
Section 8.11.
“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07 and substantially in the
form of Exhibit E or another form approved by the Administrative Agent.
“Interest Expense” shall mean, with respect to any person for any period, the
sum of, without duplication, (a) net interest expense of such person for such
period on a consolidated basis, including (i) the amortization of debt
discounts, (ii) the amortization of all fees (including fees with respect to
Hedging Agreements) payable in connection with the incurrence of Indebtedness to
the extent included in interest expense, (iii) the portion of any payments or
accruals with respect to Capitalized Lease Obligations allocable to interest
expense and (iv) net payments and receipts (if any) pursuant to interest rate
hedging obligations, and excluding unrealized mark-to-market gains and losses
attributable to such hedging obligations, amortization of deferred financing
fees and expensing of any bridge or other financing fees, (b) capitalized
interest of such person, whether



 
48
 

        
    

--------------------------------------------------------------------------------




paid or accrued, and (c) commissions, discounts, yield and other fees and
charges incurred for such period, including any losses on sales of receivables
and related assets, in connection with any receivables financing of such person
or any of its Subsidiaries that are payable to persons other than the Borrower
and the Subsidiaries.



 
49
 

        
    

--------------------------------------------------------------------------------




“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
(i) the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part, (ii) in the case of a Eurocurrency Borrowing with an
Interest Period of more than three months’ duration, each day that would have
been an Interest Payment Date had successive Interest Periods of three months’
duration been applicable to such Borrowing and (iii) in addition, the date of
any refinancing or conversion of such Borrowing with or to a Borrowing of a
different Type, (b) with respect to any Fixed Rate Term Loan, (x) the last day
of each Interest Period for the Term B-1 Loans commencing prior to the Closing
Date and (y) the last Business Day of each calendar quarter following the
Closing Date, (c) with respect to any ABR Loan, the last Business Day of each
calendar quarter and (cd) with respect to any Swingline Loan, the day that such
Swingline Loan is required to be repaid pursuant to Section 2.09(a). The
Amendment No. 1 Effective Date shall constitute an Interest Payment Date for the
Initial Term B Loans (including the Converted Initial Term B Loans).
“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or, to the extent agreed to by all Lenders with commitments
or Loans under the applicable Facility, 12 months or periods shorter than 1
month as are satisfactory to the Administrative Agent), as the Borrower may
elect; provided, however, that if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.
“Interpolated Rate” shall mean, at any time, for any Interest Period, the rate
per annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available) that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.
“Investment” shall have the meaning assigned to such term in Section 6.04.
“Issuing Bank” shall mean (i) the Administrative Agent, (ii) solely with respect
to any Existing Letter of Credit, to the extent such Person is not already an
Issuing Bank, the Lender or Affiliate of a Lender that issued such Existing
Letter of Credit and (iii) each other Issuing Bank designated pursuant to
Section 2.05(l), in each case in its capacity as an issuer of Letters of Credit
hereunder, and its successors in such capacity. An Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.



 
50
 

        
    

--------------------------------------------------------------------------------




“Issuing Bank Fees” shall have the meaning assigned to such term in Section
2.12(b).



 
51
 

        
    

--------------------------------------------------------------------------------




“Joint Bookrunners” shall mean, collectively, J.P. Morgan Securities LLC, Wells
Fargo Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated, RBC
Capital Markets and U.S. Bank National Association.
“Junior Debt Restricted Payment” shall mean, any payment or other distribution
(whether in cash, securities or other property), directly or indirectly made by
the Borrower or any if its Subsidiaries, of or in respect of principal of or
interest on any Senior Notes (or any Indebtedness incurred as Permitted
Refinancing Indebtedness in respect thereof) or Indebtedness that is by its
terms subordinated in right or payment to the Loan Obligations (each of the
foregoing, a “Junior Financing”); provided, that the following shall not
constitute a Junior Debt Restricted Payment:


(a)Refinancings with any Permitted Refinancing Indebtedness permitted to be
incurred under Section 6.01;
(b)payments of regularly-scheduled interest and fees due thereunder, other
non-principal payments thereunder, any mandatory prepayments of principal,
interest and fees thereunder, scheduled payments thereon necessary to avoid the
Junior Financing from constituting “applicable high yield discount obligations”
within the meaning of Section 163(i)(l) of the Code, and, to the extent this
Agreement is then in effect, principal on the scheduled maturity date of any
Junior Financing;
(c)payments or distributions in respect of all or any portion of the Junior
Financing with the proceeds from the issuance, sale or exchange by the Borrower
of Qualified Equity Interests within eighteen months prior thereto; provided,
that such proceeds are not included in any determination of the Available
Amount; or
(d)the conversion of any Junior Financing to Qualified Equity Interests of the
Borrower.
“Junior Financing” shall have the meaning assigned to such term in the
definition of the term “Junior Debt Restricted Payment.”
“Junior Liens” shall mean Liens on the Collateral that are junior to the Liens
thereon securing the Initial Term A Loans, Term B-1 Loans and Term B-2 Loans
(and other Loan Obligations, other than Other Incremental Term Loans and
Refinancing Term Loans that rank junior in right of security with the Initial
Term A Loans, Term B-1 Loans and Term B-2 Loans) pursuant to a Permitted Junior
Intercreditor Agreement (it being understood that Junior Liens are not required
to rank equally and ratably with other Junior Liens, and that Indebtedness
secured by Junior Liens may be secured by Liens that are senior in priority to,
or rank equally and ratably with, or junior in priority to, other Liens
constituting Junior Liens), which Permitted Junior Intercreditor Agreement
(together with such amendments to the Security Documents and any other
Intercreditor Agreements, if any, as are reasonably necessary or advisable (and
reasonably acceptable to the Collateral Agent) to give effect to such Liens)
shall be entered into in connection with a permitted incurrence of any such
Liens (unless a Permitted Junior Intercreditor Agreement and/or Security
Documents (as applicable) covering such Liens are already in effect).



 
52
 

        
    

--------------------------------------------------------------------------------




“Latest Maturity Date” shall mean, at any date of determination, the latest of
the latest Revolving Facility Maturity Date and the latest Term Facility
Maturity Date, in each case then in effect on such date of determination.
“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.
“L/C Participation Fee” shall have the meaning assigned to such term in Section
2.12(b).
“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 9.04, Section 2.21,
Section 2.22 or Section 2.23. Unless the context clearly indicates otherwise,
the term “Lenders” shall include any Swingline Lender.
“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.
“Letter of Credit” shall have the meaning assigned to such term in Section 2.05.
“Letter of Credit Commitment” means, as to any Issuing Bank, (a) the amount set
forth opposite such Issuing Bank’s name on Schedule 2.01 under the caption
“Letter of Credit Commitment” or (b) if such Issuing Bank has entered into one
or more Assignment and Acceptances, the amount set forth for such Issuing Bank
in the Register as such Issuing Bank’s “Letter of Credit Commitment”, as such
amount may be reduced at or prior to such time pursuant to Section 2.08.
“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$350,000,000 and (b) the aggregate amount of the Issuing Banks’ Letter of Credit
Commitments at such time, as such amount may be reduced pursuant to Section
2.08. The Letter of Credit Sublimit is part of, and not in addition to, the
Revolving Facility.
“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other person that takes over the administration
of such rate for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two (2) Business Days (or, prior to the Closing Date, nine (9)
Business Days) prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement; provided further that if the LIBO
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) then the LIBO Rate shall be the Interpolated



 
53
 

        
    

--------------------------------------------------------------------------------




Rate; provided that if any Interpolated Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.



 
54
 

        
    

--------------------------------------------------------------------------------




“LIBO Screen Rate” shall have the meaning assigned to such term in the
definition of “LIBO Rate”.
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar monetary
encumbrance in or on such asset and (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset; provided, that in no event shall an
operating lease or an agreement to sell be deemed to constitute a Lien.
“Limited Condition Acquisition” means any acquisition, including by means of a
merger, amalgamation or consolidation, by the Borrower or one or more of its
subsidiaries, the consummation of which is not conditioned upon the availability
of, or on obtaining, third party financing or in connection with which any fee
or expense would be payable by the Borrower or its subsidiaries to the seller or
target in the event financing to consummate the acquisition is not obtained as
contemplated by the definitive acquisition agreement.
“Loan Documents” shall mean (i) this Agreement, (ii) the Subsidiary Guarantee
Agreement, (iii) the Security Documents, (iv) each Incremental Assumption
Agreement, (v) each Extension Amendment, (vi) each Refinancing Amendment, (vii)
any Intercreditor Agreement, (viii) any Note issued under Section 2.09(e), (ix)
the Escrow Agreement and (x) the Letters of Credit.
“Loan Obligations” shall mean (a) the due and punctual payment by the Borrower
of (i) the unpaid principal of and interest, fees and expenses (including
interest, fees and expenses accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans made to the Borrower under
this Agreement, when and as due, whether at maturity, by acceleration, upon one
or more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest, fees and expenses thereon (including interest, fees and
expenses accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide Cash Collateral and
(iii) all other monetary obligations of the Borrower owed under or pursuant to
this Agreement and each other Loan Document, including obligations to pay fees,
expense reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), and (b) the due and punctual payment of all
obligations of each other Loan Party under or pursuant to each of the Loan
Documents (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding).
“Loan Parties” shall mean the Borrower and the Guarantors.



 
55
 

        
    

--------------------------------------------------------------------------------




“Loans” shall mean the Term Loans, the Revolving Facility Loans and the
Swingline Loans.
“Local Time” shall mean New York City time (daylight or standard, as
applicable).
“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Facility and unused Commitments under
such Facility at such time (subject to the last paragraph of Section 9.08(b)).
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole, or the validity or enforceability of any of the
Loan Documents or the rights and remedies of the Administrative Agent and the
Lenders thereunder.
“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of the Borrower or any Subsidiary in an aggregate
principal amount exceeding $75,000,000; provided that in no event shall any
Qualified Receivables Facility, Family Dollar Private Placement Notes or the
Existing Private Placement Notes be considered Material Indebtedness.
“Material Real Property” shall mean any parcel of Real Property located in the
United States and having a Fair Market Value (on a per-property basis) greater
than $15,000,000 as of (x) the Closing Date, for Real Property then owned or
leased or (y) the date of acquisition, for Real Property acquired after the
Closing Date, in each case as determined by the Borrower in good faith;
provided, that “Material Real Property” shall exclude all leasehold interests
(other than ground leasehold interests with an individual Fair Market Value of
more than $15,000,000, determined as set forth above) in Real Property).
“Material Subsidiary” shall mean any Subsidiary, other than an Immaterial
Subsidiary.
“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.
“Merger” shall have the meaning assigned to such term in the first recitals
hereto.
“Merger Agreement” shall mean the Agreement and Plan of Merger, dated as of July
27, 2014, by and among Family Dollar, DTI and Merger Sub, as amended on
September 4, 2014 (including, but not limited to, all schedules and exhibits
thereto, and after giving effect to any alteration, amendment, modification,
supplement or waiver permitted by Section 4.02(h)).
“Merger Agreement Family Dollar Representations” shall mean such of the
representations made by Family Dollar in the Merger Agreement as are material to
the interests of the Lenders (in their capacities as such), but only to the
extent that DTI has the right to terminate



 
56
 

        
    

--------------------------------------------------------------------------------




the obligations of DTI and Merger Sub (or to refuse to consummate the Merger)
under the Merger Agreement as a result of the failure of such representations to
be accurate.



 
57
 

        
    

--------------------------------------------------------------------------------




“Merger Sub” shall mean Dime Merger Sub, Inc., a Delaware corporation.
“Minimum L/C Collateral Amount” shall mean, at any time, in connection with any
Letter of Credit, (i) with respect to Cash Collateral consisting of cash or
deposit account balances, an amount equal to 102% of the Revolving L/C Exposure
with respect to such Letter of Credit at such time and (ii) otherwise, an amount
sufficient to provide credit support with respect to such Revolving L/C Exposure
as determined by the Administrative Agent and the Issuing Banks in their sole
discretion.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgaged Properties” shall mean the Material Real Properties that are
identified as such on Schedule 1.01(B) (the “Closing Date Mortgaged Properties”)
and each additional Material Real Property encumbered by a Mortgage pursuant to
Section 5.10.
“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, and other security
documents (including amendments to any of the foregoing) delivered with respect
to Mortgaged Properties, each substantially in the form of Exhibit G (with such
changes as are reasonably consented to by the Collateral Agent to account for
local law matters which do not materially decrease any rights nor increase any
obligations of Borrower as set forth herein or in Exhibit G) or in such other
form as is reasonably satisfactory to the Collateral Agent and the Borrower, in
each case, as amended, supplemented or otherwise modified from time to time.
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA to which the Borrower or any Subsidiary or any ERISA
Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding six plan years made or
accrued an obligation to make contributions.
“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.
“Net Proceeds” shall mean:
(a)100% of the cash proceeds actually received by the Borrower or any Subsidiary
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received) from any Asset Sale
under Section 6.05(d) (except for any Permitted Sale Lease-Back Transaction
described in clauses (i) - (iii) of the definition thereof), Section 6.05(g) or
Section 6.05(k), net of (i) attorneys’ fees, accountants’ fees, investment
banking fees, survey costs, title insurance premiums, and related search and
recording charges, transfer Taxes, deed or mortgage recording Taxes, other
customary expenses and brokerage, consultant and other customary fees actually
incurred in connection therewith, (ii) required payments of Indebtedness (other
than Indebtedness incurred under



 
58
 

        
    

--------------------------------------------------------------------------------




the Loan Documents or Other First Lien Debt) and required payments of other
obligations relating to the applicable asset to the extent such Indebtedness or
other obligations are secured by a Lien permitted hereunder (other than pursuant
to the Loan Documents, Other First Lien Debt and other than obligations secured
by a Junior Lien), (iii) repayments of Other First Lien Debt (limited to its
proportionate share of such prepayment, based on the amount of such then
outstanding debt as a percentage of all then outstanding Indebtedness incurred
under the Loan Documents (other than Other Incremental Term Loans and
Refinancing Term Loans that rank junior in right of security with the Initial
Term A Loans, Term B-1 Loans and Term B-2 Loans) and Other First Lien Debt),
(iv) Taxes paid or payable (in the good faith determination of the Borrower) as
a direct result thereof, and (v) the amount of any reasonable reserve
established in accordance with GAAP against any adjustment to the sale price or
any liabilities (other than any Taxes deducted pursuant to clause (i) or (iv)
above) (x) related to any of the applicable assets and (y) retained by the
Borrower or any of the Subsidiaries including, without limitation, pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations (provided that
(1) the amount of any reduction of such reserve (other than in connection with a
payment in respect of any such liability), prior to the date occurring 18 months
after the date of the respective Asset Sale, shall be deemed to be cash proceeds
of such Asset Sale occurring on the date of such reduction and (2) the amount of
any such reserve that is maintained as of the date occurring 18 months after the
date of the applicable Asset Sale shall be deemed to be Net Proceeds from such
Asset Sale as of such date); provided, that, if the Borrower shall deliver a
certificate of a Responsible Officer of the Borrower to the Administrative Agent
promptly following receipt of any such proceeds setting forth the Borrower’s
intention to use any portion of such proceeds, within 12 months of such receipt,
to acquire, maintain, develop, construct, improve, upgrade or repair assets
useful in the business of the Borrower and the Subsidiaries or to make Permitted
Business Acquisitions and other Investments permitted hereunder (excluding
Permitted Investments or intercompany Investments in Subsidiaries) or to
reimburse the cost of any of the foregoing incurred on or after the date on
which the Asset Sale giving rise to such proceeds was contractually committed
(other than inventory), such portion of such proceeds shall not constitute Net
Proceeds except to the extent not, within 365 days of such receipt, so used or
contractually committed to be so used (it being understood that if any portion
of such proceeds are not so used within such 365 day period but within such 365
day period are contractually committed to be used, then such remaining portion
if not so used within 180 days following the end of such 365 day period shall
constitute Net Proceeds as of such date without giving effect to this proviso);
provided, further, that no net cash proceeds calculated in accordance with the
foregoing realized in a single transaction or series of related transactions
shall constitute Net Proceeds unless such net cash proceeds shall exceed
$25,000,000 (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Proceeds);
(b)100% of the cash proceeds actually received by the Borrower or any Subsidiary
(including casualty insurance settlements and condemnation awards, but only as
and when received) from any Recovery Event, net of (i) attorneys’ fees,
accountants’ fees, transfer Taxes, deed or mortgage recording Taxes on such
asset, other customary expenses



 
59
 

        
    

--------------------------------------------------------------------------------




and brokerage, consultant and other customary fees actually incurred in
connection therewith, (ii) required payments of Indebtedness (other than
Indebtedness incurred under the Loan Documents or Other First Lien Debt) and
required payments of other obligations relating to the applicable asset to the
extent such Indebtedness or other obligations are secured by a Lien permitted
hereunder (other than pursuant to the Loan Documents, Other First Lien Debt and
other than obligations secured by a Junior Lien), (iii) repayments of Other
First Lien Debt (limited to its proportionate share of such prepayment, based on
the amount of such then outstanding debt as a percentage of all then outstanding
Indebtedness incurred under the Loan Documents (other than Other Incremental
Term Loans and Refinancing Term Loans that rank junior in right of security with
the Initial Term A Loans, Term B-1 Loans and Term B-2 Loans) and Other First
Lien Debt, and (iv) Taxes paid or payable (in the good faith determination of
the Borrower) as a direct result thereof; provided, that, if the Borrower shall
deliver a certificate of a Responsible Officer of the Borrower to the
Administrative Agent promptly following receipt of any such proceeds setting
forth the Borrower’s intention to use any portion of such proceeds, within 365
days of such receipt, to acquire, maintain, develop, construct, improve, upgrade
or repair assets useful in the business of the Borrower and the Subsidiaries or
to make Permitted Business Acquisitions and other Investments permitted
hereunder (excluding Permitted Investments or intercompany Investments in
Subsidiaries) or to reimburse the cost of any of the foregoing incurred on or
after the date on which the Recovery Event giving rise to such proceeds was
contractually committed (other than inventory, except to the extent the proceeds
of such Recovery Event are received in respect of inventory), such portion of
such proceeds shall not constitute Net Proceeds except to the extent not, within
365 days of such receipt, so used or contractually committed to be so used (it
being understood that if any portion of such proceeds are not so used within
such 365 day period but within such 365 day period are contractually committed
to be used, then such remaining portion if not so used within 180 days following
the end of such 365 day period shall constitute Net Proceeds as of such date
without giving effect to this proviso); provided, further, that no net cash
proceeds calculated in accordance with the foregoing realized in a single
transaction or series of related transactions shall constitute Net Proceeds
unless such net cash proceeds shall exceed $25,000,000 (and thereafter only net
cash proceeds in excess of such amount shall constitute Net Proceeds); and
(c)100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any Subsidiary of any Indebtedness (other than Excluded
Indebtedness, except for Refinancing Notes and Refinancing Term Loans), net of
all fees (including investment banking fees), commissions, costs and other
expenses, in each case incurred in connection with such issuance or sale.
“New Class Loans” shall have the meaning assigned to such term in Section
9.08(f).
“Non-Consenting Lender” shall have the meaning assigned to such term in Section
2.19(c).



 
60
 

        
    

--------------------------------------------------------------------------------




“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.



 
61
 

        
    

--------------------------------------------------------------------------------




“Non-S-X Adjustment Amount” shall have the meaning assigned to such term in the
definition of “Pro Forma Basis.”
“Note” shall have the meaning assigned to such term in Section 2.09(e).
“Obligations” shall mean, collectively, (a) the Loan Obligations, (b)
obligations in respect of any Secured Cash Management Agreement and (c)
obligations in respect of any Secured Hedge Agreement (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding).
“Other First Lien Debt” shall mean obligations secured by Other First Liens.
“Other First Liens” shall mean Liens on the Collateral that are equal and
ratable with the Liens thereon securing the Initial Term B-1 Loans and the Term
B-2 Loans (and other Loan Obligations that are secured by Liens on the
Collateral ranking equally and ratably with the Initial Term A Loans, Term B-1
Loans and Term B-2 Loans) pursuant to a Permitted First Lien Intercreditor
Agreement, which Permitted First Lien Intercreditor Agreement (together with
such amendments to the Security Documents and any other Intercreditor
Agreements, if any, as are reasonably necessary or advisable (and reasonably
acceptable to the Collateral Agent) to give effect to such Liens) shall be
entered into in connection with a permitted incurrence of any such Liens (unless
a Permitted First Lien Intercreditor Agreement and/or Security Documents (as
applicable) covering such Liens are already in effect).
“Other Incremental Term Loans” shall have the meaning assigned to such term in
Section 2.21(a).
“Other Revolving Facility Commitments” shall mean, collectively, (a) Extended
Revolving Facility Commitments to make Extended Revolving Loans and (b)
Replacement Revolving Facility Commitments.
“Other Revolving Loans” shall mean, collectively (a) Extended Revolving Loans
and (b) Replacement Revolving Loans.
“Other Taxes” shall mean any and all present or future stamp or documentary
Taxes or any other excise, transfer, sales, property, intangible, mortgage
recording or similar Taxes arising from any payment made hereunder or under any
other Loan Document or from the execution, registration, delivery or enforcement
of, consummation or administration of, from the receipt or perfection of
security interest under, or otherwise with respect to, the Loan Documents.
“Other Term Facilities” shall mean the Other Term Loan Commitments and the Other
Term Loans made thereunder.
“Other Term Loan Commitments” shall mean, collectively, (a) Incremental Term
Loan Commitments and (b) commitments to make Refinancing Term Loans.



 
62
 

        
    

--------------------------------------------------------------------------------




“Other Term Loan Installment Date” shall have, with respect to any Class of
Other Term Loans established pursuant to an Incremental Assumption Agreement, an
Extension Amendment or a Refinancing Amendment, the meaning assigned to such
term in Section 2.10(a)(iiiiv).
“Other Term Loans” shall mean, collectively, (a) Other Incremental Term Loans,
(b) Extended Term Loans and (c) Refinancing Term Loans.
“Outside Date” shall mean the earliest of (i) April 28, 2015 (provided that such
date shall automatically be extended to August 28, 2015 if the End Date (as
defined in the Merger Agreement) is extended to July 27, 2015 in accordance with
Section 7.1(b) of the Merger Agreement (as in effect on the Effective Date)) and
(ii) the termination of the Merger Agreement in accordance with its terms.
“Participant” shall have the meaning assigned to such term in Section
9.04(c)(i).
“Participant Register” shall have the meaning assigned to such term in Section
9.04(c)(ii).
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Borrower and the other Loan Parties in the form attached hereto as Exhibit
I, or such other form as is reasonably satisfactory to the Administrative Agent,
as the same may be supplemented from time to time to the extent required by
Section 5.04(f).
“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets or business of, or all or substantially all the
Equity Interests (other than directors’ qualifying shares) not previously held
by the Borrower and its Subsidiaries in, or merger, consolidation or
amalgamation with, a person or business unit or division or line of business of
a person (or any subsequent investment made in a person or business unit or
division or line of business previously acquired in a Permitted Business
Acquisition), if (i) no Event of Default shall have occurred and be continuing
immediately after giving effect thereto or would result therefrom, provided,
however, that with respect to a proposed acquisition pursuant to an executed
acquisition agreement, at the option of the Borrower, the determination of
whether such an Event of Default shall exist shall be made solely at the time of
the execution of the acquisition agreement related to such Permitted Business
Acquisition; (ii) all transactions related thereto shall be consummated in
accordance with applicable laws; (iii) the Borrower shall be in Pro Forma
Compliance with the Financial Covenant (if applicable) immediately after giving
effect to such acquisition or investment and any related transactions; (iv) any
acquired or newly formed Subsidiary shall not be liable for any Indebtedness
except for Indebtedness permitted by Section 6.01; (v) to the extent required by
Section 5.10, any person acquired in such acquisition shall be merged into a
Loan Party or become upon consummation of such acquisition a Guarantor; and (vi)
the aggregate cash consideration in respect of all such acquisitions and
investments in assets that are not owned by the Loan Parties or in Equity
Interests in persons that are not Guarantors or do not become Guarantors, in
each case



 
63
 

        
    

--------------------------------------------------------------------------------




upon consummation of such acquisition, shall not exceed the sum of (X) the
greater of $700,000,000 and 5.0% of Consolidated Total Assets when made, plus
(Y) (A) an amount equal to any returns (in the form of dividends or other
distributions or net sale proceeds) received by any Loan Party in respect of any
assets not owned directly by Loan Parties or Equity Interests in persons that
are not Guarantors or do not become Guarantors that were acquired in such
Permitted Business Acquisitions in reliance on the basket in clause (X) above
(excluding any such returns in excess of the amount originally invested) and (B)
any amounts in excess thereof that can be, and are, permitted as Investments
(and treated as Investments) made under a clause of Section 6.04 other than
clause (k) thereof.
“Permitted Debt” shall mean Indebtedness for borrowed money incurred by the
Borrower or any Guarantor, provided that (i) any such Permitted Debt, if
guaranteed, shall not be guaranteed by any Subsidiary other than a Guarantor
and, if secured (as permitted by Sections 6.01 and 6.02), shall be secured
solely by all or some portion of the Collateral pursuant to security documents
no more favorable to the secured party or party, taken as a whole (as determined
by the Borrower in good faith), than the Security Documents, (ii) any such
Permitted Debt, if secured, shall be subject to an Intercreditor Agreement
reasonably satisfactory to the Administrative Agent and (iii) such Permitted
Debt shall not mature prior to the date that is the latest final maturity date
of the Loans and Revolving Facility Commitments existing at the time of such
incurrence (or in the case of Junior Financing, until the date that is 91 days
thereafter), and the Weighted Average Life to Maturity of any such Permitted
Debt shall be no shorter than the remaining Weighted Average Life to Maturity of
the Loans with the latest final maturity at the time of such incurrence.
“Permitted First Lien Intercreditor Agreement” shall mean, with respect to any
Liens on Collateral that are intended to be equal and ratable with the Liens
securing the Initial Term A Loans, Term B-1 Loans and Term B-2 Loans (and other
Loan Obligations that are secured by Liens on the Collateral ranking equally and
ratably with the Liens securing the Initial Term A Loans, Term B-1 Loans and
Term B-2 Loans), one or more intercreditor agreements, each of which shall be
substantially in the form of Exhibit K or otherwise in form and substance
reasonably satisfactory to the Administrative Agent.
“Permitted Investments” shall mean:
(a)direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years from the date of acquisition
thereof;
(b)time deposit accounts, certificates of deposit, money market deposits,
banker’s acceptances and other bank deposits maturing within 180 days of the
date of acquisition thereof issued by a bank or trust company having capital,
surplus and undivided profits in excess of $250,000,000 and whose long-term
debt, or whose parent holding company’s long-term debt, is rated at least A by
S&P or A2 by Moody’s (or such similar equivalent rating or higher by at least
one nationally recognized statistical rating organization (as defined in Rule
436 under the Securities Act));



 
64
 

        
    

--------------------------------------------------------------------------------




(c)repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;



 
65
 

        
    

--------------------------------------------------------------------------------




(d)commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
with a rating at the time as of which any investment therein is made of P-1 (or
higher) according to Moody’s, or A-1 (or higher) according to S&P (or such
similar equivalent rating or higher by at least one nationally recognized
statistical rating organization (as defined in Rule 436 under the Securities
Act));
(e)securities with maturities of two years or less from the date of acquisition,
issued or fully guaranteed by any State of the United States of America, or by
any political subdivision or taxing authority thereof, and rated at least A by
S&P or A by Moody’s (or such similar equivalent rating or higher by at least one
nationally recognized statistical rating organization (as defined in Rule 436
under the Securities Act));
(f)shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e);
(g)money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P or Aaa by
Moody’s and (iii) have portfolio assets of at least $1,000,000,000;
(h)time deposit accounts, certificates of deposit, money market deposits,
banker’s acceptances and other bank deposits in an aggregate face amount not in
excess of 0.5% of the total assets of the Borrower and the Subsidiaries, on a
consolidated basis, as of the end of the Borrower’s most recently completed
fiscal year; and
(i)instruments equivalent to those referred to in clauses (a) through (h) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States of America to the extent
reasonably required in connection with any business conducted by the Borrower or
any Subsidiary organized in such jurisdiction.
“Permitted Junior Intercreditor Agreement” shall mean, with respect to any Liens
on Collateral that are intended to be junior to any Liens securing the Initial
Term A Loans, Term B-1 Loans and Term B-2 Loans (and other Loan Obligations that
are secured by Liens on the Collateral ranking equally and ratably with the
Liens securing the Initial Term A Loans, Term B-1 Loans and Term B-2 Loans)
(including, for the avoidance of doubt, junior Liens pursuant to Section
2.21(b)(ii)), one or more intercreditor agreements, each of which shall be in
form and substance reasonably satisfactory to the Administrative Agent.
“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.
“Permitted Receivables Facility Assets” shall mean (i) Receivables Assets
(whether now existing or arising in the future) of the Borrower and its
Subsidiaries which are transferred, sold and/or pledged to a Receivables Entity
or a bank, other financial institution or a commercial paper conduit or other
conduit facility established and maintained by a bank or other financial



 
66
 

        
    

--------------------------------------------------------------------------------




institution, pursuant to a Qualified Receivables Facility and any related
Permitted Receivables Related Assets which are also so transferred, sold and/or
pledged to such Receivables Entity, bank, other financial institution or
commercial paper conduit or other conduit facility, and all proceeds thereof and
(ii) loans to the Borrower and its Subsidiaries secured by Receivables Assets
(whether now existing or arising in the future) and any Permitted Receivables
Related Assets of the Borrower and its Subsidiaries which are made pursuant to a
Qualified Receivables Facility.
“Permitted Receivables Facility Documents” shall mean each of the documents and
agreements entered into in connection with any Qualified Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests or the incurrence of loans, as
applicable, in each case as such documents and agreements may be amended,
modified, supplemented, refinanced or replaced from time to time so long as the
relevant Qualified Receivables Facility would still meet the requirements of the
definition thereof after giving effect to such amendment, modification,
supplement, refinancing or replacement.
“Permitted Receivables Related Assets” shall mean any other assets that are
customarily transferred, sold and/or pledged or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving receivables similar to Receivables Assets and any
collections or proceeds of any of the foregoing (including, without limitation,
lock-boxes, deposit accounts, records in respect of Receivables Assets and
collections in respect of Receivables Assets).
“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions and
expenses), (b) except with respect to Section 6.01(i), (i) the final maturity
date of such Permitted Refinancing Indebtedness is on or after the earlier of
(x) the final maturity date of the Indebtedness being Refinanced and (y) the
91st day following the Latest Maturity Date in effect at the time of incurrence
thereof and (ii) the Weighted Average Life to Maturity of such Permitted
Refinancing Indebtedness is greater than or equal to the lesser of (x) the
Weighted Average Life to Maturity of the Indebtedness being Refinanced and (y)
91 days after the Weighted Average Life to Maturity of the Class of Term Loans
then outstanding with the greatest remaining Weighted Average Life to Maturity,
(c) if the Indebtedness being Refinanced is by its terms subordinated in right
of payment to any Loan Obligations, such Permitted Refinancing Indebtedness
shall be subordinated in right of payment to such Loan Obligations on terms in
the aggregate not materially less favorable to the Lenders as those contained in
the documentation governing the Indebtedness being Refinanced (as determined by
the Borrower in good faith), (d) no Permitted Refinancing Indebtedness shall
have any borrower which is different than the borrower of the respective
Indebtedness being so Refinanced or have guarantors that are not (or would not
have been required to become) guarantors with respect to the Indebtedness being



 
67
 

        
    

--------------------------------------------------------------------------------




so Refinanced (except that one or more Loan Parties may be added as additional
guarantors), (e) if the Indebtedness being Refinanced is secured (and permitted
to be secured), such Permitted Refinancing Indebtedness may be secured by Liens
on the same (or any subset of the) assets as secured (or would have been
required to secure) the Indebtedness being Refinanced, on terms in the aggregate
that are no less favorable to the Secured Parties than, the Indebtedness being
refinanced or on terms otherwise permitted by Section 6.02 (as determined by the
Borrower in good faith) and (f) if the Indebtedness being Refinanced was subject
to a Permitted First Lien Intercreditor Agreement or a Permitted Junior
Intercreditor Agreement, and if the respective Permitted Refinancing
Indebtedness is to be secured by the Collateral, the Permitted Refinancing
Indebtedness shall likewise be subject to a Permitted First Lien Intercreditor
Agreement or a Permitted Junior Intercreditor Agreement, as applicable.



 
68
 

        
    

--------------------------------------------------------------------------------




“Permitted Sale Lease-Back Transaction” shall mean (i) any sale and lease-back
transaction entered into prior to the Closing Date, (ii) any sale and lease-back
transaction by the Borrower or any of its Subsidiaries (including Family Dollar
and its Subsidiaries) with respect to store properties, (iii) a sale and
lease-back transaction by the Borrower or any of its Subsidiaries (including
Family Dollar and its Subsidiaries) with respect to one distribution center
property per fiscal year, with aggregate net proceeds in any fiscal year not to
exceed $75,000,000 (with one year carry-forward of any unused amount of such
base amount), and (iv) any other sale and lease-back transaction, the proceeds
of which shall constitute Net Proceeds.
“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, (ii) sponsored or maintained (at the time
of determination or at any time within the five years prior thereto) by the
Borrower, any Subsidiary or any ERISA Affiliate, and (iii) in respect of which
the Borrower, any Subsidiary or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
“Platform” shall have the meaning assigned to such term in Section 9.17.
“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.
“primary obligor” shall have the meaning assigned to such term in the definition
of the term “Guarantee.”
“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
office located at 270 Park Avenue, New York, New York; each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective.



 
69
 

        
    

--------------------------------------------------------------------------------




“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the most recent Test Period ended on or before the occurrence of such event (the
“Reference Period”): (i) any Asset Sale and any asset acquisition, Investment
(or series of related Investments) in excess of $25,000,000, merger,
amalgamation, consolidation (including the Transactions) (or any similar
transaction or transactions), any dividend, distribution or other similar
payment, (ii) any operational changes or restructurings of the business of the
Borrower or any of its Subsidiaries that the Borrower or any of its Subsidiaries
has determined to make and/or made during or subsequent to the Reference Period
(including in connection with an Asset Sale or asset acquisition described in
clause (i)) and which are expected to have a continuing impact and are factually
supportable, which would include cost savings resulting from head count
reduction, closure of facilities and other operational changes and other cost
savings in connection therewith, (iii) the designation of any Subsidiary as an
Unrestricted Subsidiary or of any Unrestricted Subsidiary as a Subsidiary and
(iv) any incurrence, repayment, repurchase or redemption of Indebtedness (or any
issuance, repurchase or redemption of Disqualified Stock or preferred stock),
other than fluctuations in revolving borrowings in the ordinary course of
business (and not resulting from a transaction as described in clause (i)
above).
Pro forma calculations made pursuant to the definition of this term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower. Any such pro forma calculation may include adjustments appropriate, in
the reasonable good faith determination of the Borrower and set forth in a
certificate of a Responsible Officer, to reflect operating expense reductions,
other operating improvements, synergies or such operational changes or
restructurings described in clause (ii) of the immediately preceding paragraph
reasonably expected to result from the applicable pro forma event in the twelve
(12) month period following the consummation of the pro forma event; provided,
that the aggregate amount of adjustments in respect of pro forma operating
improvements or synergies that do not comply with Article 11 of Regulation S-X
for any four quarter period (the “Non-S-X Adjustment Amount”) shall not, when
aggregated with the amount of any increase to Consolidated Net Income pursuant
to clause (a) thereof for such period (other than up to $350 million of such
increases in connection with the Transactions), exceed 20% of Adjusted
Consolidated EBITDA for such period prior to giving effect to the Non-S-X
Adjustment Amount for such period or any adjustment pursuant to clause (a) of
the definition of Consolidated Net Income for such period. The Borrower shall
deliver to the Administrative Agent a certificate of a Responsible Officer of
the Borrower setting forth such demonstrable or additional operating expense
reductions and other operating improvements or synergies and information and
calculations supporting them in reasonable detail.
If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date on which the relevant calculation is being made had
been the applicable rate for the entire period (taking into account any hedging
obligations applicable to such Indebtedness if such hedging obligation has a
remaining term in excess of 12 months). Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a responsible financial or accounting



 
70
 

        
    

--------------------------------------------------------------------------------




officer of the Borrower to be the rate of interest implicit in such Capitalized
Lease Obligation in accordance with GAAP. For purposes of making the computation
referred to above, interest on any Indebtedness under a revolving credit
facility computed on a pro forma basis shall be computed based upon the average
daily balance of such Indebtedness during the applicable period, except to the
extent the outstandings thereunder are reasonably expected to increase as a
result of any transactions described in clause (i) of the first paragraph of
this definition of “Pro Forma Basis” which occurred during the respective period
or thereafter and on or prior to the date of determination. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such optional rate chosen as the Borrower may
designate.
“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower and its Subsidiaries shall be in compliance, on a Pro Forma Basis after
giving effect on a Pro Forma Basis to the relevant transactions (including the
assumption, the issuance, incurrence and permanent repayment of Indebtedness),
with the Financial Covenant recomputed as at the last day of the most recently
ended fiscal quarter of the Borrower for which the financial statements and
certificates required pursuant to Section 5.04 have been delivered.
“Pro Rata Extension Offers” shall have the meaning assigned to such term in
Section 2.22(a).
“Pro Rata Share” shall have the meaning assigned to such term in Section
9.08(f).
“Projections” shall mean the projections of the Borrower and the Subsidiaries
included in the Information Memorandum and any other projections and any
forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of the Borrower or any of the Subsidiaries prior to the
Effective Date.
“Public Lender” shall have the meaning assigned to such term in Section 9.17.
“Purchase Offer” shall have the meaning assigned to such term in Section
2.25(a).
“Qualified Equity Interests” shall mean any Equity Interest other than
Disqualified Stock.
“Qualified Receivables Facility” shall mean a receivables or factoring facility
or facilities created under the Permitted Receivables Facility Documents and
which is designated as a “Qualified Receivables Facility” (as provided below),
providing for the transfer, sale and/or pledge by a Borrower and/or one or more
other Receivables Sellers of Permitted Receivables Facility Assets (thereby
providing financing to such Borrower and/or the Receivables Sellers) to (i) a
Receivables Entity (either directly or through another Receivables Seller),
which in turn shall transfer, sell and/or pledge interests in the respective
Permitted Receivables Facility Assets to third-party lenders or investors
pursuant to the Permitted Receivables Facility Documents in return for the cash
used by



 
71
 

        
    

--------------------------------------------------------------------------------




such Receivables Entity to acquire the Permitted Receivables Facility Assets
from such Borrower and/or the respective Receivables Sellers or (ii) a bank or
other financial institution, which in turn shall finance the acquisition of the
Permitted Receivables Facility Assets through a commercial paper conduit or
other conduit facility, or directly to a commercial paper conduit or other
conduit facility established and maintained by a bank or other financial
institution that will finance the acquisition of the Permitted Receivables
Facility Assets through the commercial paper conduit or other conduit facility,
in each case, either directly or through another Receivables Seller, so long as,
in the case of each of clause (i) and clause (ii), no portion of the
Indebtedness or any other obligations (contingent or otherwise) under such
receivables facility or facilities (x) is guaranteed by the Borrower or any
Subsidiary (excluding guarantees of obligations pursuant to Standard
Securitization Undertakings), (y) is recourse to or obligates the Borrower or
any other Subsidiary in any way (other than pursuant to Standard Securitization
Undertakings) or (z) subjects any property or asset (other than Permitted
Receivables Facility Assets, Permitted Receivables Related Assets or the Equity
Interests of any Receivables Entity) of the Borrower or any other Subsidiary
(other than a Receivables Entity), directly or indirectly, contingently or
otherwise, to the satisfaction thereof (other than pursuant to Standard
Securitization Undertakings). Any such designation shall be evidenced to the
Administrative Agent by filing with the Administrative Agent a certificate
signed by a Financial Officer of the Borrower certifying that, to the best of
such officer’s knowledge and belief after consultation with counsel, such
designation complied with the foregoing conditions.
“Rate” shall have the meaning assigned to such term in the definition of the
term “Type.”
“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, incidental to the ownership, lease or
operation thereof.
“Receivables Assets” shall mean any right to payment created by or arising from
sales of goods, lease of goods or the rendition of services rendered no matter
how evidenced whether or not earned by performance (whether constituting
accounts, general intangibles, chattel paper or otherwise).
“Receivables Entity” shall mean any direct or indirect wholly owned Subsidiary
of the Borrower which engages in no activities other than in connection with the
financing of accounts receivable of the Receivables Sellers and which is
designated (as provided below) as a “Receivables Entity” (a) with which neither
the Borrower nor any of its Subsidiaries has any contract, agreement,
arrangement or understanding (other than pursuant to the Permitted Receivables
Facility Documents (including with respect to fees payable in the ordinary
course of business in connection with the servicing of accounts receivable and
related assets)) on terms less favorable to the Borrower or such Subsidiary than
those that might be obtained at the time from persons that are not Affiliates of
the Borrower (as determined by the Borrower in good faith) and (b) to which
neither the Borrower nor any other Subsidiary has any obligation to maintain or
preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results (other than pursuant to Standard



 
72
 

        
    

--------------------------------------------------------------------------------




Securitization Undertakings). Any such designation shall be evidenced to the
Administrative Agent by filing with the Administrative Agent an officer’s
certificate of the Borrower certifying that, to the best of such officer’s
knowledge and belief after consultation with counsel, such designation complied
with the foregoing conditions.



 
73
 

        
    

--------------------------------------------------------------------------------




“Receivables Seller” shall mean the Borrower or those Subsidiaries that are from
time to time party to the Permitted Receivables Facility Documents (other than
any Receivables Entity).
“Recovery Event” shall mean any event that gives rise to the receipt by the
Borrower or any of its Subsidiaries of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or Real Property (including any
improvements thereon).
“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”
“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” and
“Refinancing” shall have meanings correlative thereto.
“Refinancing Amendment” shall have the meaning assigned to such term in Section
2.23(e).
“Refinancing Effective Date” shall have the meaning assigned to such term in
Section 2.23(a).
“Refinancing Notes” shall mean any secured or unsecured notes or loans issued by
the Borrower or any Guarantor (whether under an indenture, a credit agreement or
otherwise) and the Indebtedness represented thereby; provided, that (a) 100% of
the Net Proceeds of such Refinancing Notes are used to permanently reduce Loans
and/or replace Commitments substantially simultaneously with the issuance
thereof; (b) the principal amount (or accreted value, if applicable) of such
Refinancing Notes does not exceed the principal amount (or accreted value, if
applicable) of the aggregate portion of the Loans so reduced and/or Commitments
so replaced (plus unpaid accrued interest and premium (including tender
premiums) thereon and underwriting discounts, defeasance costs, fees,
commissions and expenses); (c) the final maturity date of such Refinancing Notes
is on or after the Term Facility Maturity Date or the Revolving Facility
Maturity Date, as applicable, of the Term Loans so reduced or the Revolving
Facility Commitments so replaced; (d) the Weighted Average Life to Maturity of
such Refinancing Notes is greater than or equal to the Weighted Average Life to
Maturity of the Term Loans so repaid or the Revolving Facility Commitments so
replaced; (e) the terms of such Refinancing Notes do not provide for any
scheduled repayment, mandatory redemption or sinking fund obligations prior to
the Term Facility Maturity Date of the Term Loans so reduced or the Revolving
Facility Maturity Date of the Revolving Facility Commitments so replaced, as
applicable (other than (x) in the case of notes, customary offers to repurchase
or mandatory prepayment provisions upon a change of control, asset sale or event
of loss and customary acceleration rights after an event of default and (y) in
the case of loans, customary amortization and mandatory and voluntary prepayment
provisions which are, when taken as a whole, consistent in all material respects
with, or not materially less favorable to the Borrower and its Subsidiaries
than, those applicable to the Initial Term A Loans, the Initial Term B-1 Loans,
the Term B-2 Loans and/or Revolving Facility Commitments, as the case may be,
with such Indebtedness to provide that any such mandatory prepayments as a
result of asset sales, events of loss, or excess cash flow, shall be allocated
on a pro rata basis or a less than pro rata basis (but not a greater than



 
74
 

        
    

--------------------------------------------------------------------------------




pro rata basis) with the Initial Term A Loans, Term B-1 Loans and, except for
with respect to mandatory prepayments as a result of excess cash flow, the Term
B-2 Loans outstanding pursuant to this Agreement); (f) there shall be no obligor
with respect thereto that is not a Loan Party; (g) if such Refinancing Notes are
secured by an asset of any Subsidiary, any Unrestricted Subsidiary or any
Affiliate of the foregoing, the security agreements relating to such assets
shall not extend to any assets not constituting Collateral and shall be no more
favorable to the secured party or party, taken as a whole (determined by the
Borrower in good faith) than the Security Documents (with such differences as
are reasonably satisfactory to the Administrative Agent); (h) if such
Refinancing Notes are secured, such Refinancing Notes shall be secured by all or
a portion of the Collateral, but shall not be secured by any assets of the
Borrower or its subsidiaries other than the Collateral; (i) Refinancing Notes
that are secured by Collateral shall be subject to the provisions of a Permitted
First Lien Intercreditor Agreement or a Permitted Junior Intercreditor
Agreement, as applicable (and in any event shall be subject to a Permitted
Junior Intercreditor Agreement if the Indebtedness being Refinanced is secured
on a junior lien basis to any of the Obligations) and (j) all other terms
applicable to such Refinancing Notes (other than provisions relating to original
issue discount, upfront fees, interest rates and any other pricing terms (which
original issue discount, upfront fees, interest rates and other pricing terms
shall not be subject to the provisions set forth in this clause (j)) taken as a
whole shall (as determined by the Borrower in good faith) be substantially
similar to, or not materially less favorable to the Borrower and its
Subsidiaries than, the terms, taken as a whole, applicable to the Term Loans so
reduced or the Revolving Facility Commitments so replaced (except to the extent
such covenants and other terms apply solely to any period after the Latest
Maturity Date or are otherwise reasonably acceptable to the Administrative
Agent).
“Refinancing Term Loans” shall have the meaning assigned to such term in Section
2.23(a).
“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).
“Regulation S-X Excluded Collateral” has the meaning given to such term in the
Collateral Agreement.
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.



 
75
 

        
    

--------------------------------------------------------------------------------




“Related Parties” shall mean, with respect to any specified person, such
person’s controlled and controlling Affiliates and the respective directors,
trustees, officers, employees, agents, advisors and members of such person and
such person’s controlled and controlling Affiliates.
“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the Environment.
“Replacement Revolving Facility” shall have the meaning assigned to such term in
Section 2.23(c).
“Replacement Revolving Facility Commitments” shall have the meaning assigned to
such term in Section 2.23(c).
“Replacement Revolving Facility Effective Date” shall have the meaning assigned
to such term in Section 2.23(c).
“Replacement Revolving Loans” shall have the meaning assigned to such term in
Section 2.23(c).
“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).
“Repricing Event” shall mean (i) any prepayment or repayment of Initial Term B-1
Loans with the proceeds of, or conversion of all or any portion of the Initial
Term B-1 Loans into, any new or replacement Indebtedness bearing interest with
an All-in Yield less than the All-in Yield applicable to the Initial Term B-1
Loans subject to such event (as such comparative yields are determined by the
Administrative Agent); provided that in no event shall any prepayment or
repayment of Initial Term B-1 Loans in connection with a Change of Control
constitute a Repricing Event and (ii) any amendment to this Agreement which
reduces the All-in Yield applicable to the Initial Term B-1 Loans (it being
understood that any prepayment premium with respect to a Repricing Event shall
apply to any required assignment by a Non-Consenting Lender in connection with
any such amendment pursuant to Section 2.19(c)).
“Required Financial Covenant Lenders” shall mean, at any time, Lenders having
Initial Term A Loans and Revolving Facility Commitments (or, if the Revolving
Facility Commitments have terminated, Revolving Facility Credit Exposure) that,
taken together, represent more than 50% of the sum of (x) all Initial Term A
Loans and (y) all Revolving Facility Commitments (or, if the Revolving Facility
Commitments have terminated, Revolving Facility Credit Exposure) at such time;
provided, that the Initial Term A Loans, Revolving Facility Commitments and
Revolving Facility Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Financial Covenant Lenders at any time.



 
76
 

        
    

--------------------------------------------------------------------------------




“Required Lenders” shall mean, at any time, Lenders having Term Loans and
Revolving Facility Commitments (or, if the Revolving Facility Commitments have
terminated, Revolving Facility Credit Exposure) that, taken together, represent
more than 50% of the sum of (x) all Term Loans and (y) all Revolving Facility
Commitments (or, if the Revolving Facility Commitments have terminated,
Revolving Facility Credit Exposure) at such time; provided, that the Term Loans,
Revolving Facility Commitments and Revolving Facility Credit Exposure of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.
“Required Percentage” shall mean, with respect to any Excess Cash Flow Period,
50%; provided, that, if the First Lien Secured Net Leverage Ratio as of the end
of such Excess Cash Flow Period is (x) less than or equal to 2.75 to 1.00 but
greater than 2.25 to 1.00, such percentage shall be 25% or (y) less than or
equal to 2.25 to 1.00, such percentage shall be 0%.
“Required Revolving Facility Lenders” shall mean, at any time, Revolving
Facility Lenders having Revolving Facility Commitments (or if the Revolving
Facility Commitments have terminated, Revolving Facility Credit Exposure) Loans
that, taken together, represent more than 50% of the sum of all Revolving
Facility Commitments (or, if the Revolving Facility Commitments have terminated,
Revolving Facility Credit Exposure at such time; provided, that the Revolving
Facility Commitments and Revolving Facility Credit Exposure of any Defaulting
Lender shall be disregarded in determining Required Revolving Facility Lenders
at any time.
“Requirement of Law” shall mean, as to any person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such person or any of its property or
assets or to which such person or any of its property or assets is subject.
“Responsible Officer” of any person shall mean any manager, executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement, or any other duly authorized employee or signatory of
such person.
“Restricted Payments” shall have the meaning assigned to such term in Section
6.06. The amount of any Restricted Payment made other than in the form of cash
or cash equivalents shall be the Fair Market Value thereof.
“Returns of Scheduled Equity” shall have the meaning assigned to such term in
Section 6.04(b).
“Revolving Facility” shall mean the Revolving Facility Commitments of any Class
and the extensions of credit made hereunder by the Revolving Facility Lenders of
such Class and, for purposes of Section 9.08(b), shall refer to all such
Revolving Facility Commitments as a single Class.



 
77
 

        
    

--------------------------------------------------------------------------------




“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans of the same Class and currency.
“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans pursuant to Section 2.01(ce), expressed as an amount
representing the maximum aggregate permitted amount of such Revolving Facility
Lender’s Revolving Facility Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) reduced or increased
from time to time pursuant to assignments by or to such Lender under Section
9.04, and (c) increased, extended or replaced as provided under Section 2.21,
2.22 or 2.23. The initial amount of each Lender’s Revolving Facility Commitment
is set forth on Schedule 2.01, or in the Assignment and Acceptance, Incremental
Assumption Agreement, Extension Amendment or Refinancing Amendment pursuant to
which such Lender shall have assumed its Revolving Facility Commitment, as
applicable. The aggregate amount of the Lenders’ Revolving Facility Commitments
on the Closing Date is $1,250,000,000. On the Closing Date, there is only one
Class of Revolving Facility Commitments. After the Closing Date, additional
Classes of Revolving Facility Commitments may be added or created pursuant to
Extension Amendments or Refinancing Amendments.
“Revolving Facility Credit Exposure” shall mean, at any time with respect to any
Class of Revolving Facility Commitments, the sum of (a) the aggregate principal
amount of the Revolving Facility Loans of such Class outstanding at such time,
(b) the Swingline Exposure applicable to such Class at such time and (c) the
Revolving L/C Exposure applicable to such Class at such time minus, for the
purpose of Section 6.12 only, the amount of Letters of Credit that have been
Cash Collateralized in an amount equal to the Minimum L/C Collateral Amount at
such time. The Revolving Facility Credit Exposure of any Revolving Facility
Lender at any time shall be the product of (x) such Revolving Facility Lender’s
Revolving Facility Percentage of the applicable Class and (y) the aggregate
Revolving Facility Credit Exposure of such Class of all Revolving Facility
Lenders, collectively, at such time.
“Revolving Facility Lender” shall mean a Lender (including an Incremental
Revolving Facility Lender, and a Lender providing Extended Revolving Facility
Commitments or Replacement Revolving Facility Commitments) with a Revolving
Facility Commitment or with outstanding Revolving Facility Loans.
“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01(ce). Unless the context otherwise requires, the term
“Revolving Facility Loans” shall include the Other Revolving Loans.
“Revolving Facility Maturity Date” shall mean, as the context may require, (a)
with respect to the Revolving Facility in effect on the Effective Date, the
fifth anniversary of the Closing Date; provided that to the extent any 2020
Senior Notes remain outstanding on the date that is 91 days prior to March 1,
2020, the Revolving Facility Maturity Date with respect to the Revolving
Facility in effect on the Effective Date shall be the date that is 91 days prior
to March 1, 2020 and (b) with respect to any other Classes of Revolving Facility
Commitments, the maturity dates specified therefor in the applicable Extension
Amendment or Refinancing Amendment.



 
78
 

        
    

--------------------------------------------------------------------------------




“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender of any Class, the percentage of the total Revolving Facility
Commitments of such Class represented by such Lender’s Revolving Facility
Commitment of such Class. If the Revolving Facility Commitments of such Class
have terminated or expired, the Revolving Facility Percentages of such Class
shall be determined based upon the Revolving Facility Commitments of such Class
most recently in effect, giving effect to any assignments pursuant to Section
9.04.
“Revolving Facility Termination Event” shall have the meaning assigned to such
term in Section 2.05(k).
“Revolving L/C Exposure” of any Class shall mean at any time the sum of (a) the
aggregate undrawn amount of all Letters of Credit applicable to such Class
outstanding at such time and (b) the aggregate principal amount of all L/C
Disbursements applicable to such Class that have not yet been reimbursed at such
time. The Revolving L/C Exposure of any Class of any Revolving Facility Lender
at any time shall mean its applicable Revolving Facility Percentage of the
aggregate Revolving L/C Exposure applicable to such Class at such time. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the International Standard Practices,
International Chamber of Commerce No. 590, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn. Unless
otherwise specified herein, the amount of a Letter of Credit at any time shall
be deemed to be the stated amount of such Letter of Credit in effect at such
time; provided, that with respect to any Letter of Credit that, by its terms or
the terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.
“S&P” shall mean Standard & Poor’s Ratings Group, Inc.
“Sanctioned Country” shall mean, at any time, a country or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any person listed in any
Sanctions-related list of designated persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any person operating, organized or resident in a Sanctioned Country
or (c) any person owned or controlled by any such person or persons described in
the foregoing clauses (a) or (b).
“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the Office of
the Superintendent of Financial Institutions.



 
79
 

        
    

--------------------------------------------------------------------------------




“Scheduled Loans” shall have the meaning assigned to such term in Section
6.04(b).
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between the Borrower or any Subsidiary and any Cash
Management Bank, including any such Cash Management Agreement that is in effect
on the Effective Date, unless when entered into such Cash Management Agreement
is designated in writing by the Borrower and such Cash Management Bank to the
Administrative Agent to not be included as a Secured Cash Management Agreement.
“Secured Hedge Agreement” shall mean any Hedging Agreement that is entered into
by and between any Loan Party and any Hedge Bank, including any such Hedging
Agreement that is in effect on the Effective Date, unless when entered into such
Hedging Agreement is designated in writing by the Borrower and such Hedge Bank
to the Administrative Agent to not be included as a Secured Hedge Agreement.
Notwithstanding the foregoing, for all purposes of the Loan Documents, any
Guarantee of, or grant of any Lien to secure, any obligations in respect of a
Secured Hedge Agreement by a Guarantor shall not include any Excluded Swap
Obligations with respect to such Guarantors.
“Secured Net Leverage Ratio” shall mean, as of any date of determination, the
ratio of (a) Consolidated Secured Net Debt as of such date to (b) Adjusted
Consolidated EBITDA for the most recently ended Test Period for which financial
statements of the Borrower have been delivered (or were required to be
delivered) as required by this Agreement, all determined on a consolidated basis
in accordance with GAAP; provided that Adjusted Consolidated EBITDA shall be
determined for the relevant Test Period on a Pro Forma Basis.
“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each Lender, each Issuing Bank, each Hedge Bank that is party
to any Secured Hedge Agreement, each Cash Management Bank that is party to any
Secured Cash Management Agreement and each Subagent appointed pursuant to
Section 8.02 by the Administrative Agent with respect to matters relating to the
Loan Documents or by the Collateral Agent with respect to matters relating to
any Security Document.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Security Documents” shall mean the Escrow Agreement, each Mortgage, the
Collateral Agreement, each Notice of Grant of Security Interest in Intellectual
Property (as defined in the Collateral Agreement) and each other security
agreement, pledge agreement or other instruments or documents executed and
delivered pursuant to the foregoing or entered into or delivered after the
Closing Date to the extent required by this Agreement or any other Loan
Document, including pursuant to Section 5.10.
“Senior Notes” shall mean, collectively, the 2020 Senior Notes and the 2023
Senior Notes.



 
80
 

        
    

--------------------------------------------------------------------------------




“Senior Notes Indentures” shall mean, collectively, the 2020 Senior Notes
Indenture and the 2023 Senior Notes Indenture.
“Similar Business” shall mean (i) any business the majority of whose revenues
are derived from business or activities conducted by the Borrower and its
Subsidiaries on the Closing Date, (ii) any business that is a natural outgrowth
or reasonable extension, development or expansion of any such business or any
business similar, reasonably related, incidental, complementary or ancillary to
any of the foregoing or (iii) any business that in the Borrower’s good faith
business judgment constitutes a reasonable diversification of businesses
conducted by the Borrower and its Subsidiaries.
“Special Flood Hazard Area” shall have the meaning assigned to such term in
Section 5.02(c).
“Specified Representations” shall mean those representations and warranties set
forth in (A) Sections 3.01(a), 3.01(d), 3.02(a), 3.02(b)(i)(B), and 3.03, (B)
Sections 3.10, 3.11, 3.17 (subject to the limitations set forth in the last
paragraph of the definition of “Collateral and Guarantee Requirement”) and 3.18,
and (C) Sections 3.22 and 3.23 (in each case pursuant to this clause (C),
excluding Family Dollar and its Subsidiaries).
“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary thereof
in connection with a Qualified Receivables Facility which are reasonably
customary (as determined in good faith by the Borrower) in an accounts
receivable financing transaction in the commercial paper, term securitization or
structured lending market.
“Standby Letters of Credit” shall have the meaning assigned to such term in
Section 2.05(a).
“Subagent” shall have the meaning assigned to such term in Section 8.02.
“subsidiary” shall mean, with respect to any person (referred to in this
definition as the “parent”), any corporation, limited liability company,
partnership, association or other business entity (a) of which securities or
other ownership interests representing more than 50% of the equity or more than
50% of the ordinary voting power or more than 50% of the general partnership
interests are, at the time any determination is being made, directly or
indirectly, owned, Controlled or held, or (b) that is, at the time any
determination is made, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.
“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower. Notwithstanding the foregoing (and except for purposes of the
definition of “Unrestricted Subsidiary” contained herein) an Unrestricted
Subsidiary shall be deemed not to be a Subsidiary of the Borrower or any of its
Subsidiaries for purposes of this Agreement.
“Subsidiary Guarantee Agreement” shall mean the Subsidiary Guarantee Agreement
substantially in the form of Exhibit M dated as of the Closing Date as may be
amended, restated,



 
81
 

        
    

--------------------------------------------------------------------------------




supplemented or otherwise modified from time to time, between each Guarantor and
the Collateral Agent.



 
82
 

        
    

--------------------------------------------------------------------------------




“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.
“Successor Borrower” shall have the meaning assigned to such term in Section
6.05(n).
“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.
“Swingline Borrowing Request” shall mean a request by the Borrower substantially
in the form of Exhibit D-2 or such other form as shall be approved by the
Swingline Lender.
“Swingline Commitment” shall mean, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to Section
2.04. The aggregate amount of the Swingline Commitments is $50,000,000. The
Swingline Commitment is part of, and not in addition to, the Revolving Facility
Commitments.
“Swingline Exposure” shall mean at any time the aggregate principal amount of
all outstanding Swingline Borrowings at such time. The Swingline Exposure of any
Revolving Facility Lender at any time shall mean its applicable Revolving
Facility Percentage of the aggregate Swingline Exposure at such time.
“Swingline Lender” shall mean (a) the Administrative Agent, in its capacity as a
lender of Swingline Loans, and (b) each Revolving Facility Lender that shall
have become a Swingline Lender hereunder as provided in Section 2.04(d), each in
its capacity as a lender of Swingline Loans hereunder.
“Swingline Loans” shall mean the swingline loans made to the Borrower pursuant
to Section 2.04.
“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority, whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.
“Term Borrowing” shall mean anythe Initial Term A Borrowing or any Borrowing of
Other Term Loans.
“Term B-1 Facility” shall mean the Additional Term B-1 Commitments and the Term
B-1 Loans made hereunder.



 
83
 

        
    

--------------------------------------------------------------------------------




“Term B-1 Joint Lead Arrangers” and “Term B-1 Joint Bookrunners” shall mean J.P.
Morgan Securities LLC, Wells Fargo Securities, LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Royal Bank of Canada and U.S. Bank, National
Association.
“Term B-1 Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(ii).
“Term B-1 Lender” shall mean, at any time, any Lender that holds an Additional
Term B-1 Commitment or Term B-1 Loan at such time.
“Term B-1 Loans” shall mean (a) the term loans made by the Additional Term B-1
Lender to the Borrower on the Amendment No. 1 Effective Date pursuant to Section
2.01(c), (b) the Converted Initial Term B Loans of each Amendment No. 1
Consenting Lender converted into Term B-1 Loans pursuant to Section 2.01(c) and
(c) any Incremental Term Loans in the form of additional Term B-1 Loans made by
the Incremental Term Lenders to the Borrower pursuant to Section 2.01(f).
“Term B-1 Maturity Date” shall mean the seventh anniversary following the
Closing Date.
“Term B-2 Commitment” shall mean, with respect to the Term B-2 Lender, the
commitment of such Lender to make a Term B-2 Loan on the Amendment No. 1
Effective Date. The amount of the Term B-2 Lender’s Term B-2 Commitment is on
the Amendment No. 1 Effective Date is $650,000,000.
“Term B-2 Facility” shall mean the Term B-2 Commitments and the Term B-2 Loans
made hereunder.
“Term B-2 Lender” shall mean a Lender that holds a Term B-2 Commitment or a Term
B-2 Loan.
“Term B-2 Loans” shall mean (a) the term loans made by the Term B-2 Lenders to
the Borrower on the Amendment No. 1 Effective Date pursuant to Section 2.01(d)
and (b) any Incremental Term Loans in the form of additional Term B-2 Loans made
by the Incremental Term Lenders to the Borrower pursuant to Section 2.01(f).
“Term B-2 Maturity Date” shall mean the seventh anniversary following the
Closing Date.
“Term B-2 Sole Lead Arranger” and “Term B-2 Sole Bookrunner” shall mean J.P.
Morgan Securities LLC.
“Term Facility” shall mean the Initial Term Facilities and/or any or all of the
Other Term Facilities, the Term B-1 Facility and the Term B-2 Facility.
“Term Facility Commitment” shall mean the commitment of a Term Lender to make
Term Loans, including Initial Term Loans, Term B-1 Loans, Term B-2 Loans and/or
Other Term Loans.
“Term Facility Maturity Date” shall mean, as the context may require, (a) with
respect to the Initial Term A Facility, the Initial Term A Facility Maturity
Date, (b) with respect to the Initial Term B Facility, the Initial Term B
FacilityTerm B-1 Loans, the Term B-1 Maturity Date, (c) with respect to Term B-2
Loans, the Term B-2 Maturity Date and (cd) with respect to any other Class of
Term Loans, the maturity dates specified therefor in the applicable Incremental
Assumption Agreement, Extension Amendment or Refinancing Amendment.
“Term Lender” shall mean a Lender (including an Incremental Term Loan Lender, an
Extended Term Loan Lender and a Refinancing Term Loan Lender) with a Term
FacilityCommitment or with outstanding Term Loans.



 
84
 

        
    

--------------------------------------------------------------------------------




“Term Loan Installment Date” shall mean any Initial Term A Loan Installment
Date, Initial Term B-1 Loan Installment Date or any Other Term Loan Installment
Date.
“Term Loans” shall mean the Initial Term A Loans, the Initial Term B-1 Loans,
the Term B-2 Loans and/or the Other Term Loans.
“Term Yield Differential” shall have the meaning assigned to such term in
Section 2.21(b)(v).
“Termination Date” shall mean the date on which (a) all Commitments shall have
been terminated, (b) the principal of and interest on each Loan, all Fees and
all other expenses or amounts payable under any Loan Document shall have been
paid in full in cash (other than in respect of contingent indemnification and
expense reimbursement claims not then due), and (c) all Letters of Credit (other
than those that have been Cash Collateralized with the Minimum L/C Collateral
Amount in accordance with Section 2.05(k)) have been cancelled or have expired
and all amounts drawn or paid thereunder have been reimbursed in full in cash.
“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period) for which financial statements have been (or were
required to be) delivered pursuant to Section 5.04(a) or 5.04(b); provided that
prior to the first date financial statements have been delivered pursuant to
Section 5.04(a) or 5.04(b), the Test Period in effect shall be the most recently
ended full four fiscal quarter period prior to the Effective Date for which
financial statements would have been required to be delivered hereunder had the
Effective Date occurred prior to the end of such period.
“Third Party Funds” shall mean any accounts or funds, or any portion thereof,
received by the Borrower or any of its Subsidiaries as agent on behalf of third
parties in accordance with a written agreement that imposes a duty upon Borrower
or one or more of its Subsidiaries to collect and remit those funds to such
third parties.
“Title Insurer” shall have the meaning assigned to such term in the definition
of the term “Collateral and Guarantee Requirement.”
“Total Net Leverage Ratio” shall mean, as of any date of determination, the
ratio of (a) Consolidated Total Net Debt as of such date to (b) Adjusted
Consolidated EBITDA for the most recently ended Test Period (except for purposes
of the Financial Covenant) for which financial statements of the Borrower have
been delivered (or were required to be delivered) as required by this Agreement,
all determined on a consolidated basis in accordance with GAAP; provided, that
Adjusted Consolidated EBITDA shall be determined for the relevant Test Period on
a Pro Forma Basis.
“Trade Letters of Credit” shall have the meaning assigned to such term in
Section 2.05(a).
“Transaction Documents” shall mean the Merger Agreement and the Loan Documents.



 
85
 

        
    

--------------------------------------------------------------------------------




“Transactions” shall mean, collectively (a) the consummation of the Merger; (b)
the release of the Escrowed Property to the Borrower pursuant to the Escrow
Agreement and other Loan Documents and the creation of the Liens pursuant to the
Security Documents; (c) the Closing Date Refinancing; (d) the other transactions
to occur pursuant to or in connection with the Transaction Documents; and (e)
the payment of all fees and expenses to be paid and owing in connection with the
foregoing.
“Treasury Rate” means on any date, the most recently published weekly average
yield on actually traded United States Treasury securities adjusted to a
constant maturity of one year as reasonably determined by the Administrative
Agent.
“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined or whether such Loan is a Fixed Rate Term Loan. For
purposes hereof, the term “Rate” shall include the Adjusted LIBO Rate and the
ABR and, for Fixed Rate Term Loans, the Applicable Margin therefor.
“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.
“United States” shall mean the United States of America.
“Unreimbursed Amount” shall have the meaning assigned to such term in Section
2.05(e).
“Unrestricted Cash” shall mean cash or Permitted Investments of the Borrower or
any of its Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrower or any of its Subsidiaries.
“Unrestricted Cash Amount” shall mean, on any date, the lesser of (i)
$400,000,000 and (ii) the aggregate amount of Unrestricted Cash of the Borrower
and its Subsidiaries on such date in excess of $100,000,000.
“Unrestricted Subsidiary” shall mean (1) any Subsidiary of the Borrower, whether
now owned or acquired or created after the Closing Date, that is designated on
or after the Closing Date by the Borrower as an Unrestricted Subsidiary
hereunder by written notice to the Administrative Agent; provided, that the
Borrower shall only be permitted to so designate a new Unrestricted Subsidiary
on or after the Closing Date so long as (a) no Default or Event of Default has
occurred and is continuing or would result therefrom, (b) immediately after
giving effect to such designation, the Borrower shall be in Pro Forma Compliance
with the Financial Covenant (if applicable) as of the last day of the then most
recently ended Test Period, (c) all Investments in such Unrestricted Subsidiary
at the time of designation (as contemplated by the immediately following
sentence) are permitted in accordance with the relevant requirements of Section
6.04, (d) such Subsidiary being designated as an “Unrestricted Subsidiary” shall
also, concurrently with such designation and thereafter, constitute an
“unrestricted subsidiary” under any Material Indebtedness issued or incurred on
or after the Closing Date (excluding, for the avoidance of doubt, the Existing
Family Dollar



 
86
 

        
    

--------------------------------------------------------------------------------




Notes), (e) such Subsidiary was not previously designated as an Unrestricted
Subsidiary and thereafter re-designated as a Subsidiary, and (f) if such
designation is on the Closing Date, the designation shall not occur until the
conditions set forth in Section 4.02 are satisfied (or waived in accordance with
Section 9.08) and the funding of the Initial Term A Loans has occurred; and (2)
any subsidiary of an Unrestricted Subsidiary (unless transferred to such
Unrestricted Subsidiary or any of its subsidiaries by the Borrower or one or
more of its Subsidiaries after the date of the designation of the parent entity
as a “Unrestricted Subsidiary” hereunder, in which case the subsidiary so
transferred would be required to be independently designated in accordance with
preceding clause (1)). The designation of any Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the Borrower (or its Subsidiaries)
therein at the date of designation in an amount equal to the Fair Market Value
of the Borrower’s (or its Subsidiaries’) Investments therein, which shall be
required to be permitted on such date in accordance with Section 6.04 (and not
as an Investment permitted thereby in a Subsidiary). The Borrower may designate
any Unrestricted Subsidiary to be a Subsidiary for purposes of this Agreement
(each, a “Subsidiary Redesignation”); provided, that (i) no Default or Event of
Default has occurred and is continuing or would result therefrom (after giving
effect to the provisions of the immediately succeeding sentence), (ii)
immediately after giving effect to such redesignation, the Borrower shall be in
Pro Forma Compliance with the Financial Covenant (if applicable) as of the last
day of the most recently ended Test Period and (iii) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate executed by a
Responsible Officer of the Borrower, certifying to the best of such officer’s
knowledge, compliance with the requirements of preceding clause (i). The
designation of any Unrestricted Subsidiary as a Subsidiary on or after the
Closing Date shall constitute (i) the incurrence at the time of designation of
any Investment, Indebtedness or Liens of such Subsidiary existing at such time
and (ii) a return on any Investment by the applicable Loan Party (or its
relevant Subsidiaries) in Unrestricted Subsidiaries pursuant to the preceding
sentence in an amount equal to the Fair Market Value at the date of such
designation of such Loan Party’s (or its relevant Subsidiaries’) Investment in
such Subsidiary.
“U.S. Person” means any person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” shall have the meaning assigned to such term
in Section 2.17(d).
“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107 56 (signed into law October 26, 2001)).
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.



 
87
 

        
    

--------------------------------------------------------------------------------




“Wholly Owned Domestic Subsidiary” shall mean a Wholly Owned Subsidiary that is
also a Domestic Subsidiary.
“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person. Unless the
context otherwise requires, “Wholly Owned Subsidiary” shall mean a Subsidiary of
the Borrower that is a Wholly Owned Subsidiary of the Borrower.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
Section 1.02 Terms Generally; GAAP. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, amended and
restated, supplemented or otherwise modified from time to time. Except as
otherwise expressly provided herein (including, for the avoidance of doubt, the
proviso in the definition of “Capitalized Lease Obligations”), all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided, that if at any time, any change in GAAP
would affect the computation of any financial ratio or requirement in the Loan
Documents and the Borrower notifies the Administrative Agent that the Borrower
requests an amendment (or if the Administrative Agent notifies the Borrower that
the Required Lenders request an amendment), the Administrative Agent, the
Lenders and the Borrower shall, at no cost to the Borrower, negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such financial ratio or
requirement shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such provision
is amended in accordance herewith. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made (i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein, (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated



 
88
 

        
    

--------------------------------------------------------------------------------




principal amount thereof and (iii) for the avoidance of doubt, except as
provided in the definition of “Consolidated Net Income”, without giving effect
to the financial condition, results and performance of the Unrestricted
Subsidiaries.



 
89
 

        
    

--------------------------------------------------------------------------------




Section 1.03 Effectuation of Transactions. Each of the representations and
warranties of the Borrower contained in this Agreement (and all corresponding
definitions) are made after giving effect to the Transactions, unless the
context otherwise requires.
Section 1.04 Timing of Payment or Performance. Except as otherwise expressly
provided herein, when the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment or performance shall
extend to the immediately succeeding Business Day.
Section 1.05 Times of Day. Unless otherwise specified herein, all references
herein to times of day shall be references to Local Time.
Section 1.06 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., an “Initial
Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Initial Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., an “Initial Revolving Borrowing”) or
by Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., aan
“Initial Eurocurrency Revolving Borrowing”).
ARTICLE II
The Credits
Section 2.01 Commitments. Subject to the terms and conditions set forth herein:
(a)each Lender agrees, severally and not jointly, to make Initial Term A Loans
in Dollars to the Borrower on the Closing Date in an aggregate principal amount
not to exceed its Initial Term A Loan Commitment,
(b)each Lender agrees, severally and not jointly, to make Initial Term B Loans
in Dollars to the Borrower on the Effective Date in an aggregate principal
amount not to exceed its Initial Term B Loan Commitment,
(c)(i) the Additional Term B-1 Lender agrees to make a Term B-1 Loan in Dollars
to the Borrower on the Amendment No. 1 Effective Date in an aggregate principal
amount equal to its Additional Term B-1 Commitment and (ii) each Converted
Initial Term B Loan of each Amendment No. 1 Consenting Lender shall be converted
into a Term B-1 Loan of such Lender effective as of the Amendment No. 1
Effective Date in a principal amount equal to the principal amount of such
Lender’s Converted Initial Term B Loan immediately prior to such conversion,



 
90
 

        
    

--------------------------------------------------------------------------------




(d)The Term B-2 Lender agrees to make a Term B-2 Loan in Dollars to the Borrower
on the Amendment No. 1 Effective Date in an aggregate principal amount equal to
its Term B-2 Commitment,
(e)(c) each Lender agrees, severally and not jointly, to make Revolving Facility
Loans of a Class in Dollars to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in (i)
such Lender’s Revolving Facility Credit Exposure of such Class exceeding such
Lender’s Revolving Facility Commitment of such Class, or (ii) the Revolving
Facility Credit Exposure of such Class exceeding the total Revolving Facility
Commitments of such Class. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Facility Loans,
(f)(d) each Lender having an Incremental Commitment agrees, severally and not
jointly, subject to the terms and conditions set forth in the applicable
Incremental Assumption Agreement, to make Incremental Loans to the Borrower, in
an aggregate principal amount not to exceed its Incremental Commitment, and
(g)(e) (i) the full amount of the Initial Term A Loan Commitments must be drawn
in a single drawing on the Closing Date and the full amount of the Initial Term
B Loan Commitments must bewas drawn in a single drawing on the Effective Date,
and(ii) the full amount of Term B-1 Loans pursuant to the Additional Term B-1
Commitment must be drawn in a single drawing on the Amendment No. 1 Effective
Date and full amount of the Term B-2 Loans must be drawn in a single drawing on
the Amendment No. 1 Effective Date and (iii) amounts of Term Loans borrowed
under Section 2.01(a), Section 2.01(b), Section 2.01(c), Section 2.01(d) or
Section 2.01(df) that are repaid or prepaid may not be reborrowed.
Section 2.02 Loans and Borrowings.
(a)Each Loan shall be made as part of a Borrowing consisting of Loans under the
same Facility and of the same Type made by the Lenders ratably in accordance
with their respective Commitments under the applicable Facility (or, in the case
of Swingline Loans, in accordance with their respective Swingline Commitments);
provided, however, that Revolving Facility Loans of any Class shall be made by
the Revolving Facility Lenders of such Class ratably in accordance with their
respective Revolving Facility Percentages on the date such Loans are made
hereunder. The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided, that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.
(b)Subject to Section 2.14, each Borrowing (other than a Swingline Borrowing or
a Borrowing of Term B-2 Loans) shall be comprised entirely of ABR Loans or
Eurocurrency Loans as the Borrower may request in accordance herewith. All Term
B-2 Loans shall at all times be Fixed Rate Term Loans. Each Swingline Borrowing
shall be an ABR Borrowing. Each Lender at its option may make any ABR Loan or
Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan (and in the case of an Affiliate, the provisions of
Sections 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same extent as
to such Lender); provided, that any exercise of such option shall not affect the
obligation of the Borrower to repay



 
91
 

        
    

--------------------------------------------------------------------------------




such Loan in accordance with the terms of this Agreement and such Lender shall
not be entitled to any amounts payable under Section 2.15 or 2.17 solely in
respect of increased costs resulting from such exercise and existing at the time
of such exercise.



 
92
 

        
    

--------------------------------------------------------------------------------




(c)[Reserved].
(d)At the commencement of each Interest Period for any Eurocurrency Revolving
Facility Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum. At the time that each ABR Revolving Facility Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum; provided, that an
ABR Revolving Facility Borrowing may be in an aggregate amount that is equal to
the entire unused available balance of the Revolving Facility Commitments or
that is required to finance the reimbursement of an L/C Disbursement as
contemplated by Section 2.05(e). Each Swingline Borrowing shall be in an amount
that is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum. Borrowings of more than one Type and Class may be outstanding
at the same time; provided, however, that the Borrower shall not be entitled to
request any Borrowing that, if made, would result in more than (i) 10
Eurocurrency Borrowings outstanding under all Term Facilities at any time or
(ii) 10 Eurocurrency Borrowings outstanding under all Revolving Facilities at
any time. Borrowings having different Interest Periods, regardless of whether
they commence on the same date, shall be considered separate Borrowings.
(e)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or to elect to convert or continue, any Borrowing of any
Class if the Interest Period requested with respect thereto would end after the
Revolving Facility Maturity Date or Term Facility Maturity Date for such Class,
as applicable.
(f)Notwithstanding any other provision of this Agreement, the Term B-1 Loans
shall initially consist of a Eurocurrency Borrowing with an Interest period
ending on July 11, 2015 and the Adjusted LIBO Rate shall be deemed to be 0.75%
for such Interest Period.
Section 2.03 Requests for Borrowings.
(a)To request a Revolving Facility Borrowing and/or a Term Borrowing, the
Borrower shall notify the Administrative Agent of such request (a) in the case
of a Eurocurrency Borrowing, not later than 12:00 noon, Local Time, three (3)
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing or Borrowing of Fixed Rate Term Loans, by telephone, not later
than 10:00 a.m. Local Time, on the Business Day of the proposed Borrowing;
provided, that, (i) to request a Eurocurrency or ABR Borrowing on the Effective
Date or the Amendment No. 1 Effective Date, the Borrower shall notify the
Administrative Agent of such request by telephone no later than 5:00 p.m., Local
Time, two Business Days prior to such date (or such later time as the
Administrative Agent may agree) and (ii) any such notice of an ABR Revolving
Facility Borrowing to finance the reimbursement of an L/C Disbursement as
contemplated by Section 2.05(e) may be given no later than 12:00 noon, Local
Time, on the date of the proposed Borrowing. Each such Borrowing Request shall
be irrevocable (other than in the case of any notice given in respect of the
Closing Date, which may be conditioned upon the consummation of the Merger) and
(in the case of telephonic requests) shall be confirmed promptly by hand
delivery or electronic means to the Administrative Agent of a written Borrowing
Request signed by the Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:



 
93
 

        
    

--------------------------------------------------------------------------------




(i)whether such Borrowing is to be a Borrowing of Initial Term A Loans, Initial
Term B-1 Loans, Term B-2 Loans, Other Term Loans or Revolving Facility Loans of
a particular Class, as applicable;
(ii)the aggregate amount of the requested Borrowing;
(iii)the date of such Borrowing, which shall be a Business Day;
(iv)except in the case of a Borrowing of Fixed Rate Term Loans, whether such
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;
(v)in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(vi)the location and number of the Borrower’s account to which funds are to be
disbursed.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing; provided, that all Borrowings of Term B-2
Loans shall be Fixed Rate Term Loans. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section 2.03,
the Administrative Agent shall advise each Lender of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.



 
94
 

        
    

--------------------------------------------------------------------------------




Section 2.04 Swingline Loans. (a) Subject to the terms and conditions set forth
herein, each Swingline Lender severally agrees to make Swingline Loans in
Dollars to the Borrower from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in (i)
the aggregate principal amount of outstanding Swingline Loans exceeding such
Swingline Lender’s Swingline Commitment, (ii) the aggregate amount of Swingline
Loans, Letters of Credit and Revolving Facility Loans outstanding issued by such
Swingline Lender exceeding such Swingline Lender’s Revolving Facility Commitment
or (iii) the Revolving Facility Credit Exposure of the applicable Class
exceeding the total Revolving Facility Commitments of such Class; provided, that
no Swingline Lender shall be required to make a Swingline Loan to refinance an
outstanding Swingline Borrowing. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.
(b)To request a Swingline Borrowing, the Borrower shall notify the
Administrative Agent and the Swingline Lender of such request by telephone
(confirmed by a Swingline Borrowing Request by electronic means), not later than
2:00 p.m., Local Time, on the day of a proposed Swingline Borrowing. Each such
notice and Swingline Borrowing Request shall be irrevocable and shall specify
(i) the requested date of such Swingline Borrowing (which shall be a Business
Day) and (ii) the amount of the requested Swingline Borrowing. The Swingline
Lender shall consult with the Administrative Agent as to whether the making of
the Swingline Loan is in accordance with the terms of this Agreement prior to
the Swingline Lender funding such Swingline Loan. The Swingline Lender shall
make each Swingline Loan on the proposed date thereof by wire transfer of
immediately available funds by 3:00 p.m., Local Time, to the account of the
Borrower (or, in the case of a Swingline Borrowing made to finance the
reimbursement of an L/C Disbursement as provided in Section 2.05(e), by
remittance to the applicable Issuing Bank).
(c)Any Swingline Lender may, by written notice given to the Administrative Agent
not later than 12:00 noon, Local Time, on any Business Day, require the
Revolving Facility Lenders of the applicable Class to acquire participations on
such Business Day in all or a portion of the outstanding Swingline Loans made by
it. Such notice shall specify the aggregate amount of such Swingline Loans in
which the Revolving Facility Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each such
Lender, specifying in such notice such Revolving Facility Lender’s applicable
Revolving Facility Percentage of such Swingline Loan or Loans. Each Revolving
Facility Lender hereby absolutely and unconditionally agrees, promptly upon
receipt of notice as provided above (and in any event, if such notice is
received by 12:00 noon, Local Time, on a Business Day no later than 5:00 p.m.
Local Time on such Business Day and if received after 12:00 noon, Local Time, on
a Business Day, no later than 10:00 a.m. Local Time on the immediately
succeeding Business Day), to pay to the Administrative Agent for the account of
such Swingline Lender, such Revolving Facility Lender’s applicable Revolving
Facility Percentage of such Swingline Loan or Loans. Each Revolving Facility
Lender acknowledges and agrees that its respective obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or Event of Default or
reduction or termination of any Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.



 
95
 

        
    

--------------------------------------------------------------------------------




Each Revolving Facility Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Revolving Facility
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
such Swingline Lender the amounts so received by it from the Revolving Facility
Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph (c),
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to such Swingline Lender. Any amounts received by
such Swingline Lender from a Borrower (or other party on behalf of such
Borrower) in respect of a Swingline Loan after receipt by such Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Facility Lenders that shall have made their payments pursuant to this paragraph
and to such Swingline Lender, as their interests may appear; provided, that any
such payment so remitted shall be repaid to such Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.
(d)The Borrower may, at any time and from time to time, designate as additional
Swingline Lenders one or more Revolving Facility Lenders that agree to serve in
such capacity as provided below. The acceptance by a Revolving Facility Lender
of an appointment as a Swingline Lender hereunder shall be evidenced by an
agreement, which shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower, executed by the Borrower, the
Administrative Agent and such designated Swingline Lender, and, from and after
the effective date of such agreement, (i) such Revolving Facility Lender shall
have all the rights and obligations of a Swingline Lender under this Agreement
and (ii) references herein to the term “Swingline Lender” shall be deemed to
include such Revolving Facility Lender in its capacity as a lender of Swingline
Loans hereunder.
Section 2.05 Letters of Credit. (a) General. Subject to the terms and conditions
set forth herein, the Borrower may request the issuance of one or more letters
of credit denominated in Dollars in the form of (x) trade letters of credit in
support of trade obligations of the Borrower and its Subsidiaries incurred in
the ordinary course of business (such letters of credit issued for such
purposes, “Trade Letters of Credit”) and (y) standby letters of credit issued
for any other lawful purposes of the Borrower and its Subsidiaries (such letters
of credit issued for such purposes, “Standby Letters of Credit”; each such
letter of credit issued hereunder, a “Letter of Credit” and collectively, the
“Letters of Credit”) for its own account or for the account of any Subsidiary
(in which case such Letter of Credit shall be deemed issued for the joint and
several account of the Borrower and such Subsidiary) in a form reasonably
acceptable to the applicable Issuing Bank, at any time and from time to time
during the applicable Availability Period and prior to the date that is five (5)
Business Days prior to the applicable Revolving Facility Maturity Date. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, an Issuing Bank relating to any Letter of Credit, the terms and



 
96
 

        
    

--------------------------------------------------------------------------------




conditions of this Agreement shall control. Notwithstanding anything herein to
the contrary, the Issuing Bank shall have no obligation hereunder to issue, and
shall not issue, any Letter of Credit the proceeds of which would be made
available to any person (i) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions or (ii) in any manner that would result
in a violation of any Sanctions by any party to this Agreement. Notwithstanding
anything to the contrary provided in this Agreement, each letter of credit
listed on Schedule 2.05(a) (each, an “Existing Letter of Credit”) shall be
deemed issued under this Agreement from and after the Closing Date.



 
97
 

        
    

--------------------------------------------------------------------------------




(b)Notice of Issuance, Amendment, Renewal, Extension: Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal (other
than an automatic extension in accordance with paragraph (c) of this Section) or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (at least three (3) Business Days in advance
of the requested date of issuance, amendment or extension or such shorter period
as the Administrative Agent and the Issuing Bank in their sole discretion may
agree) a notice in the form of Exhibit D-3 requesting the issuance of a Letter
of Credit, or identifying the Letter of Credit to be amended or extended, and
specifying the date of issuance, amendment or extension (which shall be a
Business Day), the date on which such Letter of Credit is to expire (which shall
comply with paragraph (c) of this Section), the amount of such Letter of Credit,
the name and address of the beneficiary thereof, whether such Letter of Credit
constitutes a Standby Letter of Credit or a Trade Letter of Credit and such
other information as shall be necessary to issue, amend or extend such Letter of
Credit. If requested by the applicable Issuing Bank, the Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form and
related documents in connection with any request for a Letter of Credit and in
connection with any request for a Letter of Credit to be amended, renewed,
modified or extended. A Letter of Credit shall be issued, amended or extended
only if (and upon issuance, amendment or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment or extension, (i) the Revolving Facility Credit
Exposure shall not exceed the applicable Revolving Facility Commitments, (ii)
with respect to such Issuing Bank, the sum of the aggregate face amount of
Letters of Credit issued by such Issuing Bank, when aggregated with the
outstanding Revolving Facility Loans and Swingline Loans funded by such Issuing
Bank, shall not exceed its Revolving Facility Commitment and (iii) the Revolving
L/C Exposure shall not exceed the applicable Letter of Credit Sublimit.
(c)Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year (unless otherwise mutually
agreed upon by the Borrower and the Issuing Bank) after the date of the issuance
of such Letter of Credit (or, in the case of any extension thereof, one year
(unless otherwise mutually agreed upon by the Borrower and the Issuing Bank)
after such renewal or extension) and (ii) the date that is three (3) Business
Days prior to the applicable Revolving Facility Maturity Date; provided, that
any Letter of Credit may provide for automatic renewal or extension thereof for
an additional period of up to 12 months (which, in no event, shall extend beyond
the date referred to in clause (ii) of this paragraph (c), except to the extent
Cash Collateralized or backstopped pursuant to an arrangement reasonably
acceptable to the relevant Issuing Bank) so long as such Letter of Credit (any
such Letter of Credit, an “Auto Renewal Letter of Credit”) permits the Issuing
Bank to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Auto Renewal Letter of Credit) by
giving prior notice to the beneficiary thereof within a time period during such
twelve-month period to be agreed upon at the time such Auto Renewal Letter of
Credit is issued; provided, further, that if the Issuing Bank consents in its
sole discretion, the expiration date on any Letter of Credit may extend beyond
the date referred to in clause (ii) above but the participations of the Lenders
with Revolving Facility Commitments of the applicable Class shall terminate on
the applicable Revolving Facility Maturity Date. If any such Letter of Credit is



 
98
 

        
    

--------------------------------------------------------------------------------




outstanding or is issued under the Revolving Facility Commitments of any Class
after the date that is three (3) Business Days prior to the Revolving Facility
Maturity Date for such Class the Borrower shall provide Cash Collateral pursuant
to documentation reasonably satisfactory to the Collateral Agent and the
relevant Issuing Bank in an amount equal to the face amount of each such Letter
of Credit on or prior to the date that is three (3) Business Days prior to such
Revolving Facility Maturity Date or, if later, such date of issuance. Unless
otherwise directed by the Issuing Bank, the Borrower shall not be required to
make a specific request to the Issuing Bank for any such renewal. Once an Auto
Renewal Letter of Credit has been issued, the Lenders shall be deemed to have
authorized (but may not require) the Issuing Bank to permit the renewal of such
Letter of Credit at any time to an expiry date not later than such Revolving
Facility Maturity Date (except as otherwise provided in the second proviso to
this paragraph (c)).
(d)Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) under the Revolving Facility
Commitments of any Class and without any further action on the part of the
applicable Issuing Bank or the Revolving Facility Lenders, such Issuing Bank
hereby grants to each Revolving Facility Lender under such Class, and each such
Revolving Facility Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Facility Lender’s
applicable Revolving Facility Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Facility Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the applicable
Issuing Bank, such Revolving Facility Lender’s applicable Revolving Facility
Percentage of each L/C Disbursement made by such Issuing Bank and not reimbursed
by the Borrower on the date due as provided in paragraph (e) of this Section, or
of any reimbursement payment required to be refunded to the Borrower for any
reason. Each Revolving Facility Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or Event of
Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.



 
99
 

        
    

--------------------------------------------------------------------------------




(e)Reimbursement. If the applicable Issuing Bank shall make any L/C Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such L/C
Disbursement by paying to the Administrative Agent an amount equal to such L/C
Disbursement not later than 4:00 p.m. Local Time on the day that is one Business
Day after notice of such L/C Disbursement is received by the Borrower, together
with accrued interest thereon from the date of such L/C Disbursement at the rate
applicable to ABR Revolving Loans of the applicable Class; provided, that the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 or 2.04 that such payment be financed with an
ABR Revolving Facility Borrowing or a Swingline Borrowing of the applicable
Class, as applicable, and, to the extent so financed, the Borrower’s obligation
to make such payment shall be discharged and replaced by the resulting Borrowing
(and with interest owing thereon from the date of the respective L/C
Disbursement). If the Borrower fails to reimburse any L/C Disbursement when due,
then the Administrative Agent shall promptly notify the applicable Issuing Bank
and each other applicable Revolving Facility Lender of the applicable L/C
Disbursement, the payment then due from the Borrower in respect thereof (the
“Unreimbursed Amount”) and, in the case of a Revolving Facility Lender, such
Lender’s Revolving Facility Percentage thereof. Promptly following receipt of
such notice, each Revolving Facility Lender with a Revolving Facility Commitment
of the applicable Class shall pay to the Administrative Agent its Revolving
Facility Percentage of the Unreimbursed Amount in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Facility
Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Revolving Facility Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the applicable Issuing Bank or, to the extent that Revolving
Facility Lenders have made payments pursuant to this paragraph to reimburse such
Issuing Bank, then to such Lenders and such Issuing Bank as their interests may
appear. Any payment made by a Revolving Facility Lender pursuant to this
paragraph to reimburse an Issuing Bank for any L/C Disbursement (other than the
funding of an ABR Revolving Loan or a Swingline Borrowing as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its
obligations to reimburse such L/C Disbursement.
(f)Obligations Absolute. The Borrower’s obligation to reimburse L/C
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make



 
100
 

        
    

--------------------------------------------------------------------------------




any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of such Issuing Bank, or any
of the circumstances referred to in clauses (i), (ii) or (iii) of the first
sentence; provided, that the foregoing shall not be construed to excuse the
applicable Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are determined
by final and binding decision of a court of competent jurisdiction to have been
caused by such Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the applicable Issuing Bank,
such Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
(g)Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
electronic means) of any such demand for payment under a Letter of Credit and
whether such Issuing Bank has made or will make an L/C Disbursement thereunder;
provided, that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligations to reimburse such Issuing Bank and the
Revolving Facility Lenders with respect to any such L/C Disbursement.
(h)Interim Interest. If an Issuing Bank shall make any L/C Disbursement, then,
unless the Borrower reimburses such L/C Disbursement in full on the date such
L/C Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such L/C Disbursement is made to but
excluding the date that the Borrower reimburses such L/C Disbursement, at the
rate per annum then applicable to ABR Revolving Loans of the applicable Class;
provided, that, if such L/C Disbursement is not reimbursed by the Borrower when
due pursuant to paragraph (e) of this Section, then Section 2.13(c) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Revolving Facility Lender pursuant to paragraph (e) of this
Section to reimburse such Issuing Bank shall be for the account of such
Revolving Facility Lender to the extent of such payment.



 
101
 

        
    

--------------------------------------------------------------------------------




(i)Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Revolving Facility Lenders of any such replacement of an Issuing
Bank. At the time any such replacement shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 2.12. From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the replaced Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of such Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement but shall
not be required to issue additional Letters of Credit.
(j)Cash Collateralization Following Certain Events. If and when the Borrower is
required to Cash Collateralize any Revolving L/C Exposure relating to any
outstanding Letters of Credit pursuant to any of Section 2.11(d), 2.11(e),
2.24(a)(v) or 7.01, such Borrower shall deposit in an account with or at the
direction of the Collateral Agent, in the name of the Collateral Agent and for
the benefit of the Revolving Facility Lenders, an amount in cash equal to 102%
of the Revolving L/C Exposure as of such date plus any accrued but unpaid
interest thereon (or, in the case of Sections 2.11(d), 2.11(e) and 2.24(a)(v),
the portion thereof required by such sections). Each deposit of Cash Collateral
(x) made pursuant to this paragraph or (y) made by the Administrative Agent
pursuant to Section 2.24(a)(ii), in each case, shall be held by the Collateral
Agent as collateral for the payment and performance of the obligations of the
Borrower under this Agreement. The Collateral Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account and the Borrower hereby grants the Collateral Agent, for the ratable
benefit of the Secured Parties, a security interest in such account. Other than
any interest earned on the investment of such deposits, which investments shall
be made (unless an Event of Default shall be continuing) at Borrower’s request
in Permitted Investments and at the risk and expense of the Borrower, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Collateral Agent to reimburse each Issuing Bank for L/C
Disbursements for which such Issuing Bank has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the Revolving L/C Exposure at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with Revolving L/C Exposure representing greater than 50% of the total
Revolving L/C Exposure), be applied to satisfy other Loan Obligations. If the
Borrower is required to provide an amount of Cash Collateral hereunder as a
result of the occurrence of an Event of Default or the existence of a Defaulting
Lender or the occurrence of a limit under Sections 2.11(d) or (e) being
exceeded, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three (3) Business Days after all Events of Default have
been cured or waived or the termination of the Defaulting Lender status or the
limits under Sections 2.11(d) and (e) no longer being exceeded, as applicable.



 
102
 

        
    

--------------------------------------------------------------------------------




(k)Cash Collateralization Following Termination of the Revolving Facility.
Notwithstanding anything to the contrary herein, in the event of the prepayment
in full of all outstanding Revolving Facility Loans and the termination of all
Revolving Facility Commitments (a “Revolving Facility Termination Event”) in
connection with which the Borrower notifies any one or more Issuing Banks that
it intends to maintain one or more Letters of Credit initially issued under this
Agreement in effect after the date of such Revolving Facility Termination Event
(each, a “Continuing Letter of Credit”), then the security interest of the
Collateral Agent in the Collateral under the Security Documents may be
terminated in accordance with Section 9.18 if each such Continuing Letter of
Credit is Cash Collateralized (in the same currency in which such Continuing
Letter of Credit is denominated) in an amount equal to the Minimum L/C
Collateral Amount, which shall be deposited with or at the direction of each
such Issuing Bank.
(l)Additional Issuing Banks. From time to time, the Borrower may by notice to
the Administrative Agent designate any Lender (in addition to the initial
Issuing Bank) which agrees (in its sole discretion) to act in such capacity and
is reasonably satisfactory to the Administrative Agent as an Issuing Bank. Each
such additional Issuing Bank shall execute a counterpart of this Agreement upon
the approval of the Administrative Agent (which approval shall not be
unreasonably withheld) and shall thereafter be an Issuing Bank hereunder for all
purposes.
(m)Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Bank (other than the Administrative Agent or its Affiliates) shall (i)
provide to the Administrative Agent copies of any notice received from the
Borrower pursuant to Section 2.05(b) no later than the next Business Day after
receipt thereof and (ii) report in writing to the Administrative Agent (A) on or
prior to each Business Day on which such Issuing Bank expects to issue, amend or
extend any Letter of Credit, the date of such issuance, amendment or extension,
and the aggregate face amount of the Letters of Credit to be issued, amended or
extended by it and outstanding after giving effect to such issuance, amendment
or extension occurred (and whether the amount thereof changed), and the Issuing
Bank shall be permitted to issue, amend or extend such Letter of Credit if the
Administrative Agent shall not have advised the Issuing Bank that such issuance,
amendment or extension would not be in conformity with the requirements of this
Agreement, (B) on each Business Day on which such Issuing Bank makes any L/C
Disbursement, the date of such L/C Disbursement and the amount of such L/C
Disbursement and (C) on any other Business Day, such other information with
respect to the outstanding Letters of Credit issued by such Issuing Bank as the
Administrative Agent shall reasonably request.
Section 2.06 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided, that Swingline Loans shall be made as provided in
Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower as specified in the applicable Borrowing Request;
provided, that Borrowings made to finance the reimbursement of a L/C
Disbursement and reimbursements as provided in Section 2.05(e) shall be remitted
by the Administrative Agent to the applicable Issuing Bank.



 
103
 

        
    

--------------------------------------------------------------------------------




(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of (A) the Federal Funds Effective Rate and (B) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of a payment to be made by the
Borrower, the interest rate then applicable to ABR Loans (or, in the case of any
Fixed Rate Term Loan, the interest rate applicable to such Fixed Rate Term
Loan). If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing. The
foregoing shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.
Section 2.07 Interest Elections. (a) Each Borrowing initially shall be of the
Type, and under the applicable Class, specified in the applicable Borrowing
Request and, in the case of a Eurocurrency Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
may elect to convert such Borrowing to a different Type (except that (i) Term
B-2 Loans shall at all times be Fixed Rate Term Loans and (ii) neither the
Initial Term A Loans, the Term B-1 Loans nor any other Class of Loans that is
not established as a Class of Fixed Rate Term Loans may be converted to Fixed
Rate Term Loans) or to continue such Borrowing and, in the case of a
Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided in
this Section. TheExcept with respect to Fixed Rate Term Loans, the Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section 2.07
shall not apply to Swingline Loans, which may not be converted or continued.
Notwithstanding any other provision of this Section 2.07, the Borrower shall not
be permitted to change the Class of any Borrowing. Notwithstanding the
foregoing, prior to the Closing Date, all Initial Term B-1 Loans shall be
maintained as Eurocurrency Term Loans and, notwithstanding anything in this
Agreement to the contrary, each Interest Period prior to the Closing Date shall,
subject to Section 2.07(f), be one month in duration.
(b)To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election (by telephone or irrevocable written
notice), by the time that a Borrowing Request would be required under Section
2.03 if the Borrower were requesting a Borrowing of the Type and Class resulting
from such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or electronic means to the Administrative Agent of a
written Interest Election Request signed by the Borrower. Notwithstanding any
contrary provision herein, this Section 2.07 shall not be construed to permit
the Borrower to (i) elect an Interest



 
104
 

        
    

--------------------------------------------------------------------------------




Period for Eurocurrency Loans that does not comply with Section 2.02(d) or (ii)
convert any Borrowing to a Borrowing of a Type not available under the Class of
Commitments or Loans pursuant to which such Borrowing was made.



 
105
 

        
    

--------------------------------------------------------------------------------




(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; and
(iv)if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which Interest
Period shall be a period contemplated by the definition of the term “Interest
Period.”
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration. If less than all the
outstanding principal amount of any Borrowing shall be converted or continued,
then each resulting Borrowing shall be in an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum and satisfy the limitations
specified in Section 2.02(d) regarding the maximum number of Borrowings of the
relevant Type.
(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.
(e)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing (i)
no outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing.



 
106
 

        
    

--------------------------------------------------------------------------------




Section 2.08 Termination and Reduction of Commitments. (a) Unless previously
terminated, the Revolving Facility Commitments of each Class shall automatically
and permanently terminate on the applicable Revolving Facility Maturity Date for
such Class. On the Effective Date (after giving effect to the funding of the
Initial Term B Loans to be made on such date), the Initial Term B Loan
Commitments of each Term Lender with an Initial Term B Loan Commitment as of the
Effective Date will automatically and permanently terminate. On the Closing Date
(after giving effect to the funding of the Initial Term A Loans to be made on
such date), the Initial Term A Loan Commitments of each Term Lender with an
Initial Term A Loan Commitment as of the Closing Date will automatically and
permanently terminate. On the Amendment No. 1 Effective Date (after giving
effect to the funding of the Term B-1 Loans by the Additional Term B-1 Lender
representing the full amount of the Additional Term B-1 Commitment and the Term
B-2 Loans to be made on such date), the Additional Term B-1 Commitment of the
Additional Term B-1 Lender and the Term B-2 Commitments of each Term Lender with
a Term B-2 Commitment will automatically and permanently terminate.
Notwithstanding the foregoing, if the Closing Date has not occurred prior to the
Outside Date, then all Commitments shall terminate on such date.
(b)     The Borrower may at any time terminate, or from time to time reduce, the
Revolving Facility Commitments of any Class; provided, that (i) each reduction
of the Revolving Facility Commitments of any Class shall be in an amount that is
an integral multiple of $5,000,000 and not less than $10,000,000 (or, if less,
the remaining amount of the Revolving Facility Commitments of such Class) and
(ii) the Borrower shall not terminate or reduce the Revolving Facility
Commitments of any Class if, after giving effect to any concurrent prepayment of
the Revolving Facility Loans in accordance with Section 2.11 and any Cash
Collateralization of Letters of Credit in accordance with Section 2.05(j) or
(k), as applicable, the Revolving Facility Credit Exposure of such Class
(excluding any Cash Collateralized Letter of Credit, to the extent so Cash
Collateralized) would exceed the total Revolving Facility Commitments of such
Class.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Facility Commitments of any Class under
paragraph (b) of this Section 2.08 at least three (3) Business Days prior to the
effective date of such termination or reduction (or such shorter period
acceptable to the Administrative Agent), specifying such election and the
effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section 2.08
shall be irrevocable; provided, that a notice of termination or reduction of the
Revolving Facility Commitments of any Class delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, indentures or similar agreements or other transactions, in which
case such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.
Section 2.09 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promise to pay (i) to the Administrative Agent for the account
of each Revolving Facility Lender the then unpaid principal amount of each
Revolving Facility Loan on the Revolving



 
107
 

        
    

--------------------------------------------------------------------------------




Facility Maturity Date applicable to such Revolving Facility Loans, (ii) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Term Loan of such Lender as provided in Section 2.10 and (iii) to
the Swingline Lender the then unpaid principal amount of each Swingline Loan
applicable to any Class of Revolving Facility Commitments on the earlier of the
Revolving Facility Maturity Date for such Class and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least two (2) Business Days after such Swingline Loan is made; provided, that
on each date that a Revolving Facility Borrowing is made by the Borrower, the
Borrower shall repay all Swingline Loans then outstanding.
(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
(c)The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, the Facility, Class and Type thereof and
the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.
(d)The entries made in the accounts maintained pursuant to clause (b) or (c) of
this Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e)Any Lender may request that Loans made by it be evidenced by a promissory
note (a “Note”). In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in the form attached
hereto as Exhibit H, or in another form approved by such Lender, the
Administrative Agent and the Borrower in their sole discretion. Thereafter,
unless otherwise agreed to by the applicable Lender, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if requested by such
payee, to such payee and its registered assigns).
Section 2.10 Repayment of Term Loans and Revolving Facility Loans.
(a)Subject to the other clauses of this Section 2.10 and to Section 9.08(e),
(i)the Borrower shall repay principal of outstanding Initial Term A Loans on the
fifteenth day of each January, April, July and October of each year (commencing
on the applicable day of the first full fiscal quarter of the Borrower after the
Closing Date) and on the applicable Term Facility Maturity Date or, if any such
date is not a Business Day, on the immediately preceding Business Day (each such
date being referred to as an “Initial



 
108
 

        
    

--------------------------------------------------------------------------------




Term A Loan Installment Date”), in an aggregate principal amount of such Initial
Term A Loans equal to (i) 1.25% of the aggregate principal amount of such
Initial Term A Loans incurred on the Closing Date on each Initial Term A Loan
Installment Date during the first year after the Closing Date, (ii) 2.50% of the
aggregate principal amount of such Initial Term A Loans incurred on the Closing
Date on each Initial Term A Loan Installment Date during the second year after
the Closing Date, (iii) 3.75% of the aggregate principal amount of such Initial
Term A Loans incurred on the Closing Date on each Initial Term A Loan
Installment Date during the third year after the Closing Date and thereafter
until the Initial Term A Facility Maturity Date and (iv) in the case of such
payment due on the Initial Term A Facility Maturity Date, an amount equal to the
then unpaid principal amount of such Initial Term A Loans outstanding;
(ii)the Borrower shall repay principal of outstanding Initial Term B-1 Loans on
the fifteenth day of each January, April, July and October of each year
(commencing on the applicable day of the first full fiscal quarter of the
Borrower after the Closing Date) and on the applicable Term Facility Maturity
Date or, if any such date is not a Business Day, on the immediately preceding
Business Day (each such date being referred to as an “Initial Term B-1 Loan
Installment Date”), in an aggregate principal amount of such Initial Term B-1
Loans equal to (A) in the case of quarterly payments due prior to the Initial
Term B-1 Facility Maturity Date, an amount equal to 0.25% of the aggregate
principal amount of such Initial Term B-1 Loans incurred on the Effective Date,
and (B) in the case of such payment due on the Initial Term B-1 Facility
Maturity Date, an amount equal to the then unpaid principal amount of such
Initial Term B-1 Loans outstanding;
(iii)the Term B-2 Loans shall not be subject to any amortization repayment prior
to the Term B-2 Maturity Date but shall be due and payable in full on the Term
B-2 Maturity Date;
(iv)(iii) in the event that any Other Term Loans (other than Term B-1 Loans and
the Term B-2 Loans) are made, the Borrower shall repay such Other Term Loans
(other than the Term B-1 Loans and the Term B-2 Loans) on the dates and in the
amounts set forth in the related Incremental Assumption Agreement, Extension
Amendment or Refinancing Amendment (each such date being referred to as an
“Other Term Loan Installment Date”); and
(v)(iv) to the extent not previously paid, all outstanding Term Loans shall be
due and payable on the applicable Term Facility Maturity Date.
(b)To the extent not previously paid, all outstanding Revolving Facility Loans
and Swingline Loans shall be due and payable on the applicable Revolving
Facility Maturity Date.
(c)Any mandatory prepayment of Term Loans pursuant to Section 2.11(b) or Section
2.11(c) shall be applied so that the aggregate amount of such prepayment is
allocated among the Initial Term LoansA Loans, the Term B-1 Loans, (other than
with respect to mandatory prepayments pursuant to Section 2.11(c)) the Term B-2
Loans, and the Other Term Loans, if any, pro rata based on the aggregate
principal amount of outstanding Initial Term LoansA Loans, Term B-1 Loans,
(other than with respect to mandatory prepayments pursuant to Section 2.11(c))
Term B-2 Loans, and Other Term Loans, if any, to reduce amounts due on the
succeeding Term Loan Installment Dates for such Classes; provided, that,



 
109
 

        
    

--------------------------------------------------------------------------------




subject to the pro rata application to Loans outstanding within any respective
Class of Loans, (x) with respect to mandatory prepayments of Term Loans pursuant
to Section 2.11(b)(1) and 2.11(c), any Class of Other Incremental Term Loans may
receive less than its pro rata share thereof (so long as the amount by which its
pro rata share exceeds the amount actually applied to such Class is applied to
repay (on a pro rata basis) the outstanding Initial Term LoansA Loans, the Term
B-1 Loans, (other than with respect to mandatory prepayments pursuant to Section
2.11(c)) the Term B-2 Loans, and any other Classes of then outstanding Other
Incremental Term Loans, in each case to the extent the respective Class
receiving less than its pro rata share has consented thereto and (y) the
Borrower shall allocate any repayments pursuant to Section 2.11(b)(2) to repay
the respective Class or Classes being refinanced, as provided in said Section
2.11(b)(2). Any optional prepayments of the Term Loans pursuant to Section
2.11(a) shall be applied to the remaining installments of the Term Loans under
the applicable Class or Classes as the Borrower may in each case direct. For the
avoidance of doubt, in no event shall the Term B-2 Loans be subject to any
mandatory prepayment pursuant to Section 2.11(c).



 
110
 

        
    

--------------------------------------------------------------------------------




Prior to any prepayment of any Loan under any Facility hereunder, the Borrower
shall select the Borrowing or Borrowings under the applicable Facility to be
prepaid and shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
electronic means) of such selection not later than 2:00 p.m., Local Time, (i) in
the case of an ABR Borrowing or in the case of a, Borrowing of Fixed Rate Term
Loans or any Swingline Loan, on the scheduled date of such prepayment and (ii)
in the case of a Eurocurrency Borrowing, at least three (3) Business Days before
the scheduled date of such prepayment (or, in each case, such shorter period
acceptable to the Administrative Agent (and Swingline Lender, if applicable)).
Each such notice shall be irrevocable; provided, that a notice of prepayment may
state that such notice is conditioned upon the effectiveness of other credit
facilities, indentures or similar agreements or other transactions, in which
case such notice may be revoked by the Borrower (by notice to the Administrative
Agent (and Swingline Lender, if applicable) on or prior to the specified
effective date) if such condition is not satisfied; provided, further, that no
such notice of prepayment shall be required in connection with the repayment of
any Initial Term B Loans on the Amendment No. 1 Effective Date. Each repayment
of a Borrowing (x) in the case of the Revolving Facility of any Class, shall be
applied to the Revolving Facility Loans included in the repaid Borrowing such
that each Revolving Facility Lender receives its ratable share of such repayment
(based upon the respective Revolving Facility Credit Exposures of the Revolving
Facility Lenders of such Class at the time of such repayment) and (y) in all
other cases, shall be applied ratably to the Loans included in the repaid
Borrowing. All repayments of Loans shall be accompanied by (1) accrued interest
on the amount repaid to the extent required by Section 2.13(d) and (2) break
funding payments pursuant to Section 2.16.
(d)The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to Section
2.11(b)(1) or 2.11(c) at least four (4) Business Days prior to the date of such
prepayment. Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment. The
Administrative Agent will promptly notify each Term Lender of the contents of
any such prepayment notice and of such Term Lender’s ratable portion of such
prepayment (based on such Lender’s pro rata share of each relevant Class of the
Term Loans). Any Term Lender (a “Declining Term Lender,” and any Term Lender
which is not a Declining Term Lender, an “Accepting Term Lender”) may elect, by
delivering written notice to the Administrative Agent and the Borrower no later
than 5:00 p.m. one (1) Business Day after the date of such Term Lender’s receipt
of notice from the Administrative Agent regarding such prepayment, that the full
amount of any mandatory prepayment otherwise required to be made with respect to
the Term Loans held by such Term Lender pursuant to Section 2.11(b)(1) or
2.11(c) not be made (the aggregate amount of such prepayments declined by the
Declining Term Lenders, the “Declined Prepayment Amount”). If a Term Lender
fails to deliver notice setting forth such rejection of a prepayment to the
Administrative Agent within the time frame specified above or such notice fails
to specify the principal amount of the Term Loans to be rejected, any such
failure will be deemed an acceptance of the total amount of such mandatory
prepayment of Term Loans. In the event that the Declined Prepayment Amount is
greater than $0, the Administrative Agent will promptly notify each Accepting
Term Lender of the amount of such Declined Prepayment Amount and of any such
Accepting Term Lender’s ratable portion of such Declined Prepayment Amount
(based on such Lender’s pro rata share of the Term Loans (excluding the pro rata
share of Declining Term Lenders)). Any such Accepting Term Lender may elect, by



 
111
 

        
    

--------------------------------------------------------------------------------




delivering, no later than 5:00 p.m. one (1) Business Day after the date of such
Accepting Term Lender’s receipt of notice from the Administrative Agent
regarding such additional prepayment, a written notice, that such Accepting Term
Lender’s ratable portion of such Declined Prepayment Amount not be applied to
repay such Accepting Term Lender’s Term Loans, in which case the portion of such
Declined Prepayment Amount which would otherwise have been applied to such Term
Loans of the Declining Term Lenders shall instead be retained by the Borrower.
Each Term Lender’s ratable portion of such Declined Prepayment Amount (unless
declined by the respective Term Lender as described in the preceding sentence)
shall be applied to the respective Term Loans of such Lenders. For the avoidance
of doubt, the Borrower may, at its option, apply any amounts retained in
accordance with the immediately preceding sentence to prepay loans in accordance
with Section 2.11(a) below.
(e)In the event the Escrowed Property is released to the Administrative Agent
pursuant to Sections 3(b) or (c) of the Escrow Agreement, the Administrative
Agent shall apply such funds when and as received to pay in full the outstanding
Initial Term B-1 Loans and the Term B-2 Loans at a prepayment price equal to the
gross proceeds of the Initial Term B Loans deposited in the Escrow Account on
the Effective Date, together(x) in the case of the Term B-1 Loans, 100% of the
aggregate principal amount thereof and (y) in the case of the Term B-2 Loans,
100% of the aggregate principal amount thereof (payment of such amount
constituting repayment in full of the principal amount of the Term B-1 Loans and
the Term B-2 Loans), together, in each case, with all accrued interest on the
Initialsuch Term B-1 Loans and Term B-2 Loans, as applicable, and all other
Obligations then due and payable (payment of such amount constituting repayment
in full of the Initial Term B Loans) and, thereafter, shall remit any remaining
amounts to the Borrower.



 
112
 

        
    

--------------------------------------------------------------------------------




Section 2.11 Prepayment of Loans.
(a)The Borrower shall have the right at any time and from time to time to prepay
any Loan in whole or in part, without premium or penalty (but subject to Section
2.12(d), Section 2.12(e) and Section 2.16 and subject to prior notice in
accordance with the provisions of Section 2.10(c)), in an aggregate principal
amount that is an integral multiple of the Borrowing Multiple and not less than
the Borrowing Minimum or, if less, the amount outstanding, subject to prior
notice in accordance with Section 2.10(d).
(b)Beginning on the Closing Date, the Borrower shall apply (1) all Net Proceeds
(other than Net Proceeds of the kind described in the following clause (2))
within five (5) Business Days after receipt thereof to prepay Term Loans in
accordance with clauses (c) and (d) of Section 2.10 and (2) all Net Proceeds
from any issuance or incurrence of Refinancing Notes, Refinancing Term Loans and
Replacement Revolving Facility Commitments (other than solely by means of
extending or renewing then existing Refinancing Notes, Refinancing Term Loans
and Replacement Revolving Facility Commitments without resulting in any Net
Proceeds), no later than three (3) Business Days after the date on which such
Refinancing Notes, Refinancing Term Loans and Replacement Revolving Facility
Commitments are issued or incurred, to prepay Term Loans and/or Revolving
Facility Commitments in accordance with Section 2.23 and the definition of
“Refinancing Notes” (as applicable).
(c)Not later than five (5) Business Days after the date on which the annual
financial statements are, or are required to be, delivered under Section 5.04(a)
with respect to each Excess Cash Flow Period (commencing with Excess Cash Flow
Period ending January 30, 2016) , the Borrower shall calculate Excess Cash Flow
for such Excess Cash Flow Period and, if and to the extent the amount of such
Excess Cash Flow exceeds $0, the Borrower shall apply an amount to prepay Term
Loans (other than Term B-2 Loans) equal to (i) the Required Percentage of such
Excess Cash Flow minus (ii) the sum of (a) to the extent not financed using the
proceeds of funded Indebtedness, the amount of any voluntary payments of Term
Loans and amounts used to repurchase outstanding principal of Term Loans during
such Excess Cash Flow Period (plus, without duplication of any amounts
previously deducted under this clause (ii), the amount of any such voluntary
payments and amounts so used to repurchase principal of Term Loans after the end
of such Excess Cash Flow Period but before the date of prepayment under this
clause (c)) pursuant to Sections 2.11(a) and Section 2.25 (it being understood
that the amount of any such payments pursuant to Section 2.25 shall be
calculated to equal the amount of cash used to repay principal and not the
principal amount deemed prepaid therewith) and (b) to the extent not financed
using the proceeds of funded Indebtedness, the amount of any voluntary payments
of Revolving Facility Loans to the extent that Revolving Facility Commitments
are terminated or reduced pursuant to Section 2.08 by the amount of such
payments; provided that the amount of any required prepayment under this Section
2.11(c) for the Excess Cash Flow Period ending January 30, 2016 shall be reduced
by half. Such calculation will be set forth in a certificate signed by a
Financial Officer of the Borrower delivered to the Administrative Agent setting
forth the amount, if any, of Excess Cash Flow for such fiscal year, the amount
of any required prepayment in respect thereof and the calculation thereof in
reasonable detail. For the avoidance of doubt, no prepayment of the Term B-2
Loans shall be required pursuant this Section 2.11(c).



 
113
 

        
    

--------------------------------------------------------------------------------




(d)In the event that the aggregate amount of Revolving Facility Credit Exposure
of any Class exceeds the total Revolving Facility Commitments of such Class, the
Borrower shall prepay Revolving Facility Borrowings and/or Swingline Borrowings
of such Class (or, if no such Borrowings are outstanding, provide Cash
Collateral in respect of outstanding Letters of Credit pursuant to Section
2.05(j)) in an aggregate amount equal to such excess.
(e)In the event that the aggregate amount of Revolving L/C Exposure of any Class
exceeds the total Revolving Facility Commitments of such Class, the Borrower
shall provide Cash Collateral in respect of outstanding Letters of Credit
pursuant to Section 2.05(j)) in an aggregate amount equal to such excess.
(f)The Borrower shall prepay all Initial Term B Loans that are not Converted
Initial Term B Loans on the Amendment No. 1 Effective Date.
Section 2.12 Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender, on the last Business Day of each fiscal quarter
(commencing on the last Business Day of the first full fiscal quarter after the
Closing Date) and on the date on which the Revolving Facility Commitments of all
the Lenders shall be terminated as provided herein, a commitment fee (a
“Commitment Fee”) in Dollars on the daily amount of the applicable Available
Unused Commitment of such Lender during the preceding quarter (or other period
commencing with the Closing Date or ending with the date on which the last of
the Commitments of such Lender shall be terminated) at a rate equal to the
Applicable Commitment Fee. All Commitment Fees shall be computed on the basis of
the actual number of days elapsed (including the first day but excluding the
last) in a year of 360 days. The Commitment Fee due to each Lender shall
commence to accrue on the Effective Date and shall cease to accrue on the date
on which the last of the Commitments of such Lender shall be terminated as
provided herein.
(b)The Borrower agrees to pay from time to time (i) to the Administrative Agent
for the account of each Revolving Facility Lender of each Class, on the last
Business Day of each fiscal quarter (commencing on the last Business Day of the
first full fiscal quarter after the Closing Date) and on the date on which the
Revolving Facility Commitments of all the Lenders shall be terminated as
provided herein, a fee (an “L/C Participation Fee”) on such Lender’s Revolving
Facility Percentage of the daily average Revolving L/C Exposure (excluding the
portion thereof attributable to unreimbursed L/C Disbursements) of such Class,
during the preceding quarter (or other period commencing with the Closing Date
or ending with the Revolving Facility Maturity Date or the date on which the
Revolving Facility Commitments of such Class shall be terminated; provided, that
any such fees accruing after the date on which such Revolving Facility
Commitments terminate shall be payable on demand) at the rate per annum equal to
the Applicable Margin for Eurocurrency Revolving Facility Borrowings of such
Class effective for each day in such period, and (ii) to each Issuing Bank, for
its own account (x) on the last Business Day of each fiscal quarter (commencing
on the last Business Day of the first full fiscal quarter after the Closing
Date) and on the date on which the Revolving Facility Commitments of all the
Lenders shall be terminated, a fronting fee in Dollars in respect of each Letter
of Credit issued by such Issuing Bank for the period from and including the date
of issuance of such Letter of Credit to and including the termination of such
Letter of Credit, computed at a rate equal to 0.125% per annum of the daily
stated amount of such Letter of Credit), plus (y) in connection with the
issuance,



 
114
 

        
    

--------------------------------------------------------------------------------




amendment, cancellation, negotiation, presentment, renewal, extension or
transfer of any such Letter of Credit or any L/C Disbursement thereunder, such
Issuing Bank’s customary documentary and processing fees and charges
(collectively, “Issuing Bank Fees”). All L/C Participation Fees and Issuing Bank
Fees that are payable on a per annum basis shall be computed on the basis of the
actual number of days elapsed (including the first day but excluding the last)
in a year of 360 days.
(c)The Borrower agrees to pay to the Administrative Agent, for the account of
the Administrative Agent, the “Senior Secured Facilities Agency Fee” as set
forth in the Fee Letter, in the amounts and, at the times specified therein (the
“Administrative Agent Fees”).
(d)If any Repricing Event occurs prior to the date occurring twelve months after
the Amendment No. 1 Effective Date, the Borrower agrees to pay to the
Administrative Agent, for the ratable account of each Term Lender with Initial
Term B-1 Loans that are subject to such Repricing Event (including any Term
Lender which is replaced pursuant to Section 2.19(c) as a result of its refusal
to consent to an amendment giving rise to such Repricing Event), a fee in an
amount equal to 1.00% of the aggregate principal amount of the Initial Term B-1
Loans subject to such Repricing Event. Such fees shall be earned, due and
payable upon the date of the occurrence of the respective Repricing Event. The
Borrower shall not be permitted, prior to the Closing Date, to prepay the
Initial Term B-1 Loans or to amend this Agreement if such prepayment or
amendment would constitute a Repricing Event, unless the fee described in the
first sentence of this Section 2.12(d) is paid substantially simultaneously
therewith by the Borrower or arrangements for such payment reasonably acceptable
to the Administrative Agent have been made.
(e)In the event that prior to the third anniversary of the Amendment No. 1
Effective Date, (x) any Term B-2 Loan is prepaid pursuant to Section 2.11(a) or
(b)(2), such prepayment shall be accompanied by the Applicable Prepayment
Premium or (y) any Lender is required to assign its Term B-2 Loans pursuant to
Section 2.19(b) or (c), the Borrower shall pay such Lender the Applicable
Prepayment Premium with respect to its Term B-2 Loans so required to be
assigned.
(f)(e) All Fees shall be paid on the dates due, in Dollars and immediately
available funds, to the Administrative Agent for distribution, if and as
appropriate, among the Lenders, except that Issuing Bank Fees shall be paid
directly to the applicable Issuing Banks. Once paid, none of the Fees shall be
refundable under any circumstances.
(g)On the Amendment No. 1 Effective Date, the Borrower shall pay to the
Administrative Agent (or shall make arrangements for such payment reasonably
acceptable to the Administrative Agent), for the account of each Lender with an
Initial Term B Loan immediately prior to the conversion of Converted Initial
Term B Loans and the borrowing (if any) under the Additional Term B-1 Commitment
pursuant to Section 2.01(c) and the borrowing of the Term B-2 Loans pursuant to
Section 2.01(d) a fee equal to 1.00% of the aggregate principal amount of such
Lender’s outstanding Initial Term B Loans at such time (which prepayment shall
satisfy in full the Borrower’s obligations under Section 2.12(d) of this
Agreement (as in effect immediately prior to giving effect to Amendment No. 1)).



 
115
 

        
    

--------------------------------------------------------------------------------




Section 2.13 Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the ABR plus the Applicable Margin.
The Term B-2 Loans shall bear interest at the Applicable Margin.
(b)The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.
(c)Notwithstanding the foregoing, if any principal of or interest on any Loan or
any Fees or other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding clauses of this Section
2.13 or (ii) in the case of any other overdue amount, 2% plus the rate
applicable to ABR Loans as provided in clause (a) of this Section; provided,
that this clause (c) shall not apply to any Event of Default that has been
waived by the Lenders pursuant to Section 9.08.
(d)Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) in the case of Revolving Facility
Loans, upon termination of the applicable Revolving Facility Commitments and
(iii) in the case of the Term Loans, on the applicable Term Facility Maturity
Date; provided, that (A) interest accrued pursuant to clause (c) of this Section
2.13 shall be payable on demand, (B) in the event of any repayment or prepayment
of any Loan (other than a prepayment of a Revolving Facility Loan that is an ABR
Loan that is not made in conjunction with a permanent commitment reduction),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (C) in the event of any conversion
of any Eurocurrency Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.
(e)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the ABR at times when the ABR is
based on the Prime Rate and interest on all Fixed Rate Term Loans, shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable ABR, Adjusted LIBO Rate,
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
Section 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:
(a)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or



 
116
 

        
    

--------------------------------------------------------------------------------




(b)the Administrative Agent is advised by the Majority Lenders of any Class that
the Adjusted LIBO Rate or the LIBO Rate, as applicable for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
applicable Lenders by telephone or electronic means as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
applicable Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests (or any deemed request
for) the conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing shall be ineffective and such Borrowing shall be
converted to or continued as on the last day of the Interest Period applicable
thereto an ABR Borrowing, and (ii) if any Borrowing Request requests a
Eurocurrency Borrowing, such Borrowing shall be made as an ABR Borrowing;
provided, that if the circumstances giving rise to such notice affect only one
Type of Borrowings, then the other Type of Borrowings shall be permitted.
Section 2.15 Increased Costs. (a) If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or Issuing Bank; or
(ii)subject the Administrative Agent, any Lender or the Issuing Bank to any Tax
with respect to any Loan Document (other than (i) Indemnified Taxes and Other
Taxes indemnifiable under Section 2.17 or (ii) Excluded Taxes); or
(iii)impose on any Lender or Issuing Bank or the London or other relevant
interbank market any other condition affecting this Agreement or Eurocurrency
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or of maintaining its
obligation to make any such Loan or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder, whether of principal, interest or otherwise, then the applicable
Borrower will pay to the Administrative Agent, such Lender or Issuing Bank, as
applicable, such additional amount or amounts as will compensate the
Administrative Agent such Lender or Issuing Bank, as applicable, for such
additional costs incurred or reduction suffered.
(b)If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans or Commitments made by, or participations in Letters
of Credit or Swingline Loans held by, such Lender, or the Letters of Credit
issued by such Issuing Bank, to a level below that which such Lender or such
Issuing Bank or such Lender’s or such Issuing Bank’s holding company could have
achieved but for such



 
117
 

        
    

--------------------------------------------------------------------------------




Change in Law (taking into consideration such Lender’s or such Issuing Bank’s
policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower shall pay to such Lender or such Issuing Bank, as applicable, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.
(c)A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in clause (a) or (b) of this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error;
provided, that any such certificate claiming amounts described in clause (x) or
(y) of the definition of “Change in Law” shall, in addition, state the basis
upon which such amount has been calculated and certify that such Lender’s or
Issuing Bank’s demand for payment of such costs hereunder, and such method of
allocation is not inconsistent with its treatment of other borrowers, which as a
credit matter, are similarly situated to the Borrower and which are subject to
similar provisions. The Borrower shall pay such Lender or Issuing Bank, as
applicable, the amount shown as due on any such certificate within 10 days after
receipt thereof.
(d)Promptly after any Lender or Issuing Bank has determined that it will make a
request for increased compensation pursuant to this Section 2.15, such Lender or
Issuing Bank shall notify the Borrower thereof. Failure or delay on the part of
any Lender or Issuing Bank to demand compensation pursuant to this Section 2.15
shall not constitute a waiver of such Lender’s or Issuing Bank’s right to demand
such compensation; provided, that the Borrower shall not be required to
compensate a Lender or an Issuing Bank pursuant to this Section 2.15 for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or Issuing Bank, as applicable, notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided, further,
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.10 or 2.11, but excluding in
connection with a release of the Escrowed Property pursuant to Section 2.10(e)),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto (other than on the Closing Date) (it being
understood that no Amendment No. 1 Consenting Lender shall be entitled to
receive any amount under this Section 2.16 in connection with its Converted Term
B Loans), (c) the failure to borrow, convert, continue or prepay any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto
(unless such notice may be revoked under Section 2.10(c) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by a Borrower pursuant to Section 2.19, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender (it being understood that
the deemed amount shall not exceed the actual amount) to be the excess, if any,
of (i) the amount



 
118
 

        
    

--------------------------------------------------------------------------------




of interest that would have accrued on the principal amount of such Loan had
such event not occurred, at the LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for deposits in Dollars of a
comparable amount and period from other banks in the Eurocurrency market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 2.16 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
Section 2.17 Taxes. (a) Any and all payments made by or on behalf of a Loan
Party under this Agreement or any other Loan Document shall be made free and
clear of, and without deduction or withholding for or on account of, any Taxes;
provided, that if a Loan Party, the Administrative Agent or any other applicable
withholding agent shall be required by applicable Requirement of Law to deduct
or withhold any Taxes from such payments, then (i) the applicable withholding
agent shall make such deductions or withholdings as are reasonably determined by
the applicable withholding agent to be required by any applicable Requirement of
Law, (ii) the applicable withholding agent shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority within the time
allowed and in accordance with applicable Requirement of Law, and (iii) to the
extent withholding or deduction is required to be made on account of Indemnified
Taxes or Other Taxes, the sum payable by the Loan Party shall be increased as
necessary so that after all required deductions and withholdings have been made
(including deductions or withholdings applicable to additional sums payable
under this Section 2.17) the Administrative Agent or any Lender, as applicable,
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made. Whenever any Indemnified Taxes or Other
Taxes are payable by a Loan Party, as promptly as possible thereafter, such Loan
Party shall send to the Administrative Agent for its own account or for the
account of a Lender, as the case may be, a copy of an official receipt (or other
evidence acceptable to the Administrative Agent or such Lender, acting
reasonably) received by the Loan Party showing payment thereof. Without
duplication, after any payment of Taxes by any Loan Party or the Administrative
Agent to a Governmental Authority as provided in this Section 2.17, the Borrower
shall deliver to the Administrative Agent or the Administrative Agent shall
deliver to the Borrower, as the case may be, a copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
applicable Requirements of Law to report such payment or other evidence of such
payment reasonably satisfactory to the Borrower or the Administrative Agent, as
the case may be.
(b)The Borrower shall timely pay any Other Taxes imposed on or incurred by the
Administrative Agent or any Lender to the relevant Governmental Authority in
accordance with applicable law.
(c)The Borrower shall, without duplication of any additional amounts paid
pursuant to Section 2.17(a)(iii) or any amounts paid pursuant to Section
2.17(b), indemnify and



 
119
 

        
    

--------------------------------------------------------------------------------




hold harmless the Administrative Agent and each Lender within fifteen (15)
Business Days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes imposed on the Administrative Agent or such
Lender, as applicable, as the case may be (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.17), and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate setting forth in reasonable detail the basis and calculation of the
amount of such payment or liability delivered to the Borrower by a Lender or by
the Administrative Agent (as applicable) on its own behalf or on behalf of a
Lender shall be conclusive absent manifest error.



 
120
 

        
    

--------------------------------------------------------------------------------




(d)Any Lender that is entitled to an exemption from or reduction of withholding
Tax under the law of the jurisdiction in which the Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time(s) and in the manner(s) prescribed by applicable law or
reasonably requested by the Borrower such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate. Notwithstanding anything to the contrary in the preceding
sentence, the completion, execution and submission of such documentation shall
only be required to the extent the relevant Lender is legally eligible to do so.
Each person that shall become a Participant pursuant to Section 9.04 or a Lender
pursuant to Section 9.04 shall, upon the effectiveness of the related transfer,
be required to provide all the forms and statements required pursuant to this
Section 2.17(d) and Section 2.17(f); provided, that a Participant shall furnish
all such required forms and statements to the participating Lender.
(i)Each Lender and Administrative Agent that is a U.S. Person (other than
persons that are corporations or otherwise exempt from United States backup
withholding Tax), shall deliver at the time(s) and in the manner(s) prescribed
by applicable law or reasonably requested by the Borrower, to the Borrower and
the Administrative Agent (as applicable), a properly completed and duly executed
United States Internal Revenue Form W-9 or any successor form, certifying that
such person is exempt from United States backup withholding Tax on payments made
hereunder.
(ii)Without limiting the foregoing:
(A)any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender (or, if such Foreign Lender is
disregarded as an entity separate from its owner for U.S. Federal Tax purposes,
the person treated as its owner for U.S. Federal Tax purposes) eligible for the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, duly completed and
executed originals of IRS Form W‑8BEN or IRS FormW‑8BEN-E, whichever is
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such Tax treaty and (y)
with respect to any other applicable payments under any Loan Document, duly
completed and executed originals of IRS Form W‑8BEN or IRS Form W-8BEN-E,
whichever is applicable, establishing an exemption from, or reduction of, U.S.
federal



 
121
 

        
    

--------------------------------------------------------------------------------




withholding Tax pursuant to the “business profits” or “other income” article of
such Tax treaty;





 
122
 

        
    

--------------------------------------------------------------------------------




(2)    duly completed and executed originals of IRS Form W‑8ECI with respect to
such Foreign Lender (or, if such Foreign Lender is disregarded as an entity
separate from its owner for U.S. Federal Tax purposes, with respect to the
person treated as its owner for U.S. Federal Tax purposes);
(3)    in the case of a Foreign Lender (or, if such Foreign Lender is
disregarded as an entity separate from its owner for U.S. Federal Tax purposes,
the person treated as its owner for Federal Tax purposes) entitled to the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit J-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) duly completed and executed originals of IRS
Form W‑8BEN or IRS Form W-8BEN-E, whichever is applicable; or


(4)    to the extent a Foreign Lender (or, if such Foreign Lender is disregarded
as an entity separate from its owner for U.S. Federal Tax purposes, the person
treated as its owner for U.S. Federal Tax purposes) is not the beneficial owner
of such payments, duly completed and executed originals of IRS Form W‑8IMY,
accompanied by IRS Form W‑8ECI, IRS Form W‑8BEN or IRS Form W-8BEN-E, whichever
is applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit J-1 or Exhibit J-3, IRS Form W‑9, and/or other certification documents
from each beneficial owner, as applicable; provided, that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
J-2 or Exhibit J-4 on behalf of each such direct and indirect partner.





 
123
 

        
    

--------------------------------------------------------------------------------




(iii)Each Lender (A) shall promptly notify the Borrower and the Administrative
Agent of any change in circumstance which would modify or render invalid any
claimed exemption or reduction, and (B) agrees that if any form or certification
it previously delivered pursuant to this Section 2.17 expires or becomes
inaccurate in any respect, it shall promptly (x) update such form or
certification or (y) notify the Borrower and the Administrative Agent in writing
of its legal inability to do so.
(e)If any Lender or the Administrative Agent, as applicable, determines in good
faith that it has received a refund of an Indemnified Tax or Other Tax for which
a payment has been made by a Loan Party pursuant to this Agreement or any other
Loan Document, which refund in the good faith judgment of such Lender or the
Administrative Agent, as the case may be, is attributable to such payment made
by such Loan Party, then the Lender or the Administrative Agent, as the case may
be, shall reimburse the Loan Party for such amount (net of all reasonable
out-of-pocket expenses of such Lender or the Administrative Agent, as the case
may be, and without interest other than any interest received thereon from the
relevant Governmental Authority with respect to such refund) as the Lender or
Administrative Agent, as the case may be, determines in good faith to the be the
portion of the refund as will leave it, after such reimbursement, in no better
or worse position (taking into account expenses or any Taxes imposed on the
refund) than it would have been in if the Indemnified Tax or Other Tax giving
rise to such refund had not been imposed in the first instance; provided, that
the Loan Party, upon the request of the Lender or the Administrative Agent
agrees to repay the amount paid over to the Loan Party (plus any penalties,
interest (solely with respect to the time period during which the Loan Party
actually held such funds, except to the extent that the refund was initially
claimed at the written request of such Loan Party) or other charges imposed by
the relevant Governmental Authority) to the Lender or the Administrative Agent
in the event the Lender or the Administrative Agent is required to repay such
refund to such Governmental Authority. In such event, such Lender or the
Administrative Agent, as the case may be, shall, at the Borrower’s request,
provide the Borrower with a copy of any notice of assessment or other evidence
of the requirement to repay such refund received from the relevant Governmental
Authority (provided, that such Lender or the Administrative Agent may delete any
information therein that it deems confidential). A Lender or the Administrative
Agent shall claim any refund that it determines is available to it, unless it
concludes in its reasonable discretion that it would be adversely affected by
making such a claim. No Lender nor the Administrative Agent shall be obliged to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to any Loan Party in connection with this clause (f)
or any other provision of this Section 2.17.
(f)If a payment made to any Lender or any Agent under this Agreement or any
other Loan Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Lender or such Agent were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or such Agent shall deliver to
the Borrower and the Administrative Agent at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the



 
124
 

        
    

--------------------------------------------------------------------------------




Administrative Agent to comply with their obligations under FATCA, to determine
whether such Lender has or has not complied with such Lender’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment. Solely for purposes of this Section 2.17(f), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(g)The agreements in this Section 2.17 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable under any
Loan Document.
For purposes of this Section 2.17, the term “Lender” includes any Issuing Bank
and the term “applicable Requirement of Law” includes FATCA.
Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
Unless otherwise specified, the Borrower shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
L/C Disbursements, or of amounts payable under Sections 2.15, 2.16 or 2.17, or
otherwise) prior to 2:00 p.m., Local Time, on the date when due, in immediately
available funds, without condition or deduction for any defense, recoupment,
set-off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All such payments shall be made to the Administrative Agent to the
applicable account designated to the Borrower by the Administrative Agent,
except payments to be made directly to the applicable Issuing Bank or the
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.05 shall be made directly to the persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other person to the appropriate recipient
promptly following receipt thereof. Except as otherwise expressly provided
herein, if any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments made under the Loan
Documents shall be made in Dollars. Any payment required to be made by the
Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.
(b)Any proceeds of Collateral received by the Administrative Agent (whether as a
result of any realization on the Collateral, any setoff rights, any distribution
in connection with any proceedings or other action of any Loan Party in respect
of Debtor Relief Laws or otherwise and whether received in cash or otherwise)
(i) not constituting (A) a specific payment of principal, interest, fees or
other sum payable under the Loan Documents (which shall be applied on a pro rata
basis among the relevant Lenders under the Class of Loans being prepaid as
specified by the Borrower) or (B) a mandatory prepayment (which shall be applied
in accordance with Section 2.11) or (ii) after an Event of Default has occurred
and is continuing and the Administrative Agent so elects or the Required Lenders
so direct, such funds shall be applied, subject to the provisions of the Escrow
Agreement and any applicable Intercreditor Agreement, ratably first, to pay any
fees, indemnities, or expense reimbursements including amounts then due to the



 
125
 

        
    

--------------------------------------------------------------------------------




Administrative Agent, the Collateral Agent and any Issuing Bank from the
Borrower, second, to pay any fees or expense reimbursements then due to the
Lenders (in their capacities as such) from the Borrower, third, to pay interest
(including post-petition interest, whether or not an allowed claim in any claim
or proceeding under any Debtor Relief Laws) then due and payable on the Loans
ratably, fourth, to repay principal on the Loans and unreimbursed L/C
Disbursements, to Cash Collateralize all outstanding Letters of Credit, and any
other amounts owing with respect to Secured Cash Management Agreements and
Secured Hedge Agreements ratably; provided, that amounts which are applied to
Cash Collateralize outstanding Letters of Credit that remain available after
expiry of the applicable Letter of Credit shall be applied in the manner set
forth herein and fifth, to the payment of any other Obligation due to any
Secured Party by the Borrower.
(c)If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of, or interest on, any of
its Term Loans, Revolving Facility Loans or participations in L/C Disbursements
or Swingline Loans of a given Class resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Term Loans, Revolving
Facility Loans and participations in L/C Disbursements and Swingline Loans of
such Class and accrued interest thereon than the proportion received by any
other Lender entitled to receive the same proportion of such payment, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Term Loans, Revolving Facility Loans and participations in
L/C Disbursements and Swingline Loans of such Class of such other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by all
such Lenders ratably in accordance with the principal amount of each such
Lender’s respective Term Loans, Revolving Facility Loans and participations in
L/C Disbursements and Swingline Loans of such Class and accrued interest
thereon; provided, that (i) if any such participations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, (ii) the provisions of this clause (c) shall not be
construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in L/C Disbursements to any assignee or
participant and (iii) nothing in this Section 2.18(c) shall be construed to
limit the applicability of Section 2.18(b) in the circumstances where Section
2.18(b) is applicable in accordance with its terms. The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.



 
126
 

        
    

--------------------------------------------------------------------------------




(d)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the relevant Lenders or the applicable Issuing Bank hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the relevant
Lenders or the applicable Issuing Bank, as applicable, the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
relevant Lenders or the applicable Issuing Bank, as applicable, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or Issuing Bank with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the greater of the Federal
Funds Effective Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
(e)Subject to Section 2.24, if any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.04(b), 2.05(d) or (e), 2.06, or
2.18(d), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section 2.18; in the case of each of clauses (i) and (ii)
above, in any order as determined by the Administrative Agent in its discretion.
Section 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17 or mitigate the applicability of
Section 2.20 or any event that gives rise to the operation of Section 2.20, then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)If (i) any Lender requests compensation under Section 2.15 (in a material
amount in excess of that being charged by other Lenders) or gives notice under
Section 2.20, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 (in a material amount in excess of that being charged by other
Lenders), or (iii) any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require any such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under



 
127
 

        
    

--------------------------------------------------------------------------------




the Loan Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided,
that (i) the Borrower shall have received the prior written consent of the
Administrative Agent (and, if in respect of any Revolving Facility Commitment or
Revolving Facility Loan, the Swingline Lender and the Issuing Bank), to the
extent consent would be required under Section 9.04(b) for an assignment of
Loans or Commitments, as applicable, which consent, in each case, shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in L/C
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15, payments required to
be made pursuant to Section 2.17 or a notice given under Section 2.20, such
assignment will result in a reduction in such compensation or payments and (iv)
such assignment does not conflict with any applicable Requirement of Law. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Nothing in this Section 2.19 shall be deemed to prejudice any
rights that the Borrower may have against any Lender that is a Defaulting
Lender. No action by or consent of the removed Lender shall be necessary in
connection with such assignment, which shall be immediately and automatically
effective upon payment of such purchase price. In connection with any such
assignment the Borrower, Administrative Agent, such removed Lender and the
replacement Lender shall otherwise comply with Section 9.04, provided, that if
such removed Lender does not comply with Section 9.04 within one Business Day
after the Borrower’s request, compliance with Section 9.04 (but only on the part
of the removed Lender) shall not be required to effect such assignment.
(c)If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver or consent which pursuant to the terms of
Section 9.08 requires the consent of all of the Lenders affected and with
respect to which the Required Lenders shall have granted their consent, then the
Borrower shall have the right (unless such Non-Consenting Lender grants such
consent) at its sole expense (including with respect to the processing and
recordation fee referred to in Section 9.04(b)(ii)(C)) to replace such
Non-Consenting Lender by requiring such Non-Consenting Lender to (and any such
Non-Consenting Lender agrees that it shall, upon the Borrower’s request) assign
its Loans and its Commitments (or, at the Borrower’s option, the Loans and
Commitments under the Facility that is the subject of the proposed amendment,
waiver or consent) hereunder to one or more assignees reasonably acceptable to
(i) the Administrative Agent (unless such assignee is a Lender, an Affiliate of
a Lender or an Approved Fund) and (ii) if in respect of any Revolving Facility
Commitment or Revolving Facility Loan, the Swingline Lender and the Issuing
Bank; provided, that: (i) all Loan Obligations of the Borrower owing to such
Non-Consenting Lender being replaced shall be paid in full in same day funds to
such Non-Consenting Lender concurrently with such assignment, (ii) the
replacement Lender shall purchase the foregoing by paying to such Non-Consenting
Lender a price equal to the principal amount thereof plus accrued and unpaid
interest thereon and the replacement Lender or, at the option of the Borrower,
the Borrower shall pay any amount required by Section 2.12(d), if applicable,
and (iii) the replacement Lender shall grant its consent with



 
128
 

        
    

--------------------------------------------------------------------------------




respect to the applicable proposed amendment, waiver or consent. No action by or
consent of the Non-Consenting Lender shall be necessary in connection with such
assignment, which shall be immediately and automatically effective upon payment
of such purchase price. In connection with any such assignment the Borrower,
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 9.04; provided, that if such Non-Consenting
Lender does not comply with Section 9.04 within one Business Day after the
Borrower’s request, compliance with Section 9.04 (but only on the part of the
Non-Consenting Lender) shall not be required to effect such assignment.



 
129
 

        
    

--------------------------------------------------------------------------------




Section 2.20 Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted after
the Effective Date that it is unlawful, for any Lender or its applicable lending
office to make, maintain or fund any Eurocurrency Loans, or to determine or
charge interest rates based upon the LIBO Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligations of such Lender to make or continue Eurocurrency Loans or to
convert ABR Borrowings to Eurocurrency Borrowings shall be suspended and (ii) if
such notice asserts the illegality of such Lender making or maintaining ABR
Loans the interest rate on which is determined by reference to the LIBO Rate
component of the ABR, the interest rate on which ABR Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Adjusted LIBO Rate component of the ABR, in each case
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall upon demand from such Lender (with a copy to
the Administrative Agent), convert all Eurocurrency Borrowings of such Lender to
ABR Borrowings (the interest rate on such ABR Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Adjusted LIBO Rate component of the ABR), either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurocurrency Borrowings to such day, or immediately, if such
Lender may not lawfully continue to maintain such Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the LIBO Rate, the Administrative Agent shall during the period of
such suspension compute the ABR applicable to such Lender without reference to
the Adjusted LIBO Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the LIBO Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.
Section 2.21 Incremental Commitments. (a) After the Closing Date has occurred,
the Borrower may, by written notice to the Administrative Agent from time to
time, request Incremental Term Loan Commitments and/or Incremental Revolving
Facility Commitments, as applicable, in an amount not to exceed the Incremental
Amount available at the time such Incremental Term Loans are funded or
Incremental Revolving Facility Commitments are established (except as set forth
in clause (C) of the third paragraph under Section 6.01) from one or more
Incremental Term Lenders and/or Incremental Revolving Facility Lenders (which,
in each case, may include any existing Lender, but shall be required to be
persons which would qualify as assignees of a Lender in accordance with Section
9.04) willing to provide such Incremental Term Loans and/or Incremental
Revolving Facility Commitments, as the case may be, in their sole discretion;
provided, that each Incremental Revolving Facility Lender providing a commitment
to make revolving loans shall be subject to the approval of the Administrative
Agent and, to the extent the same would be required for an assignment under
Section 9.04, the Issuing Bank and the Swingline Lender (which approvals shall
not be unreasonably withheld, conditioned or delayed). Such notice shall set
forth (i) the amount of the Incremental Term Loan Commitments and/or Incremental
Revolving Facility Commitments being requested (which shall be in minimum
increments of $5,000,000 and a minimum amount of $10,000,000, or equal to the
remaining Incremental Amount or, in each case,



 
130
 

        
    

--------------------------------------------------------------------------------




such lesser amount approved by the Administrative Agent), (ii) the date on which
such Incremental Term Loan Commitments and/or Incremental Revolving Facility
Commitments are requested to become effective, (iii) in the case of Incremental
Term Loan Commitments, whether such Incremental Term Loan Commitments are to be
(x) commitments to make term loans with terms identical to (and which shall
together with any then outstanding Initial Term B-1 Loans or Term B-2 Loans, as
applicable, form a single Class of) Initial Term B-1 Loans or Term B-2 Loans or
(y) commitments to make term loans with pricing, maturity, amortization,
participation in mandatory prepayments and/or other terms different from the
Initial Term B-1 Loans and Term B-2 Loans (“Other Incremental Term Loans”).
(b)The Borrower and each Incremental Term Lender and/or Incremental Revolving
Facility Lender shall execute and deliver to the Administrative Agent an
Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loan Commitment of such Incremental Term Lender and/or Incremental Revolving
Facility Commitment of such Incremental Revolving Facility Lender. Each
Incremental Assumption Agreement shall specify the terms of the applicable
Incremental Term Loans and/or Incremental Revolving Facility Commitments;
provided, that:
(i)any (x)(A) commitments to make additional Initial Term B-1 Loans shall have
the same terms as the Initial Term B-1 Loans, and shall form part of the same
Class of Initial Term BTerm B-1 Loans and (B) commitments to make additional
Term B-2 Loans shall have the same terms as the Term B-2 Loans, and shall form
part of the same Class of Term B-2 Loans and (y) Incremental Revolving Facility
Commitments shall have the same terms as the then outstanding Class of Revolving
Facility Commitments (or, if more than one Class of Revolving Facility
Commitments is then outstanding, the Revolving Facility Commitments with the
then latest Revolving Facility Maturity Date) and shall require no scheduled
amortization or mandatory commitment reduction prior to the Latest Maturity Date
of the Revolving Facility Commitments,
(ii)the Other Incremental Term Loans incurred pursuant to clause (a) of this
Section 2.21 shall rank equally and ratably in right of security with the
Initial Term B-1 Loans and Term B-2 Loans or, at the option of the Borrower,
shall rank junior in right of security with the Initial Term B-1 Loans and Term
B-2 Loans (provided, that if such Other Incremental Term Loans rank junior in
right of security with the Initial Term B-1 Loans and/or Term B-2 Loans, such
Other Incremental Term Loans shall be subject to a Permitted Junior
Intercreditor Agreement and, for the avoidance of doubt, shall not be subject to
clause (v) below),



 
131
 

        
    

--------------------------------------------------------------------------------




(iii)the final maturity date of any such Other Incremental Term Loans shall be
no earlier than the Latest Maturity Date applicable to the Term B-1 Loans and
Term B-2 Loans in effect at the date of incurrence of such Other Incremental
Term Loans and, except as to pricing, amortization, final maturity date,
participation in mandatory prepayments and ranking as to security (which shall,
subject to the other clauses of this proviso, be determined by the Borrower and
the Incremental Term Lenders in their sole discretion), shall have (x) the same
terms as the Initial Term B-1 Loans or Term B-2 Loans or (y) such other terms as
shall be reasonably satisfactory to the Administrative Agent,
(iv)the Weighted Average Life to Maturity of any such Other Incremental Term
Loans shall be no shorter than the remaining Weighted Average Life to Maturity
of the Term Loans with the longest remaining Weighted Average Life to Maturity,
(v)with respect to any Other Incremental Term Loan, the All-in Yield shall be as
agreed by the respective Incremental Term Lenders and the Borrowers, except that
the All-in Yield in respect of any such Other Incremental Term Loan may exceed
the All-in Yield in respect of the Initial Term B-1 Loans by no more than 0.50%,
or if it does so exceed such All-in Yield (such difference, the “Term Yield
Differential”) then the Applicable Margin (or the “LIBOR floor” as provided in
the following proviso) applicable to such Initial Term B-1 Loans shall be
increased such that after giving effect to such increase, the Term Yield
Differential shall not exceed 0.50%; provided, that to the extent any portion of
the Term Yield Differential is attributable to a higher “LIBOR floor” being
applicable to such Other Incremental Term Loans, such floor shall only be
included in the calculation of the Term Yield Differential to the extent such
floor is greater than the Adjusted LIBO Rate in effect for an Interest Period of
three months’ duration at such time, and, with respect to such excess, the
“LIBOR floor” applicable to the outstanding Initial Term B-1 Loans shall be
increased to an amount not to exceed the “LIBOR floor” applicable to such Other
Incremental Term Loans prior to any increase in the Applicable Margin applicable
to such Initial Term B-1 Loans then outstanding,
(vi)such Other Incremental Term Loans may participate on a pro rata basis or a
less than pro rata basis (but not a greater than pro rata basis) than the
Initial Term A Loans, the Term B-1 Loans and, other than with respect to any
mandatory prepayment pursuant to Section 2.11(c), the Term B-2 Loans in any
mandatory prepayment hereunder,
(vii)there shall be no borrower (other than the Borrower) or guarantor (other
than the Guarantors) in respect of any Incremental Term Loan Commitments or
Incremental Revolving Facility Commitments, and
(viii)Other Incremental Term Loans and Incremental Revolving Facility
Commitments shall not be secured by any asset of the Borrower or its
Subsidiaries other than then Collateral.



 
132
 

        
    

--------------------------------------------------------------------------------




Each party hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Incremental Term
Loan Commitments and/or Incremental Revolving Facility Commitments evidenced
thereby as provided for in Section 9.08(e). Any amendment to this Agreement or
any other Loan Document that is necessary to effect the provisions of this
Section 2.21 and any such collateral and other documentation shall be deemed
“Loan Documents” hereunder and may be memorialized in writing by the
Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.
(c)Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Facility Commitment shall become effective under this
Section 2.21 unless (i) no Default or Event of Default shall exist; provided,
that in the event that any tranche of Incremental Term Loans is used to finance
a Permitted Business Acquisition, to the extent the Incremental Term Lenders
participating in such tranche of Incremental Term Loans agree, the foregoing
clause (i) shall be tested at the time of the execution of the acquisition
agreement related to such Permitted Business Acquisition (provided, that such
Incremental Term Lenders shall not be permitted to waive any Default or Event of
Default then existing or existing after giving effect to such tranche of
Incremental Term Loans); (ii) the representations and warranties of the Borrower
set forth in this Agreement shall be true and correct in all material respects
(other than to the extent qualified by materiality or “Material Adverse Effect”,
in which case, such representations and warranties shall be true and correct);
provided, that in the event that the tranche of Incremental Term Loans is used
to finance a Permitted Business Acquisition and to the extent the Incremental
Term Lenders participating in such tranche of Incremental Term Loans agree, the
foregoing clause (ii) shall be limited to the Specified Representations and
those representations of the seller or the target company (as applicable)
included in the acquisition agreement related to such Permitted Business
Acquisition that are material to the interests of the Lenders and only to the
extent that the Borrower or its applicable Subsidiary has the right to terminate
its obligations under such acquisition agreement as a result of a failure of
such representations to be accurate; and (iii) the Administrative Agent shall
have received documents and legal opinions consistent with those delivered on
the Closing Date as to such matters as are reasonably requested by the
Administrative Agent. The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Incremental Assumption Agreement.
(d)Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that (i) all
Incremental Term Loans (other than Other Incremental Term Loans), when
originally made, are included in each Borrowing of the outstanding applicable
Class of Term Loans on a pro rata basis, and (ii) all Revolving Facility Loans
in respect of Incremental Revolving Facility Commitments, when originally made,
are included in each Borrowing of the applicable Class of outstanding Revolving
Facility Loans on a pro rata basis. The Borrower agrees that Section 2.16 shall
apply to any conversion of Eurocurrency Loans to ABR Loans reasonably required
by the Administrative Agent to effect the foregoing.



 
133
 

        
    

--------------------------------------------------------------------------------




Section 2.22 Extensions of Loans and Commitments. (a) Notwithstanding anything
to the contrary in this Agreement, including Section 2.18(c) (which provisions
shall not be applicable to this Section 2.22), pursuant to one or more offers
made from time to time by the Borrower to all Lenders of any Class of Term Loans
and/or Revolving Facility Commitments on a pro rata basis (based, in the case of
an offer to the Lenders under any Class of Term Loans, on the aggregate
outstanding Term Loans of such Class and, in the case of an offer to the Lenders
under any Revolving Facility, on the aggregate outstanding Revolving Facility
Commitments under such Revolving Facility, as applicable), and on the same terms
to each such Lender (“Pro Rata Extension Offers”), the Borrower is hereby
permitted to consummate transactions with individual Lenders that agree to such
transactions from time to time to extend the maturity date of such Lender’s
Loans and/or Commitments of such Class and to otherwise modify the terms of such
Lender’s Loans and/or Commitments of such Class pursuant to the terms of the
relevant Pro Rata Extension Offer (including, without limitation, increasing the
interest rate or fees payable in respect of such Lender’s Loans and/or
Commitments and/or modifying the amortization schedule in respect of such
Lender’s Loans). For the avoidance of doubt, the reference to “on the same
terms” in the preceding sentence shall mean, (i) in the case of an offer to the
Lenders under any Class of Term Loans, that all of the Term Loans of such Class
are offered to be extended for the same amount of time and that the interest
rate changes and fees payable with respect to such extension are the same and
(ii) in the case of an offer to the Lenders under any Revolving Facility, that
all of the Revolving Facility Commitments of such Facility are offered to be
extended for the same amount of time and that the interest rate changes and fees
payable with respect to such extension are the same. Any such extension (an
“Extension”) agreed to between the Borrower and any such Lender (an “Extending
Lender”) will be established under this Agreement by implementing an Other Term
Loan for such Lender if such Lender is extending an existing Term Loan (such
extended Term Loan, an “Extended Term Loan”) or an Other Revolving Facility
Commitment for such Lender if such Lender is extending an existing Revolving
Facility Commitment (such extended Revolving Facility Commitment, an “Extended
Revolving Facility Commitment”, and any Revolving Facility Loan made pursuant to
such Extended Revolving Facility Commitment, an “Extended Revolving Loan”). Each
Pro Rata Extension Offer shall specify the date on which the Borrower proposes
that the Extended Term Loan shall be made or the proposed Extended Revolving
Facility Commitment shall become effective, which shall be a date not earlier
than five (5) Business Days after the date on which notice is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its reasonable discretion).
(b)The Borrower and each Extending Lender shall execute and deliver to the
Administrative Agent an amendment to this Agreement (an “Extension Amendment”)
and such other documentation as the Administrative Agent shall reasonably
specify to evidence the Extended Term Loans and/or Extended Revolving Facility
Commitments of such Extending Lender. Each Extension Amendment shall specify the
terms of the applicable Extended Term Loans and/or Extended Revolving Facility
Commitments; provided, that (i) except as to interest rates, fees and any other
pricing terms, and amortization, final maturity date and participation in
prepayments and commitment reductions (which shall, subject to clauses (ii) and
(iii) of this proviso, be determined by the Borrower and set forth in the Pro
Rata Extension Offer), the Extended Term Loans shall have (x) the same terms as
the existing Class of Term Loans from which they are extended or (y) such other
terms as shall be reasonably satisfactory to the Administrative



 
134
 

        
    

--------------------------------------------------------------------------------




Agent, (ii) the final maturity date of any Extended Term Loans shall be no
earlier than the latest Term Facility Maturity Date in effect on the date of
incurrence, (iii) the Weighted Average Life to Maturity of any Extended Term
Loans shall be no shorter than the remaining Weighted Average Life to Maturity
of the Class of Term Loans to which such offer relates, (iv) except as to
interest rates, fees, any other pricing terms and final maturity (which shall be
determined by the Borrower and set forth in the Pro Rata Extension Offer), any
Extended Revolving Facility Commitment shall have (x) the same terms as the
existing Class of Revolving Facility Commitments from which they are extended or
(y) have such other terms as shall be reasonably satisfactory to the
Administrative Agent and, in respect of any other terms that would affect the
rights or duties of any Issuing Bank or Swingline Lender, such terms as shall be
reasonably satisfactory to such Issuing Bank or Swingline Lender, and (v) any
Extended Term Loans may participate on a pro rata basis or a less than pro rata
basis (but not a greater than pro rata basis) than the Initial Term A Loans, the
Term B-1 Loans and, other than with respect to any mandatory prepayment pursuant
to Section 2.11(c), the Term B-2 Loans in any mandatory prepayment hereunder.
Upon the effectiveness of any Extension Amendment, this Agreement shall be
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Extended Term Loans and/or Extended Revolving
Facility Commitments evidenced thereby as provided for in Section 9.08(e). Any
such deemed amendment may be memorialized in writing by the Administrative Agent
with the Borrower’s consent (not to be unreasonably withheld) and furnished to
the other parties hereto. If provided in any Extension Amendment with respect to
any Extended Revolving Facility Commitments, and with the consent of each
Swingline Lender and Issuing Bank, participations in Swingline Loans and Letters
of Credit shall be reallocated to lenders holding such Extended Revolving
Facility Commitments in the manner specified in such Extension Amendment,
including upon effectiveness of such Extended Revolving Facility Commitment or
upon or prior to the maturity date for any Class of Revolving Facility
Commitments.
(c)Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Term Loan will be automatically designated an Extended Term Loan and/or
such Extending Lender’s Revolving Facility Commitment will be automatically
designated an Extended Revolving Facility Commitment. For purposes of this
Agreement and the other Loan Documents, (i) if such Extending Lender is
extending a Term Loan, such Extending Lender will be deemed to have an Other
Term Loan having the terms of such Extended Term Loan and (ii) if such Extending
Lender is extending a Revolving Facility Commitment, such Extending Lender will
be deemed to have an Other Revolving Facility Commitment having the terms of
such Extended Revolving Facility Commitment.
(d)Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including without limitation this Section 2.22), (i) the
aggregate amount of Extended Term Loans and Extended Revolving Facility
Commitments will not be included in the calculation of clause (a) of the
definition of Incremental Amount, (ii) no Extended Term Loan or Extended
Revolving Facility Commitment is required to be in any minimum amount or any
minimum increment, (iii) any Extending Lender may extend all or any portion of
its Term Loans and/or Revolving Facility Commitment pursuant to one or more Pro
Rata Extension Offers (subject to applicable proration in the case of over
participation) (including the extension of any Extended Term Loan and/or
Extended Revolving Facility Commitment), (iv) there shall be no condition to



 
135
 

        
    

--------------------------------------------------------------------------------




any Extension of any Loan or Commitment at any time or from time to time other
than notice to the Administrative Agent of such Extension and the terms of the
Extended Term Loan or Extended Revolving Facility Commitment implemented
thereby, (v) all Extended Term Loans, Extended Revolving Facility Commitments
and all obligations in respect thereof shall be Loan Obligations of the relevant
Loan Parties under this Agreement and the other Loan Documents that rank equally
and ratably in right of security with all other Obligations of the Class being
extended (and all other Obligations secured by Other First Liens), (vi) no
Issuing Bank or Swingline Lender shall be obligated to provide Swingline Loans
or issue Letters of Credit under such Extended Revolving Facility Commitments
unless it shall have consented thereto and (vii) there shall be no borrower
(other than the Borrower) and no guarantors (other than the Guarantors) in
respect of any such Extended Term Loans or Extended Revolving Facility
Commitments.
(e)Each Extension shall be consummated pursuant to procedures set forth in the
associated Pro Rata Extension Offer; provided, that the Borrower shall cooperate
with the Administrative Agent prior to making any Pro Rata Extension Offer to
establish reasonable procedures with respect to mechanical provisions relating
to such Extension, including, without limitation, timing, rounding and other
adjustments.
Section 2.23 Refinancing Amendments. (a) Notwithstanding anything to the
contrary in this Agreement, including Section 2.18(c) (which provisions shall
not be applicable to this Section 2.23), the Borrower may by written notice to
the Administrative Agent establish one or more additional tranches of term loans
under this Agreement (such loans, “Refinancing Term Loans”), all Net Proceeds of
which are used to Refinance in whole or in part any Class of Term Loans pursuant
to Section 2.11(b)(2). Each such notice shall specify the date (each, a
“Refinancing Effective Date”) on which the Borrower proposes that the
Refinancing Term Loans shall be made, which shall be a date not earlier than
five (5) Business Days after the date on which such notice is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its sole discretion); provided, that:
(i)before and after giving effect to the borrowing of such Refinancing Term
Loans on the Refinancing Effective Date each of the conditions set forth in
Section 4.03 shall be satisfied;
(ii)the final maturity date of the Refinancing Term Loans shall be no earlier
than the Term Facility Maturity Date of the refinanced Term Loans;
(iii)the Weighted Average Life to Maturity of such Refinancing Term Loans shall
be no shorter than the then-remaining Weighted Average Life to Maturity of the
refinanced Term Loans;
(iv)the aggregate principal amount of the Refinancing Term Loans shall not
exceed the outstanding principal amount of the refinanced Term Loans plus
amounts used to pay fees, premiums, costs and expenses (including original issue
discount) and accrued interest associated therewith;



 
136
 

        
    

--------------------------------------------------------------------------------




(v)all other terms applicable to such Refinancing Term Loans (other than
provisions relating to original issue discount, upfront fees, interest rates and
any other pricing terms (which original issue discount, upfront fees, interest
rates and other pricing terms shall not be subject to the provisions set forth
in Section 2.21(b)(v)) and optional prepayment or mandatory prepayment or
redemption terms, which shall be as agreed between the Borrower and the Lenders
providing such Refinancing Term Loans) taken as a whole shall (as determined by
the Borrower in good faith) be substantially similar to, or no more restrictive
to the Borrower and its Subsidiaries than, the terms, taken as a whole,
applicable to the Term Loans being refinanced (except to the extent such
covenants and other terms apply solely to any period after the Latest Maturity
Date or are otherwise reasonably acceptable to the Administrative Agent);
(vi)with respect to Refinancing Term Loans secured by Liens on the Collateral
that rank junior in right of security to the Initial Term B-1 Loans and/or Term
B-2 Loans, such Liens will be subject to a Permitted Junior Intercreditor
Agreement;
(vii)there shall be no borrower (other than the Borrower) and no guarantors
(other than the Guarantors) in respect of such Refinancing Term Loans;
(viii)Refinancing Term Loans shall not be secured by any asset of the Borrower
and its subsidiaries other than the Collateral; and
(ix)Refinancing Term Loans may participate on a pro rata basis or on a less than
pro rata basis (but not on a greater than pro rata basis) in any mandatory
prepayments (other than as provided otherwise in the case of such prepayments
pursuant to Section 2.11(b)(2)) hereunder, as specified in the applicable
Refinancing Amendment.
(b)The Borrower may approach any Lender or any other person that would be a
permitted Assignee pursuant to Section 9.04 to provide all or a portion of the
Refinancing Term Loans; provided, that any Lender offered or approached to
provide all or a portion of the Refinancing Term Loans may elect or decline, in
its sole discretion, to provide a Refinancing Term Loan. Any Refinancing Term
Loans made on any Refinancing Effective Date shall be designated an additional
Class of Term Loans for all purposes of this Agreement; provided, further, that
any Refinancing Term Loans may, to the extent provided in the applicable
Refinancing Amendment governing such Refinancing Term Loans, be designated as an
increase in any previously established Class of Term Loans made to the Borrower.
(c)Notwithstanding anything to the contrary in this Agreement, including Section
2.18(c) (which provisions shall not be applicable to this Section 2.23), the
Borrower may by written notice to the Administrative Agent establish one or more
additional Facilities (“Replacement Revolving Facilities”) providing for
revolving commitments (“Replacement Revolving Facility Commitments” and the
revolving loans thereunder, “Replacement Revolving Loans”), which replace in
whole or in part any Class of Revolving Facility Commitments under this
Agreement. Each such notice shall specify the date (each, a “Replacement
Revolving Facility Effective Date”) on which the Borrower proposes that the
Replacement Revolving Facility Commitments shall become effective, which shall
be a date not less than five (5) Business Days



 
137
 

        
    

--------------------------------------------------------------------------------




after the date on which such notice is delivered to the Administrative Agent (or
such shorter period agreed to by the Administrative Agent in its reasonable
discretion); provided, that: (i) before and after giving effect to the
establishment of such Replacement Revolving Facility Commitments on the
Replacement Revolving Facility Effective Date, each of the conditions set forth
in Section 4.03 shall be satisfied; (ii) after giving effect to the
establishment of any Replacement Revolving Facility Commitments and any
concurrent reduction in the aggregate amount of any other Revolving Facility
Commitments, the aggregate amount of Revolving Facility Commitments shall not
exceed the aggregate amount of the Revolving Facility Commitments outstanding
immediately prior to the applicable Replacement Revolving Facility Effective
Date plus amounts used to pay fees, premiums, costs and expenses (including
original issue discount) and accrued interest associated therewith; (iii) no
Replacement Revolving Facility Commitments shall have a final maturity date (or
require commitment reductions or amortizations) prior to the Revolving Facility
Maturity Date for the Revolving Facility Commitments being replaced; (iv) all
other terms applicable to such Replacement Revolving Facility (other than
provisions relating to (x) fees, interest rates and other pricing terms and
prepayment and commitment reduction and optional redemption terms which shall be
as agreed between the Borrower and the Lenders providing such Replacement
Revolving Facility Commitments and (y) the amount of any letter of credit
sublimit and swingline commitment under such Replacement Revolving Facility,
which shall be as agreed between the Borrower, the Lenders providing such
Replacement Revolving Facility Commitments, the Administrative Agent and the
replacement issuing bank and replacement swingline lender, if any, under such
Replacement Revolving Facility Commitments) taken as a whole shall (as
determined by the Borrower in good faith) be substantially similar to, or no
more restrictive to the Borrower and its Subsidiaries than, those, taken as a
whole, applicable to the Revolving Facility Commitments so replaced (except to
the extent such covenants and other terms apply solely to any period after the
latest Revolving Facility Maturity Date in effect at the time of incurrence or
are otherwise reasonably acceptable to the Administrative Agent); (v) there
shall be no borrower (other than the Borrower) and no guarantors (other than the
Guarantors) in respect of such Replacement Revolving Facility; and (vi)
Replacement Revolving Facility Commitments and extensions of credit thereunder
shall not be secured by any asset of the Borrower and its subsidiaries other
than the Collateral, and (vii) if such Replacement Revolving Facility is secured
by Liens on the Collateral that rank junior in right of security to the Initial
Revolving Loans, such Liens will be subject to a Permitted Junior Intercreditor
Agreement. In addition, the Borrower may establish Replacement Revolving
Facility Commitments to refinance and/or replace all or any portion of a Term
Loan hereunder (regardless of whether such Term Loan is repaid with the proceeds
of Replacement Revolving Loans or otherwise), so long as the aggregate amount of
such Replacement Revolving Facility Commitments does not exceed the aggregate
amount of Term Loans repaid at the time of establishment thereof plus amounts
used to pay fees, premiums, costs and expenses (including original issue
discount) and accrued interest associated therewith (it being understood that
such Replacement Revolving Facility Commitment may be provided by the Lenders
holding the Term Loans being repaid and/or by any other person that would be a
permitted Assignee hereunder) so long as (i) before and after giving effect to
the establishment such Replacement Revolving Facility Commitments on the
Replacement Revolving Facility Effective Date each of the conditions set forth
in Section 4.03 shall be satisfied to the extent required by the relevant
agreement governing such Replacement Revolving Facility Commitments, (ii) the
remaining life to termination of such Replacement Revolving Facility Commitments
shall be no



 
138
 

        
    

--------------------------------------------------------------------------------




shorter than the Weighted Average Life to Maturity then applicable to the
refinanced Term Loans, (iii) the final termination date of the Replacement
Revolving Facility Commitments shall be no earlier than the Term Facility
Maturity Date of the refinanced Term Loans, (iv) with respect to Replacement
Revolving Loans secured by Liens on Collateral that rank junior in right of
security to the Initial Revolving Loans, such Liens will be subject to a
Permitted Junior Intercreditor Agreement, (v) there shall be no borrower (other
than the Borrower) and no guarantors (other than the Guarantors) in respect of
such Replacement Revolving Facility; and (vi) all other terms applicable to such
Replacement Revolving Facility (other than provisions relating to (x) fees,
interest rates and other pricing terms and prepayment and commitment reduction
and optional redemption terms which shall be as agreed between the Borrower and
the Lenders providing such Replacement Revolving Facility Commitments and (y)
the amount of any letter of credit sublimit and swingline commitment under such
Replacement Revolving Facility, which shall be as agreed between the Borrower,
the Lenders providing such Replacement Revolving Facility Commitments, the
Administrative Agent and the replacement issuing bank and replacement swingline
lender, if any, under such Replacement Revolving Facility Commitments) taken as
a whole shall (as determined by the Borrower in good faith) be substantially
similar to, or no more restrictive to the Borrower and its Subsidiaries than,
those, taken as a whole, applicable to the Term Loans being refinanced (except
to the extent such covenants and other terms apply solely to any period after
the Latest Maturity Date or are otherwise reasonably acceptable to the
Administrative Agent). Solely to the extent that an Issuing Bank or Swingline
Lender is not a replacement issuing bank or replacement swingline lender, as the
case may be, under a Replacement Revolving Facility, it is understood and agreed
that such Issuing Bank or Swingline Lender shall not be required to issue any
letters of credit or swingline loan under such Replacement Revolving Facility
and, to the extent it is necessary for such Issuing Bank or Swingline Lender to
withdraw as an Issuing Bank or Swingline Lender, as the case may be, at the time
of the establishment of such Replacement Revolving Facility, such withdrawal
shall be on terms and conditions reasonably satisfactory to such Issuing Bank or
Swingline Lender, as the case may be, in its sole discretion. The Borrower
agrees to reimburse each Issuing Bank or Swingline Lender, as the case may be,
in full upon demand, for any reasonable and documented out-of-pocket cost or
expense attributable to such withdrawal.
(d)The Borrower may approach any Lender or any other person that would be a
permitted Assignee of a Revolving Facility Commitment pursuant to Section 9.04
to provide all or a portion of the Replacement Revolving Facility Commitments;
provided, that any Lender offered or approached to provide all or a portion of
the Replacement Revolving Facility Commitments may elect or decline, in its sole
discretion, to provide a Replacement Revolving Facility Commitment. Any
Replacement Revolving Facility Commitment made on any Replacement Revolving
Facility Effective Date shall be designated an additional Class of Revolving
Facility Commitments for all purposes of this Agreement; provided, that any
Replacement Revolving Facility Commitments may, to the extent provided in the
applicable Refinancing Amendment, be designated as an increase in any previously
established Class of Revolving Facility Commitments.



 
139
 

        
    

--------------------------------------------------------------------------------




(e)The Borrower and each Lender providing the applicable Refinancing Term Loans
and/or Replacement Revolving Facility Commitments (as applicable) shall execute
and deliver to the Administrative Agent an amendment to this Agreement (a
“Refinancing Amendment”) and such other documentation as the Administrative
Agent shall reasonably specify to evidence such Refinancing Term Loans and/or
Replacement Revolving Facility Commitments (as applicable). For purposes of this
Agreement and the other Loan Documents, (A) if a Lender is providing a
Refinancing Term Loan, such Lender will be deemed to have an Other Term Loan
having the terms of such Refinancing Term Loan and (B) if a Lender is providing
a Replacement Revolving Facility Commitment, such Lender will be deemed to have
an Other Revolving Facility Commitment having the terms of such Replacement
Revolving Facility Commitment. Notwithstanding anything to the contrary set
forth in this Agreement or any other Loan Document (including without limitation
this Section 2.23), (i) the aggregate amount of Refinancing Term Loans and
Replacement Revolving Facility Commitments will not be included in the
calculation of clause (a) of the definition of Incremental Amount, (ii) no
Refinancing Term Loan or Replacement Revolving Facility Commitment is required
to be in any minimum amount or any minimum increment, (iii) there shall be no
condition to any incurrence of any Refinancing Term Loan or Replacement
Revolving Facility Commitment at any time or from time to time other than those
set forth in clauses (a) or (c) above, as applicable, and (iv) all Refinancing
Term Loans, Replacement Revolving Facility Commitments and all obligations in
respect thereof shall be Loan Obligations under this Agreement and the other
Loan Documents that rank equally and ratably in right of security with the
Initial A Loans, the Term B-1 Loans, the Term B-2 Loans and other Loan
Obligations (other than Other Incremental Term Loans and Refinancing Term Loans
that rank junior in right of security with the Initial Term A Loans, the Term
B-1 Loans and the Term B-2 Loans, and except to the extent any such Refinancing
Term Loans are secured by the Collateral on a junior lien basis in accordance
with the provisions above).
Section 2.24     Defaulting Lender. (a) Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:
(i)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders” or “Required
Revolving Facility Lenders”, as applicable, and Section 9.08.
(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, following an
Event of Default or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.06 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank or the Swingline Lender hereunder,
third, to Cash Collateralize the Issuing Banks’ Fronting



 
140
 

        
    

--------------------------------------------------------------------------------




Exposure with respect to such Defaulting Lender in accordance with Section
2.05(j), fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent, fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the Issuing Banks’ future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.05(j), sixth, to the payment of any
amounts owing to the Lenders, the Issuing Banks or the Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, Issuing Bank or Swingline Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement, seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction. Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.24 shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.
(iii)Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and, except as provided in clause (C) below, the Borrower shall not be required
to pay any such fee that otherwise would have been paid to that Defaulting
Lender).
(B)Each Defaulting Lender shall be entitled to receive L/C Participation Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its pro rata share of the stated amount of Letters of Credit
for which it has provided Cash Collateral.
(C)With respect to any Commitment Fee or L/C Participation Fee not required to
be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to each Issuing Bank and the Swingline Lender, as applicable, the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such Issuing Bank’s or the Swingline Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.



 
141
 

        
    

--------------------------------------------------------------------------------




(iv)Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letters of Credit and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective pro rata Commitments (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 4.03 are satisfied at the time of such reallocation (and,
unless the Borrower has otherwise notified the Administrative Agent at such
time, the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Facility Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Facility Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.
(v)Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, within three (3) Business Days following the written request of the
(i) Administrative Agent or (ii) the Swingline Lender or any Issuing Bank, as
applicable (with a copy to the Administrative Agent), (x) first, prepay
Swingline Loans in an amount equal to the Swingline Lender’s Fronting Exposure
and (y) second, Cash Collateralize the Issuing Banks’ Fronting Exposure in
accordance with the procedures set forth in Section 2.05(j).
(b)Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Swingline Lender and each Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par (together with any break funding costs incurred by the non-Defaulting
Lenders as a result of such purchase) that portion of outstanding Revolving
Facility Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
pro rata by the Lenders in accordance with their Revolving Facility Commitments
(without giving effect to Section 2.24(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided, that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
(c)New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and



 
142
 

        
    

--------------------------------------------------------------------------------




(ii) the Issuing Banks shall not be required to issue, extend, renew or increase
any Letter of Credit unless it is satisfied that it will have no Fronting
Exposure after giving effect thereto.



 
143
 

        
    

--------------------------------------------------------------------------------




Section 2.25 Loan Repurchases. (a) Subject to the terms and conditions set forth
or referred to below, the Borrower may from time to time, at its discretion,
conduct modified Dutch auctions in order to purchase its Term Loans of one or
more Classes (as determined by the Borrower) (each, a “Purchase Offer”), each
such Purchase Offer to be managed exclusively by the Administrative Agent (or
such other financial institution chosen by the Borrower and reasonably
acceptable to the Administrative Agent) (in such capacity, the “Auction
Manager”), so long as the following conditions are satisfied:
(i)each Purchase Offer shall be conducted in accordance with the procedures,
terms and conditions set forth in this Section 2.25 and the Auction Procedures;
(ii)no Default or Event of Default shall have occurred and be continuing on the
date of the delivery of each notice of an auction and at the time of (and
immediately after giving effect to) the purchase of any Term Loans in connection
with any Purchase Offer;
(iii)the principal amount (calculated on the face amount thereof) of each and
all Classes of Term Loans that the Borrower offers to purchase in any such
Purchase Offer shall be no less than U.S. $25,000,000 (unless another amount is
agreed to by the Administrative Agent) (across all such Classes);
(iv)the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans of the applicable Class or Classes so purchased by the Borrower
shall automatically be cancelled and retired by the Borrower on the settlement
date of the relevant purchase (and may not be resold) (without any increase to
Adjusted Consolidated EBITDA as a result of any gains associated with
cancellation of debt), and in no event shall the Borrower be entitled to any
vote hereunder in connection with such Term Loans;
(v)no more than one Purchase Offer with respect to any Class may be ongoing at
any one time;
(vi)the Borrower represents and warrants that no Loan Party shall have any
material non-public information with respect to the Loan Parties or their
Subsidiaries, or with respect to the Loans or the securities of any such person,
that (A) has not been previously disclosed in writing to the Administrative
Agent and the Lenders (other than because such Lender does not wish to receive
such material non-public information) prior to such time and (B) could
reasonably be expected to have a material effect upon, or otherwise be material
to, a Lender’s decision to participate in the Purchase Offer;
(vii)at the time of each purchase of Term Loans through a Purchase Offer, the
Borrower shall have delivered to the Auction Manager an officer’s certificate of
a Responsible Officer certifying as to compliance with the preceding clause
(vi);



 
144
 

        
    

--------------------------------------------------------------------------------




(viii)any Purchase Offer with respect to any Class shall be offered to all Term
Lenders holding Term Loans of such Class on a pro rata basis;
(ix)no purchase of any Term Loans shall be made from the proceeds of any
Revolving Facility Loan or Swingline Loan; and
(x)the Borrower is in Pro Forma Compliance with the Financial Covenant (if
applicable).
(b)The Borrower must terminate any Purchase Offer if it fails to satisfy one or
more of the conditions set forth above which are required to be met at the time
which otherwise would have been the time of purchase of Term Loans pursuant to
such Purchase Offer. If the Borrower commences any Purchase Offer (and all
relevant requirements set forth above which are required to be satisfied at the
time of the commencement of such Purchase Offer have in fact been satisfied),
and if at such time of commencement the Borrower reasonably believes that all
required conditions set forth above which are required to be satisfied at the
time of the consummation of such Purchase Offer shall be satisfied, then the
Borrower shall have no liability to any Term Lender for any termination of such
Purchase Offer as a result of its failure to satisfy one or more of the
conditions set forth above which are required to be met at the time which
otherwise would have been the time of consummation of such Purchase Offer, and
any such failure shall not result in any Default or Event of Default hereunder.
With respect to all purchases of Term Loans of any Class or Classes made by the
Borrower pursuant to this Section 2.25, (x) the Borrower shall pay on the
settlement date of each such purchase all accrued and unpaid interest (except to
the extent otherwise set forth in the relevant offering documents), if any, on
the purchased Term Loans of the applicable Class or Classes up to the settlement
date of such purchase and (y) such purchases (and the payments made by the
Borrower and the cancellation of the purchased Loans, in each case in connection
therewith) shall not constitute voluntary or mandatory payments or prepayments
for purposes of Section 2.11 hereof.
(c)The Administrative Agent and the Lenders hereby consent to the Purchase
Offers and the other transactions effected pursuant to and in accordance with
the terms of this Section 2.25; provided, that notwithstanding anything to the
contrary contained herein, no Lender shall have an obligation to participate in
any such Purchase Offer. For the avoidance of doubt, it is understood and agreed
that the provisions of Sections 2.16, 2.18 and 9.04 will not apply to the
purchases of Term Loans pursuant to Purchase Offers made pursuant to and in
accordance with the provisions of this Section 2.25. The Auction Manager acting
in its capacity as such hereunder shall be entitled to the benefits of the
provisions of Article VIII and Section 9.05 to the same extent as if each
reference therein to the “Agents” were a reference to the Auction Manager, and
the Administrative Agent shall cooperate with the Auction Manager as reasonably
requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Purchase Offer.
(d)This Section 2.25 shall supersede any provisions in Section 2.18 or 9.06 to
the contrary.



 
145
 

        
    

--------------------------------------------------------------------------------




ARTICLE III
Representations and Warranties
On (i) the Effective Date, the Amendment No. 1 Effective Date and the Closing
Date (after giving effect to the Transactions), solely with respect to the
Specified Representations, and (ii) the date of each Credit Event (other than
the Effective Date, the Amendment No. 1 Effective Date and the Closing Date), as
provided in Section 4.03, the Borrower represents and warrants to the Lenders
that:
Section 3.01 Organization; Powers. The Borrower and each of the Subsidiaries
which is a Loan Party or a Material Subsidiary (a) is a partnership, limited
liability company, corporation or other entity duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization (to
the extent that each such concept exists in such jurisdiction), (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted, (c) is qualified to do business in each jurisdiction
where such qualification is required, except in the case of clause (a) (other
than with respect to the Borrower and (prior to the Closing Date) DTI), clause
(b) (other than with respect to the Borrower and (prior to the Closing Date)
DTI, and clause (c), where the failure so to be or have, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
and (d) has the power and authority to execute, deliver and perform its
obligations under each of the Loan Documents and each other agreement or
instrument contemplated thereby to which it is or will be a party and, in the
case of the Borrower, to borrow and otherwise obtain credit hereunder.
Section 3.02 Authorization. The execution, delivery and performance by the
Borrower and each of the Guarantors of each of the Loan Documents to which it is
a party and the borrowings and other extensions of credit hereunder (a) have
been duly authorized by all corporate, stockholder, partnership, limited
liability company or other organizational action required to be obtained by the
Borrower and such Guarantors and (b) will not (i) violate (A) any provision of
law, statute, rule or regulation applicable to the Borrower or any such
Guarantor, (B) the certificate or articles of incorporation or other
constitutive documents (including any partnership, limited liability company or
operating agreements) or by-laws of the Borrower, or any such Guarantor, (C) any
applicable order of any court or any law, rule, regulation or order of any
Governmental Authority applicable to the Borrower or any such Guarantor or (D)
any provision of any indenture, certificate of designation for preferred stock,
agreement or other instrument to which the Borrower or any such Guarantor is a
party or by which any of them or any of their property is or may be bound
(including, without limitation, the Existing Family Dollar Indenture or the
Senior Notes Indentures, to the extent each such document remains in effect, or
the Family Dollar Private Placement Indenture or the Existing Private Placement
Indenture to the extent each such document remains in effect 90 days following
the Closing Date), (ii) result in a breach of or constitute (alone or with due
notice or lapse of time or both) a default under, give rise to a right of or
result in any cancellation or acceleration of any right or obligation (including
any payment) under any such indenture, certificate of designation for preferred
stock, agreement or other instrument (including, without limitation, the
Existing Family Dollar Indenture), where any such conflict, violation, breach or
default referred to in clause (i) or (ii) of this Section 3.02(b), would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, or (iii) result in the creation or imposition of any Lien



 
146
 

        
    

--------------------------------------------------------------------------------




upon or with respect to any property or assets now owned or hereafter acquired
by the Borrower or any such Guarantor, other than the Liens created by the Loan
Documents and Permitted Liens.



 
147
 

        
    

--------------------------------------------------------------------------------




Section 3.03 Enforceability. This Agreement has been duly executed and delivered
by the Borrower and constitutes, and each other Loan Document when executed and
delivered by the Borrower and each Guarantor that is party thereto will
constitute, a legal, valid and binding obligation of such Loan Party enforceable
against the Borrower and each such Guarantor in accordance with its terms,
subject to (a) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (b) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law), (c) implied
covenants of good faith and fair dealing, and (d) the need for filings and
registrations necessary to perfect the Liens on the Collateral granted by the
Loan Parties in favor of the Collateral Agent.
Section 3.04 Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required for the execution, delivery or performance of each Loan
Document to which the Borrower or any Guarantor is a party, except for (a) the
filing of Uniform Commercial Code financing statements, (b) filings with the
United States Patent and Trademark Office and the United States Copyright Office
and comparable offices in foreign jurisdictions and equivalent filings in
foreign jurisdictions, (c) recordation of the Mortgages, (d) such as have been
made or obtained and are in full force and effect, (e) such actions, consents
and approvals the failure of which to be obtained or made would not reasonably
be expected to have a Material Adverse Effect and (f) filings or other actions
listed on Schedule 3.04 and any other filings or registrations required to
perfect Liens created by the Security Documents.
Section 3.05 Financial Statements. (a) The audited consolidated balance sheets
and the statements of income, stockholders’ equity, and cash flow (i) for DTI
and its consolidated subsidiaries as of and for each fiscal year of DTI in the
three-fiscal year period ended on February 1, 2014 and (ii) for Family Dollar
and its consolidated subsidiaries as of and for each fiscal year of Family
Dollar in the three-fiscal year period ended August 30, 2014, and (b) the
unaudited consolidated balance sheets and statements of income, stockholders’
equity and cash flow (i) for DTI and its consolidated subsidiaries as of and for
the fiscal quarter ended November 1, 2014 and (ii) for Family Dollar and its
consolidated subsidiaries as of and for the fiscal quarter ended November 29,
2014, in each case, including the notes thereto, if applicable, present fairly
in all material respects the consolidated financial position of DTI and its
consolidated subsidiaries or Family Dollar and its consolidated subsidiaries (as
applicable) as of the dates and for the periods referred to therein and the
results of operations and cash flows for the periods then ended, and, except as
set forth on Schedule 3.05, were prepared in accordance with GAAP applied on a
consistent basis throughout the periods covered thereby, except, in the case of
interim period financial statements, for the absence of notes and for normal
year-end adjustments and except as otherwise noted therein.
Section 3.06 No Material Adverse Effect. Since November 1, 2014 (for this
purpose, assuming that the Transaction had been consummated before such date),
there has been no event or circumstance that, individually or in the aggregate
with other events or circumstances, has had or would reasonably be expected to
have a Material Adverse Effect.



 
148
 

        
    

--------------------------------------------------------------------------------




Section 3.07 Title to Properties; Possession Under Leases. Each of DTI and the
Subsidiaries has valid title in fee simple or equivalent to, or valid leasehold
interests in, or easements or other limited property interests in, all its Real
Properties and has valid title to its personal property and assets, in each
case, subject to Permitted Liens and except for defects in title that do not
materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes
and except where the failures to have such title would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
All such properties and assets are free and clear of Liens, other than Permitted
Liens or Liens arising by operation of law, subject to the provisions of the
immediately preceding sentence.
Section 3.08 Subsidiaries. (a) Schedule 3.08(a) sets forth as of the Closing
Date the name and jurisdiction of incorporation, formation or organization of
each subsidiary of DTI and, as to each such subsidiary, the percentage of each
class of Equity Interests owned by DTI or by any such subsidiary.
(b)As of the Closing Date, after giving effect to the Transactions, there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors (or
entities controlled by directors) and shares held by directors (or entities
controlled by directors)) relating to any Equity Interests of the Borrower or
any of the Subsidiaries, except as set forth on Schedule 3.08(b).
Section 3.09 Litigation; Compliance with Laws. (a) There are no actions, suits,
proceedings or investigations at law or in equity or by or on behalf of any
Governmental Authority or in arbitration now pending, or, to the knowledge of
the Borrower, threatened in writing against the Borrower or (prior to the
Closing Date) DTI or any of the Subsidiaries or any business, property or rights
of any such person (i) that involve any Loan Document, to the extent that the
applicable action, suit, proceeding or investigation is brought by the Borrower
or (prior to the Closing Date) DTI or any of its subsidiaries or (ii) that would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, except for any action, suit or proceeding at law or in equity or
by or on behalf of any Governmental Authority or in arbitration which has been
disclosed in any of DTI’s Annual Report on Form 10-K for the year ended February
1, 2014, DTI’s Quarterly Report on Form 10-Q for the fiscal quarter ended
November 1, 2014, Family Dollar’s Annual Report on Form 10-K for the year ended
August 30, 2014, Family Dollar’s Quarterly Report on Form 10-Q for the fiscal
quarter ended November 29, 2014. Since, in the case of DTI, November 1, 2014
and, in the case of Family Dollar, November 29, 2014, there have been no
developments in any such matter disclosed in the Annual or Quarterly Reports
described above which would reasonably be expected, individually or in the
aggregate with any such other matters or any additional actions, suits,
proceedings or investigations, to result in a Material Adverse Effect.
(b)None of the Borrower, the Subsidiaries and their respective properties or
assets is in violation of (nor will the continued operation of their material
properties and assets as currently conducted violate) any law, rule or
regulation (including any zoning, building, ordinance, code or approval or any
building permit, but excluding any Environmental Laws, which are the subject of
Section 3.16) or any restriction of record or indenture, agreement or instrument
affecting any Real Property, or is in default with respect to any judgment,
writ, injunction or decree



 
149
 

        
    

--------------------------------------------------------------------------------




of any Governmental Authority, where such violation or default would reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.
Section 3.10 Federal Reserve Regulations. No part of the proceeds of any Loans
or any Letter of Credit will be used by the Borrower and its Subsidiaries in any
manner that would result in a violation of Regulation T, Regulation U or
Regulation X.
Section 3.11 Investment Company Act. None of the Borrower and the other Loan
Parties is required to be registered as an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.
Section 3.12 Use of Proceeds. (a) The Borrower will use the proceeds of the
Revolving Facility Loans and Swingline Loans, and may request the issuance of
Letters of Credit, solely for general corporate purposes (including, without
limitation, for working capital purposes, for capital expenditures, for the
Transactions, for Permitted Business Acquisitions and, in the case of Letters of
Credit, for the back-up or replacement of existing letters of credit); provided,
that on the Closing Date, the aggregate amount of undrawn Revolving Facility
Commitments shall be at least $850,000,000.
(b)The Borrower will use the proceeds of the Initial Term A Loans incurred on or
prior to the Closing Date to finance a portion of the Transactions.to finance a
portion of the Transactions.
(c)The Borrower will use the proceeds of the Term B-1 Loans and the Term B-2
Loans made on the Amendment No. 1 Effective Date (i) to prepay the Initial Term
B Loans in accordance with Section 2.11(f) and (ii) upon release of the proceeds
thereof from the Escrow Account on the Closing Date, to finance a portion of the
Transactions.
Section 3.13 Tax Returns. (a) Except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, the
Borrower and each of the Subsidiaries has filed or caused to be filed all
federal, state, local and non-U.S. Tax returns required to have been filed by it
(including in its capacity as withholding agent) and each such Tax return is
true and correct;
(b)Except as would not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect, the Borrower and each of the
Subsidiaries has timely paid or caused to be timely paid all Taxes shown to be
due and payable by it on the returns referred to in clause (a) and all other
Taxes or assessments (or made adequate provision (in accordance with GAAP) for
the payment of all Taxes due), except Taxes or assessments for which the
Borrower or any of the Subsidiaries (as the case may be) has set aside on its
books adequate reserves in accordance with GAAP and, to the extent such Taxes
are due and payable pursuant to a governmental assessment, the amount thereof is
being contested in good faith by appropriate proceedings; and



 
150
 

        
    

--------------------------------------------------------------------------------




(c)Other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect, as of the Closing Date, with respect
to the Borrower and each of the Subsidiaries, there are no claims being asserted
in writing with respect to any Taxes.
Section 3.14 No Material Misstatements. (a) All written information (other than
the Projections, forward looking information and information of a general
economic or industry specific nature) (the “Information”) concerning the
Borrower, the Subsidiaries, the Transactions and any other transactions
contemplated hereby included in the Information Memorandum or otherwise prepared
by or on behalf of the foregoing or their representatives and made available to
any Lenders or the Administrative Agent in connection with the Transactions or
the other transactions contemplated hereby (to the extent such Information
relates to Family Dollar on or prior to the Closing Date, to the Borrower’s
knowledge), when taken as a whole, was true and correct in all material
respects, as of the date such Information was furnished to the Lenders (and as
of the Closing Date, with respect to Information provided prior thereto) and did
not, taken as a whole, contain any untrue statement of a material fact as of any
such date or omit to state a material fact necessary in order to make the
statements contained therein, taken as a whole, not materially misleading in
light of the circumstances under which such statements were made (giving effect
to all supplements and updates provided thereto).
(b)The Projections and other forward looking information prepared by or on
behalf of the Borrower or any of their representatives and that have been made
available to any Lenders or the Administrative Agent in connection with the
Transactions or the other transactions contemplated hereby have been prepared in
good faith based upon assumptions believed by the Borrower to be reasonable as
of the date thereof (it being understood that such Projections and other forward
looking information are as to future events and are not to be viewed as facts,
such Projections and other forward looking information are subject to
significant uncertainties and contingencies and that actual results during the
period or periods covered by any such Projections or other forward looking
information may differ significantly from the projected results, and that no
assurance can be given that the projected results will be realized), as of the
date such Projections and information were furnished to the Lenders.
Section 3.15     Employee Benefit Plans. Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect:
(a) no Reportable Event has occurred during the past five years as to which the
Borrower, any of its Subsidiaries or any ERISA Affiliate was required to file a
report with the PBGC; (b) no ERISA Event has occurred or is reasonably expected
to occur; and (c) none of the Borrower, the Subsidiaries or any of their ERISA
Affiliates has received any written notification that any Multiemployer Plan is
in reorganization or has been terminated within the meaning of Title IV of
ERISA.
Section 3.16 Environmental Matters. Except as to matters that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (a) no written notice, request for information, order, complaint
or penalty has been received by the Borrower or any of its Subsidiaries, and
there are no judicial, administrative or other actions, suits or proceedings
pending or, to the Borrower’s knowledge, threatened which allege a violation of
or liability under



 
151
 

        
    

--------------------------------------------------------------------------------




any Environmental Laws, in each case relating to the Borrower or any of its
Subsidiaries, (b) each of the Borrower and its Subsidiaries has all
environmental permits, licenses, authorizations and other approvals necessary
for its operations to comply with all Environmental Laws (“Environmental
Permits”) and is, and in the prior eighteen (18) month period, has been, in
compliance with the terms of such Environmental Permits and with all other
Environmental Laws, (c) except as set forth on Schedule 3.16, no Hazardous
Material is located at, on or under any property currently or, to the Borrower’s
knowledge, formerly owned, operated or leased by the Borrower or any of its
Subsidiaries that would reasonably be expected to give rise to any cost,
liability or obligation of the Borrower or any of its Subsidiaries under any
Environmental Laws or Environmental Permits, and no Hazardous Material has been
generated, used, treated, stored, handled, disposed of or controlled,
transported or Released at any location in a manner that would reasonably be
expected to give rise to any cost, liability or obligation of the Borrower or
any of its Subsidiaries under any Environmental Laws or Environmental Permits,
(d) there are no agreements in which the Borrower or any of its Subsidiaries has
expressly assumed or undertaken responsibility for any known or reasonably
likely liability or obligation of any other person arising under or relating to
Environmental Laws, and (e) there has been no written environmental assessment
or audit conducted (other than customary assessments not revealing anything that
would reasonably be expected to result in a Material Adverse Effect), by or on
behalf of the Borrower or any of the Subsidiaries of any property currently or,
to the Borrower’s knowledge, formerly owned, operated or leased by the Borrower
or any of the Subsidiaries that has not been made available to the
Administrative Agent prior to the Closing Date.
Section 3.17 Security Documents. (a) Each Security Document is effective to
create in favor of the Collateral Agent (for the benefit of the Secured Parties,
or, in the case of the Escrow Agreement, for the benefit of the “Secured
Parties” as defined therein) a legal, valid and enforceable security interest in
the Collateral described therein and proceeds thereof. As of the Closing Date,
in the case of the Pledged Collateral described in the Collateral Agreement,
when certificates or promissory notes, as applicable, representing such Pledged
Collateral and required to be delivered under the applicable Security Document
are delivered to the Collateral Agent, and in the case of the other Collateral
described in the Collateral Agreement (other than the Intellectual Property),
when financing statements and other filings specified in the Perfection
Certificate are filed in the offices specified in the Perfection Certificate,
the Collateral Agent (for the benefit of the Secured Parties) shall have a fully
perfected Lien (subject to all Permitted Liens) on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral and,
subject to Section 9-315 of the New York Uniform Commercial Code, the proceeds
thereof, as security for the Obligations to the extent perfection can be
obtained by filing Uniform Commercial Code financing statements or possession,
in each case prior and superior in right to the Lien of any other person (except
Permitted Liens).
(b)When the Collateral Agreement or an ancillary document thereunder is properly
filed and recorded in the United States Patent and Trademark Office and the
United States Copyright Office, and, with respect to Collateral in which a
security interest cannot be perfected by such filings, upon the proper filing of
the financing statements referred to in clause (a) above, the Collateral Agent
(for the benefit of the Secured Parties) shall have a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties
thereunder in the material



 
152
 

        
    

--------------------------------------------------------------------------------




United States Intellectual Property included in the Collateral listed in such
ancillary document, in each case prior and superior in right to the Lien of any
other person, except for Permitted Liens (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a Lien on material
registered trademarks and patents, trademark and patent applications and
registered copyrights acquired by the Loan Parties after the Closing Date).



 
153
 

        
    

--------------------------------------------------------------------------------




(c)The Mortgages, if any, executed and delivered on the Closing Date are, and
the Mortgages executed and delivered after the Closing Date pursuant to Section
5.10 shall be, effective to create in favor of the Collateral Agent (for the
benefit of the Secured Parties) or, if so contemplated by the respective
Mortgage, the Collateral Agent and the other Secured Parties, legal, valid and
enforceable Liens on all of the Loan Parties’ rights, titles and interests in
and to the Mortgaged Property thereunder and the proceeds thereof, and when such
Mortgages are filed or recorded in the proper real estate filing or recording
offices, and all relevant mortgage Taxes and recording charges are duly paid,
the Collateral Agent (for the benefit of the Secured Parties) shall have valid
Liens with record notice to third parties on, and security interests in, all
rights, titles and interests of the Loan Parties in such Mortgaged Property and,
to the extent applicable, subject to Section 9-315 of the Uniform Commercial
Code, the proceeds thereof, in each case prior and superior in right to the Lien
of any other person, except for Permitted Liens.
(d)Notwithstanding anything herein (including this Section 3.17) or in any other
Loan Document to the contrary, no Borrower or any other Loan Party makes any
representation or warranty as to the effects of perfection or non-perfection,
the priority or the enforceability of any pledge of or security interest in any
Equity Interests of any Foreign Subsidiary, or as to the rights and remedies of
the Agents or any Lender with respect thereto, under foreign law.
Section 3.18 Solvency. Immediately after giving effect to the Transactions on
the Closing Date and the making of each Loan on the Closing Date and the
application of the proceeds of such Loans, (i) the fair value of the assets of
the Borrower and its Subsidiaries on a consolidated basis, exceeds, on a
consolidated basis, their debts and liabilities, subordinated, contingent or
otherwise; (ii) the present fair saleable value of the property of the Borrower
and its Subsidiaries, on a consolidated basis, is greater than the amount that
will be required to pay the probable liability, on a consolidated basis, of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (iii) the Borrower
and its Subsidiaries, on a consolidated basis, are able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Borrower and its
Subsidiaries, on a consolidated basis, are not engaged in, and are not about to
engage in, business for which they have unreasonably small capital. For purposes
of the foregoing, the amount of any contingent liability at any time shall be
computed as the amount that would reasonably be expected to become an actual and
matured liability.
Section 3.19 Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or threatened against the Borrower or
any of the Subsidiaries; (b) the hours worked and payments made to employees of
the Borrower and the Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable law dealing with such matters; and (c) all
payments due from the Borrower or any of the Subsidiaries or for which any claim
may be made against the Borrower or any of the Subsidiaries, on account of wages
and employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of the Borrower or such Subsidiary to the
extent required by GAAP. Except as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, the consummation of
the Transactions will not give rise to a right of termination or right of
renegotiation on the part



 
154
 

        
    

--------------------------------------------------------------------------------




of any union under any material collective bargaining agreement to which the
Borrower or any of the Subsidiaries (or any predecessor) is a party or by which
the Borrower or any of the Subsidiaries (or any predecessor) is bound.



 
155
 

        
    

--------------------------------------------------------------------------------




Section 3.20 Insurance. Schedule 3.20 sets forth a true, complete and correct
description, in all material respects, of all material insurance (excluding any
title insurance) maintained by or on behalf of the Borrower or the Subsidiaries
as of the Closing Date. As of such date, such insurance is in full force and
effect.
Section 3.21 Intellectual Property; Licenses, Etc. Except as would not
reasonably be expected to have a Material Adverse Effect or as set forth in
Schedule 3.21, (a) the Borrower and each of its Subsidiaries owns, or possesses
the right to use, all Intellectual Property that are used or held for use or is
otherwise reasonably necessary in the operation of their respective businesses,
(b) to the knowledge of the Borrower and its Subsidiaries are not interfering
with, infringing upon, misappropriating or otherwise violating Intellectual
Property of any person, and (c) (i) no claim or litigation regarding any of the
Intellectual Property owned by the Borrower and its Subsidiaries is pending or,
to the knowledge of the Borrower, threatened and (ii) to the knowledge of the
Borrower, no claim or litigation regarding any other Intellectual Property
described in the foregoing clauses (a) and (b) is pending or threatened.
Section 3.22 USA PATRIOT Act. Except as would not reasonably be expected to have
a Material Adverse Effect, the Borrower and each of its Subsidiaries is in
compliance with the USA PATRIOT Act.



 
156
 

        
    

--------------------------------------------------------------------------------




Section 3.23 Anti-Corruption Laws and Sanctions. Neither the Borrower nor any
Subsidiary of the Borrower, nor any director, employee or officer of the
Borrower, nor, to the knowledge of the Borrower, any director, employee or
officer of any Subsidiary, is the subject of Sanctions or in violation of any
Anti-Corruption Laws. Neither the Borrower nor any subsidiary is located,
organized or resident in a Sanctioned Country. No part of the proceeds of the
Loans and no Letter of Credit shall be used, directly or indirectly, by the
Borrower in violation of Anti-Corruption Laws or Sanctions.
ARTICLE IV
Conditions of Lending
Section 4.01 Effective Date. The effectiveness of the Commitments hereunder and
the obligation of each Lender with an Initial Term B Loan Commitment to make
Initial Term B Loans to the Borrower on the Effective Date are subject to the
satisfaction (or waiver in accordance with Section 9.08) of the following
conditions:
(a)The Administrative Agent shall have received from each of the Borrower, the
Issuing Bank and the Lenders a counterpart of this Agreement signed on behalf of
such party.
(b)The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank, a written opinion of (i) Wachtell, Lipton, Rosen
& Katz, as special New York counsel for the Loan Parties and (ii) Williams
Mullen, as Virginia counsel for the Loan Parties, with respect to the
enforceability of the applicable Loan Documents and other related matters, in
each case (A) dated the Effective Date, (B) addressed to each Issuing Bank, the
Administrative Agent and the Lenders on the Effective Date and (C) in form and
substance reasonably satisfactory to the Administrative Agent covering such
matters relating to the Loan Documents as the Administrative Agent shall
reasonably request.
(c)The Administrative Agent shall have received a certificate of the Secretary
or Assistant Secretary or similar officer of the Borrower dated the Effective
Date and certifying:
(i)that attached thereto is a true and complete copy of the certificate or
articles of incorporation, certificate of limited partnership, certificate of
formation or other equivalent constituent and governing documents, including all
amendments thereto, of the Borrower, certified as of a recent date by the
Secretary of State (or other similar official or Governmental Authority) of the
jurisdiction of its organization or by the Secretary or Assistant Secretary or
similar officer of the Borrower or other person duly authorized by the
constituent documents of the Borrower,
(ii)that attached thereto is a true and complete copy of a certificate as to the
good standing of the Borrower as of a recent date from such Secretary of State
(or other similar official or Governmental Authority),



 
157
 

        
    

--------------------------------------------------------------------------------




(iii)that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
constituent and governing documents) of the Borrower as in effect on the
Effective Date and at all times since a date prior to the date of the
resolutions described in the following clause (iv),
(iv)that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of the
Borrower, authorizing the execution, delivery and performance by the Borrower of
this Agreement and the borrowings hereunder, and the execution, delivery and
performance of each of the other Loan Documents required hereby with respect to
the Borrower and that such resolutions have not been modified, rescinded or
amended and are in full force and effect on the Effective Date, and
(v)as to the incumbency and specimen signature of each officer or authorized
signatory executing this Agreement or any other Loan Document delivered in
connection herewith on behalf of the Borrower.
(d)The Administrative Agent shall have received a Borrowing Request with respect
to the Initial Term B Loans as required by Section 2.03.
(e)The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower attaching and certifying as true and correct a copy of
the Escrow Agreement signed on behalf of each party thereto, together with
evidence reasonably satisfactory to the Administrative Agent that, substantially
concurrently with the funding of the Initial Term B Loans on the Effective Date,
all amounts required to be deposited in the Escrow Account on the Effective Date
pursuant to the terms of the Escrow Agreement shall be so deposited.
(f)The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower stating that the Specified Representations are true and
correct in all material respects as of the Effective Date as though made on and
as of such date, except to the extent such representations and warranties (i)
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date) or (ii) expressly relate to the Closing Date; provided that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.
(g)The Administrative Agent shall have received, at least three (3) Business
Days prior to the Effective Date, all documentation and other information
required with respect to the Borrower by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the USA PATRIOT Act to the extent requested in writing at
least 10 days prior to the Effective Date.
Section 4.02 Closing Date. The obligations of (i)(a) the Revolving Facility
Lenders to make Revolving Facility Loans and the Swingline Lender to make
Swingline Loans, (b) any Issuing Bank to issue, amend, extend or renew Letters
of Credit or increase the stated amounts of



 
158
 

        
    

--------------------------------------------------------------------------------




Letters of Credit hereunder (each, a “Credit Event”) and (c) the obligation of
each Lender with an Initial Term A Loan Commitment to make Initial Term A Loans
to the Borrower and (ii) the release of the Escrowed Property to the Borrower
(or as directed by the Borrower), in each case, on the Closing Date are subject
to the satisfaction (or waiver in accordance with Section 9.08) of the following
conditions prior to the Outside Date:
(a)The Administrative Agent shall have received, in the case of any Borrowing on
the Closing Date, a Borrowing Request as required by Section 2.03 (or a
Borrowing Request shall have been deemed given in accordance with the last
paragraph of Section 2.03) or, in the case of the issuance of any Letter of
Credit to be issued on the Closing Date, the applicable Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit as required by Section 2.05(b).
(b)To the extent required to be satisfied on the Closing Date, the Collateral
and Guarantee Requirement shall be satisfied (or waived in accordance with
Section 9.08) as of the Closing Date.
(c)The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower stating that (i) the Specified Representations are true
and correct in all material respects as of the Closing Date (after giving effect
to the Transactions) as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date (in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date) and (ii) the Merger Agreement Family
Dollar Representations are true and correct in all material respects; provided
that any representation and warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct (after
giving effect to any qualification therein) in all respects on such respective
dates.
(d)The Lenders shall have received a solvency certificate substantially in the
form of Exhibit C and signed by the chief financial officer, chief accounting
officer or other officer with equivalent duties of the Borrower confirming the
solvency of the Borrower and its Subsidiaries on a consolidated basis after
giving effect to the Transactions on the Closing Date.
(e)The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank, a written opinion of (i) Wachtell, Lipton, Rosen
& Katz, as special New York counsel for the Loan Parties, (ii) Williams Mullen,
as Delaware counsel for the Loan Parties, (iii) Jones Walker LLP, as Florida
counsel for the Loan Parties, (iv) Thompson Hine LLP, as Georgia counsel for the
Loan Parties, (v) Honigman Miller Schwartz and Cohn LLP, as Michigan counsel for
the Loan Parties, (vi) William Mullen, as North Carolina counsel for the Loan
Parties, (vii) Thompson Hine LLP, as Ohio counsel for the Loan Parties, (viii)
Dechert LLP, as Pennsylvania counsel for the Loan Parties, (ix) Perkins Coie
LLP, as Texas counsel for the Loan Parties, and (x) Williams Mullen, as Virginia
counsel for the Loan Parties, or, in each case, such other firm as may be
reasonably acceptable to the Administrative Agent, with respect to the
enforceability of the Loan Documents (other than this Agreement) and other
related matters, in each case (A) dated the Closing Date, (B) addressed to each
Issuing Bank, the Administrative Agent and the Lenders on the Closing Date and
(C) in form and substance reasonably satisfactory



 
159
 

        
    

--------------------------------------------------------------------------------




to the Administrative Agent covering such matters relating to the Loan Documents
as the Administrative Agent shall reasonably request.



 
160
 

        
    

--------------------------------------------------------------------------------




(f)The Administrative Agent shall have received a certificate of the Secretary
or Assistant Secretary or similar officer of each Loan Party (other than the
Borrower) dated the Closing Date and certifying:
(i)that attached thereto is a true and complete copy of the certificate or
articles of incorporation, certificate of limited partnership, certificate of
formation or other equivalent constituent and governing documents, including all
amendments thereto, of such Loan Party, certified as of a recent date by the
Secretary of State (or other similar official or Governmental Authority) of the
jurisdiction of its organization or by the Secretary or Assistant Secretary or
similar officer of such Loan Party or other person duly authorized by the
constituent documents of such Loan Party,
(ii)that attached thereto is a true and complete copy of a certificate as to the
good standing of such Loan Party (to the extent that such concept exists in such
jurisdiction) as of a recent date from such Secretary of State (or other similar
official or Governmental Authority),
(iii)that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
constituent and governing documents) of such Loan Party as in effect on the
Closing Date and at all times since a date prior to the date of the resolutions
described in the following clause (iv),
(iv)that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member), authorizing the
execution, delivery and performance of the Loan Documents to which such person
is a party and that such resolutions have not been modified, rescinded or
amended and are in full force and effect on the Closing Date, and
(v)as to the incumbency and specimen signature of each officer or authorized
signatory executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party.
(g)The Administrative Agent shall have received a completed Perfection
Certificate, dated the Closing Date and signed by a Responsible Officer of the
Borrower, together with all attachments contemplated thereby, and the results of
a search of the Uniform Commercial Code (or equivalent), Tax and judgment,
United States Patent and Trademark Office and United States Copyright Office
filings made with respect to the Loan Parties in the jurisdictions contemplated
by the Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are Permitted Liens or have been, or will be simultaneously
or substantially concurrently with the Closing Date, released (or arrangements
reasonably satisfactory to the Administrative Agent for such release shall have
been made).



 
161
 

        
    

--------------------------------------------------------------------------------




(h)Substantially concurrently with each Credit Event on the Closing Date and the
release of the Escrowed Property to the Borrower on the Closing Date, the Merger
shall be consummated in accordance with the terms and conditions of the Merger
Agreement and the Merger Agreement shall not have been altered, amended or
otherwise changed or supplemented or any provision or condition therein waived,
nor any consent granted, by DTI or Merger Sub, if such alteration, amendment,
change, supplement, waiver or consent would be adverse to the interests of the
Lenders (in their capacities as such) in any material respect, without the prior
written consent of the Arrangers listed in clause (i) of the definition thereof
(such consent not to be unreasonably withheld, delayed or conditioned) (it being
understood and agreed that (a) any amendment, waiver, consent or other
modification that decreases the purchase price in respect of the Merger by 10%
or more shall be deemed to be adverse to the interests of the Lenders in a
material respect, (b) any amendment, waiver, consent or other modification that
decreases the purchase price in respect of the Merger by less than 10% shall be
deemed not to be adverse to the interests of the Lenders in any material
respect, so long as 100% of such decrease in the Cash Consideration (as defined
in the Merger Agreement) is allocated to reduce the Initial Term Facilities and
the Senior Bridge Loans (as defined in the Commitment Letter)A Facility, the
Term B-1 Facility and the Term B-2 Facility on a pro rata basis, or (c) any
amendment, waiver, consent or other modification that increases the purchase
price in respect of the Merger shall be deemed not to be adverse to the
interests of the Lenders in any material respect, so long as such increase is
funded solely by the issuance by the Borrower of common equity).
(i)The Administrative Agent shall have received (i) audited consolidated balance
sheets and related statements of income and cash flows of each of the Borrower
and Family Dollar for their respective most recent three fiscal years ended at
least 65 days prior to the Closing Date and (ii) unaudited consolidated balance
sheets and related statements of income and cash flows of each of the Borrower
and Family Dollar for each of their respective fiscal quarters ended after the
close of its most recent fiscal year and at least 45 days prior to the Closing
Date (but excluding the fourth quarter of any fiscal year). The Administrative
Agent acknowledges that it has received each of the financial statements in the
foregoing clauses (i) and (ii) for each fiscal year and fiscal quarter of the
Borrower and Family Dollar ended prior to July 27, 2014 and that the Borrower’s
or Family Dollar’s filing of any required audited financial statements on Form
10-K or required unaudited financial statements on Form 10-Q, in each case, will
satisfy the requirements under clauses (i) or (ii), as applicable, of this
Section 4.02(i).
(j)The Administrative Agent shall have received, at least three (3) Business
Days prior to the Closing Date, all documentation and other information required
with respect to the Loan Parties by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the USA PATRIOT Act to the extent requested in writing at
least 10 days prior to the Closing Date.



 
162
 

        
    

--------------------------------------------------------------------------------




(k)Except as disclosed in (i) the Company SEC Documents (as defined in the
Merger Agreement) publicly filed under Sections 13(a), 14(a) or 15(d) of the
Exchange Act since August 31, 2013 and prior to the date of the Merger Agreement
(excluding any disclosures set forth in any such Company SEC Document in any
risk factor section, any disclosure in any section relating to forward-looking
statements or any other statements that are similarly predictive or
forward-looking in nature), where the relevance of the information to a
particular representation is reasonably apparent on the face of such disclosure
or (ii) the Company Disclosure Schedule (as defined in the Merger Agreement),
since August 31, 2013 and through the date of the Merger Agreement, there has
not been any fact, change, circumstance, event, occurrence, condition or
development that has had or would reasonably be expected to have, individually
or in the aggregate, a Family Dollar Material Adverse Effect. Since the date of
the Merger Agreement, there shall not have been any fact, change, circumstance,
event, occurrence, condition or development that, individually or in the
aggregate, has had or would reasonably be expected to have a Family Dollar
Material Adverse Effect.
(l)Prior to, or consummated substantially concurrently with, each Credit Event
on the Closing Date and the release of the Escrowed Property to the Borrower on
the Closing Date, the Closing Date Refinancing shall have been consummated and
all commitments in respect thereof, and any security interests and guaranties
granted in connection therewith, if any, shall have been terminated and released
(or have been authorized to be released pursuant to a customary payoff letter
or, with respect to the Family Dollar Private Placement Notes or the Existing
Private Placement Notes, provision shall have been made for their repayment or
constructive discharge).
(m)The Agents shall have received all fees payable thereto or to any Lender on
or prior to the Closing Date and, to the extent invoiced at least two (2)
Business Days prior to the Closing Date, reimbursement or payment of all
reasonable and documented out-of-pocket expenses (including reasonable fees,
charges and disbursements of Cahill Gordon & Reindel LLP) required to be
reimbursed or paid by the Loan Parties hereunder, under the Fee Letter or under
any Loan Document on or prior to the Closing Date.
Section 4.03 Subsequent Credit Events. Each Credit Event after the Closing Date
is subject to the satisfaction (or waiver in accordance with Section 9.08) of
the following conditions on the date of each Borrowing and on the date of each
issuance, amendment, extension or renewal of a Letter of Credit:
(a)The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given) or, in the case of the issuance of a Letter of Credit, the
applicable Issuing Bank and the Administrative Agent shall have received a
notice requesting the issuance of such Letter of Credit as required by Section
2.05(b).
(b)Except as set forth in Section 2.21(c) with respect to Incremental Term Loans
used to finance a Permitted Business Acquisition, the representations and
warranties of the Borrowers and each other Loan Party contained in Article III
or any other Loan Document shall be true and correct in all material respects on
and as of the date of such Credit Event; provided, that, to the extent that such
representations and warranties specifically refer to an earlier date,



 
163
 

        
    

--------------------------------------------------------------------------------




they shall be true and correct in all material respects as of such earlier date;
provided, further, that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.
(c)Except as set forth in Section 2.21(c) with respect to Incremental Term Loans
used to finance a Permitted Business Acquisition, at the time of and immediately
after such Credit Event (other than an amendment, extension or renewal of a
Letter of Credit without any increase in the stated amount of such Letter of
Credit), as applicable, no Event of Default or Default shall have occurred and
be continuing.
Section 4.04 Determinations Under Sections 4.01 and 4.02. For purposes of
determining compliance with the conditions specified in Sections 4.01 and
4.02,4.02 and Section 3 of Amendment No. 1, each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to the Administrative Agent or the Lenders unless an officer of
the Administrative Agent responsible for the transactions contemplated by this
Agreement shall have received written notice from such Lender prior to, with
respect to conditions specified in Section 4.01, the Effective Date, with
respect to the conditions specified in Section 3 of the Amendment No. 1, the
Amendment No. 1 Effective Date, and with respect to conditions specified in
Section 4.02, the Closing Date, specifying its objection thereto in reasonable
detail. The Administrative Agent shall promptly notify the Lenders and the
Borrower in writing of the occurrence of each of the Effective Date, the
Amendment No. 1 Effective Date and the Closing Date and each such notification
shall be conclusive and binding.
ARTICLE V
Affirmative Covenants
The Borrower covenants and agrees with each Lender that from and after the
Effective Date (with respect to the following Sections 5.01, 5.03, 5.05, 5.06,
5.07, 5.08, and 5.11 only) and from and after the Closing Date until the
Termination Date, unless the Required Lenders shall otherwise consent in
writing, the Borrower will, and will cause each of the Subsidiaries to:



 
164
 

        
    

--------------------------------------------------------------------------------




Section 5.01 Existence; Business and Properties. (a) Do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence, except (i) in the case of a Subsidiary of the Borrower, where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect, (ii) as otherwise permitted under Section 6.05, and (iii) for the
liquidation or dissolution of Subsidiaries if the assets of such Subsidiaries to
the extent they exceed estimated liabilities are acquired by the Borrower or a
Wholly Owned Subsidiary of the Borrower in such liquidation or dissolution;
provided, that (x) Guarantors may not be liquidated into Subsidiaries that are
not Loan Parties, and (y) Domestic Subsidiaries may not be liquidated into
Foreign Subsidiaries (except in each case as permitted under Section 6.05).
(b)Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to (i)
lawfully obtain, preserve, renew, extend and keep in full force and effect the
permits, franchises, authorizations, Intellectual Property, licenses and rights
with respect thereto used in the conduct of its business, and (ii) at all times
maintain, protect and preserve all property necessary to the normal conduct of
its business and keep such property in good repair, working order and condition
(ordinary wear and tear excepted), from time to time make, or cause to be made,
all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith, if any, may be properly conducted at all times (in each
case except as permitted by this Agreement).
Section 5.02 Insurance. (a) Maintain, with financially sound and reputable
insurance companies, insurance (subject to customary deductibles and retentions)
in such amounts and against such risks as are customarily maintained by
similarly situated companies engaged in the same or similar businesses operating
in the same or similar locations, and within thirty (30) days after the Closing
Date (or such later date as the Collateral Agent may agree in its reasonable
discretion), cause the Collateral Agent to be listed as a co-loss payee on
property and casualty policies with respect to tangible personal property and
assets constituting Collateral located in the United States of America and as an
additional insured on all general liability policies. Notwithstanding the
foregoing, the Borrower and the Subsidiaries may (i) maintain all such insurance
with any combination of primary and excess insurance, (ii) maintain any or all
such insurance pursuant to master or so-called “blanket policies” insuring any
or all Collateral and/or other Real Property which does not constitute
Collateral (and in such event the co-payee endorsement shall be limited or
otherwise modified accordingly), and/or self-insure with respect to such risks
with respect to which companies of established reputation engaged in the same
general line of business in the same general area usually self-insure.
(b)Except as the Collateral Agent may agree in its reasonable discretion, within
thirty (30) days after the later of the Closing Date and, with respect to any
Closing Date Mortgaged Property, the date on which such Mortgaged Property is
required to be encumbered by a Mortgage hereunder ((or such later (A) not to
exceed an additional fifteen (15) days if reasonably required by Borrower or (B)
as such period may be further extended in the sole discretion of the Collateral
Agent), subject to Section 5.02(a)(i), cause all such property and casualty
insurance policies with respect to the Mortgaged Property located in the United
States of America to be endorsed or otherwise amended to include a “standard”
lender’s loss payable endorsement, in form and



 
165
 

        
    

--------------------------------------------------------------------------------




substance reasonably satisfactory to the Collateral Agent, deliver a certificate
of insurance to the Collateral Agent; deliver to the Collateral Agent, prior to
or concurrently with the cancellation or nonrenewal of any such policy of
insurance covered by this clause (b), a copy of a renewal or replacement policy
(or other evidence of renewal of a policy previously delivered to the Collateral
Agent), or insurance certificate with respect thereto, together with evidence
satisfactory to the Collateral Agent of payment of the premium therefor, in each
case of the foregoing, to the extent customarily maintained, purchased or
provided to, or at the request of, lenders by similarly situated companies in
connection with credit facilities of this nature.
(c)At the time of delivery of the applicable Mortgage, if any portion of any
Mortgaged Property is at any time located in an area identified by the Federal
Emergency Management Agency (or any successor agency) as a special flood hazard
area (each a “Special Flood Hazard Area”) with respect to which flood insurance
has been made available under the National Flood Insurance Act of 1968 (as now
or hereafter in effect or successor act thereto), (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Collateral Agent evidence of such compliance in form and substance
reasonably acceptable to the Collateral Agent.
(d)    In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:
(i)the Administrative Agent, the Collateral Agent, the Lenders, the Issuing Bank
and their respective agents or employees shall not be liable for any loss or
damage insured by the insurance policies required to be maintained under this
Section 5.02, it being understood that (A) the Loan Parties shall look solely to
their insurance companies or any other parties other than the aforesaid parties
for the recovery of such loss or damage and (B) such insurance companies shall
have no rights of subrogation against the Administrative Agent, the Collateral
Agent, the Lenders, any Issuing Bank or their agents or employees. If, however,
the insurance policies, as a matter of the internal policy of such insurer, do
not provide waiver of subrogation rights against such parties, as required
above, then the Borrower, on behalf of itself and behalf of each of its
Subsidiaries, hereby agrees, to the extent permitted by law, to waive, and
further agrees to cause each of their Subsidiaries to waive, its right of
recovery, if any, against the Administrative Agent, the Collateral Agent, the
Lenders, any Issuing Bank and their agents and employees;
(ii)the designation of any form, type or amount of insurance coverage by the
Collateral Agent (including acting in the capacity as the Collateral Agent)
under this Section 5.02 shall in no event be deemed a representation, warranty
or advice by the Collateral Agent or the Lenders that such insurance is adequate
for the purposes of the business of the Borrower and the Subsidiaries or the
protection of their properties; and
(iii)the amount and type of insurance that the Borrower and its Subsidiaries has
in effect as of the Closing Date and the certificates listing the Collateral
Agent as a co-loss payee or additional insured, as the case may be, satisfy for
all purposes the requirements of this Section 5.02.



 
166
 

        
    

--------------------------------------------------------------------------------




Section 5.03 Taxes. Pay its obligations in respect of all Tax liabilities,
assessments and governmental charges, before the same shall become delinquent or
in default, except where (i) the Borrower or a Subsidiary thereof has set aside
on its books adequate reserves therefor in accordance with GAAP and, to the
extent due and payable pursuant to a governmental assessment, the amount thereof
is being contested in good faith by appropriate proceedings or (ii) the failure
to make payment could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.
Section 5.04 Financial Statements, Reports, Etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):
(a)within 90 days after the end of each fiscal year, commencing January 31,
2015, a consolidated balance sheet and related statements of operations, cash
flows and owners’ equity showing the financial position of the Borrower and its
Subsidiaries as of the close of such fiscal year and the consolidated results of
their operations during such year and setting forth in comparative form the
corresponding figures for the prior fiscal year, which consolidated balance
sheet and related statements of operations, cash flows and owners’ equity shall
be accompanied by customary management’s discussion and analysis and audited by
independent public accountants of recognized national standing and accompanied
by an opinion of such accountants (which opinion shall not be qualified as to
scope of audit or as to the status of the Borrower or any Material Subsidiary as
a going concern, other than solely with respect to, or resulting solely from, an
upcoming maturity date under any series of Indebtedness incurred under this
Agreement occurring within one year from the time such opinion is delivered) to
the effect that such consolidated financial statements fairly present, in all
material respects, the financial position and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
(it being understood that the delivery by the Borrower of annual reports on Form
10‑K of the Borrower and its consolidated Subsidiaries shall satisfy the
requirements of this Section 5.04(a) to the extent such annual reports include
the information specified herein and are delivered within the time period
specified above);
(b)within 45 days after the end of each of the first three fiscal quarters of
each fiscal year (commencing with the first fiscal quarter ending after the
Effective Date), a consolidated balance sheet and related statements of
operations and cash flows showing the financial position of the Borrower and its
Subsidiaries as of the close of such fiscal quarter and the consolidated results
of their operations during such fiscal quarter and the then-elapsed portion of
the fiscal year and setting forth in comparative form the corresponding figures
for the corresponding periods of the prior fiscal year, all of which shall be in
reasonable detail, which consolidated balance sheet and related statements of
operations and cash flows shall be accompanied by customary management’s
discussion and analysis and which consolidated balance sheet and related
statements of operations and cash flows shall be certified by a Financial
Officer of the Borrower on behalf of the Borrower as fairly presenting, in all
material respects, the financial position and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
(subject to normal year-end audit adjustments and the absence of footnotes) (it
being understood that the delivery by the Borrower of quarterly reports on Form
10-Q of the Borrower and its consolidated Subsidiaries shall satisfy the
requirements of this Section 5.04(b) to the extent



 
167
 

        
    

--------------------------------------------------------------------------------




such quarterly reports include the information specified herein and are
delivered within the time period specified above);



 
168
 

        
    

--------------------------------------------------------------------------------




(c)(x) concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Borrower (i)
certifying that no Event of Default or Default has occurred since the date of
the last certificate delivered pursuant to this Section 5.04(c) (or since the
Closing Date in the case of the first such certificate) or, if such an Event of
Default or Default has occurred, specifying the nature and extent thereof and
any corrective action taken or proposed to be taken with respect thereto, (ii)
commencing with the end of the first full fiscal quarter after the Closing Date,
setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the Financial Covenant (if
applicable) and (iii) setting forth the calculation and uses of the Available
Amount for the fiscal period then ended if the Borrower shall have used the
Available Amount for any purpose during such fiscal period and (y) concurrently
with any delivery of financial statements under clause (a) above, if the
accounting firm is not restricted from providing such a certificate by its
policies office, a certificate of the accounting firm opining on or certifying
such statements stating whether they obtained knowledge during the course of
their examination of such statements of any Default or Event of Default (which
certificate may be limited to accounting matters and disclaim responsibility for
legal interpretations);
(d)promptly after the same become publicly available, copies of all periodic and
other publicly available reports, proxy statements and, to the extent requested
by the Administrative Agent, other materials filed by the Borrower or any of the
Subsidiaries with the SEC, or distributed to its stockholders generally, as
applicable; provided, however, that such reports, proxy statements, filings and
other materials required to be delivered pursuant to this clause (d) shall be
deemed delivered for purposes of this Agreement when posted to the website of
the Borrower or the website of the SEC and written notice of such posting has
been delivered to the Administrative Agent;
(e)within 90 days after the beginning of each fiscal year that commences after
the Closing Date, a consolidated annual budget for such fiscal year consisting
of a projected consolidated balance sheet of the Borrower and its Subsidiaries
as of the end of such fiscal year and the related consolidated statements of
projected cash flow and projected income (collectively, the “Budget”), which
Budget shall in each case be accompanied by the statement of a Financial Officer
of the Borrower to the effect that the Budget is based on assumptions believed
by the Borrower to be reasonable as of the date of delivery thereof; provided,
however, that the Budget relating to the fiscal year that ends January 31, 2016,
shall be provided within 120 days of the Closing Date;
(f)concurrently with the delivery of financial statements under clause (a)
above, an updated Perfection Certificate reflecting all changes since the date
of the information most recently received pursuant to this clause (f) or Section
5.10(c) (or a certificate of a Responsible Officer certifying as to the absence
of any changes to the previously delivered update, if applicable); and



 
169
 

        
    

--------------------------------------------------------------------------------




(g)promptly, from time to time, such other information regarding the operations,
business affairs and financial condition of the Borrower or any of the
Subsidiaries, or compliance with the terms of any Loan Document as in each case
the Administrative Agent may reasonably request (for itself or on behalf of any
Lender).
The Borrower acknowledges and agrees that all financial statements furnished
pursuant to paragraphs (a), (b) and (d) above are hereby deemed to be Borrower
Materials suitable for distribution, and to be made available, to Public Lenders
as contemplated by Section 9.17 and may be treated by the Administrative Agent
and the Lenders as if the same had been marked “PUBLIC” in accordance with such
paragraph (unless the Borrower otherwise notifies the Administrative Agent in
writing on or prior to delivery thereof).
Section 5.05 Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of the Borrower obtains actual
knowledge thereof:
(a)any Event of Default or Default, specifying the nature and extent thereof and
the corrective action (if any) proposed to be taken with respect thereto;
(b)the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against the Borrower or any of the Subsidiaries as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;
(c)any other development specific to the Borrower or any of the Subsidiaries
that is not a matter of general public knowledge and that has had, or would
reasonably be expected to have, a Material Adverse Effect; and
(d)the occurrence of any ERISA Event that, together with all other ERISA Events
that have occurred, would reasonably be expected to have a Material Adverse
Effect.
Each notice delivered under this Section 5.05 shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.
Section 5.06 Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided, that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.09, or to laws related to Taxes, which are the subject of Section
5.03.



 
170
 

        
    

--------------------------------------------------------------------------------




Section 5.07 Maintaining Records; Access to Properties and Inspections. Maintain
all financial records in accordance with GAAP and permit any persons designated
by the Administrative Agent or, upon the occurrence and during the continuance
of an Event of Default, any Lender to visit and inspect the financial records
and the properties of the Borrower or any of the Subsidiaries at reasonable
times, upon reasonable prior notice to the Borrower, and as often as reasonably
requested and to make extracts from and copies of such financial records, and
permit any persons designated by the Administrative Agent or, upon the
occurrence and during the continuance of an Event of Default, any Lender upon
reasonable prior notice to the Borrower to discuss the affairs, finances and
condition of the Borrower or any of the Subsidiaries with the officers thereof
and independent accountants therefor (so long as the Borrower has the
opportunity to participate in any such discussions with such accountants), in
each case, subject to reasonable requirements of confidentiality, including
requirements imposed by law or by contract.
Section 5.08 Use of Proceeds.
Use the proceeds of the Loans made and Letters of Credit issued in the manner
contemplated by Section 3.12.
Section 5.09 Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying its properties to
comply, with all applicable Environmental Laws; and obtain and renew all
required Environmental Permits, except, in each case with respect to this
Section 5.09, to the extent the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Section 5.10 Further Assurances; Additional Security.
(a)Subject to Section 9.22, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), that the Collateral Agent may reasonably request (including, without
limitation, those required by applicable law), to satisfy the Collateral and
Guarantee Requirement and to cause the Collateral and Guarantee Requirement to
be and remain satisfied, all at the expense of the Loan Parties and provide to
the Collateral Agent, from time to time upon reasonable request, evidence
reasonably satisfactory to the Collateral Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.
(b)Other than during a Collateral Suspension Period, if any asset (other than
Real Property) is acquired by the Borrower or any Guarantor after the Closing
Date or owned by an entity at the time it becomes a Guarantor (in each case
other than (x) assets constituting Collateral under a Security Document that
automatically become subject to the Lien of such Security Document upon
acquisition thereof, (y) assets constituting Excluded Property and (z) assets of
any Guarantor organized outside the United States), the Borrower or such
Guarantor, as applicable, will, (i) notify the Collateral Agent of such
acquisition or ownership and (ii) cause such asset to be subjected to a Lien
(subject to any Permitted Liens) securing the Obligations by, and take, and
cause the Guarantors to take, such actions as shall be reasonably requested by
the Collateral Agent to satisfy the Collateral and Guarantee Requirement to be
satisfied with respect to such asset,



 
171
 

        
    

--------------------------------------------------------------------------------




including actions described in clause (a) of this Section 5.10, all at the
expense of the Loan Parties, subject to the penultimate paragraph of this
Section 5.10.



 
172
 

        
    

--------------------------------------------------------------------------------




(c)Other than during a Collateral Suspension Period, grant and cause each of the
Guarantors to grant to the Collateral Agent security interests in, and mortgages
on, any Material Real Property of the Borrower or such Guarantors, as
applicable, that are not Mortgaged Property as of the Closing Date, to the
extent acquired after the Closing Date, within ninety (90) days after such
acquisition (or such later date as the Collateral Agent may agree in its
reasonable discretion) pursuant to documentation substantially in the form of
Exhibit G (with such changes as are reasonably acceptable to the Collateral
Agent to account for local law matters which do not materially decrease any
rights nor increase any obligations of Borrower as set forth herein or in
Exhibit G) or in such other form as is reasonably satisfactory to the Collateral
Agent and the Borrower (each, an “Additional Mortgage”), which security interest
and mortgage shall constitute valid and enforceable Liens subject to no other
Liens except Permitted Liens and (ii) record or file, and cause each such
Subsidiary to record or file, the Additional Mortgage or instruments related
thereto in such manner and in such places as is required by law to establish,
perfect, preserve and protect the Liens in favor of the Collateral Agent (for
the benefit of the Secured Parties) required to be granted pursuant to the
Additional Mortgages and pay, and cause each such Subsidiary to pay, in full,
all Taxes, fees and other charges required to be paid in connection with such
recording or filing, in each case subject to the penultimate paragraph of this
Section 5.10. Unless otherwise waived by the Collateral Agent, with respect to
each such Additional Mortgage, the Borrower shall cause the requirements set
forth in clauses (h) and (i) of the definition of “Collateral and Guarantee
Requirement” to be satisfied with respect to such Material Real Property.
(d)If any additional direct or indirect Subsidiary of the Borrower is formed,
acquired or ceases to constitute an Excluded Subsidiary following the Closing
Date and such Subsidiary is (1) a Wholly Owned Domestic Subsidiary of the
Borrower that is not an Excluded Subsidiary or (2) any other Domestic Subsidiary
of the Borrower that may be designated by the Borrower in its sole discretion,
within twenty (20) days after the date such Subsidiary is formed or acquired or
meets such criteria (or first becomes subject to such requirement) (or such
longer period as the Collateral Agent may agree in its sole discretion), notify
the Collateral Agent thereof and, within thirty (30) days after the date such
Subsidiary is formed or acquired or meets such criteria (or first becomes
subject to such requirement) or such longer period as the Collateral Agent may
agree in its sole discretion, cause such Subsidiary to become a Guarantor and,
other than during a Collateral Suspension Period, cause the Collateral and
Guarantee Requirement to be satisfied with respect to such Subsidiary and with
respect to any Equity Interest in or Indebtedness of such Subsidiary owned by or
on behalf of any Loan Party, subject to the penultimate paragraph of this
Section 5.10. Notwithstanding anything to the contrary herein, in no
circumstance shall an Excluded Subsidiary become a Guarantor unless designated
as a Guarantor by the Borrower in its sole discretion.
(e)Furnish to the Collateral Agent prompt written notice of any change (A) in
any Loan Party’s corporate or organization name, (B) in any Loan Party’s
identity or organizational structure, (C) in any Loan Party’s organizational
identification number (to the extent relevant in the applicable jurisdiction of
organization) and (D) in any Loan Party’s jurisdiction of organization;
provided, that the Borrower shall not effect or permit any such change unless
all filings have been made, or will have been made within 10 days following such
change (or such longer period as



 
173
 

        
    

--------------------------------------------------------------------------------




the Collateral Agent may agree in its sole discretion), under the Uniform
Commercial Code (or its equivalent in any applicable jurisdiction) that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all the
Collateral in which a security interest may be perfected by such filing, for the
benefit of the Secured Parties.
(f)If any additional Foreign Subsidiary of the Borrower is formed or acquired
after the Closing Date (with any Subsidiary Redesignation resulting in an
Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary is a “first tier” Foreign
Subsidiary of a Loan Party, within thirty (30) days after the date such Foreign
Subsidiary is formed or acquired (or such longer period as the Collateral Agent
may agree in its reasonable discretion), notify the Collateral Agent thereof
and, within sixty (60) days after the date such Foreign Subsidiary is formed or
acquired or such longer period as the Collateral Agent may agree in its
reasonable discretion, cause the Collateral and Guarantee Requirement to be
satisfied (other than during a Collateral Suspension Period) with respect to any
Equity Interest in such Foreign Subsidiary owned by or on behalf of any Loan
Party, subject to the penultimate paragraph of this Section 5.10.
Notwithstanding anything to the contrary in this Agreement or in the other Loan
Documents, the Collateral and Guarantee Requirement and the other provisions of
this Section 5.10 and the other Loan Documents with respect to Collateral need
not be satisfied with respect to any of the following (collectively, the
“Excluded Property”): (i) any Real Property other than Material Real Property;
(ii) motor vehicles and other assets subject to certificates of title; (iii)
letter of credit rights (other than to the extent that a security interest
therein can be perfected by the filing of a financing statement under the
Uniform Commercial Code); (iv) commercial tort claims (as defined in the Uniform
Commercial Code) with a value of less than $15,000,000; (v) Equity Interests of
non-Wholly Owned Subsidiaries and joint ventures, to the extent prohibited under
the organizational documents or joint venture documents of such non-Wholly Owned
Subsidiaries or joint ventures; (vi) leases, licenses, permits and other
agreements to the extent, and so long as, the pledge thereof as Collateral would
violate the terms thereof or create a right of termination in favor of any other
party thereto (other than the Borrower or a Guarantor), but only to the extent,
and for so long as, such prohibition is not terminated or rendered unenforceable
or otherwise deemed ineffective by the Uniform Commercial Code, the Bankruptcy
Code or other Requirement of Law; (vii) other assets to the extent the pledge
thereof or the security interest therein is prohibited by applicable law, rule
or regulation (other than to the extent such prohibition is not terminated or
rendered unenforceable or otherwise deemed ineffective by the Uniform Commercial
Code, Bankruptcy Code or any other Requirement of Law) or which could require
governmental (including regulatory) consent, approval, license or authorization
to be pledged (unless such consent, approval, license or authorization has been
received); (viii) those assets as to which the Administrative Agent and the
Borrower shall reasonably agree that the costs or other adverse consequences
(including, without limitations, Tax consequences) of obtaining such security
interest are excessive in relation to the value of the security to be afforded
thereby; (ix) “intent-to-use” trademark applications prior to the filing of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent that the grant of a security interest therein would impair the validity
or enforceability of, or render void or voidable or result in the cancellation
of the applicable grantor’s right, title or interest therein or in any trademark



 
174
 

        
    

--------------------------------------------------------------------------------




issued as a result of such application under applicable law; (x) assets securing
any Qualified Receivables Facility in compliance with Section 6.02(z); (xi) any
governmental licenses, permits or state or local franchises, charters and
authorizations, to the extent Liens and security interests therein are
prohibited or restricted thereby, but only to the extent, and for so long as,
such prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the Uniform Commercial Code; and (xii) Excluded Securities;
provided, that the Borrower may in its sole discretion elect to exclude any
property from the definition of Excluded Property.



 
175
 

        
    

--------------------------------------------------------------------------------




In addition, in no event shall (1) control agreements or control, lockbox or
similar agreements or arrangements be required with respect to deposit accounts,
securities accounts or commodities accounts, (2) landlord, mortgagee and bailee
waivers or subordination agreements (other than any subordination agreement
expressly contemplated by Sections 6.01(a), (e), or (m) of this Agreement) be
required, (3) notices be required to be sent to account debtors or other
contractual third parties unless and Event of Default has occurred and is
continuing and (4) foreign-law governed security documents or perfection under
foreign law be required.
Notwithstanding anything herein to the contrary, (A) the Collateral Agent may
grant extensions of time or waiver or modification of requirement for the
creation or perfection of security interests in or the obtaining of insurance
(including title insurance) or surveys with respect to particular assets
(including extensions beyond the Closing Date for the perfection of security
interests in the assets of the Loan Parties on such date) where it reasonably
determines, in consultation with the Borrower, that perfection or obtaining of
such items cannot reasonably be accomplished without undue effort or expense or
is otherwise impracticable by the time or times at and/or in the form or manner
in which it would otherwise be required by this Agreement or the other Loan
Documents, (B) Liens required to be granted from time to time pursuant to, or
any other requirements of, the Collateral and Guarantee Requirement and the
Security Documents shall be subject to exceptions and limitations set forth in
the Security Documents and (C) to the extent any Mortgaged Property is located
in a jurisdiction with mortgage recording or similar Tax, the amount secured by
the Security Document with respect to such Mortgaged Property shall be limited
to the Fair Market Value of such Mortgaged Property as determined in good faith
by the Borrower (subject to such lesser amount agreed to by the Collateral
Agent).
Section 5.11 Rating. Use commercially reasonable efforts to obtain and to
maintain (a) public ratings from Moody’s and S&P for the Initial Term A Loans,
the Term B-1 Loans and the Term B-2 Loans and (b) public corporate credit
ratings and corporate family ratings from Moody’s and S&P in respect of the
Borrower; provided, however, in each case, that the Borrower and its
subsidiaries shall not be required to obtain or maintain any specific rating.
Section 5.12 Restricted and Unrestricted Subsidiaries. Designate any Subsidiary
as an Unrestricted Subsidiary only in accordance with the definition of
“Unrestricted Subsidiary” contained herein.



 
176
 

        
    

--------------------------------------------------------------------------------




Section 5.13 Post-Closing. Take all necessary actions to satisfy the items
described on Schedule 5.13 within the applicable period of time specified in
such Schedule (or such longer period as the Administrative Agent may agree in
its sole discretion).
ARTIVLE VI
Negative Covenants
The Borrower covenants and agrees with each Lender that from the Closing Date
until the Termination Date, unless the Required Lenders (or, in the case of
Section 6.12, the Required Revolving Facility Lenders voting as a single Class)
shall otherwise consent in writing, the Borrower will not, and will not permit
any of the Subsidiaries to:
Section 6.01 Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:
(a)Indebtedness (other than as described in Section 6.01(b) below) existing or
committed on the Closing Date (provided, that any such Indebtedness (x) that is
owed to any person other than the Borrower and one or more of its Subsidiaries,
in an aggregate amount in excess of $5,000,000 shall be set forth in Part A of
Schedule 6.01 and (y) owing to the Borrower or one or more of its Subsidiaries
in excess of $5,000,000 shall be set forth on Part B of Schedule 6.01) and any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;
provided, that (1) any Indebtedness outstanding pursuant to this clause (a)
which is owed by a Loan Party to any Subsidiary that is not a Loan Party shall
be subordinated in right of payment to the same extent required pursuant to
Section 6.01(e) and (2) any Permitted Refinancing Indebtedness at any time
incurred with respect to any Indebtedness described in this Section 6.01(a)
outstanding on the Effective Date (or an issue of Permitted Refinancing
Indebtedness incurred in respect thereof or prior to the incurrence of such
Permitted Refinancing Indebtedness) that is owing to the Borrower or a
Subsidiary may only be owed to the Borrower or its respective Subsidiary to
which the Indebtedness described in clause (y) above outstanding on the
Effective Date was owed;
(b)Indebtedness created hereunder (including pursuant to Section 2.21, Section
2.22 and Section 2.23) and under the other Loan Documents and any Refinancing
Notes incurred to Refinance such Indebtedness;
(c)Indebtedness of the Borrower or any Subsidiary pursuant to Hedging Agreements
entered into for non-speculative purposes;
(d)Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business or consistent with past practice or
industry practices;



 
177
 

        
    

--------------------------------------------------------------------------------




(e)Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary; provided, that (i) Indebtedness of any
Subsidiary that is not a Loan Party owing to a Loan Party incurred pursuant to
this Section 6.01(e) shall be subject to Section 6.04(b) and (ii) Indebtedness
owed by any Loan Party to any Subsidiary that is not a Guarantor incurred
pursuant to this Section 6.01(e) shall be subordinated in right of payment to
the Loan Obligations under this Agreement on terms reasonably satisfactory to
the Administrative Agent;
(f)Indebtedness in respect of performance bonds, bid bonds, appeal bonds, surety
bonds and completion guarantees and similar obligations, in each case provided
in the ordinary course of business or consistent with past practice or industry
practices, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business or consistent with past practice
or industry practices;
(g)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services, in
each case incurred in the ordinary course of business;
(h)(i) Indebtedness of a Subsidiary acquired after the Closing Date or a person
merged or consolidated with the Borrower or any Subsidiary after the Closing
Date and Indebtedness otherwise assumed by any Loan Party in connection with the
acquisition of assets or Equity Interests (including a Permitted Business
Acquisition), where such acquisition, merger, amalgamation or consolidation is
not prohibited by this Agreement; provided, that, (x) Indebtedness incurred
pursuant to preceding sub clause (h)(i) shall be in existence prior to the
respective acquisition of assets or Equity Interests (including a Permitted
Business Acquisition) and shall not have been created in contemplation thereof
or in connection therewith, and (y) after giving effect to the incurrence of
such Indebtedness, (A) in the case of any such Indebtedness that is secured, the
First Lien Secured Net Leverage Ratio shall not be greater than the maximum
First Lien Secured Net Leverage Ratio then in effect pursuant to Section 6.12
and (B) in the case of any such Indebtedness (whether secured or unsecured), the
Total Net Leverage Ratio shall not be greater than 5.00 to 1.00, in each case
calculated on a Pro Forma Basis for the then most recently ended Test Period;
and (ii) any Permitted Refinancing Indebtedness incurred to Refinance any such
Indebtedness;
(i)(x) Capitalized Lease Obligations, mortgage financings and other Indebtedness
incurred by the Borrower or any Subsidiary prior to or within 360 days after the
acquisition, lease, construction, repair, replacement or improvement of the
respective property (real or personal, and whether through the direct purchase
of property or the Equity Interest of any person owning such property) permitted
under this Agreement in order to finance such acquisition, lease, construction,
repair, replacement or improvement, in an aggregate principal amount that
immediately after giving effect to the incurrence of such Indebtedness and the
use of proceeds thereof, together with the aggregate principal amount of any
other Indebtedness outstanding pursuant to this Section 6.01(i), would not
exceed the greater of $150,000,000 and



 
178
 

        
    

--------------------------------------------------------------------------------




1.0% of Consolidated Total Assets when incurred, created or assumed, and (y) any
Permitted Refinancing Indebtedness in respect thereof;



 
179
 

        
    

--------------------------------------------------------------------------------




(j)(x) Capitalized Lease Obligations and any other Indebtedness incurred by the
Borrower or any Subsidiary arising from any Permitted Sale Lease-Back
Transaction, and (y) any Permitted Refinancing Indebtedness in respect thereof;
(k)(x) other Indebtedness of the Borrower or any Subsidiary, in an aggregate
principal amount that, immediately after giving effect to the incurrence of such
Indebtedness and the use of proceeds thereof, together with the aggregate
principal amount of any other Indebtedness outstanding pursuant to this Section
6.01(k), would not exceed the greater of $425,000,000 and 3.0% of Consolidated
Total Assets when incurred, created or assumed and (y) any Permitted Refinancing
Indebtedness in respect thereof;
(l)the Senior Notes and any Permitted Refinancing Indebtedness in respect
thereof;
(m)Guarantees (i) by the Borrower or any Guarantor of any Indebtedness of the
Borrower or any Guarantor permitted to be incurred under this Agreement, (ii) by
the Borrower or any Guarantor of Indebtedness otherwise permitted hereunder of
any Subsidiary that is not a Guarantor to the extent such Guarantees are
permitted by Section 6.04 (other than Section 6.04(r)), (iii) by any Subsidiary
that is not a Guarantor of Indebtedness of another Subsidiary that is not a
Guarantor, and (iv) by the Borrower or any Guarantor of Indebtedness of
Subsidiaries that are not Guarantors incurred for working capital purposes in
the ordinary course of business on ordinary business terms so long as such
Indebtedness is permitted to be incurred under Section 6.01(q) and to the extent
such Guarantees are permitted by Section 6.04 (other than Section 6.04(r));
provided, that Guarantees by the Borrower or any Guarantor under this Section
6.01(m) of any other Indebtedness of a person that is subordinated in right of
payment to other Indebtedness of such person shall be expressly subordinated in
right of payment to the Loan Obligations to at least the same extent as such
underlying Indebtedness is subordinated in right of payment;
(n)Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations (including earn-outs), in each case, incurred or assumed in
connection with the Transactions, any Permitted Business Acquisition, other
Investments or the disposition of any business, assets or a Subsidiary not
prohibited by this Agreement;
(o)Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued in the ordinary course of business or
consistent with past practice or industry practices and not supporting
obligations in respect of Indebtedness for borrowed money;
(p)(i) Permitted Debt so long as immediately after giving effect to the
incurrence of such Permitted Debt and the use of proceeds thereof, (A) the Total
Net Leverage Ratio on a Pro Forma Basis is not greater than 5.00 to 1.00 and (B)
no Default or Event of Default shall have occurred and be continuing or shall
result therefrom, and (ii) any Permitted Refinancing Indebtedness in respect
thereof;



 
180
 

        
    

--------------------------------------------------------------------------------




(q)(x) Indebtedness of Subsidiaries that are not Guarantors in an aggregate
principal amount outstanding that, immediately after giving effect to the
incurrence of such Indebtedness and the use of proceeds thereof, together with
the aggregate principal amount of any other Indebtedness outstanding pursuant to
this Section 6.01(q), would not exceed the greater of $100,000,000 and 10.0% of
Consolidated Total Assets attributable to the assets of such Subsidiaries that
are not Guarantors when incurred, created or assumed and (y) any Permitted
Refinancing Indebtedness in respect thereof;
(r)Indebtedness incurred in the ordinary course of business in respect of
obligations of the Borrower or any Subsidiary to pay the deferred purchase price
of goods or services or progress payments in connection with such goods and
services; provided, that such obligations are incurred in connection with open
accounts extended by suppliers on customary trade terms in the ordinary course
of business and not in connection with the borrowing of money or any Hedging
Agreements;
(s)Indebtedness representing deferred compensation to employees, consultants or
independent contractors of the Borrower or any Subsidiary incurred in the
ordinary course of business;
(t)(x) Indebtedness in connection with Qualified Receivables Facilities in an
aggregate principal amount outstanding that, immediately after giving effect to
the incurrence of such Indebtedness and the use of proceeds thereof, together
with the aggregate principal amount of any other Indebtedness outstanding
pursuant to this Section 6.01(t), would not exceed the greater of $100,000,000
and 0.75% of Consolidated Total Assets when incurred, created or assumed and (y)
any Permitted Refinancing Indebtedness in respect thereof;
(u)obligations in respect of Cash Management Agreements;
(v)Permitted Debt secured by Other First Liens or Junior Liens on the Collateral
(i) in an aggregate principal amount outstanding not to exceed at the time of
incurrence the Incremental Amount available at such time; provided, that any
such Permitted Debt shall (x) if incurred in the form of term loans or revolving
loans, comply with the requirements of Section 2.21(b)(v) as if such Permitted
Debt was incurred as an Incremental Term Loan thereunder (and with pricing
increases with respect to the Initial Term B-1 Loans to occur as, and to the
extent, provided in Section 2.21(b)(v) as if such Permitted Debt was incurred as
an Incremental Term Loan hereunder) and (y) count as a usage of the Incremental
Amount for purposes of Section 2.21, and (ii) Permitted Refinancing Indebtedness
in respect of any Indebtedness theretofore outstanding pursuant to this clause
(v);
(w)Indebtedness of, incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures subject to compliance with Section 6.04 (other
than Section 6.04(r));
(x)Indebtedness issued by the Borrower or any Subsidiary to current or former
officers, directors and employees, their respective estates, spouses or former
spouses to finance the purchase or redemption of Equity Interests of the
Borrower permitted by Section 6.06;



 
181
 

        
    

--------------------------------------------------------------------------------




(y)Indebtedness consisting of obligations of the Borrower or any Subsidiary
under deferred compensation or other similar arrangements incurred by such
person in connection with the Transactions and Permitted Business Acquisitions
or any other Investment permitted hereunder;
(z)Indebtedness of the Borrower or any Subsidiary to or on behalf of any joint
venture (regardless of the form of legal entity) that is not a Subsidiary
arising in the ordinary course of business in connection with the cash
management operations (including with respect to intercompany self-insurance
arrangements) of the Borrower and the Subsidiaries; and
(aa)Indebtedness consisting of (i) the financing of insurance premiums or (ii)
take-or-pay obligations contained in supply arrangements, in each case, in the
ordinary course of business.
For purposes of determining compliance with this Section 6.01 or Section 6.02,
the amount of any Indebtedness denominated in any currency other than Dollars
shall be calculated based on customary currency exchange rates in effect, in the
case of such Indebtedness incurred (in respect of term Indebtedness) or
committed (in respect of revolving Indebtedness) on or prior to the Closing
Date, on the Closing Date and, in the case of such Indebtedness incurred (in
respect of term Indebtedness) or committed (in respect of revolving
Indebtedness) after the Closing Date, on the date on which such Indebtedness was
incurred (in respect of term Indebtedness) or committed (in respect of revolving
Indebtedness); provided, that if such Indebtedness is incurred to refinance
other Indebtedness denominated in a currency other than Dollars (or in a
different currency from the Indebtedness being refinanced), and such refinancing
would cause the applicable Dollar-denominated restriction to be exceeded if
calculated at the relevant currency exchange rate in effect on the date of such
refinancing, such Dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed (i) the outstanding or committed principal amount, as
applicable, of such Indebtedness being refinanced plus (ii) the aggregate amount
of fees, underwriting discounts, premiums (including tender premiums),
defeasance costs and other costs and expenses incurred in connection with such
refinancing.
Further, for purposes of determining compliance with this Section 6.01, (A)
Indebtedness need not be permitted solely by reference to one category of
permitted Indebtedness (or any portion thereof) described in Sections 6.01(a)
through (aa) but may be permitted in part under any relevant combination thereof
(and subject to compliance, where relevant, with Section 6.02), (B) in the event
that an item of Indebtedness (or any portion thereof) meets the criteria of one
or more of the categories of permitted Indebtedness (or any portion thereof)
described in Sections 6.01(a) through (aa), the Borrower may, in its sole
discretion, classify or divide such item of Indebtedness (or any portion
thereof) in any manner that complies with this Section 6.01 and will be entitled
to only include the amount and type of such item of Indebtedness (or any portion
thereof) in one of the above clauses (or any portion thereof) and such item of
Indebtedness (or any portion thereof) shall be treated as having been incurred
or existing pursuant to only such clause or clauses (or any portion thereof);
provided, that all Indebtedness outstanding under this Agreement shall at all
times be deemed to have been incurred pursuant to clause (b) of this Section
6.01 and (C) at the



 
182
 

        
    

--------------------------------------------------------------------------------




option of the Borrower by written notice to the Administrative Agent, any
Indebtedness and/or Lien incurred to finance a Limited Condition Acquisition
shall be deemed to have been incurred on the date the definitive acquisition
agreement relating to such Limited Condition Acquisition was entered into (and
not at the time such Limited Condition Acquisition is consummated) and the First
Lien Secured Net Leverage Ratio and/or the Total Net Leverage Ratio shall be
tested (x) in connection with such incurrence, as of the date the definitive
acquisition agreement relating to such Limited Condition Acquisition was entered
into, giving pro forma effect to such Limited Condition Acquisition, to any such
Indebtedness or Lien, and to all transactions in connection therewith and (y) in
connection with any other incurrence after the date the definitive acquisition
agreement relating to such Limited Condition Acquisition was entered into and
prior to the earlier of the consummation of such Limited Condition Acquisition
or the termination of such definitive agreement prior to the incurrence (but
not, for the avoidance of doubt, for purposes of determining the Applicable
Margin, the Required Percentage or actual compliance with the Financial
Covenant), both (i) on the basis set forth in clause (x) above and (ii) without
giving effect to such Limited Condition Acquisition or the incurrence of any
such Indebtedness or Liens or the other transactions in connection therewith. In
addition, with respect to any Indebtedness that was permitted to be incurred
hereunder on the date of such incurrence, any Increased Amount of such
Indebtedness shall also be permitted hereunder after the date of such
incurrence.
This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior in right of payment to secured Indebtedness merely because it is
unsecured or (2) senior Indebtedness as subordinated or junior in right of
payment to any other senior Indebtedness merely because it has a junior priority
with respect to the same collateral.
Section 6.02 Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person) of the
Borrower or any Subsidiary now owned or hereafter acquired by it or on any
income or revenues or rights in respect of any thereof, except the following
(collectively, “Permitted Liens”):
(a)Liens on property or assets of the Borrower and the Subsidiaries existing on
the Closing Date and, to the extent securing Indebtedness in an aggregate
principal amount in excess of $5,000,000, set forth on Schedule 6.02(a) and any
modifications, replacements, renewals or extensions thereof; provided, that such
Liens shall secure only those obligations that they secure on the Closing Date
(and any Permitted Refinancing Indebtedness in respect of such obligations
permitted by Section 6.01) and shall not subsequently apply to any other
property or assets of the Borrower or any Subsidiary other than (A)
after-acquired property that is affixed or incorporated into the property
covered by such Lien and (B) proceeds and products thereof;
(b)any Lien created under the Loan Documents (including Liens created under the
Security Documents securing obligations in respect of the Existing Family Dollar
Notes, Secured Hedge Agreements and Secured Cash Management Agreements);
(c)any Lien on any property or asset of the Borrower or any Subsidiary securing
Indebtedness or Permitted Refinancing Indebtedness permitted by Section 6.01(h);
provided, that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such person becoming a Subsidiary, as the case may be,
and (ii) such Lien does not apply to any other



 
183
 

        
    

--------------------------------------------------------------------------------




property or assets of the Borrower or any of the Subsidiaries not securing such
Indebtedness at the date of the acquisition of such property or asset and
accessions and additions thereto and proceeds and products thereof (other than
accessions thereto and proceeds thereof so acquired or any after-acquired
property of such person becoming a Subsidiary (but not of the Borrower or any
other Loan Party, including any Loan Party into which such acquired entity is
merged) required to be subjected to such Lien pursuant to the terms of such
Indebtedness (and refinancings thereof));



 
184
 

        
    

--------------------------------------------------------------------------------




(d)Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent by more than 30 days or that are being contested in good faith in
compliance with Section 5.03;
(e)Liens imposed by law, constituting landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, supplier’s, construction or other like
Liens, securing obligations that are not overdue by more than 30 days or that
are being contested in good faith by appropriate proceedings and in respect of
which, if applicable, the Borrower or any Subsidiary shall have set aside on its
books reserves in accordance with GAAP;
(f)(i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and (ii)
pledges and deposits and other Liens securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary;
(g)deposits and other Liens to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capitalized Lease
Obligations), statutory obligations, surety and appeal bonds, performance and
return of money bonds, bids, leases, government contracts, trade contracts,
agreements with utilities, and other obligations of a like nature (including
letters of credit in lieu of any such bonds or to support the issuance thereof),
in each case to the extent such deposits and other Liens are incurred in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;
(h)zoning, land use and building restrictions, regulations and ordinances,
easements, survey exceptions, minor encroachments by and on the Real Property,
railroad trackage rights, sidings and spur tracks, leases (other than
Capitalized Lease Obligations), subleases, licenses, special assessments,
rights-of-way, covenants, conditions, restrictions and declarations on or with
respect to the use of Real Property, reservations, restrictions and leases of or
with respect to oil, gas, mineral, riparian and water rights and water usage,
servicing agreements, development agreements, site plan agreements and other
similar encumbrances incurred in the ordinary course of business and title
defects or irregularities that are of a minor nature and that, in the aggregate,
do not interfere in any material respect with the ordinary conduct of the
business of the Borrower or any Subsidiary;



 
185
 

        
    

--------------------------------------------------------------------------------




(i)Liens securing Indebtedness permitted by Section 6.01(i); provided, that such
Liens do not apply to any property or assets of the Borrower or any Subsidiary
other than the property or assets acquired, leased, constructed, replaced,
repaired or improved with such Indebtedness (or the Indebtedness Refinanced
thereby), and accessions and additions thereto, proceeds and products thereof,
customary security deposits and related property; provided, further, that
individual financings provided by one lender may be cross-collateralized to
other financings provided by such lender (and its Affiliates) (it being
understood that with respect to any Liens on the Collateral being incurred under
this clause (i) to secure Permitted Refinancing Indebtedness, if Liens on the
Collateral securing the Indebtedness being Refinanced (if any) were Junior
Liens, then any Liens on such Collateral being incurred under this clause (i) to
secure Permitted Refinancing Indebtedness shall also be Junior Liens);
(j)Liens arising out of any Permitted Sale Lease-Back Transaction, so long as
such Liens attach only to the property sold and being leased in such transaction
and any accessions and additions thereto or proceeds and products thereof and
related property;
(k)non-consensual Liens securing judgments that do not constitute an Event of
Default under Section 7.01(j);
(l)any interest or title of a ground lessor or any other lessor, sublessor or
licensor under any ground leases or any other leases, subleases or licenses
entered into by the Borrower or any Subsidiary in the ordinary course of
business, and all Liens suffered or created by any such ground lessor or any
other lessor, sublessor or licensor (or any predecessor in interest) with
respect to any such interest or title in the real property which is subject
thereof;
(m)Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks and other financial
institutions not given in connection with the issuance of Indebtedness, (ii)
relating to pooled deposits, sweep accounts, reserve accounts or similar
accounts of the Borrower or any Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower or any Subsidiary, including with respect to credit card charge-backs
and similar obligations, or (iii) relating to purchase orders and other
agreements entered into with customers, suppliers or service providers of the
Borrower or any Subsidiary in the ordinary course of business;
(n)Liens (i) arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights, (ii) attaching
to commodity trading accounts or other commodity brokerage accounts incurred in
the ordinary course of business, (iii) encumbering reasonable customary initial
deposits and margin deposits and similar Liens attaching to brokerage accounts
incurred in the ordinary course of business and not for speculative purposes,
(iv) in respect of Third Party Funds or (v) in favor of credit card companies
pursuant to agreements therewith;
(o)Liens securing obligations in respect of letters of credit, bank guarantees,
warehouse receipts or similar obligations permitted under Section 6.01(f) or (o)
and incurred in the ordinary course of business or consistent with past practice
or industry practices and not supporting obligations in respect of Indebtedness
for borrowed money;



 
186
 

        
    

--------------------------------------------------------------------------------




(p)leases or subleases, and licenses or sublicenses (including with respect to
any fixtures, furnishings, equipment, vehicles or other personal property, or
Intellectual Property), granted to others in the ordinary course of business not
interfering in any material respect with the business of the Borrower and its
Subsidiaries, taken as a whole;
(q)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(r)Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;
(s)Liens with respect to property or assets of any Subsidiary that is not a Loan
Party securing obligations of a Subsidiary that is not a Loan Party permitted
under Section 6.01;
(t)Liens on any amounts held by a trustee under any indenture or other debt
agreement issued in escrow pursuant to customary escrow arrangements pending the
release thereof, or under any indenture or other debt agreement pursuant to
customary discharge, redemption or defeasance provisions;
(u)the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;
(v)agreements to subordinate any interest of the Borrower or any Subsidiary in
any accounts receivable or other proceeds arising from inventory consigned by
the Borrower or any of their Subsidiaries pursuant to an agreement entered into
in the ordinary course of business;
(w)Liens arising from precautionary Uniform Commercial Code financing statements
regarding operating leases or other obligations not constituting Indebtedness;
(x)Liens (i) on Equity Interests in joint ventures that are not Subsidiaries (A)
securing obligations of such joint venture or (B) pursuant to the relevant joint
venture agreement or arrangement and (ii) on Equity Interests in Unrestricted
Subsidiaries;
(y)Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;
(z)Liens in respect of Qualified Receivables Facilities entered into in reliance
on Section 6.01(t) that extend only to Permitted Receivables Facility Assets,
Permitted Receivables Related Assets or the Equity Interests of any Receivables
Entity;



 
187
 

        
    

--------------------------------------------------------------------------------




(aa)Liens securing insurance premiums financing arrangements; provided, that
such Liens are limited to the applicable unearned insurance premiums;
(bb)in the case of Real Property that constitutes a leasehold interest, any Lien
to which the fee simple interest (or any superior leasehold interest) is
subject;
(cc)Liens securing Indebtedness or other obligation (i) of the Borrower or a
Subsidiary in favor of the Borrower or any Guarantor and (ii) of any Subsidiary
that is not a Guarantor in favor of any Subsidiary that is not a Guarantor;
(dd)Liens on cash or Permitted Investments securing Hedging Agreements in the
ordinary course of business submitted for clearing in accordance with applicable
Requirements of Law;
(ee)Liens on goods or inventory the purchase, shipment or storage price of which
is financed by a documentary letter of credit or bank guarantee issued or
created for the account of the Borrower or any Subsidiary in the ordinary course
of business; provided, that such Lien secures only the obligations of the
Borrower or such Subsidiaries in respect of such letter of credit, bank
guarantee or banker’s acceptance to the extent permitted under Section 6.01;
(ff)Subordination, non-disturbance and/or attornment agreements with any ground
lessor, lessor or any mortgagor of any of the foregoing, with respect to any
ground lease or other lease or sublease entered into by Borrower or any
Subsidiary;
(gg)Liens on Collateral that are Other First Liens or Junior Liens, so long as
such Other First Liens or Junior Liens secure Indebtedness permitted by Section
6.01(b) or 6.01(v) and guarantees thereof permitted by Section 6.01(m);
(hh)Liens arising out of conditional sale, title retention or similar
arrangements for the sale or purchase of goods by the Borrower or any of the
Subsidiaries in the ordinary course of business;
(ii)With respect to any Real Property which is acquired in fee after the Closing
Date, Liens which exist immediately prior to the date of acquisition, excluding
any Liens securing Indebtedness which is not otherwise permitted hereunder
provided, that (i) such Lien is not created in contemplation of or in connection
with such acquisition and (ii) such Lien does not apply to any other property or
assets of the Borrower or any of its Subsidiaries; and
(jj)other Liens with respect to property or assets of the Borrower or any
Subsidiary securing (x) obligations in an aggregate outstanding principal amount
that, together with the aggregate principal amount of other obligations that are
secured pursuant to this clause (jj), immediately after giving effect to the
incurrence of such Liens, would not exceed the greater of $500,000,000 and 3.5%
of Consolidated Total Assets when incurred, created or assumed and (y) Permitted
Refinancing Indebtedness incurred to Refinance obligations secured pursuant to
preceding clause (x).



 
188
 

        
    

--------------------------------------------------------------------------------




For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens (or any portion thereof) described in Sections
6.02(a) through (ii) but may be permitted in part under any combination thereof
and (B) in the event that a Lien securing an item of Indebtedness (or any
portion thereof) meets the criteria of one or more of the categories of
permitted Liens (or any portion thereof) described in Sections 6.02(a) through
(ii), the Borrower may, in its sole discretion, classify or divide such Lien
securing such item of Indebtedness (or any portion thereof) in any manner that
complies with this Section 6.02 and will be entitled to only include the amount
and type of such Lien or such item of Indebtedness secured by such Lien (or any
portion thereof) in one of the above clauses and such Lien securing such item of
Indebtedness (or portion thereof) will be treated as being incurred or existing
pursuant to only such clause or clauses (or any portion thereof).
Section 6.03 [Reserved].
Section 6.04 Investments, Loans and Advances. (i) Purchase or acquire (including
pursuant to any merger with a person that is not a Wholly Owned Subsidiary
immediately prior to such merger) any Equity Interests, evidences of
Indebtedness or other securities of any other person, (ii) make any loans or
advances to or Guarantees of the Indebtedness of any other person, or (iii)
purchase or otherwise acquire, in one transaction or a series of related
transactions, (x) all or substantially all of the property and assets or
business of another person or (y) assets constituting a business unit, line of
business or division of such person (each of the foregoing, an “Investment”),
except:
(a)Investments to effect the Transactions;
(b)(i) Investments (x) by the Borrower or any Subsidiary in the Equity Interests
of any Subsidiary as of the Closing Date and set forth on Part A of Schedule
6.04 and (y) by the Borrower or any Subsidiary consisting of intercompany loans
from the Borrower or any Subsidiary to the Borrower or any Subsidiary as of the
Closing Date and set forth on Part B of Schedule 6.04; provided, that to the
extent any such intercompany loan that is owing by a non-Guarantor to the
Borrower or any Guarantor (the “Scheduled Loans”) (or any additional Investments
made by the Borrower or any Guarantor pursuant to this proviso) is repaid after
the Closing Date or the Borrower or any Guarantor receives, after the Closing
Date, any dividend, distribution, interest payment, return of capital, repayment
or other amount in respect of any scheduled Investment in the Equity Interests
of any non-Guarantor (a “Return of Scheduled Equity”), then additional
Investments may be made by the Borrower or any Guarantor in any non-Guarantor in
an aggregate amount up to the amount actually received by the Borrower or any
Guarantor after the Closing Date as payment in respect of such Investments;
provided further that in no event will the aggregate amount of additional
Investments made by the Borrower or any Guarantor in non-Guarantors pursuant to
this proviso exceed the sum of the original principal amount of the Scheduled
Loans on the Closing Date and the aggregate amount of Returns of Scheduled
Equity; (ii) Investments in the Borrower or any Guarantor; (iii) Investments by
any Subsidiary that is not a Loan Party in any other Subsidiary that is not a
Loan Party; (iv) Investments by the Borrower or any Guarantor in any Subsidiary
that is not Loan Party in an aggregate amount for all such outstanding
Investments



 
189
 

        
    

--------------------------------------------------------------------------------




made after the Closing Date not to exceed the greater of $250,000,000 and 2.0%
of Consolidated Total Assets when made; (v) other intercompany liabilities
amongst the Borrower and the Guarantors incurred in the ordinary course of
business; (vi) other intercompany liabilities amongst Subsidiaries that are not
Guarantors incurred in the ordinary course of business in connection with the
cash management operations of such Subsidiaries; and (vii) Investments by the
Borrower or any Guarantor in any Subsidiary that is not a Loan Party consisting
solely of (x) the contribution or other Disposition of Equity Interests or
Indebtedness of any other Subsidiary that is not a Loan Party held directly by
the Borrower or such Guarantor in exchange for Indebtedness, Equity Interests
(or additional share premium or paid in capital in respect of Equity Interests)
or a combination thereof of the Subsidiary to which such contribution or other
Disposition is made or (y) an exchange of Equity Interests of any other
Subsidiary that is not a Loan Party for Indebtedness of such Subsidiary;
provided, that immediately following the consummation of an Investment pursuant
to the preceding clause (x) or (y), the Subsidiary whose Equity Interests or
Indebtedness are the subject of such Investment remains a Subsidiary;
(c)Permitted Investments and Investments that were Permitted Investments when
made;
(d)Investments arising out of the receipt by the Borrower or any Subsidiary of
non-cash consideration for the Disposition of assets permitted under Section
6.05;
(e)loans and advances to officers, directors, employees or consultants of the
Borrower or any Subsidiary (i) in the ordinary course of business in an
aggregate outstanding amount (valued at the time of the making thereof, and
without giving effect to any write-downs or write-offs thereof) not to exceed
$10,000,000, (ii) in respect of payroll payments and expenses in the ordinary
course of business and (iii) in connection with such person’s purchase of Equity
Interests of the Borrower;
(f)accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;
(g)Hedging Agreements entered into for non-speculative purposes;
(h)Investments (not in Subsidiaries, which are provided in clause (b) above)
existing on, or contractually committed as of, the Closing Date and set forth on
Part C of Schedule 6.04 and any extensions, renewals, replacements or
reinvestments thereof, so long as the aggregate amount of all Investments
pursuant to this clause (h) is not increased at any time above the amount of
such Investment existing or committed on the Closing Date (other than pursuant
to an increase as required by the terms of any such Investment as in existence
on the Closing Date or as otherwise permitted by this Section 6.04);
(i)Investments resulting from pledges and deposits under Sections 6.02(f), (g),
(n), (q), (r), (dd) and (ii);



 
190
 

        
    

--------------------------------------------------------------------------------




(j)other Investments by the Borrower or any Subsidiary in an aggregate
outstanding amount (valued at the time of the making thereof, and without giving
effect to any write-downs or write-offs thereof) not to exceed the sum of (X)
the greater of $1,400,000,000 and 10.0% of Consolidated Total Assets when made,
plus (Y) so long as no Default or Event of Default shall have occurred and be
continuing, any portion of the Available Amount on the date of such election
that the Borrower elects to apply to this Section 6.04(j)(Y) in a written notice
of a Responsible Officer thereof, which notice shall set forth calculations in
reasonable detail the amount of Available Amount immediately prior to such
election and the amount thereof elected to be so applied, and plus (Z) an amount
equal to any returns (including dividends, interest, distributions, returns of
principal, profits on sale, repayments, income and similar amounts) actually
received in respect of any such Investment (excluding any returns in excess of
the amount originally invested) pursuant to clause (X); provided, that if any
Investment pursuant to this Section 6.04(j) is made in any person that was not a
Subsidiary on the date on which such Investment was made but becomes a
Subsidiary thereafter, then such Investment may, at the option of the Borrower,
upon such person becoming a Subsidiary and so long as such person remains a
Subsidiary, be deemed to have been made pursuant to Section 6.04(b) (to the
extent permitted by the provisions thereof) and not in reliance on this Section
6.04(j);
(k)Investments constituting Permitted Business Acquisitions;
(l)Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the Borrower or a Subsidiary as a result of a
foreclosure by the Borrower or any of the Subsidiaries with respect to any
secured Investments or other transfer of title with respect to any secured
Investment in default;
(m)Investments of a Subsidiary acquired after the Closing Date or of a person
merged into the Borrower or merged into or consolidated with a Subsidiary after
the Closing Date, in each case, (i) to the extent such acquisition, merger,
amalgamation or consolidation is permitted under this Section 6.04, (ii) in the
case of any acquisition, merger, amalgamation or consolidation, in accordance
with Section 6.05 and (iii) to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger, amalgamation or
consolidation and were in existence on the date of such acquisition, merger,
amalgamation or consolidation;
(n)acquisitions by the Borrower of obligations of one or more officers or other
employees of the Borrower or its Subsidiaries in connection with such officer’s
or employee’s acquisition of Equity Interests of the Borrower, so long as no
cash is actually advanced by the Borrower or any of the Subsidiaries to such
officers or employees in connection with the acquisition of any such
obligations;
(o)Guarantees by the Borrower or any Subsidiary of operating leases (other than
Capitalized Lease Obligations) or of other obligations that do not constitute
Indebtedness of the kind described in clauses (b), (e), (f), (g), (h), (i), (j)
or (k) of the definition thereof, in each case entered into by the Borrower or
any Subsidiary in the ordinary course of business;



 
191
 

        
    

--------------------------------------------------------------------------------




(p)Investments to the extent that payment for such Investments is made with
Qualified Equity Interests of the Borrower; provided, that the issuance of such
Equity Interests are not included in any determination of the Available Amount;
(q)Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers;
(r)[reserved];
(s)advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the Borrower or such
Subsidiary;
(t)Investments by the Borrower and the Subsidiaries, if the Borrower or any
Subsidiary would otherwise be permitted to make a Restricted Payment under
Section 6.06(g) in such amount (provided, that the amount of any such Investment
shall also be deemed to be a Restricted Payment under Section 6.06(g) for all
purposes of this Agreement);
(u)Investments consisting of transfers of Permitted Receivables Facility Assets
or arising as a result of Qualified Receivables Facilities;
(v)Investments consisting of the licensing or contribution of Intellectual
Property pursuant to joint marketing or other similar arrangements with other
persons;
(w)to the extent constituting Investments, purchases and acquisitions of
inventory, supplies, materials and equipment or purchases of contract rights or
licenses or leases of Intellectual Property in each case in the ordinary course
of business;
(x)[reserved];
(y)any Investment in fixed income or other assets by any Subsidiary that is a
so-called “captive” insurance company (each, an “Insurance Subsidiary”)
consistent with customary practices of portfolio management;
(z)any Investment in Insurance Subsidiaries that are (a) required by law or
applicable regulators or (b) in an aggregate amount for all such investments not
to exceed the greater of $50,000,000 and 0.50% of Consolidated Total Assets when
made; and
(aa)additional Investments, so long as, at the time any such Investment is made
and immediately after giving effect thereto, (x) no Default or Event of Default
shall have occurred and is continuing and (y) the Total Net Leverage Ratio on a
Pro Forma Basis is not greater than 3.50 to 1.00.



 
192
 

        
    

--------------------------------------------------------------------------------




For purposes of determining compliance with this Section 6.04, (A) an Investment
need not be permitted solely by reference to one category of permitted
Investments (or any portion thereof) described in Sections 6.04(a) through (aa)
but may be permitted in part under any relevant combination thereof and (B) in
the event that an Investment (or any portion thereof) meets the criteria of one
or more of the categories of permitted Investments (or any portion thereof)
described in Sections 6.04(a) through (aa), the Borrower may, in its sole
discretion, classify or divide such Investment (or any portion thereof) in any
manner that complies with this Section 6.04 and will be entitled to only include
the amount and type of such Investment (or any portion thereof) in one or more
(as relevant) of the above clauses (or any portion thereof) and such Investment
(or any portion thereof) shall be treated as having been made or existing
pursuant to only such clause or clauses (or any portion thereof); provided, that
all Investments described in Schedule 6.04 shall be deemed outstanding under
Section 6.04(b) or Section 6.04(h), as applicable.
Any Investment in any person other than the Borrower or a Guarantor that is
otherwise permitted by this Section 6.04 may be made through intermediate
Investments in Subsidiaries that are not Loan Parties and such intermediate
Investments shall be disregarded for purposes of determining the outstanding
amount of Investments pursuant to any clause set forth above. The amount of any
Investment made other than in the form of cash or cash equivalents shall be the
Fair Market Value thereof valued at the time of the making thereof, and without
giving effect to any subsequent write-downs or write-offs thereof.
Section 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into, amalgamate with or consolidate with any other person, or permit any other
person to merge into, amalgamate with or consolidate with it, or Dispose of (in
one transaction or in a series of related transactions) all or any part of its
assets (whether now owned or hereafter acquired), or Dispose of any Equity
Interests of any Subsidiary, or purchase, lease or otherwise acquire (in one
transaction or a series of related transactions) all or substantially all of the
assets of any other person or division or line of business of a person, except
that this Section 6.05 shall not prohibit:
(a)(i) the purchase and Disposition of inventory in the ordinary course of
business by the Borrower or any Subsidiary, (ii) the acquisition or lease
(pursuant to an operating lease) of any other asset in the ordinary course of
business by the Borrower or any Subsidiary or, with respect to operating leases,
otherwise for Fair Market Value on market terms (as determined in good faith by
the Borrower), (iii) the Disposition of surplus, obsolete, damaged or worn out
equipment or other property in the ordinary course of business by the Borrower
or any Subsidiary or (iv) the Disposition of Permitted Investments in the
ordinary course of business;
(b)if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom, (i)
the merger, amalgamation or consolidation of any Subsidiary with or into the
Borrower in a transaction in which such Borrower is the survivor, (ii) the
merger, amalgamation or consolidation of any Subsidiary with or into any
Guarantor in a transaction in which the surviving or resulting entity is or
becomes a Guarantor and, in the case of each of clauses (i) and (ii), no person
other than the Borrower or a Guarantor receives any consideration (unless
otherwise permitted by Section 6.04), (iii) the merger, amalgamation or
consolidation of any Subsidiary that is not a Guarantor with or



 
193
 

        
    

--------------------------------------------------------------------------------




into any other Subsidiary that is not a Guarantor, (iv) the liquidation or
dissolution or change in form of entity of any Subsidiary if (x) the Borrower
determines in good faith that such liquidation, dissolution or change in form is
in the best interests of the Borrower and is not materially disadvantageous to
the Lenders and (y) the same meets the requirements contained in the proviso to
Section 5.01(a), (v) any Subsidiary may merge, amalgamate or consolidate with
any other person in order to effect an Investment permitted pursuant to Section
6.04 so long as the continuing or surviving person shall be a Subsidiary (unless
otherwise permitted by Section 6.04 (other than Section 6.04(m)(ii))), which
shall be a Loan Party if the merging, amalgamating or consolidating Subsidiary
was a Loan Party and which together with each of its Subsidiaries shall have
complied with any applicable requirements of Section 5.10 or (vi) any Subsidiary
may merge, amalgamate or consolidate with any other person in order to effect an
Asset Sale otherwise permitted pursuant to this Section 6.05;
(c)Dispositions to the Borrower or a Subsidiary; provided, that any Dispositions
by a Loan Party to a Subsidiary that is not a Guarantor in reliance on this
clause (c) shall be made in compliance with Section 6.04 (other than Section
6.04(aa));
(d)Dispositions of any property subject to a Permitted Sale Lease-Back
Transaction;
(e)(i) Investments permitted by Section 6.04 (other than Section 6.04(m)(ii)),
Permitted Liens, and Restricted Payments permitted by Section 6.06, (ii) the
Transactions to the extent otherwise prohibited by this Section 6.05, (iii) the
Merger and (iv) the Escrow Merger;
(f)the discount or sale, in each case without recourse and in the ordinary
course of business, of past due receivables arising in the ordinary course of
business, but only in connection with the compromise or collection thereof
consistent with customary industry practice (and not as part of any bulk sale or
financing of receivables);
(g)other Dispositions of assets; provided, that (i) the Net Proceeds thereof, if
any, are applied in accordance with Section 2.11(b) to the extent required
thereby, (ii) any such Dispositions shall comply with the final sentence of this
Section 6.05 and (iii) the Borrower may not dispose of all or substantially all
of the assets of the Borrower and its Subsidiaries taken as a whole pursuant to
this clause (g) unless the surviving entity is an entity organized or existing
under the laws of the United States or any state thereof or the District of
Columbia and expressly assumes all obligations of the Borrower under the Loan
Documents;
(h)Permitted Business Acquisitions (including any merger, consolidation or
amalgamation in order to effect a Permitted Business Acquisition); provided,
that following any such merger, consolidation or amalgamation involving the
Borrower, such Borrower is the surviving entity or the requirements of Section
6.05(n) are otherwise complied with;
(i)leases, licenses or subleases or sublicenses of any real or personal property
in the ordinary course of business;



 
194
 

        
    

--------------------------------------------------------------------------------




(j)Dispositions of inventory or Dispositions or abandonment of Intellectual
Property of the Borrower and its Subsidiaries determined in good faith by the
management of the Borrower to be no longer economically practicable to maintain
or useful or necessary in the operation of the business of the Borrower or any
of the Subsidiaries;
(k)The sale, divestiture, license, conveyance, transfer or other Disposition
(whether in a single transaction or a series of related transactions) of stores
and other assets, properties and rights of the Borrower and/or its Subsidiaries
to the extent necessary or advisable (as determined in good faith by the
Borrower) to permit the satisfaction of Section 6.1(b) and Section 6.1(e) of the
Merger Agreement; provided that any Net Proceeds thereof are applied in
accordance with Section 2.11(b) to the extent required thereby;
(l)the purchase and Disposition (including by capital contribution) of Permitted
Receivables Facility Assets including pursuant to Qualified Receivables
Facilities;
(m)any exchange or swap of assets (other than cash and Permitted Investments)
for other assets (other than cash and Permitted Investments) of comparable or
greater value or usefulness to the business of the Borrower and the Subsidiaries
as a whole, determined in good faith by the management of the Borrower;
provided, that the Fair Market Value of any such exchanges or swaps shall not,
in the aggregate, exceed $75.0 million in any fiscal year; and
(n)if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom, any
Subsidiary or any other person may be merged, amalgamated or consolidated with
or into the Borrower, provided that (A) the Borrower shall be the surviving
entity or (B) if the surviving entity is not the Borrower (such other person,
the “Successor Borrower”), (1) the Successor Borrower shall be an entity
organized or existing under the laws of the United States, any state thereof or
the District of Columbia, (2) the Successor Borrower shall expressly assume all
the obligations of the Borrower under this Agreement and the other Loan
Documents pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Administrative Agent, (3) each Guarantor, unless it is the
other party to such merger, amalgamation or consolidation, shall have by a
supplement to the Subsidiary Guarantee Agreement, as applicable, confirmed that
its guarantee thereunder shall apply to any Successor Borrower’s obligations
under this Agreement, (4) each Guarantor, unless it is the other party to such
merger, amalgamation or consolidation, shall have by a supplement to any
applicable Security Document affirmed that its obligations thereunder shall
apply to its guarantee as reaffirmed pursuant to clause (3), (5) each mortgagor
of a Mortgaged Property, unless it is the other party to such merger,
amalgamation or consolidation, shall have affirmed that its obligations under
the applicable Mortgage shall apply to its guarantee as reaffirmed pursuant to
clause (3) and (6) the Successor Borrower shall have delivered to the
Administrative Agent (x) a certificate of a Responsible Officer stating that
such merger, amalgamation or consolidation does not violate this Agreement or
any other Loan Document and (y) if requested by the Administrative Agent, an
opinion of counsel to the effect that such merger, amalgamation or consolidation
does not violate this Agreement or any other Loan Document and covering such
other matters as are contemplated by the Collateral and Guarantee Requirement to
be covered in opinions of counsel



 
195
 

        
    

--------------------------------------------------------------------------------




(it being understood that if the foregoing are satisfied, the Successor Borrower
will succeed to, and be substituted for, the Borrower under this Agreement).



 
196
 

        
    

--------------------------------------------------------------------------------




Notwithstanding anything to the contrary contained in Section 6.05 above, no
Disposition of assets under Section 6.05(g) shall in each case be permitted
unless (i) such Disposition is for Fair Market Value, and (ii) at least 75% of
the proceeds of such Disposition (except to Loan Parties) consist of cash or
Permitted Investments; provided, that the provisions of this clause (ii) shall
not apply to any individual transaction or series of related transactions
involving assets with a Fair Market Value of less than $25,000,000; provided,
further, that for purposes of this clause (ii), each of the following shall be
deemed to be cash: (a) the amount of any liabilities (as shown on the Borrower’s
or such Subsidiary’s most recent balance sheet or in the notes thereto) that are
assumed by the transferee of any such assets or are otherwise cancelled in
connection with such transaction, (b) any notes or other obligations or other
securities or assets received by the Borrower or such Subsidiary from the
transferee that are converted by the Borrower or such Subsidiary into cash
within 180 days after receipt thereof (to the extent of the cash received) and
(c) any Designated Non-Cash Consideration received by the Borrower or any of its
Subsidiaries in such Disposition or any series of related Dispositions, having
an aggregate Fair Market Value not to exceed, in the aggregate, the greater of
$300,000,000 and 2.0% of Consolidated Total Assets when received (with the Fair
Market Value of each item of Designated Non-Cash Consideration being measured at
the time received and without giving effect to subsequent changes in value).
Section 6.06 Restricted Payments. (i) Declare or pay any dividend or make any
other distribution (by reduction of capital or otherwise), whether in cash,
property, securities or a combination thereof, with respect to any of its Equity
Interests (other than dividends and distributions on Equity Interests payable
solely by the issuance of Qualified Equity Interests of the person declaring,
paying or making such dividends or distributions), (ii) directly or indirectly
redeem, purchase, retire or otherwise acquire for value (or permit any
Subsidiary to purchase or acquire) any of the Borrower’s Equity Interests or set
aside any amount for any such purpose (other than through the issuance of
Qualified Equity Interests) or (iii) make any Junior Debt Restricted Payment,
(all of the foregoing, “Restricted Payments”); provided, however, that:
(a)Restricted Payments may be made to the Borrower or any Subsidiary (provided,
that Restricted Payments made by a non-Wholly Owned Subsidiary to the Borrower
or any Subsidiary that is a direct or indirect parent of such Subsidiary must be
made on a pro rata basis (or more favorable basis from the perspective of the
Borrower or such Subsidiary) based on its ownership interests in such non-Wholly
Owned Subsidiary);
(b)Restricted Payments may be made by the Borrower to purchase or redeem the
Equity Interests of the Borrower (including related stock appreciation rights or
similar securities) held by then present or former directors, consultants,
officers or employees of the Borrower or any of the Subsidiaries or by any Plan
or any shareholders’ agreement then in effect upon such person’s death,
disability, retirement or termination of employment or under the terms of any
such Plan or any other agreement under which such shares of stock or related
rights were issued; provided, that the aggregate amount of such purchases or
redemptions under this clause (b) shall not exceed in any fiscal year
$25,000,000 (plus (x) the amount of net proceeds contributed to the Borrower
that were received by the Borrower during such calendar year from sales of
Qualified Equity Interests of the Borrower to directors, consultants, officers
or employees of the Borrower or any Subsidiary in connection with permitted
employee compensation and incentive



 
197
 

        
    

--------------------------------------------------------------------------------




arrangements; provided, that such proceeds are not included in any determination
of the Available Amount and (y) the amount of net proceeds of any key-man life
insurance policies received during such calendar year, which, if not used in any
year, may be carried forward to any subsequent calendar year); and provided,
further, that cancellation of Indebtedness owing to the Borrower or any
Subsidiary from members of management of the Borrower or its Subsidiaries in
connection with a repurchase of Equity Interests of the Borrower will not be
deemed to constitute a Restricted Payment for purposes of this Section 6.06;
(c)any person may make non-cash repurchases of Equity Interests deemed to occur
upon exercise or settlement of stock options or other Equity Interests if such
Equity Interests represent a portion of the exercise price of or withholding
obligation with respect to such options or other Equity Interests;
(d)so long as, at the time any such Restricted Payment is made and immediately
after giving effect thereto (x) no Default or Event of Default shall have
occurred and is continuing and (y) the Total Net Leverage Ratio on a Pro Forma
Basis is not greater than 4.50 to 1.00, Restricted Payments may be made in an
aggregate amount equal to a portion of the Available Amount on the date of such
election that the Borrower elects to apply to this Section 6.06(d), which such
election shall be set forth in a written notice of a Responsible Officer of the
Borrower, which notice shall set forth calculations in reasonable detail of the
Available Amount immediately prior to such election and the amount thereof
elected to be so applied;
(e)Restricted Payments may be made in connection with the consummation of the
Transactions to the extent contemplated by the Merger Agreement, including the
payment of the appraised value of any Dissenting Shares (as defined in the
Merger Agreement) in accordance with the Merger Agreement;
(f)Restricted Payments may be made to make payments, in cash, in lieu of the
issuance of fractional shares, upon the exercise of warrants or upon the
conversion or exchange of Equity Interests of any such person;
(g)other Restricted Payments may be made in an aggregate amount not to exceed
the greater of $500,000,000 and 3.5% of Consolidated Total Assets when made;
(h)additional Restricted Payments, so long as, at the time any such Restricted
Payment is made and immediately after giving effect thereto, (x) no Default or
Event of Default shall have occurred and is continuing and (y) the Total Net
Leverage Ratio on a Pro Forma Basis is not greater than 3.50 to 1.00;
(i)Junior Debt Restricted Payments, so long as, at the time any such Restricted
Payment is made and immediately after giving effect thereto, (x) no Default or
Event of Default shall have occurred and is continuing and (y) the First Lien
Secured Net Leverage Ratio on a Pro Forma Basis is not greater than 2.50 to
1.00; and



 
198
 

        
    

--------------------------------------------------------------------------------




(j)on and after the second anniversary of the original issuance of the 2020
Senior Notes, Junior Debt Restricted Payments with respect to the 2020 Senior
Notes, so long as, at the time any such Restricted Payment is made and
immediately after giving effect thereto, (x) no Default or Event of Default
shall have occurred and is continuing and (y) the Borrower shall be in Pro Forma
Compliance with the Financial Covenant (if applicable).
Notwithstanding anything herein to the contrary, the foregoing provisions of
Section 6.06 will not prohibit the payment of any Restricted Payment or the
consummation of any redemption, purchase, defeasance or other payment within 60
days after the date of declaration thereof or the giving of notice, as
applicable, if at the date of declaration or the giving of such notice such
payment would have complied with the provisions of this Section 6.06 (it being
understood that such Restricted Payment shall be deemed to have been made on the
date of declaration or notice for purposes of such provision).
Section 6.07 Transactions with Affiliates. (a) Sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transaction with, any of its Affiliates (other than the
Borrower, and the Subsidiaries or any person that becomes a Subsidiary as a
result of such transaction) in a transaction (or series of related transactions)
involving aggregate consideration in excess of $25,000,000 unless such
transaction is (i) otherwise permitted (or required) under this Agreement; or
(ii) upon terms that are substantially no less favorable to the Borrower or such
Subsidiary, as applicable, than would be obtained in a comparable arm’s-length
transaction with a person that is not an Affiliate, as determined by the Board
of Directors of the Borrower or such Subsidiary in good faith.
(b)The foregoing clause (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,
(i)any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans approved by
the Board of Directors of the Borrower,
(ii)[reserved],
(iii)transactions among the Borrower or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction (including via merger,
consolidation or amalgamation in which the Borrower or a Subsidiary is the
surviving entity),
(iv)the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of the Borrower and the
Subsidiaries in the ordinary course of business,



 
199
 

        
    

--------------------------------------------------------------------------------




(v)the Transactions (including the payment of all fees, expenses, bonuses and
awards relating thereto) and any transactions pursuant to the Transaction
Documents and permitted transactions, agreements and arrangements in existence
on the Closing Date and, to the extent involving aggregate consideration in
excess of $25,000,000, set forth on Schedule 6.07 or any amendment thereto or
replacement thereof or similar arrangement to the extent such amendment,
replacement or arrangement is not adverse to the Lenders when taken as a whole
in any material respect (as determined by the Borrower in good faith),
(vi)(A) any employment agreements entered into by the Borrower or any of the
Subsidiaries in the ordinary course of business, (B) any subscription agreement
or similar agreement pertaining to the repurchase of Equity Interests pursuant
to put/call rights or similar rights with employees, officers or directors, and
(C) any employee compensation, benefit plan or arrangement, any health,
disability or similar insurance plan which covers employees, and any reasonable
employment contract and transactions pursuant thereto,
(vii)Restricted Payments permitted under Section 6.06 and Investments permitted
under Section 6.04
(viii)transactions for the purchase or sale of goods, equipment, products, parts
and services entered into in the ordinary course of business,
(ix)any transaction in respect of which the Borrower delivers to the
Administrative Agent a letter addressed to the Board of Directors of the
Borrower from an accounting, appraisal or investment banking firm, in each case
of nationally recognized standing that is in the good faith determination of the
Borrower qualified to render such letter, which letter states that (i) such
transaction is on terms that are substantially no less favorable to the Borrower
or such Subsidiary, as applicable, than would be obtained in a comparable
arm’s-length transaction with a person that is not an Affiliate or (ii) such
transaction is fair to the Borrower or such Subsidiary, as applicable, from a
financial point of view,
(x)transactions with joint ventures for the purchase or sale of goods,
equipment, products, parts and services entered into in the ordinary course of
business,
(xi)transactions pursuant to any Qualified Receivables Facility,
(xii)transactions between the Borrower or any of the Subsidiaries and any
person, a director of which is also a director of the Borrower; provided,
however, that (A) such director abstains from voting as a director of the
Borrower on any matter involving such other person and (B) such person is not an
Affiliate of the Borrower for any reason other than such director’s acting in
such capacity,
(xiii)transactions permitted by, and complying with, the provisions of Section
6.05 (other than Section 6.05(m)),



 
200
 

        
    

--------------------------------------------------------------------------------




(xiv)intercompany transactions undertaken in good faith (as certified by a
Responsible Officer of the Borrower) for the purpose of improving the
consolidated Tax efficiency of the Borrower and the Subsidiaries and not for the
purpose of circumventing any covenant set forth herein,
(xv)payments, loans (or cancellation of loans) or advances to employees or
consultants that are (i) approved by a majority of the Disinterested Directors
of the Borrower in good faith, (ii) made in compliance with applicable law and
(iii) otherwise permitted under this Agreement, and
(xvi)transactions with customers, clients or suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business that are
fair to the Borrower or the Subsidiaries.
Section 6.08 Business of the Borrower and the Subsidiaries; Etc. Notwithstanding
any other provisions hereof, engage at any time to any material respect in any
business or business activity substantially different from any business or
business activity conducted by any of them on the Closing Date or any Similar
Business, and in the case of a Receivables Entity, Qualified Receivables
Facilities and related activities.
Section 6.09 Restrictions on Subsidiary Distributions and Negative Pledge
Clauses. Permit the Borrower or any Subsidiary to enter into any agreement or
instrument that by its terms restricts (A) the payment of dividends or other
distributions or the making of cash advances to the Borrower or any Subsidiary
that is a direct or indirect parent of such Subsidiary or (B) the granting of
Liens by the Borrower or any Guarantor pursuant to the Security Documents, in
each case other than those arising under any Loan Document, except, in each
case, restrictions existing by reason of:
(a)restrictions imposed by applicable law;
(b)contractual encumbrances or restrictions in effect on the Closing Date under
Indebtedness existing on the Closing Date and set forth on Schedule 6.01 or the
Senior Notes or contained in any Indebtedness outstanding pursuant to Section
6.01(z), or any agreements related to any Permitted Refinancing Indebtedness in
respect of any such Indebtedness that does not materially expand the scope of
any such encumbrance or restriction (as determined in good faith by the
Borrower);
(c)any restriction on a Subsidiary imposed pursuant to an agreement entered into
for the sale or disposition of the Equity Interests or assets of a Subsidiary
pending the closing of such sale or disposition;
(d)customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures entered into in the ordinary course of business;



 
201
 

        
    

--------------------------------------------------------------------------------




(e)any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the specific property or assets securing such Indebtedness;



 
202
 

        
    

--------------------------------------------------------------------------------




(f)any restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Section 6.01 or Permitted Refinancing Indebtedness in respect
thereof, to the extent such restrictions are not materially more restrictive,
taken as a whole, than the restrictions contained in this Agreement (in each
case, as determined in good faith by the Borrower);
(g)customary provisions contained in leases or licenses of Intellectual Property
and other similar agreements entered into in the ordinary course of business;
(h)customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;
(i)customary provisions restricting assignment, mortgaging or hypothecation of
any agreement entered into in the ordinary course of business;
(j)customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;
(k)Permitted Liens and customary restrictions and conditions contained in the
document relating thereto, so long as (1) such restrictions or conditions relate
only to the specific asset subject to such Lien, and (2) such restrictions and
conditions are not created for the purpose of avoiding the restrictions imposed
by this Section 6.09;
(l)customary net worth provisions contained in Real Property leases entered into
by Subsidiaries, so long as the Borrower has determined in good faith that such
net worth provisions would not reasonably be expected to impair the ability of
the Borrower and its Subsidiaries to meet their ongoing obligations;
(m)any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary;
(n)restrictions in agreements representing Indebtedness permitted under Section
6.01 of a Subsidiary that is not a Guarantor that apply only to such Subsidiary
and its Subsidiaries that are not Guarantors;
(o)customary restrictions contained in leases, subleases, licenses or Equity
Interests or asset sale agreements otherwise permitted hereby as long as such
restrictions relate to the Equity Interests and assets subject thereto;
(p)restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;
(q)restrictions contained in any Permitted Receivables Facility Documents with
respect to any Receivables Entity;



 
203
 

        
    

--------------------------------------------------------------------------------




(r)[reserved];
(s)any encumbrances or restrictions of the type referred to in clause (A) above
imposed by any other instrument or agreement entered into after the Closing Date
that contains encumbrances and restrictions that, as determined by the Borrower
in good faith, will not materially adversely affect the Borrower’s ability to
make payments on the Loans; and
(t)any encumbrances or restrictions of the type referred to in clause (i) or
(ii) above imposed by any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings of or similar
arrangements to the contracts, instruments or obligations referred to in clauses
(a) through (r) above; provided, that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements,
refinancings or similar arrangements are, in the good faith judgment of the
Borrower, no more restrictive with respect to such dividend and other payment
restrictions than those contained in the dividend or other payment restrictions
as contemplated by such provisions prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement, refinancing
or similar arrangement.
Section 6.10 Reserved.
Section 6.11 Fiscal Quarter and/or Fiscal Year. In the case of the Borrower,
permit any change to its fiscal quarter and/or fiscal year; provided, that the
Borrower and its Subsidiaries may change their fiscal quarter and/or fiscal year
end one or more times, subject to such adjustments to this Agreement as the
Borrower and Administrative Agent shall reasonably agree are necessary or
appropriate in connection with such change (and the parties hereto hereby
authorize the Borrower and the Administrative Agent to make any such amendments
to this Agreement as they jointly deem necessary to give effect to the
foregoing).
Section 6.12 Financial Covenant.     (a) For so long as any Initial Term A Loans
or Revolving Facility Commitments remain outstanding other than during a
Collateral Suspension Period, with respect to the Initial Term A Loans and the
Revolving Facility only, permit the First Lien Secured Net Leverage Ratio as of
the last day of any fiscal quarter (beginning with the end of the first full
fiscal quarter after the Closing Date) to exceed the ratio set forth opposite
such period below:
Fiscal Quarter Ended
Maximum First Lien Secured Net Leverage Ratio
On or before the one-year anniversary of the Closing Date
4.00 to 1.00
After the one-year anniversary of the Closing Date and on or before the two-year
anniversary of the Closing Date
3.75 to 1.00
After the two-year anniversary of the Closing Date
3.50 to 1.00






 
204
 

        
    

--------------------------------------------------------------------------------




(b)    For so long as any Revolving Facility Commitments remain outstanding
during a Collateral Suspension Period, with respect to the Revolving Facility
only, permit the Total Net Leverage Ratio as of the last day of any fiscal
quarter (beginning with the end of the first full fiscal quarter after the
Closing Date) to exceed 2.25 to 1.00.
ARTICLE VI-A


Escrow Sub Covenant
Section 6.01-A.    Activities of the Borrower Prior to the Closing Date. The
Borrower covenants and agrees with each Lender that from the Effective Date
until the Closing Date, (i) the Escrow Sub’s primary activities will involve
entering into the Loan Documents and the Senior Notes Indentures and borrowing
and repaying the Initial Term B Loans, borrowing the Term B Loans and issuing
the Senior Notes, performing its obligations under the Loan Documents, the
Senior Notes Indentures, the Senior Notes and any escrow arrangements in
connection therewith, consummating the Transactions and the Escrow Merger, and
conducting such other activities as are necessary or appropriate to carry out
the activities described above and (ii) the Escrow Sub will not engage in any
business activity or enter into any transaction or agreement, except as
contemplated by clause (i) above or the documents referred to therein, or as
necessary to effectuate the Transactions.
ARTICLE VII
Events of Default
Section 7.01 Events of Default. In case of the happening of any of the following
events (each, an “Event of Default”):
(a)any representation or warranty made or deemed made by the Borrower or any
Guarantor herein or in any other Loan Document or any certificate or document
delivered pursuant hereto or thereto shall prove to have been false or
misleading in any material respect when so made or deemed made; provided, that
the failure of any representation or warranty made or deemed made by any Loan
Party (other than the representations and warranties referred to in clause (i)
of Section 4.02(c)) to be true and correct in any material respect on the
Closing Date will not constitute an Event of Default hereunder;
(b)default shall be made in the payment of any principal of any Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or by acceleration thereof or otherwise;
(c)default shall be made in the payment of any interest on any Loan or in the
payment of any Fee or any other amount (other than an amount referred to in
clause (b) above) due under any Loan Document, when and as the same shall become
due and payable, and such default shall continue unremedied for a period of five
(5) Business Days;



 
205
 

        
    

--------------------------------------------------------------------------------




(d)default shall be made in the due observance or performance by the Borrower of
any covenant, condition or agreement contained in, Section 5.01(a) (solely with
respect to the Borrower), 5.05(a) or 5.08 or in Article VI; provided, that the
failure to observe or perform the Financial Covenant shall not in and of itself
constitute an Event of Default with respect to any Term Facility (other than
Initial Term A Loans) unless the Required Financial Covenant Lenders have
accelerated any Initial Term A Loans and Revolving Facility Loans then
outstanding as a result of such breach and such declaration has not been
rescinded on or before the date on which the Term Lenders (other than the
Lenders under the Initial Term A Facility) declare an Event of Default in
connection therewith;
(e)default shall be made in the due observance or performance by the Borrower or
any of the Guarantors of any covenant, condition or agreement contained in any
Loan Document (other than those specified in clauses (b), (c) and (d) above) and
such default shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent to the Borrower;
(f)(i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, in each case without such Material Indebtedness having been
discharged, or any such event of or condition having been cured promptly;
provided, that any breach of the Financial Covenant giving rise to an event
described in clause (B) above shall not, by itself, constitute an Event of
Default under any Term Facility (other than the Initial Term A Facility) unless
the Required Financial Covenant Lenders have accelerated any Initial Term A
Loans and Revolving Facility Loans then outstanding as a result of such breach
and such declaration has not been rescinded on or before the date on which the
Term Lenders (other than the Lenders under the Initial Term A Facility) declare
an Event of Default in connection therewith; or (ii) the Borrower or any of the
Subsidiaries shall fail to pay the principal of any Material Indebtedness at the
stated final maturity thereof; provided, that this clause (f) shall not apply to
any secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness if (x) such sale
or transfer is permitted hereunder and under the documents providing for such
Indebtedness and (y) repayments are made as required by the terms of the
respective Indebtedness;
(g)there shall have occurred a Change of Control;
(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed in a court of competent jurisdiction seeking (i) relief in respect of
the Borrower or any of the Material Subsidiaries, or of a substantial part of
the property or assets of the Borrower or any Material Subsidiary, under the
Bankruptcy Code, or any other federal, state or foreign bankruptcy, insolvency,
receivership or any other Debtor Relief Law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator, examiner, liquidator or similar
official for the Borrower or any of the Material Subsidiaries or for a
substantial part of the property or assets of the Borrower or any of the
Material Subsidiaries or (iii) the winding-up, liquidation,



 
206
 

        
    

--------------------------------------------------------------------------------




reorganization, dissolution, compromise, arrangement or other relief of the
Borrower or any Material Subsidiary (except in a transaction permitted
hereunder); and such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;



 
207
 

        
    

--------------------------------------------------------------------------------




(i)the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under the Bankruptcy Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or any other Debtor Relief Law, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or the filing of any petition described in clause (h)
above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator, examiner, liquidator or similar official
for the Borrower or any of the Material Subsidiaries or for a substantial part
of the property or assets of the Borrower or any Material Subsidiary, (iv) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (v) make a general assignment for the benefit of creditors
or (vi) become unable or fail generally to pay its debts as they become due;
(j)the failure by the Borrower or any Material Subsidiary to pay one or more
final judgments aggregating in excess of $75,000,000, which judgments are not
discharged or effectively waived or stayed for a period of 45 consecutive days,
or any action shall be legally taken by a judgment creditor to attach or levy
upon assets or properties of the Borrower or any Material Subsidiary to enforce
any such judgment;
(k)(i) an ERISA Event shall have occurred, (ii) the PBGC shall institute
proceedings (including giving notice of intent thereof) to terminate any Plan or
Plans, (iii) the Borrower or any Subsidiary or any ERISA Affiliate shall have
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or is being terminated, within the meaning of Title IV
of ERISA; and in each case in clauses (i) through (iii) above, such event or
condition, together with all other such events or conditions, if any, would
reasonably be expected to have a Material Adverse Effect; or
(l)(i) any Loan Document shall for any reason be asserted in writing by the
Borrower or any Guarantor not to be a legal, valid and binding obligation of any
party thereto, (ii) any security interest purported to be created by any
Security Document and to extend to assets that constitute a material portion of
the Collateral shall cease to be, or shall be asserted in writing by the
Borrower or any other Loan Party not to be, a valid and perfected security
interest (perfected as or having the priority required by this Agreement or the
relevant Security Document and subject to such limitations and restrictions as
are set forth herein and therein) in the securities, assets or properties
covered thereby, except to the extent that any such loss of perfection or
priority results from the limitations of foreign laws, rules and regulations as
they apply to pledges of Equity Interests in Foreign Subsidiaries or the
application thereof, or from failure of the Collateral Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral Agreement or to file Uniform Commercial Code
continuation statements (so long as such failure does not result from the breach
or non-compliance with the Loan Documents by any Loan Party), or (iii) a
material portion of the Guarantees pursuant to the Loan Documents by the
Guarantors guaranteeing the Obligations, shall cease to be in full force and
effect (other than in accordance with the terms thereof), or shall be asserted
in writing by the Borrower or any Guarantor not to be in effect or not to be
legal, valid and binding obligations (other than in accordance with the terms
thereof); provided, that no Event of Default shall occur under this Section
7.01(l) if the Loan Parties cooperate with the Collateral Agent to replace or
perfect such



 
208
 

        
    

--------------------------------------------------------------------------------




security interest and Lien, such security interest and Lien is promptly replaced
or perfected (as needed) and the rights, powers and privileges of the Secured
Parties are not materially adversely affected by such replacement;



 
209
 

        
    

--------------------------------------------------------------------------------




then, subject to Section 4.04, and in every such event (other than an event with
respect to the Borrower described in clause (h) or (i) above), and at any time
thereafter during the continuance of such event, the Administrative Agent, at
the request of the Required Lenders (or in the case of a termination of the
Revolving Facility Commitments pursuant to clause (i) below, the Required
Revolving Facility Lenders or, in the case of a failure to observe or perform
the Financial Covenant, unless the Required Financial Covenant Lenders have
accelerated any Initial Term A Loans and Revolving Facility Loans then
outstanding as a result of such breach and such declaration has not been
rescinded on or before the date on which the Term Lenders (other than the
Lenders under the Initial Term A Facility) declare an Event of Default in
connection therewith, the Required Financial Covenant Lenders), shall, by notice
to the Borrower, take any or all of the following actions, at the same or
different times: (i) terminate forthwith the Commitments, (ii) declare the Loans
then outstanding to be forthwith due and payable in whole or in part (in which
case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), whereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrower accrued hereunder
and under any other Loan Document, shall become forthwith due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrower, anything contained herein or
in any other Loan Document to the contrary notwithstanding and (iii) if the
Loans have been declared due and payable pursuant to clause (ii) above, demand
Cash Collateral pursuant to Section 2.05(k); and in any event with respect to
the Borrower described in clause (h) or (i) above, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable and the Administrative Agent shall be
deemed to have made a demand for Cash Collateral to the full extent permitted
under Section 2.05(k), without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding;
provided that notwithstanding anything to the contrary in this Agreement
(including whether any condition to the occurrence of the Effective Date or the
Amendment No. 1 Effective Date may subsequently be determined not to have been
satisfied or that any representation given as a condition thereof or otherwise
was incorrect or whether the Borrower would fail to comply with the covenants in
Articles V or VI upon the release of the Escrowed Property to the Borrower on
the Closing Date or the funding of each Revolving Facility Loan on the Closing
Date except as otherwise specified in Section 4.02), prior to release of the
Escrowed Property to the Borrower on the Closing Date, the funding of each
Revolving Facility Loan on the Closing Date and the use of the proceeds thereof
to consummate the Merger, other than as a result of an Event of Default with
respect to the Borrower described in clause (h) or (i) above, (x) no Revolving
Facility Commitment may be terminated and no Revolving Facility Lender may
refuse to participate in the making of each Revolving Facility Loan on the
Closing Date, (y) no Secured Party may exercise any right of set-off or
counterclaim in connection herewith, and (z) no Loan may be declared due and
payable, in each case, to the extent to do so would prevent, limit or delay the
release of the Escrowed Property to the Borrower on the Closing Date, the
funding of each Revolving Facility Loan on the Closing Date and the use of the
proceeds thereof to consummate the Merger; provided, for the avoidance of doubt,
that the funding of any Revolving Facility Loan on the Closing Date and the
release of the Escrowed Property to



 
210
 

        
    

--------------------------------------------------------------------------------




the Borrower on the Closing Date are subject to the satisfaction or waiver of
the conditions set forth in Section 4.02.



 
211
 

        
    

--------------------------------------------------------------------------------




Section 7.02 Clean-Up Period.
(a)    Notwithstanding anything in Section 7.01 to the contrary, during the
period from the Closing Date until the date that is 30 days after the Closing
Date (the “Clean-Up Period”), any representation or warranty that would have
been breached or inaccurate by reason of any matter or circumstance relating to
Family Dollar and its subsidiaries (were it not for this Section 7.02), will be
deemed not to constitute a breach of representation or warranty for all purposes
hereunder if, and for so long as the circumstances giving rise thereto:
(i)    are capable of being remedied within the Clean-Up Period and the Loan
Parties are taking appropriate steps to remedy such breach or inaccuracy (it
being understood that audited annual or quarterly unaudited financial statements
cannot be cured by amending, supplementing or restating such financial
statements);
(ii)    do not have and are not reasonably likely to have a Material Adverse
Effect; and
(iii)    were not procured by DTI or any of its subsidiaries immediately prior
to the Closing Date;
provided that promptly after a Responsible Officer of the Borrower has obtained
knowledge thereof, the Borrower shall notify the Administrative Agent of any
such breach.
(b)    For the avoidance of doubt, if any breach of representation shall be
deemed to not exist due to Section 7.02(a), then such breach of representation
shall be deemed not to exist for purposes of Section 4.03 for so long as (but in
no event later than the end of the Clean-Up Period) such breach of
representation shall be deemed not to exist due to the provisions of Section
7.02(a).







 
212
 

        
    

--------------------------------------------------------------------------------




ARTICLE VIII
The Agents
Section 8.01 Appointment. (a) Each Lender (in its capacities as a Lender and the
Swingline Lender (if applicable) and on behalf of itself and its Affiliates as
potential counterparties to Secured Cash Management Agreements and Secured Hedge
Agreements) and each Issuing Bank (in such capacities and on behalf of itself
and its Affiliates as potential counterparties to Secured Cash Management
Agreements and Secured Hedge Agreements) hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, including as the Collateral Agent for
such Lender and the other Secured Parties under the Security Documents, and each
such Lender irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. The provisions of this Article (other than the final
paragraph of Section 8.12 hereof) are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and neither the
Borrower nor any other Loan Party shall have any rights as a third-party
beneficiary of any such provisions.
(b)In furtherance of the foregoing, each Lender (in its capacities as a Lender
and the Swingline Lender (if applicable) and on behalf of itself and its
Affiliates as potential counterparties to Secured Cash Management Agreements or
Secured Hedge Agreements) and each Issuing Bank (in such capacities and on
behalf of itself and its Affiliates as potential counterparties to Secured Cash
Management Agreements and Secured Hedge Agreements) hereby appoints and
authorizes the Collateral Agent to act as the agent of such Lender for purposes
of acquiring, holding and enforcing any and all Liens on Collateral granted by
any of the Loan Parties to secure any of the Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Collateral Agent (and any Subagents appointed by the Collateral Agent
pursuant to Section 8.02 for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Security Documents, or for
exercising any rights or remedies thereunder at the direction of the Collateral
Agent) shall be entitled to the benefits of this Article VIII (including,
without limitation, Section 8.07) as though the Collateral Agent (and any such
Subagents) were an “Agent” under the Loan Documents, as if set forth in full
herein with respect thereto.
Section 8.02 Delegation of Duties. The Administrative Agent and the Collateral
Agent may execute any of their respective duties under this Agreement and the
other Loan Documents (including for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) by or through agents, employees or
attorneys-in-fact and shall be entitled to advice



 
213
 

        
    

--------------------------------------------------------------------------------




of counsel and other consultants or experts concerning all matters pertaining to
such duties. No Agent shall be responsible for the negligence or misconduct of
any such agents, employees or attorneys-in-fact selected by it with reasonable
care. Each Agent may also from time to time, when it deems it to be necessary or
desirable, appoint one or more trustees, co-trustees, collateral co-agents,
collateral subagents or attorneys-in-fact (each, a “Subagent”) with respect to
all or any part of the Collateral; provided, that no such Subagent shall be
authorized to take any action with respect to any Collateral unless and except
to the extent expressly authorized in writing by the Administrative Agent or the
Collateral Agent. Should any instrument in writing from the Borrower or any
other Loan Party be required by any Subagent so appointed by an Agent to more
fully or certainly vest in and confirm to such Subagent such rights, powers,
privileges and duties, the Borrower shall, or shall cause such Loan Party to,
execute, acknowledge and deliver any and all such instruments promptly upon
request by such Agent. If any Subagent, or successor thereto, shall become
incapable of acting, resign or be removed, all rights, powers, privileges and
duties of such Subagent, to the extent permitted by law, shall automatically
vest in and be exercised by the Administrative Agent or the Collateral Agent
until the appointment of a new Subagent. No Agent shall be responsible for the
negligence or misconduct of any agent, attorney-in-fact or Subagent that it
selects with reasonable care.
Section 8.03 Exculpatory Provisions. None of the Agents, or their respective
Affiliates or any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by it or such person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and non-appealable decision of a court of
competent jurisdiction to have resulted from its or such person’s own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by any Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. No Agent shall be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any other
Loan Document, or to inspect the properties, books or records of any Loan Party.
No Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, (a) no Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, (b) no Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the respective Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided, that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Laws or that may effect a forfeiture,



 
214
 

        
    

--------------------------------------------------------------------------------




modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Laws and (c) no Agent shall, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries or any of their respective Affiliates that is
communicated to or obtained by such Agent or any of its Affiliates in any
capacity. The Agents shall be deemed not to have knowledge of any Default or
Event of Default unless and until written notice describing such Default or
Event of Default is given to the Administrative Agent in accordance with Section
8.05. No Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. The Administrative Agent shall not be responsible or have
any liability for, or have any duty to ascertain, inquire into, monitor or
enforce, compliance with the provisions hereof relating to Disqualified Lenders.
Without limiting the generality of the foregoing, the Administrative Agent shall
not ‎(x) be obligated to ascertain, monitor or inquire as to whether any Lender
or Participant or prospective Lender or Participant is a Disqualified ‎Lender or
(y) have any liability with respect to or arising out of any assignment or
participation of Loans and/or Commitments, or disclosure of confidential
information, to any ‎Disqualified Lender.‎
Section 8.04 Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) or conversation believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper person. Each Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to any
Credit Event, that by its terms must be fulfilled to the satisfaction of a
Lender or any Issuing Bank, each Agent may presume that such condition is
satisfactory to such Lender or Issuing Bank unless such Agent shall have
received notice to the contrary from such Lender or Issuing Bank prior to such
Credit Event. Each Agent may consult with legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts. Each Agent may deem and
treat the Lender specified in the Register with respect to any amount owing
hereunder as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with such
Agent in accordance with Section 9.04. Each Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all or other Lenders)
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Lenders against any and all



 
215
 

        
    

--------------------------------------------------------------------------------




liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with a request of the Required Lenders (or,
if so specified by this Agreement, all or other Lenders), and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
the Lenders and all future holders of the Loans.



 
216
 

        
    

--------------------------------------------------------------------------------




Section 8.05 Notice of Default. Neither Agent shall be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default unless such Agent
has received written notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “Notice of Default.” In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all or other Lenders); provided,
that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.
Section 8.06 Non-Reliance on Agents and Other Lenders. Each Lender and Issuing
Bank expressly acknowledges that neither the Agents nor any of their respective
Related Parties have made any representations or warranties to it and that no
act by any Agent hereafter taken, including any review of the affairs of a Loan
Party or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender. Each Lender and Issuing
Bank represents to the Agents that it has, independently and without reliance
upon any Agent or any other Lender or any of their respective Related Parties,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of, and investigation into the business, operations, property,
financial and other condition and creditworthiness of, the Loan Parties and
their affiliates and made its own decision to make its Loans hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender or any of their respective
Related Parties, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Loan Parties and their affiliates. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, the Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its Related Parties.



 
217
 

        
    

--------------------------------------------------------------------------------




Section 8.07 Indemnification. The Lenders agree to indemnify each Agent and the
Revolving Facility Lenders agree to indemnify each Issuing Bank and Swingline
Lender, in each case in its capacity as such (to the extent not reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so), in
the amount of its pro rata share (based on its aggregate Revolving Facility
Credit Exposure and, in the case of the indemnification of each Agent,
outstanding Term Loans and unused Commitments hereunder; provided, that the
aggregate principal amount of Swingline Loans owing to the Swingline Lender and
of L/C Disbursements owing to any Issuing Bank shall be considered to be owed to
the Revolving Facility Lenders ratably in accordance with their respective
Revolving Facility Credit Exposure) (determined at the time such indemnity is
sought or, if the respective Obligations have been repaid in full, as determined
immediately prior to such repayment in full), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent or such Issuing Bank or Swingline Lender in any way
relating to or arising out of the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent, Issuing Bank or Swingline Lender under or in connection
with any of the foregoing; provided, that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and non-appealable decision of a court of competent
jurisdiction to have resulted from such Agent’s, Issuing Bank’s or Swingline
Lender’s gross negligence or willful misconduct. The failure of any Lender to
reimburse any Agent, Issuing Bank or Swingline Lender, as the case may be,
promptly upon demand for its ratable share of any amount required to be paid by
the Lenders to such Agent, Issuing Bank or Swingline Lender, as the case may be,
as provided herein shall not relieve any other Lender of its obligation
hereunder to reimburse such Agent or such Issuing Bank, as the case may be, for
its ratable share of such amount, but no Lender shall be responsible for the
failure of any other Lender to reimburse such Agent, Issuing Bank or Swingline
Lender, as the case may be, for such other Lender’s ratable share of such
amount. The agreements in this Section shall survive the payment of the Loans
and all other amounts payable hereunder.
Section 8.08 Agent in Its Individual Capacity. Each Agent and its affiliates may
make loans to, accept deposits from, and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued, or Letter of Credit or Swingline Loan participated in, by it,
each Agent shall have the same rights and powers under this Agreement and the
other Loan Documents as any Lender and may exercise the same as though it were
not an Agent, and the terms “Lender” and “Lenders” shall include each Agent in
its individual capacity.
Section 8.09 Successor Administrative Agent. The Administrative Agent may resign
as Administrative Agent and Collateral Agent under this Agreement and the other
Loan Documents upon 30 days’ notice to the Lenders and the Borrower. Any such
resignation by the Administrative Agent hereunder shall also constitute its
resignation as an Issuing Bank and the Swingline Lender, as applicable, in which
case the resigning Administrative Agent (x) shall not be required to issue any
further Letters of Credit or make any additional Swingline Loans hereunder



 
218
 

        
    

--------------------------------------------------------------------------------




and (y) shall maintain all of its rights as Issuing Bank or Swingline Lender, as
the case may be, with respect to any Letters of Credit issued by it, or
Swingline Loans made by it, prior to the date of such resignation. Upon any such
resignation, then the Required Lenders shall have the right, subject to the
reasonable consent of the Borrower (so long as no Event of Default under Section
7.01(b), (c), (h) or (i) shall have occurred and be continuing), to appoint a
successor which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States, whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent and Collateral Agent, and the term “Administrative Agent”
shall mean such successor agent effective upon such appointment and approval,
and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement or any holders of the Loans. If no successor agent has accepted
appointment as Administrative Agent by the date that is 30 days following a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
(except in the case of the Collateral Agent holding collateral security on
behalf of such Secured Parties, the retiring Collateral Agent shall continue to
hold such collateral security as nominee until such time as a successor
Collateral Agent is appointed), and the Lenders shall assume and perform all of
the duties of the Administrative Agent and Collateral Agent hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above. After any retiring Administrative Agent’s resignation as Administrative
Agent, the provisions of this Article VIII and Section 9.05 shall inure to its
benefit as to any actions taken or omitted to be taken by it, its Subagents and
their respective Related Parties while it was Administrative Agent under this
Agreement and the other Loan Documents.
Section 8.10 Arrangers, Etc.. Notwithstanding any other provision of this
Agreement or any provision of any other Loan Document, each of the persons named
on the cover page hereof as Joint Bookrunner, Joint Lead Arranger, Term B-1
Joint Lead Arranger, Term B-1 Joint Bookrunner, Term B-2 Sole Lead Arranger,
Term B-2 Sole Bookrunner or documentation agent is named as such for recognition
purposes only, and in its capacity as such shall have no rights, duties,
responsibilities or liabilities with respect to this Agreement or any other Loan
Document, except that each such person and its Affiliates shall be entitled to
the rights expressly stated to be applicable to them in Section 9.05 and 9.17
(subject to the applicable obligations and limitations as set forth therein).
Section 8.11 Security Documents and Collateral Agent. The Lenders and the other
Secured Parties authorize the Collateral Agent to release any Collateral or
Guarantors in accordance with Section 9.18 or Section 9.22 or if approved,
authorized or ratified in accordance with Section 9.08.
The Lenders and the other Secured Parties hereby irrevocably authorize and
instruct the Collateral Agent to, without any further consent of any Lender or
any other Secured Party, enter into (or acknowledge and consent to) or amend,
renew, extend, supplement, restate, replace, waive or otherwise modify any
Permitted Junior Intercreditor Agreement, any Permitted First Lien Intercreditor
Agreement and any other intercreditor or subordination agreement (in form
satisfactory to the Collateral Agent and deemed appropriate by it) with the
collateral agent or other representative



 
219
 

        
    

--------------------------------------------------------------------------------




of holders of Indebtedness secured (and permitted to be secured) by a Lien on
assets constituting a portion of the Collateral under (1) any of Sections
6.02(c), (i), (j), (v) and/or (z) (and in accordance with the relevant
requirements thereof) and (2) any other provision of Section 6.02 (it being
acknowledged and agreed that the Collateral Agent shall be under no obligation
to execute any Intercreditor Agreement pursuant to this clause (2), and may
elect to do so, or not do so, in its sole and absolute discretion) (any of the
foregoing, an “Intercreditor Agreement”). The Lenders and the other Secured
Parties irrevocably agree that (x) the Collateral Agent may rely exclusively on
a certificate of a Responsible Officer of the Borrower as to whether any such
other Liens are permitted hereunder and as to the respective assets constituting
Collateral that secure (and are permitted to secure) such Indebtedness hereunder
and (y) any Intercreditor Agreement entered into by the Collateral Agent shall
be binding on the Secured Parties, and each Lender and the other Secured Parties
hereby agrees that it will take no actions contrary to the provisions of, if
entered into and if applicable, any Intercreditor Agreement. Furthermore, the
Lenders and the other Secured Parties hereby authorize the Administrative Agent
and the Collateral Agent to release any Lien on any property granted to or held
by the Administrative Agent or the Collateral Agent under any Loan Document (i)
to the holder of any Lien on such property that is permitted by clauses (c),
(i), (j), (v) or (z) of Section 6.02 in each case to the extent the contract or
agreement pursuant to which such Lien is granted prohibits any other Liens on
such property or (ii) that is or becomes Excluded Property; and the
Administrative Agent and the Collateral Agent shall do so upon request of the
Borrower; provided, that prior to any such request, the Borrower shall have in
each case delivered to the Administrative Agent a certificate of a Responsible
Officer of the Borrower certifying (x) that such Lien is permitted under this
Agreement, (y) in the case of a request pursuant to clause (i) of this sentence,
that the contract or agreement pursuant to which such Lien is granted prohibits
any other Lien on such property and (z) in the case of a request pursuant to
clause (ii) of this sentence, that (A) such property is or has become Excluded
Property and (B) if such property has become Excluded Property as a result of a
contractual restriction, such restriction does not violate Section 6.09.
Section 8.12 Right to Realize on Collateral and Enforce Guarantees. In case of
the pendency of any proceeding under any Debtor Relief Laws or other judicial
proceeding relative to any Loan Party, (i) the Administrative Agent
(irrespective of whether the principal of any Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(A) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of any or all of the Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent and any Subagents allowed in such judicial proceeding, and
(B) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same, and (ii) any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and Issuing Bank to
make such payments to the Administrative Agent and, if the Administrative Agent
shall consent to the making of such payments directly to the Lenders and the
Issuing Banks, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due



 
220
 

        
    

--------------------------------------------------------------------------------




the Administrative Agent under the Loan Documents. Nothing contained herein
shall be deemed to authorize the Administrative Agent to authorize or consent to
or accept or adopt on behalf of any Lender or Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or Issuing Bank or to authorize the Administrative
Agent to vote in respect of the claim of any Lender or Issuing Bank in any such
proceeding.



 
221
 

        
    

--------------------------------------------------------------------------------




Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, the Administrative Agent, the Collateral Agent and each Secured
Party hereby agree that (a) no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee set forth in
any Loan Document, it being understood and agreed that all powers, rights and
remedies hereunder may be exercised solely by the Administrative Agent, on
behalf of the Secured Parties in accordance with the terms hereof and all
powers, rights and remedies under the Security Documents may be exercised solely
by the Collateral Agent; provided that, notwithstanding the foregoing, the
Lenders may exercise the set-off rights contained in Section 9.06 in the manner
set forth therein, and (b) in the event of a foreclosure by the Collateral Agent
on any of the Collateral pursuant to a public or private sale or other
disposition, the Collateral Agent or any Lender may be the purchaser or licensor
of any or all of such Collateral at any such sale or other disposition and the
Collateral Agent, as agent for and representative of the Secured Parties (but
not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Collateral Agent at such sale or other
Disposition.
Section 8.13 Withholding Tax. To the extent required by any applicable
Requirement of Law, the Administrative Agent may withhold from any payment to
any Lender an amount equivalent to any applicable withholding Tax. If the
Internal Revenue Service or any authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender for any
reason (including because the appropriate form was not delivered, was not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstances that rendered the exemption from, or
reduction of, withholding Tax ineffective), such Lender shall indemnify the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by any applicable Loan Party and without limiting the
obligation of any applicable Loan Party to do so) fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including penalties, fines, additions to Tax and interest, together with all
expenses incurred, including legal expenses, allocated staff costs and any out
of pocket expenses. Each Lender hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this Section 8.13.



 
222
 

        
    

--------------------------------------------------------------------------------




ARTICLE IX
Miscellaneous
Section 9.01 Notices; Communications. (a) Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in Section 9.01(b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopier or other electronic means as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
(i)if to any Loan Party or the Administrative Agent, the Issuing Bank as of the
Closing Date or the Swingline Lender to the address, telecopier number,
electronic mail address or telephone number specified for such person on
Schedule 9.01; and
(ii)if to any other Lender or Issuing Bank, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.
(b)Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided, that the foregoing shall not apply to notices to
any Lender or Issuing Bank pursuant to Article II if such Lender or Issuing
Bank, as applicable, has notified the Administrative Agent that it is incapable
of receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in their discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by them, provided, that approval of such
procedures may be limited to particular notices or communications.
(c)Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 9.01(b) above shall be effective as provided in such Section
9.01(b).
(d)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.
(e)Documents required to be delivered pursuant to Section 5.04 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically (including as set forth in Section 9.17) and if so
delivered, shall be deemed to have been delivered on the date (i) on which DTI
posts such documents, or provides a link thereto on DTI’s website on the
Internet at the website address listed on Schedule 9.01, or (ii) on which such



 
223
 

        
    

--------------------------------------------------------------------------------




documents are posted on DTI’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided, that (A) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Borrower
to deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender, and (B) the Borrower
shall notify the Administrative Agent (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Except for such certificates required by Section 5.04(c), the Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Borrower with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.
Section 9.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein, in the other Loan Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the making by the Lenders of the Loans and the execution and delivery of
the Loan Documents and the issuance of the Letters of Credit, regardless of any
investigation made by such persons or on their behalf, and shall continue in
full force and effect until the Termination Date. Without prejudice to the
survival of any other agreements contained herein, the provisions of Sections
2.15, 2.16, 2.17 and 9.05 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the occurrence of the Termination Date or
the termination of this Agreement or any other Loan Document or any provision
hereof or thereof.
Section 9.03 Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrower and the Administrative Agent and when the
Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent, each Issuing Bank, each Swingline Lender, and each Lender
and their respective permitted successors and assigns.
Section 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) other than
as permitted by Section 6.05 and on the Closing Date, the Borrower may not
assign or otherwise transfer any of its respective rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 9.04. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in clause (c)



 
224
 

        
    

--------------------------------------------------------------------------------




of this Section 9.04), and, to the extent expressly contemplated hereby, the
Related Parties of each of the Agents, the Issuing Bank and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement
or the other Loan Documents.



 
225
 

        
    

--------------------------------------------------------------------------------




(b)(i) Subject to the conditions set forth in subclause (ii) below, any Lender
may assign to one or more assignees (each, an “Assignee”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans at the time owing to it) with the prior written
consent of:
(A)the Borrower (such consent not to be unreasonably withheld, delayed or
conditioned), which consent, with respect to the assignment of a Term Loan, will
be deemed to have been given if the Borrower has not responded within ten (10)
Business Days after the delivery of any request for such consent; provided, that
no consent of the Borrower shall be required (x) for an assignment of a Term
Loan to a Lender, an Affiliate of a Lender, an Approved Fund (as defined below),
or for an assignment of a Revolving Facility Commitment or Revolving Facility
Loan to a Revolving Facility Lender, an Affiliate of a Revolving Facility Lender
or Approved Fund with respect to a Revolving Facility Lender or (y) if an Event
of Default under Section 7.01(b), (c), (h) or (i) has occurred and is
continuing, for an assignment to any person;
(B)the Administrative Agent (such consent not to be unreasonably withheld or
delayed); provided, that no consent of the Administrative Agent shall be
required for an assignment of all or any portion of a Term Loan to (x) a Lender,
an Affiliate of a Lender, or an Approved Fund, or (y) the Borrower or an
Affiliate of the Borrower made in accordance with Section 2.25; and
(C)the Issuing Bank and the Swingline Lender (such consent, in each case, not to
be unreasonably withheld or delayed; provided, that no consent of the Issuing
Bank and the Swingline Lender shall be required for an assignment of all or any
portion of a Term Loan.
(ii)Assignments (other than pursuant to Section 2.25) shall be subject to the
following additional conditions:
(A)except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
applicable Commitments or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than (x) $1,000,000 or an integral multiple of $1,000,000 in excess thereof in
the case of Term Loans and (y) $5,000,000 or an integral multiple of $1,000,000
in excess thereof in the case of Revolving Facility Loans or Revolving Facility
Commitments, unless each of the Borrower and the Administrative Agent otherwise
consent; provided, that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing; provided, further, that such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds (with simultaneous assignments to or by two or more Related Funds
being treated as one assignment), if any;



 
226
 

        
    

--------------------------------------------------------------------------------




(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided, that this clause shall not be construed to prohibit the assignment of
a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)the parties to each assignment shall (1) execute and deliver to the
Administrative Agent an Assignment and Acceptance and any form required to be
delivered pursuant to Section 2.17 via an electronic settlement system
acceptable to the Administrative Agent or (2) if previously agreed with the
Administrative Agent, manually execute and deliver to the Administrative Agent
an Assignment and Acceptance, in each case together with a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent);
(D)the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and
(E)the Assignee shall not be (i) the Borrower or any of the Borrower’s
Affiliates or Subsidiaries except in accordance with Section 2.25 or (ii) any
Disqualified Lender (but solely to the extent the DQ List has been made
available to the assigning Lender pursuant to Section 9.04(i)).
For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.
Notwithstanding the foregoing or anything to the contrary herein, no Lender
shall be permitted to assign or transfer any portion of its rights and
obligations under this Agreement (I)(A) with respect to the Initial Term B Loan
Commitments and Initial Term B Loans, prior to the funding of the Initial Term B
Loans on the Effective Date, (B) with respect to the Initial Term A Loan
Commitments and Initial Term A Loans, prior to the funding of the Initial Term A
Loans on the Closing Date; provided that, notwithstanding the foregoing,
JPMorgan Chase Bank, N.A. may assign up to $25,000,000 of Initial Term A Loan
Commitments to State Bank of India or to any Lender under the Initial Term A
Facility on or prior to the Closing Date and (C) with respect to the Revolving
Facility Commitments, prior to the funding of all Revolving Facility Loans
requested by the Borrower on the Closing Date, in each case, to any person,
unless consented to by the Borrower; or (II) to any person that, at the time of
such assignment or transfer, is (A) a Defaulting Lender or (B) a natural person.
Any assigning Lender shall, in connection with any potential assignment, provide
to the Borrower a copy of its request (including the name of the prospective



 
227
 

        
    

--------------------------------------------------------------------------------




assignee) concurrently with its delivery of the same request to the
Administrative Agent irrespective of whether or not an Event of Default under
Section 7.01(b), (c), (h) or (i) has occurred and is continuing.



 
228
 

        
    

--------------------------------------------------------------------------------




(iii)Subject to acceptance and recording thereof pursuant to subclause (v)
below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.05 (subject to the limitations and requirements of those
Sections, including, without limitation, the requirements of Sections 2.17(d)
and 2.17(f))). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section 9.04 (except to the extent such participation is not permitted by
such clause (c) of this Section 9.04, in which case such assignment or transfer
shall be null and void).
(iv)The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
and interest amounts of the Loans and Revolving L/C Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Bank, the Swingline Lender and
the Lenders shall treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank, the Swingline Lender
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
(v)Upon its receipt of a duly completed Assignment and Acceptance executed by an
assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b)(ii)(C) of this Section
9.04, if applicable, and any written consent to such assignment required by
clause (b) of this Section 9.04, the Administrative Agent shall accept such
Assignment and Acceptance and promptly record the information contained therein
in the Register; provided, that if either the assigning Lender or the assignee
shall have failed to make any payment required to be made by it pursuant to
Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.18(d) or 8.07, the Administrative
Agent shall have no obligation to accept such Assignment and Acceptance and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment, whether or not evidenced by a promissory note, shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this subclause (v).



 
229
 

        
    

--------------------------------------------------------------------------------




(c)(i) Any Lender may, without the consent of the Borrower or the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations in Loans
and Commitments to one or more banks or other entities other than any person
that, at the time of such participation, is (I) a Defaulting Lender, (II) the
Borrower or any of its Subsidiaries or any of their respective Affiliates or
(III) a Disqualified Lender (but solely to the extent the DQ List has been
posted to the Platform pursuant to Section 9.04(i)) (a “Participant”) in all or
a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided, that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
and the other Loan Documents; provided, that (x) such agreement may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that both (1) requires the consent of each
Lender directly affected thereby pursuant to the first proviso to Section
9.08(b) and (2) directly affects such Participant (but, for the avoidance of
doubt, not any waiver of any Default or Event of Default) and (y) no other
agreement with respect to amendment, modification or waiver may exist between
such Lender and such Participant. Subject to clause (c)(iii) of this Section
9.04, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the limitations and
requirements of those Sections and Section 2.19, including, without limitation,
the requirements of Sections 2.17(d) and 2.17(f) (it being understood that the
documentation required under Section 2.17(d) and 2.17(f) shall be delivered to
the participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to clause (b) of this Section 9.04.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.06 as though it were a Lender; provided, that such
Participant shall be subject to Section 2.18(c) as though it were a Lender.
(ii)Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts and interest
amounts of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”). The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. Without limitation of the requirements of this Section 9.04(c),
no Lender shall have any obligation to disclose all or any portion of a
Participant Register to any person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or other Loan Obligations under any Loan Document), except to the extent that
such disclosure is necessary to establish that such Commitment, Loan or other
Loan Obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. For the avoidance of



 
230
 

        
    

--------------------------------------------------------------------------------




doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.



 
231
 

        
    

--------------------------------------------------------------------------------




(iii)A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (not to be unreasonably withheld or delayed), which
consent shall state that it is being given pursuant to this Section
9.04(c)(iii); provided, that each potential Participant shall provide such
information as is reasonably requested by the Borrower in order for the Borrower
to determine whether to provide its consent.
(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank and in the case of any Lender that is an Approved Fund, any pledge or
assignment to any holders of obligations owed, or securities issued, by such
Lender, including to any trustee for, or any other representative of, such
holders, and this Section 9.04 shall not apply to any such pledge or assignment
of a security interest; provided, that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.
(e)The Borrower, upon receipt of written notice from the relevant Lender, agrees
to issue Notes to any Lender requiring Notes to facilitate transactions of the
type described in clause (d) above.
(f)Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of any Borrower or the Administrative Agent. Each of the Borrower, each
Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state bankruptcy or similar law, for one year
and one day after the payment in full of the latest maturing commercial paper
note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.



 
232
 

        
    

--------------------------------------------------------------------------------




(g)Each purchase of Term Loans pursuant to Section 2.25 shall, for purposes of
this Agreement, be deemed to be an automatic and immediate cancellation and
extinguishment of such Term Loans and the Borrower shall, upon consummation of
any such purchase, notify the Administrative Agent that the Register should be
updated to record such event as if it were a prepayment of such Loans.
(h)In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, each Issuing Bank, each Swingline
Lender or any other Lender hereunder (and interest accrued thereon) and (y)
acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
Revolving Facility Percentage; provided, that notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
(i)The Administrative Agent shall, upon the Borrower’s written request, post the
list of Disqualified Lenders provided by the Borrower and any updates thereto
from time to time (the “DQ List”) on the Platform to “public siders” and/or
“private siders” (as specified in the Borrower’s written request) and/or (to the
extent specified the Borrower’s written request) provide the DQ List to each
Lender requesting the same.
Section 9.05 Expenses; Indemnity. (a) The Borrower hereby agrees to pay (i) all
reasonable and documented out-of-pocket expenses (including, subject to Section
9.05(c), Other Taxes) incurred by the Administrative Agent or the Collateral
Agent, the Arrangers and their respective Affiliates in connection with the
syndication and distribution (including, without limitation, via the internet or
through a service such as Intralinks) of the credit facilities provided for
herein, the preparation and administration of this Agreement and the other Loan
Documents, or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), including the reasonable fees, charges and disbursements of one
primary counsel for the Administrative Agent, the Collateral Agent and the
Arrangers, and, if necessary, the reasonable fees, charges and disbursements of
one local counsel per jurisdiction, (ii) all reasonable and documented
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses (including Other
Taxes) incurred by the Agents, any Issuing Bank or any Lender in connection with
the enforcement of their rights in connection with this Agreement and any other
Loan Document, in



 
233
 

        
    

--------------------------------------------------------------------------------




connection with the Loans made or the Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit and
including the fees, charges and disbursements of a single counsel for all such
persons, taken as a whole, and, if necessary, a single local counsel in each
appropriate jurisdiction and (if appropriate) a single regulatory counsel for
all such persons, taken as a whole (and, in the case of an actual or perceived
conflict of interest where such person affected by such conflict informs the
Borrower of such conflict and thereafter retains its own counsel, of another
firm of such for such affected person).
(b)The Borrower agrees to indemnify the Administrative Agent, the Collateral
Agent, the Arrangers, each Issuing Bank, each Lender, each of their respective
Affiliates, successors and assignors, and each of their respective Related
Parties, (each such person being called an “Indemnitee”) against, and to hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including reasonable counsel fees, charges and
disbursements (excluding the allocated costs of in house counsel and limited to
not more than one counsel for all such Indemnitees, taken as a whole, and, if
necessary, a single local counsel in each appropriate jurisdiction and (if
appropriate) a single regulatory counsel for all such Indemnitees, taken as a
whole (and, in the case of an actual or perceived conflict of interest where the
Indemnitee affected by such conflict informs the Borrower of such conflict and
thereafter retains its own counsel, of another firm of counsel for such affected
Indemnitee)), incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto and thereto of their
respective obligations thereunder or the consummation of the Transactions and
the other transactions contemplated hereby, (ii) the use of the proceeds of the
Loans or the use of any Letter of Credit (including any refusal by any Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any violation of or liability under
Environmental Laws by the Borrower or any Subsidiary, (iv) any actual or alleged
presence, Release or threatened Release of or exposure to Hazardous Materials
at, under, on, from or to any property owned, leased or operated by the Borrower
or any Subsidiary or (v) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any Indemnitee is a party
thereto and regardless of whether such matter is initiated by a third party or
by the Borrower or any of their subsidiaries or Affiliates; provided, that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any of its Related Parties or (y) arose from any claim, actions, suits,
inquiries, litigation, investigation or proceeding that does not involve an act
or omission of the Borrower or any of its Affiliates and is brought by an
Indemnitee against another Indemnitee (other than any claim, actions, suits,
inquiries, litigation, investigation or proceeding against any Agent or an
Arranger in its capacity as such). None of the Indemnitees (or any of their
respective affiliates) shall be responsible or liable to the Borrower or any of
their respective subsidiaries, Affiliates or stockholders or any other person or
entity for any special, indirect, consequential or punitive damages, which may
be alleged as a result of the Facilities or the Transactions. The provisions of
this Section 9.05 shall remain operative and in



 
234
 

        
    

--------------------------------------------------------------------------------




full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the occurrence of the Termination Date, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, any Issuing Bank or any Lender. All amounts due under this
Section 9.05 shall be payable within 15 days after written demand therefor
accompanied by reasonable documentation with respect to any reimbursement,
indemnification or other amount requested.



 
235
 

        
    

--------------------------------------------------------------------------------




(c)Except as expressly provided in Section 9.05(a) with respect to Other Taxes,
which shall not be duplicative with any amounts paid pursuant to Section 2.17,
this Section 9.05 shall not apply to any Taxes (other than Taxes that represent
losses, claims, damages, liabilities and related expenses resulting from a
non-Tax claim), which shall be governed exclusively by Section 2.17 and, to the
extent set forth therein, Section 2.15.
(d)To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems (including the internet) in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.
(e)The agreements in this Section 9.05 shall survive the resignation of the
Administrative Agent, the Collateral Agent or any Issuing Bank, the replacement
of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations, the occurrence of the
Termination Date and the termination of this Agreement, any other Loan Document
or any provision hereof or thereof.
Section 9.06 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final and in whatever
currency denominated) at any time held and other obligations at any time owing
by such Lender or such Issuing Bank to or for the credit or the account of the
Borrower or any Subsidiary against any of and all the obligations of the
Borrower now or hereafter existing under this Agreement or any other Loan
Document held by such Lender or such Issuing Bank, irrespective of whether or
not such Lender or such Issuing Bank shall have made any demand under this
Agreement or such other Loan Document and although the obligations may be
unmatured; provided, that any recovery by any Lender or any Affiliate pursuant
to its setoff rights under this Section 9.06 is subject to the provisions of
Section 2.18(c); provided, further, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.24 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
each Issuing Bank under this Section 9.06 are in addition to other rights and
remedies (including other rights of set-off) that such Lender or such Issuing
Bank may have.



 
236
 

        
    

--------------------------------------------------------------------------------




Section 9.07 Applicable Law. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK; provided, however, that
(a) the interpretation of the definition of Family Dollar Material Adverse
Effect and whether there shall have occurred a Family Dollar Material Adverse
Effect on Family Dollar, (b) the determination of whether the condition in
Section 4.02(h) has been satisfied and (c) the determination of whether the
representations made by Family Dollar or any of its affiliates are accurate and
whether as a result of any inaccuracy of any such representations DTI or Merger
Sub has the right to terminate the obligations of DTI and Merger Sub or has the
right to refuse to consummate the Merger under the Merger Agreement, shall be
governed by and construed in accordance with, the laws of the State of Delaware,
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the applicable of the laws of any jurisdiction other than the State of Delaware.
Section 9.08 Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, the Collateral Agent, any Issuing Bank or any Lender in exercising any
right or power hereunder or under any Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, each Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower
or any other Loan Party therefrom shall in any event be effective unless the
same shall be permitted by clause (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on the Borrower or any other Loan Party in any case
shall entitle such person to any other or further notice or demand in similar or
other circumstances. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, the Collateral Agent, any Lender or the Issuing Bank may
have had notice or knowledge of such Default or Event of Default at the time.
(b)Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) as provided in Section
2.21, 2.22, 2.23 or 9.22, (y) in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders (except that any waiver, amendment or modification of Section 6.12 or of
any defined term (or component defined term) but only to the extent as used
therein (or any Default or Event of Default or exercise of remedies by the
Required Financial Covenant Lenders in respect or as a result thereof) or of the
definition of Required Revolving Facility Lenders or Required Financial Covenant
Lenders shall require the Required Revolving Facility Lenders or Required
Financial Covenant Lenders, respectively, voting as a single Class, rather than
the Required Lenders) and (z) in the case of any other Loan Document, pursuant
to an agreement or agreements in writing entered into by each Loan Party



 
237
 

        
    

--------------------------------------------------------------------------------




party thereto and the Administrative Agent and consented to by the Required
Lenders; provided, however, that no such agreement shall:



 
238
 

        
    

--------------------------------------------------------------------------------




(i)decrease or forgive the principal amount of, or extend the final maturity of,
or decrease the rate of interest on, any Loan or any reimbursement obligation
with respect to any L/C Disbursement, or extend the stated expiration of any
Letter of Credit beyond the applicable Revolving Facility Maturity Date, without
the prior written consent of each Lender directly adversely affected thereby
(which, notwithstanding the foregoing, such consent of such Lender directly
adversely affected thereby shall be the only consent required hereunder to make
such modification); provided, that (x) any amendment to the financial
definitions in this Agreement shall not constitute a reduction in the rate of
interest for purposes of this clause (i) even if the effect of such amendment
would be to reduce the rate of interest on any Loan or any reimbursement
obligation with respect to any L/C Disbursement or to reduce any fee payable
hereunder and (y) only the consent of the Required Lenders shall be necessary to
reduce or waive any obligation of the Borrower to pay interest or Fees at the
applicable default rate set forth in Section 2.13(c);
(ii)increase or extend the Commitment of any Lender, or decrease the Commitment
Fees, L/C Participation Fees or any other Fees of any Lender without the prior
written consent of such Lender (which, notwithstanding the foregoing, with
respect to any such extension or decrease, such consent of such Lender shall be
the only consent required hereunder to make such modification); provided, that
waivers or modifications of conditions precedent, covenants, Defaults or Events
of Default, mandatory prepayments or of a mandatory reduction in the aggregate
Commitments shall not constitute an increase or extension of the Commitments of
any Lender for purposes of this clause (ii);
(iii)extend or waive any Term Loan Installment Date or reduce the amount due on
any Term Loan Installment Date, extend or waive any Revolving Facility Maturity
Date or reduce the amount due on any Revolving Facility Maturity Date or extend
any date on which payment of interest (other than interest payable at the
applicable default rate of interest set forth in Section 2.13(c)) on any Loan or
any L/C Disbursement or any Fees is due, without the prior written consent of
each Lender directly adversely affected thereby (which, notwithstanding the
foregoing, such consent of such Lender directly adversely affected thereby shall
be the only consent required hereunder to make such modification);



 
239
 

        
    

--------------------------------------------------------------------------------




(iv)amend the provisions of Section 2.18(b) or (c) in a manner that would by its
terms alter the pro rata sharing of payments required thereby, without the prior
written consent of each Lender adversely affected thereby;
(v)amend or modify the provisions of this Section 9.08 or the definition of the
terms “Required Lenders,” “Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender adversely affected
thereby (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Closing Date);
(vi)except as provided in Section 9.18 or Section 9.22 release all or
substantially all of the Collateral or all or substantially all of the
Guarantors from their respective Guarantees without the prior written consent of
each Lender;
(vii)effect any waiver, amendment or modification that by its terms adversely
affects the rights in respect of payments or collateral of Lenders participating
in any Facility differently from those of Lenders participating in another
Facility, without the consent of the Majority Lenders participating in the
adversely affected Facility (it being agreed that the Required Lenders may
waive, in whole or in part, any prepayment or Commitment reduction required by
Section 2.11 so long as the application of any prepayment or Commitment
reduction still required to be made is not changed);
provided, further, that (a) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Collateral Agent,
the Swingline Lenders or the Issuing Banks hereunder without the prior written
consent of the Administrative Agent, the Collateral Agent, each Swingline Lender
or each Issuing Bank affected thereby, as applicable and (b) Schedule 1.01(B),
Schedule 2.05(a), Schedule 3.08(a), Schedule 3.08(b), Schedule 3.20, Schedule
3.21, and Schedule 5.13 may be updated with the consent of the Borrower and the
Administrative Agent (not to be unreasonably withheld) following the Effective
Date and prior to the Closing Date to reflect circumstances existing on the
Closing Date. Each Lender shall be bound by any waiver, amendment or
modification authorized by this Section 9.08 and any consent by any Lender
pursuant to this Section 9.08 shall bind any Assignee of such Lender.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
the right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be affected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.



 
240
 

        
    

--------------------------------------------------------------------------------




(c)Without the consent of any Lender or Issuing Bank, the Loan Parties and the
Administrative Agent and the Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification, supplement or waiver of any Loan Document, or enter
into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, to include holders of Other First Liens or (to the extent necessary or
advisable under applicable local law) Junior Liens in the benefit of the
Security Documents in connection with the incurrence of any Other First Lien
Debt or Indebtedness permitted to be secured by Junior Liens and to give effect
to any Intercreditor Agreement associated therewith, or as required by local law
to give effect to, or protect, any security interest for the benefit of the
Secured Parties in any property or so that the security interests therein comply
with applicable law or this Agreement or in each case to otherwise enhance the
rights or benefits of any Lender under any Loan Document.
(d)Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, the Borrower (i) to permit additional extensions of credit to be
outstanding hereunder from time to time and the accrued interest and fees and
other obligations in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Term Loans and the Revolving
Facility Loans and the accrued interest and fees and other obligations in
respect thereof and (ii) to include appropriately the holders of such extensions
of credit in any determination of the requisite lenders required hereunder,
including Required Lenders and the Required Revolving Facility Lenders, and for
purposes of the relevant provisions of Section 2.18(b).
(e)Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrower and the
Administrative Agent (but without the consent of any Lender) to the extent
necessary (A) to integrate any Other Term Loan Commitments, Other Revolving
Facility Commitments, Other Term Loans and Other Revolving Loans in a manner
consistent with Sections 2.21, 2.22 and 2.23 as may be necessary to establish
such Other Term Loan Commitments, Other Revolving Facility Commitment, Other
Term Loans or Other Revolving Loans as a separate Class or tranche from the
existing Term Facility Commitments, Revolving Facility Commitments, Term Loans
or Revolving Facility Loans, as applicable, and, in the case of Extended Term
Loans, to reduce the amortization schedule of the related existing Class of Term
Loans proportionately, (B) to integrate any Other First Lien Debt or (C) to cure
any ambiguity, omission, error, defect or inconsistency.
(f)Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be necessary to ensure that all Term Loans
established pursuant to Section 2.21 after the Closing Date that will be
included in an existing Class of Term Loans outstanding on such date (an
“Applicable Date”), when originally made, are included in each Borrowing of
outstanding Term Loans of such Class (the “Existing Class Loans”), on a pro rata
basis, and/or to ensure that, immediately after giving effect to such new Term
Loans (the “New Class Loans” and, together with the Existing Class Loans, the
“Class Loans”), each Lender holding Class Loans will be deemed to hold its Pro
Rata Share of each Class Loan on the Applicable Date (but without changing the
amount of any such Lender’s Term Loans), and each such Lender shall



 
241
 

        
    

--------------------------------------------------------------------------------




be deemed to have effectuated such assignments as shall be required to ensure
the foregoing. The “Pro Rata Share” of any Lender on the Applicable Date is the
ratio of (1) the sum of such Lender’s Existing Class Loans immediately prior to
the Applicable Date plus the amount of New Class Loans made by such Lender on
the Applicable Date over (2) the aggregate principal amount of all Class Loans
on the Applicable Date.
Section 9.09 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any Issuing Bank, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender or Issuing Bank in accordance with applicable law, the
rate of interest payable hereunder, together with all Charges payable to such
Lender or such Issuing Bank, shall be limited to the Maximum Rate; provided,
that such excess amount shall be paid to such Lender or such Issuing Bank on
subsequent payment dates to the extent not exceeding the legal limitation. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such person may, to
the extent permitted by applicable law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
Section 9.10 Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and remain in full force
and effect. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto (and the Indemnitees) rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.
Section 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS



 
242
 

        
    

--------------------------------------------------------------------------------




APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9.11.



 
243
 

        
    

--------------------------------------------------------------------------------




Section 9.12 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect in any jurisdiction, the
validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby as to
such jurisdiction, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
Section 9.13 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission (or other electronic transmission pursuant to
procedures approved by the Administrative Agent) shall be as effective as
delivery of a manually signed original.
Section 9.14 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
Section 9.15 Jurisdiction; Consent to Service of Process. (a) The Borrower and
each other Loan Party irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, the Collateral Agent, any Lender, any Arranger or any
Affiliate of the foregoing in any way relating to this Agreement or any other
Loan Document or the transactions relating hereto or thereto, in any forum other
than the courts of the State of New York sitting in New York County, Borough of
Manhattan, and of the United States District Court of the Southern District of
New York, sitting in New York County, Borough of Manhattan, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against the Borrower or any other Loan
Party or its properties in the courts of any jurisdiction.



 
244
 

        
    

--------------------------------------------------------------------------------




(b)Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any court referred to in paragraph (a) of this Section 9.15. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.
(c)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement or any other Loan Document to
serve process in any other manner permitted by law.
Section 9.16 Confidentiality. Each of the Lenders, each Issuing Bank and each of
the Agents agrees that it shall maintain in confidence any information relating
to the Borrower and any Subsidiary or their respective businesses furnished to
it by or on behalf of the Borrower or any Subsidiary (other than information
that (a) has become generally available to the public other than as a result of
a disclosure by such party, (b) has been independently developed by such Lender,
such Issuing Bank or such Agent without violating this Section 9.16 or (c) was
available to such Lender, such Issuing Bank or such Agent from a third party
having, to such person’s knowledge, no obligations of confidentiality to the
Borrower or any other Loan Party) and shall not reveal the same other than to
its Related Parties and any numbering, administration or settlement service
providers or to any person that approves or administers the Loans on behalf of
such Lender (so long as each such person shall have been instructed to keep the
same confidential in accordance with this Section 9.16), except: (A) to the
extent necessary to comply with applicable laws or any legal process or the
requirements of any Governmental Authority purporting to have jurisdiction over
such person or its Related Parties, the National Association of Insurance
Commissioners or of any securities exchange on which securities of the
disclosing party or any Affiliate of the disclosing party are listed or traded,
(B) as part of reporting or review procedures to, or examinations by,
Governmental Authorities or self-regulatory authorities, including the National
Association of Insurance Commissioners or the National Association of Securities
Dealers, Inc., (C) to its parent companies, Affiliates and their Related Parties
including auditors, accountants, legal counsel and other advisors (so long as
each such person shall have been instructed to keep the same confidential in
accordance with this Section 9.16), (D) in connection with the exercise of any
remedies under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (E) to any pledgee under Section
9.04(d) or any other prospective assignee of, or prospective Participant in, any
of its rights under this Agreement (so long as such person shall have been
instructed to keep the same confidential in accordance with this Section 9.16),
(F) to any direct or indirect contractual counterparty (or its Related Parties)
in Hedging Agreements or such contractual counterparty’s professional advisor
(so long as such contractual counterparty or professional advisor to such
contractual counterparty agrees to be bound by the provisions of this Section
9.16), (G) on a confidential basis to (i) any rating agency in connection with
rating the Borrower or its Subsidiaries or the facilities evidenced by this
Agreement or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the facilities



 
245
 

        
    

--------------------------------------------------------------------------------




evidenced by this Agreement, (H) with the prior written consent of the Borrower
and (I) to any other party to this Agreement.



 
246
 

        
    

--------------------------------------------------------------------------------




Section 9.17 Platform; Borrower Materials. The Borrower hereby acknowledges that
(a) the Administrative Agent and/or the Arrangers will make available to the
Lenders and the Issuing Bank materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on Intralinks or another similar electronic system (the
“Platform”), and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or their respective Subsidiaries or any of their respective
securities) (each, a “Public Lender”). The Borrower hereby agrees that it will
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (i) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof, (ii) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the Issuing Bank and the Lenders to treat
such Borrower Materials as solely containing information that is either (A)
publicly available information or (B) not material (although it may be sensitive
and proprietary) with respect to the Borrower or the Subsidiaries or any of
their respective securities for purposes of United States Federal securities
laws (provided, however, that such Borrower Materials shall be treated as set
forth in Section 9.16, to the extent such Borrower Materials constitute
information subject to the terms thereof), (iii) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (iv) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.” THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE”. THE ADMINISTRATIVE AGENT, ITS RELATED PARTIES AND THE ARRANGERS DO
NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE
ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT, ANY OR ITS
RELATED PARTIES OR ANY ARRANGER IN CONNECTION WITH THE BORROWER MATERIALS OR THE
PLATFORM.
Section 9.18 Release of Liens and Guarantees. (a) The Lenders, the Issuing
Banks, the Swingline Lenders, and the other Secured Parties hereby irrevocably
agree that the Liens granted to the Collateral Agent by the Loan Parties on any
Collateral shall (1) be automatically released: (i) in full upon the occurrence
of the Termination Date as set forth in Section 9.18(d) below; (ii) upon the
Disposition (other than any lease or license) of such Collateral by any Loan
Party to a person that is not (and is not required to become) a Loan Party in a
transaction permitted by this Agreement (and the Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Loan Party
upon its reasonable request without further inquiry), (iii) to the extent that
such Collateral comprises property leased to a Loan Party, upon termination or
expiration of such lease (and the Collateral Agent may rely conclusively on a
certificate to that effect provided to it by any Loan Party upon its reasonable
request without further inquiry), (iv) if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with
Section 9.08), (v) to the extent



 
247
 

        
    

--------------------------------------------------------------------------------




that the property constituting such Collateral is owned by any Guarantor, upon
the release of such Guarantor from its obligations under the Guarantee in
accordance with the Subsidiary Guarantee Agreement or clause (b) below (and the
Collateral Agent may rely conclusively on a certificate to that effect provided
to it by any Loan Party upon its reasonable request without further inquiry),
(vi) as required by the Collateral Agent to effect any Disposition of Collateral
in connection with any exercise of remedies of the Collateral Agent pursuant to
the Security Documents, (vii) in the case of Permitted Receivables Facility
Assets, upon the Disposition thereof by any Loan Party to a Receivables Entity
of such Permitted Receivables Facility Assets pursuant to a Qualified
Receivables Facility, or (viii) pursuant to Section 9.22 and (2) be released in
the circumstances, and subject to the terms and conditions, provided in Section
8.11 (and the Collateral Agent may rely conclusively on a certificate to that
effect provided to it by any Loan Party upon its reasonable request without any
further inquiry). Any such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those being released) upon (or
obligations (other than those being released) of the Loan Parties in respect of)
all interests retained by the Loan Parties, including the proceeds of any
Disposition, all of which shall continue to constitute part of the Collateral
except to the extent otherwise released in accordance with the provisions of the
Loan Documents.
(b)In addition, the Lenders, the Issuing Banks and the other Secured Parties
hereby irrevocably agree that the respective Guarantor shall be released from
its respective Guarantee (i) upon consummation of any transaction permitted
hereunder (x) resulting in such Subsidiary ceasing to constitute a Subsidiary or
(y) in the case of any Guarantor which would not be required to be a Guarantor
because it is or has become an Excluded Subsidiary, in each case following a
written request by the Borrower to the Administrative Agent requesting that such
person no longer constitute a Guarantor and certifying its entitlement to the
requested release (and the Collateral Agent may rely conclusively on a
certificate to the foregoing effect without further inquiry); provided, that any
such release pursuant to preceding clause (y) shall only be effective if (A) no
Default or Event of Default has occurred and is continuing or would result
therefrom, (B) such Subsidiary owns no assets which were previously transferred
to it by another Loan Party which constituted Collateral or proceeds of
Collateral (or any such transfer of any such assets would be permitted hereunder
immediately following such release), (C) at the time of such release (and after
giving effect thereto), all outstanding Indebtedness of, and Investments
previously made in, such Subsidiary would then be permitted to be made in
accordance with the relevant provisions of Sections 6.01 and 6.04 (for this
purpose, with the Borrower being required to reclassify any such items made in
reliance upon the respective Subsidiary being a Guarantor on another basis as
would be permitted by such applicable Section), and any previous Dispositions
thereto pursuant to Section 6.05 shall be re-characterized and would then be
permitted as if same were made to a Subsidiary that was not a Guarantor (and all
items described above in this clause (C) shall thereafter be deemed
recharacterized as provided above in this clause (C)) and (D) such Subsidiary
shall not be (or shall be simultaneously be released as) a guarantor with
respect to any Refinancing Notes, Permitted Debt or any Permitted Refinancing
Indebtedness with respect to the foregoing or (ii) if the release of such
Guarantor is approved, authorized or ratified by the Required Lenders (or such
other percentage of Lenders whose consent is required in accordance with Section
9.08).



 
248
 

        
    

--------------------------------------------------------------------------------




(c)The Lenders, the Issuing Banks and the other Secured Parties hereby authorize
the Administrative Agent and the Collateral Agent, as applicable, to execute and
deliver any instruments, documents, and agreements necessary or desirable to
evidence and confirm the release of any Guarantor or Collateral pursuant to the
foregoing provisions of this Section 9.18, all without the further consent or
joinder of any Lender or any other Secured Party. Upon the effectiveness of any
such release, any representation, warranty or covenant contained in any Loan
Document relating to any such Collateral or Guarantor shall no longer be deemed
to be made. In connection with any release hereunder, the Administrative Agent
and the Collateral Agent shall promptly (and the Secured Parties hereby
authorize the Administrative Agent and the Collateral Agent to) take such action
and execute any such documents as may be reasonably requested by the Borrower
and at the Borrower’s expense in connection with the release of any Liens
created by any Loan Document in respect of such Subsidiary, property or asset;
provided, that (i) the Administrative Agent shall have received a certificate of
a Responsible Officer of the Borrower containing such certifications as the
Administrative Agent shall reasonably request, (ii) the Administrative Agent or
the Collateral Agent shall not be required to execute any such document on terms
which, in the applicable Agent’s reasonable opinion, would expose such Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (iii) such release shall
not in any manner discharge, affect or impair the Obligations or any Liens upon
(or obligations of the Borrower or any Subsidiary in respect of) all interests
retained by the Borrower or any Subsidiary, including (without limitation) the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral. Any execution and delivery of documents pursuant to this Section
9.18(c) shall be without recourse to or warranty by the Administrative Agent or
Collateral Agent.
(d)Notwithstanding anything to the contrary contained herein or any other Loan
Document, on the Termination Date, upon request of the Borrower, the
Administrative Agent and/or the Collateral Agent, as applicable, shall (without
notice to, or vote or consent of, any Secured Party) take such actions as shall
be required to release its security interest in all Collateral, and to release
all obligations under any Loan Document, including, without limitation, original
executed releases of the Mortgages in recordable form, whether or not on the
date of such release there may be any (i) obligations in respect of any Secured
Hedge Agreements or any Secured Cash Management Agreements and (ii) any
contingent indemnification obligations or expense reimbursement claims not then
due; provided, that the Administrative Agent shall have received a certificate
of a Responsible Officer of the Borrower containing such certifications as the
Administrative Agent shall reasonably request. Any such release of obligations
shall be deemed subject to the provision that such obligations shall be
reinstated if after such release any portion of any payment in respect of the
obligations guaranteed thereby shall be rescinded, avoided or must otherwise be
restored or returned upon the insolvency, bankruptcy, dissolution, liquidation
or reorganization of the Borrower or any Guarantor, or upon or as a result of
the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, the Borrower or any Guarantor or any substantial part of
its property, or otherwise, all as though such payment had not been made. The
Borrower agrees to pay all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent or the Collateral Agent (and their
respective representatives) in connection with taking such actions to release
security interests in all Collateral and all obligations under the Loan
Documents as contemplated by this Section 9.18(d).



 
249
 

        
    

--------------------------------------------------------------------------------




(e)Obligations of the Borrower or any of its Subsidiaries under any Secured Cash
Management Agreement or Secured Hedge Agreement (after giving effect to all
netting arrangements relating to such Secured Hedge Agreements) shall be secured
and guaranteed pursuant to the Security Documents only to the extent that, and
for so long as, the other Obligations are so secured and guaranteed. No person
shall have any voting rights under any Loan Document solely as a result of the
existence of obligations owed to it under any such Secured Hedge Agreement or
Secured Cash Management Agreement. For the avoidance of doubt, no release of
Collateral or Guarantors effected in the manner permitted by this Agreement
shall require the consent of any holder of obligations under Secured Hedge
Agreements or any Secured Cash Management Agreements.
Section 9.19 USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Loan Party that pursuant to the requirements of the
USA PATRIOT Act, it is required to obtain, verify and record information that
identifies such Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.
Section 9.20 Agency of the Borrower for the Loan Parties. Each of the other Loan
Parties hereby appoints the Borrower as its agent for all purposes relevant to
this Agreement and the other Loan Documents, including the giving and receipt of
notices and the execution and delivery of all documents, instruments and
certificates contemplated herein and therein and all modifications hereto and
thereto.
Section 9.21 No Liability of the Issuing Banks. The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither the
Administrative Agent, the Revolving Facility Lenders nor any Issuing Bank, nor
any of their Related Parties shall be liable or responsible for: (a) the use
that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or transferee in connection therewith; (b) the validity, sufficiency
or genuineness of documents, or of any endorsement thereon, even if such
documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential, damages suffered
by the Borrower that the Borrower proves were caused by (i) such Issuing Bank’s
willful misconduct or gross negligence as determined in a final, non-appealable
judgment by a court of competent jurisdiction in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) such Issuing Bank’s willful failure to make lawful payment under
a Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit. In
furtherance and not in limitation of the foregoing, such Issuing Bank may, in
its sole discretion, either accept and make payment upon documents that appear
on



 
250
 

        
    

--------------------------------------------------------------------------------




their face to be in substantial compliance with a Letter of Credit, without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.



 
251
 

        
    

--------------------------------------------------------------------------------




Section 9.22 Collateral Releases and Recapture. (a) If, at any time (i) the
Borrower has achieved the Collateral Suspension Ratings Level, (ii) no Event of
Default shall have occurred and be continuing, (iii) no Term Loans remain
outstanding, and (iv) there is no Material Indebtedness of the Borrower or its
Subsidiaries then outstanding that is secured by a Lien on the property of the
Borrower or any Subsidiary, then the Borrower shall have the right, which may be
exercised by written notice to the Administrative Agent, to require that the
Collateral be released from any security interest created by the Loan Documents.
Following such date and upon delivery by the Borrower to the Administrative
Agent and Collateral Agent of an officer’s certificate executed by a Responsible
Officer of the Borrower certifying to the satisfaction or concurrent
satisfaction of the foregoing and directing the Collateral Agent to release the
Collateral securing the Obligations (such following date, the “Collateral
Suspension Date”), all rights to the Collateral shall transfer and revert to the
relevant Loan Parties and all Liens and security interests created by the Loan
Documents shall automatically terminate (and the Administrative Agent and the
Collateral Agent, at the expense of the Borrower, shall take all steps requested
by the Borrower that are reasonably necessary to promptly cause the termination
of such Liens and security interests). On any such Collateral Suspension Date,
the Borrower and each other Loan Party shall be authorized and the Collateral
Agent hereby authorizes the Borrower and each other Loan Party, to prepare and
record Uniform Commercial Code termination statements, termination of assignment
filings with respect to intellectual property constituting Collateral, or other
analogous documents and filings with respect to any financing statements or
collateral assignments recorded by the Collateral Agent under the Security
Documents. At the request and sole expense of the Borrower following the
Collateral Suspension Date, the Collateral Agent shall deliver to the Borrower
any Collateral (including certificates representing any Pledged Collateral
described in the Collateral Agreement) held by the Collateral Agent pursuant to
the Security Documents, and execute and deliver to the Borrower and the other
Loan Parties such documents as the Borrower shall reasonably request to evidence
such termination, including without limitation, original executed releases of
the Mortgages in recordable form.
(b)If on any subsequent date (i) the Borrower fails to satisfy the Collateral
Suspension Ratings Level, (ii) the Borrower notifies the Administrative Agent in
writing that it has elected to terminate the Collateral Suspension Period or
(iii) any Material Indebtedness of the Borrower or its Subsidiaries then
outstanding is secured by a Lien on the property of the Borrower or any
Subsidiary (the occurrence of any such event, a “Collateral Reinstatement
Event”), the Collateral Suspension Period shall terminate and all Collateral and
the Security Documents, and all Liens and security interests granted or
purported to be granted therein, shall be automatically reinstated on the same
terms as of the applicable Collateral Reinstatement Date (as defined below), and
the Loan Parties shall take all actions and execute and deliver all notices and
documents to satisfy the Collateral and Guarantee Requirement, including the
delivery of new security agreements, pledge agreements and UCC-1 financing
statements, intellectual property short-form security agreements and stock
certificates accompanied by stock powers reasonably requested by the
Administrative Agent as may be necessary to create and perfect the liens of the
Collateral Agent in such Collateral, in form and substance reasonably
satisfactory to the Administrative Agent, within thirty (30) days (or one (1)
day in the case of clause (iii) above as to the assets securing such other
Material Indebtedness) of such Collateral Reinstatement Event (or such longer
period as the Administrative Agent may agree in its sole discretion, without any
requirement for Lender



 
252
 

        
    

--------------------------------------------------------------------------------




consent) (the first date on which a new pledge agreement or other Security
Document is required to be delivered pursuant to the foregoing, the “Collateral
Reinstatement Date”).
[Signature Pages Follow]







 
253
 

        
    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.
FAMILY TREE ESCROW, LLC


By: Dollar Tree, Inc., its sole member




By:                        
Name: Kevin S. Wampler
Title: Chief Financial Officer



 
254
 

        
    

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Collateral Agent, Swingline Lender and Issuing Bank and
as a Lender


By:                        
Name:
Title:





 
255
 

        
    

--------------------------------------------------------------------------------








_______________________,
as a Lender[, Issuing Bank, and Swingline Lender]


By:                        
Name:
Title:


[By:                        
Name:
Title:]













 
256
 

        
    